Exhibit 10.1

 

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT


Dated as of May 17, 2017,


among


ASHLAND LLC,
as the Borrower,




THE BANK OF NOVA SCOTIA,
as Administrative Agent, Swing Line Lender
and an L/C Issuer,


CITIBANK, N.A.,
as Syndication Agent,


The Other Lenders and L/C Issuers Party Hereto,




CITIGROUP GLOBAL MARKETS INC.,
THE BANK OF NOVA SCOTIA,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
DEUTSCHE BANK SECURITIES INC., and
PNC CAPITAL MARKETS LLC,
as Joint Lead Arrangers and Joint Book Managers,


JPMORGAN CHASE BANK, N.A., MIZUHO BANK, LTD., U.S. BANK NATIONAL ASSOCIATION,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, FIFTH THIRD BANK AND
SUNTRUST ROBINSON HUMPHREY, INC.,
as Senior Co-Arrangers and Senior Co-Managers


and


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., DBS BANK LTD., MORGAN STANLEY
SENIOR FUNDING, INC., SUMITOMO MITSUI BANKING CORPORATION AND TD BANK, N.A.
as Co-Arrangers and Co-Managers
 
 

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


Page
 

   ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
       
1.01
Defined Terms
2
1.02
Other Interpretive Provisions
46
1.03
Accounting Terms
47
1.04
Rounding
47
1.05
Times of Day
47
1.06
Letter of Credit Amounts
47
1.07
Currency Equivalents Generally
47
1.08
Limited Condition Acquisitions.
48

 

   ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
       
2.01
The Loans
49
2.02
Borrowings, Conversions and Continuations of Loans
49
2.03
Letters of Credit
51
2.04
Swing Line Loans
59
2.05
Prepayments
62
2.06
Termination or Reduction of Commitments
71
2.07
Repayment of Loans
72
2.08
Interest
73
2.09
Fees
74
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
74
2.11
Evidence of Debt
75
2.12
Payments Generally; Administrative Agent’s Clawback
75
2.13
Sharing of Payments by Lenders
77
2.14
Incremental Facilities
78
2.15
Defaulting Lenders
82
2.16
Extended Loans and Commitments
84
2.17
Refinancing Amendments
87

 

   ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
       
3.01
Taxes
93
3.02
Illegality
97
3.03
Inability to Determine Rates
97
3.04
Increased Costs; Reserves on Eurodollar Rate Loans
97
3.05
Compensation for Losses
99
3.06
Mitigation Obligations; Replacement of Lenders
99
3.07
Survival
100

 
-i-

--------------------------------------------------------------------------------

 
Page
 

   ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
       
4.01
Conditions of Initial Credit Extension
100
4.02
Conditions to All Credit Extensions
103

 

   ARTICLE V
REPRESENTATIONS AND WARRANTIES
       
5.01
Existence, Qualification and Power
104
5.02
Authorization; No Contravention
104
5.03
Governmental Authorization; Other Consents
104
5.04
Binding Effect
105
5.05
Financial Statements; No Material Adverse Effect
105
5.06
Litigation
105
5.07
No Default
105
5.08
Ownership of Property; Liens; Investments
106
5.09
Environmental Matters
106
5.10
Insurance
107
5.11
Taxes
107
5.12
ERISA Compliance
107
5.13
Subsidiaries; Equity Interests; Loan Parties; Charter Documents
108
5.14
[Reserved]
108
5.15
Margin Regulations; Investment Company Act
108
5.16
Disclosure
109
5.17
Compliance with Laws
109
5.18
Intellectual Property; Licenses, Etc.
109
5.19
Solvency
109
5.20
Casualty, Etc.
109
5.21
Labor Matters
109
5.22
[Reserved]
110
5.23
Collateral Documents on and after the Closing Date
110
5.24
Designated Senior Debt
110
5.25
USA Patriot Act
111
5.26
Anti-Money Laundering Laws
111
5.27
Sanctions and Anti-Corruption
111
5.28
FCPA
111

 

 
ARTICLE VI
AFFIRMATIVE COVENANTS 
       
6.01
Financial Statements
112
6.02
Certificates; Other Information
112
6.03
Notices
115
6.04
Payment of Obligations
115
6.05
Preservation of Existence, Etc.
116
6.06
Maintenance of Properties
116
6.07
Maintenance of Insurance
116
6.08
Compliance with Laws
116
6.09
Books and Records
116

6.10
Inspection Rights
116

 
 
-ii-

--------------------------------------------------------------------------------

 
Page
 
6.11
Use of Proceeds
117
6.12
Compliance with Environmental Laws
117
6.13
Preparation of Environmental Reports
118
6.14
Designation as Senior Debt
118
6.15
Designation of Unrestricted Subsidiaries
119
6.16
Compliance with Anti-Terrorism Laws; Anti-Corruption Laws and Sanctions
119
6.17
Covenant to Guarantee Obligations and Give Security
118
6.18
Further Assurances
121
6.19
Post-Closing Covenants
122
6.20
Collateral Release Events
122

 

 
ARTICLE VII
NEGATIVE COVENANTS 
       
7.01
Liens
123
7.02
Indebtedness
126
7.03
Investments
128
7.04
Fundamental Changes
130
7.05
Dispositions
131
7.06
Restricted Payments
132
7.07
Change in Nature of Business
133
7.08
Transactions with Affiliates
133
7.09
Burdensome Agreement
134
7.10
Use of Proceeds
134
7.11
Financial Covenants
134
7.12
Amendments of Organization Documents
135
7.13
Accounting Changes
135
7.14
Amendment, Etc., of Indebtedness
135
7.15
Activities of Ashland Global
135

 

 
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
       
8.01
Events of Default
135
8.02
Remedies upon Event of Default
138
8.03
Application of Funds
138
8.04
Collateral Allocation Mechanism
139

 

   ARTICLE IX
ADMINISTRATIVE AGENT
       
9.01
Appointment and Authority
140
9.02
Rights as a Lender
141
9.03
Exculpatory Provisions
141
9.04
Reliance by Administrative Agent
142
9.05
Delegation of Duties
142
9.06
Resignation of Administrative Agent
142
9.07
Non-Reliance on Administrative Agent and Other Lenders
143
9.08
No Other Duties, Etc.
143

9.09
Administrative Agent May File Proofs of Claim
143
9.10
Collateral and Guaranty Matters
144

 
 
-iii-

--------------------------------------------------------------------------------

 
Page
 
9.11
Secured Cash Management Agreements, Secured Foreign Line of Credit Agreements,
Secured Letter of Credit Agreements and Secured Hedge Agreements
144
9.12
Withholding
144
9.13
2012 Securitization Facility
145

 

   ARTICLE X
MISCELLANEOUS
       
10.01
Amendments, Etc.
145
10.02
Notices; Effectiveness; Electronic Communications
148
10.03
No Waiver; Cumulative Remedies; Enforcement
150
10.04
Expenses; Indemnity; Damage Waiver
151
10.05
Payments Set Aside
152
10.06
Successors and Assigns
153
10.07
Treatment of Certain Information; Confidentiality
158
10.08
Right of Setoff
159
10.09
Interest Rate Limitation
159
10.10
Counterparts; Integration; Effectiveness
159
10.11
Survival of Representations and Warranties
159
10.12
Severability
160
10.13
Replacement of Lenders
160
10.14
Governing Law; Jurisdiction; Etc.
161
10.15
WAIVER OF JURY TRIAL
161
10.16
No Advisory or Fiduciary Responsibility
162
10.17
Electronic Execution of Assignments and Certain Other Documents
162
10.18
USA PATRIOT Act
162
10.19
Obligations Several
163
10.20
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
163
      SIGNATURES    S-1

 
 
-iv-

--------------------------------------------------------------------------------

 
 
SCHEDULES
     
1.01
Unrestricted Subsidiaries
1.02
Immaterial Domestic Subsidiaries
2.01
Commitments and Applicable Percentages
2.03(a)
Existing Letters of Credit
4.01(a)(vi)
Local Counsel
5.06
Litigation
5.09
Environmental Matters
5.11
Tax Sharing Agreements
5.12
ERISA Compliance
5.21
Labor Matters
6.19
Post-Closing Covenants
7.01
Existing Liens
7.02
Existing Indebtedness
7.03
Existing Investments
7.09
Burdensome Agreements
10.02
Administrative Agent’s Office, Account, Certain Addresses for Notices
   
EXHIBITS
     
Form of
     
A-1
Committed Loan Notice
A-2
Swing Line Loan Notice
B-1
Term Note
B-2
Revolving Credit Note
B-3
Swing Line Note
C
Compliance Certificate
D-1
Assignment and Assumption
D-2
Administrative Questionnaire
E
Guaranty
F
Security Agreement
G-1
Perfection Certificate
G-2
Perfection Certificate Supplement
H
[Reserved]
I
Solvency Certificate
J
Intercompany Note Subordination Agreement
K
Report of Letter of Credit Information
L-1 – L-4
Non-Bank Certificates
M
Discount Range Prepayment Notice
N
Discount Range Prepayment Offer
O
Solicited Discounted Prepayment Notice
P
Solicited Discounted Prepayment Offer
Q
Acceptance and Prepayment Notice
R
Specified Discount Prepayment Notice
S
Specified Discount Prepayment Response

 
-v-

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT


This CREDIT AGREEMENT (this “Agreement”) is entered into as of May 17, 2017,
among ASHLAND LLC, a Kentucky limited liability company (formerly known as
Ashland Inc.) (“Ashland”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), THE BANK OF NOVA
SCOTIA, as Administrative Agent, Swing Line Lender and an L/C Issuer, each other
L/C Issuer from time to time party hereto and CITIBANK, N.A., as Syndication
Agent.


PRELIMINARY STATEMENTS:
 
In connection with (a) the acquisition of the shares of Pharmachem Laboratories,
Inc. (“Pharmachem”) held by the shareholders thereof and the associated
acquisition of a minority interest in Avoca Inc. (the “Acquisition”), pursuant
to the Stock Purchase Agreement by and among Ashland, Pharmachem, the holders of
common stock of Pharmachem, Dr. David Peele and Photon SH Representative LLC, as
the Shareholders’ Representative, dated as of April 14, 2017 (the “Acquisition
Agreement”) and (b) the refinancing of all of Ashland’s outstanding loans and
commitments under its existing Credit Agreement, dated as of June 23, 2015, as
amended by the Amendment No. 1 to Credit Agreement, dated as of July 8, 2016,
Amendment No. 2 to Credit Agreement, dated as of August 15, 2016, and Waiver and
Amendment No. 3 to Credit Agreement, dated as of April 5, 2017 (as further
amended, supplemented or otherwise modified from time to time, the “Existing
Credit Agreement”), among Ashland, The Bank of Nova Scotia, as administrative
agent, each lender party thereto and the other agents party thereto (the “Bank
Refinancing”), Ashland has requested that (a) concurrently with the consummation
of the Acquisition, (i) the Term A-1 Lenders (as hereinafter defined) and the
Term A-2 Lenders (as hereinafter defined) collectively lend to Ashland (and
following the Term Loan A Assumption, Ashland Netherlands (as hereinafter
defined)) up to $500,000,000, solely to finance the acquisition of the shares of
Pharmachem held by the shareholders thereof pursuant to the Acquisition
Agreement, and (ii) the Revolving Credit Lenders (as hereinafter defined) make
revolving credit loans to Ashland to finance the Acquisition and the Bank
Refinancing and to pay fees and expenses in connection with the Transactions,
and (b) from time to time, (i) the Revolving Credit Lenders make revolving
credit loans to Ashland, (ii) the Swing Line Lender (as hereinafter defined)
issue swing line loans to Ashland and (iii) each L/C Issuer (as hereinafter
defined) issue letters of credit for the account of Ashland and its Subsidiaries
(as hereinafter defined), in each case to provide ongoing working capital and
for other general corporate purposes of Ashland and its Subsidiaries (including
investments and acquisitions permitted hereunder).


In addition to the foregoing, (a) on or prior to the date that is 90 days after
the Closing Date, Ashland may request that Term B Lenders (as hereinafter
defined) lend to Ashland up to $600,000,000 pursuant to Section 2.14 to finance
the repurchase in a tender offer, redemption, defeasance, satisfaction and
discharge or other repayment of all or a portion of Ashland’s outstanding 3.875%
Senior Notes due 2018 (the “Notes Refinancing” and, together with the Bank
Refinancing, the “Refinancing”; the Refinancing, together with the Acquisition
and all other transactions related thereto, including the payment of related
fees and expenses, the “Transactions”; provided that, for purposes hereof, the
terms “Refinancing” and “Transactions” will include the Notes Refinancing only
on and after the Term B Funding Date), and (b) on or prior to the date that is
90 days after the Closing Date, Ashland may request, pursuant to an Incremental
Amendment under Section 2.14(e)(iii)(D), that Lenders make a Revolving
Commitment Increase of up to $120,000,000 (the “Post-Closing Revolving
Commitments”).


In furtherance of the foregoing, Ashland has requested that the Lenders provide
the Term A-1 Facility (as hereinafter defined), the Term A-2 Facility (as
hereinafter defined), and the Revolving Credit Facility (as hereinafter
defined), and the Lenders and Swing Line Lender have indicated their willingness
to lend and each L/C Issuer has indicated its willingness to issue letters of
credit, in each case, on the terms and subject to the conditions set forth
herein.
 



--------------------------------------------------------------------------------

 
 
With respect to the Term A-1 Facility and the Term A-2 Facility, Ashland shall
initially be the “Borrower” on the Closing Date.  Following the consummation of
the Reorganization, the rights and obligations of Ashland as borrower under the
Term A-1 Facility and the Term A-2 Facility may, at the option of Ashland, be
assumed by either Ashland Specialties Holding C.V. or Ash Global Holdings Two
B.V., as Ashland may elect in its sole discretion (subject to the requirements
of Section 6.18(b)) (the entity that so assumes such rights and obligations,
“Ashland Netherlands”), pursuant to a Borrower Assumption Agreement (as
hereinafter defined), to be entered into by Ashland, Ashland Netherlands and the
Administrative Agent (the “Term Loan A Assumption”); provided that, as of the
date of the Term Loan A Assumption, Ashland Netherlands is a Wholly Owned
Subsidiary of Ashland.  Following the consummation of the Term Loan A
Assumption, (a) Ashland Netherlands will assume all rights and obligations of
Ashland with respect to the Term A-1 Facility and the Term A-2 Facility, and
become a “Borrower” under this Agreement and the other Loan Documents (and
Ashland will thereby be released from its obligations as a “Borrower” under this
Agreement and the other Loan Documents solely for purpose of the Term A-1
Facility and the Term A-2 Facility), in each case, with respect to the Term A-1
Facility and the Term A-2 Facility, and (b) Ashland will (i) continue as the
“Borrower” under this Agreement and the other Loan Documents for all purposes
with respect to the Revolving Credit Facility and with respect to the Term Loan
B Facility, if funded, and (ii) will become a Guarantor with respect to the Term
A-1 Facility and Term A-2 Facility.


Except as otherwise expressly provided herein, references to the “Borrower” in
this Agreement (but not any other Loan Document, except as expressly provided
therein) for all purposes shall be deemed to refer to (a) as of the Closing
Date, Ashland and (b) following the consummation of the Term Loan A Assumption,
(i) solely with respect to the Term A-1 Facility and the Term A-2 Facility,
Ashland Netherlands and (ii) for all other purposes, Ashland, in each case, in
their respective capacities as borrowers under this Agreement and the other Loan
Documents (collectively, the “Borrower”).


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


1.01            Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:


“2012 Conveyed Assets” has the meaning specified in Section 9.13.


“2012 Conveyed Receivables” has the meaning specified in Section 9.13.


“2012 Securitization Facility” means that certain facility to securitize certain
trade receivables pursuant to the terms of (a) a Sale Agreement,  dated as of
August 31, 2012, by and among CVG Capital III LLC (the “SPV”), Ashland, as an
originator, and the other entities from time to time party thereto as
originators (collectively with Ashland, the “Originators”) and (b) a Transfer
and Administration Agreement, dated as of August 31, 2012, by and among the SPV,
the Originators, Ashland, Scotiabank, as Administrator and Structuring Agent,
and the various Investor Groups, Managing Agents, Letter of Credit Issuers and
Administrators from time to time parties thereto, in each case, as such
agreements are amended, supplemented or otherwise modified from time to time.


“Acceptable Discount” has the meaning specified in Section 2.05(a)(iv)(D)(II).


“Acceptable Prepayment Amount” has the meaning specified in Section
2.05(a)(iv)(D)(III).
 
 


-2-

--------------------------------------------------------------------------------

 
 
“Acceptance and Prepayment Notice” means a notice in the form of Exhibit Q
attached hereto.


“Acceptance Date” has the meaning specified in Section 2.05(a)(iv)(D)(II).


“Acquisition” has the meaning specified in the Preliminary Statements.


“Acquisition Agreement” has the meaning specified in the Preliminary Statements.


“Additional Lender” means, at any time, any bank, other financial institution or
institutional lender or investor that, in any case, is not an existing Lender
and that agrees to provide any portion of any (a) Incremental Commitments or
Incremental Loans in accordance with Section 2.14 or (b) Refinancing Commitments
or Refinancing Loans in accordance with Section 2.17; provided that each
Additional Lender shall be subject to the approval of the Administrative Agent,
such approval not to be unreasonably withheld or delayed, solely to the extent
that any such consent would be required from the Administrative Agent under
Section 10.06(b)(iii)(B) for an assignment of Loans to such Additional Lender,
and in the case of Incremental Revolving Credit Commitments and Refinancing
Revolving Credit Commitments with respect to the Revolving Credit Facility, the
Swing Line Lender and each L/C Issuer, such approval not to be unreasonably
withheld or delayed, solely to the extent such consent would be required from
the Swing Line Lender or such L/C Issuer under Section 10.06(b)(iii)(C) for any
assignment of Loans or Commitments to such Additional Lender.


“Administrative Agent” means Scotiabank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


“Agency Fee Letter” means the fee letter agreement, dated May 17, 2017, between
Ashland and the Administrative Agent.


“Agent Parties” has the meaning specified in Section 10.02(c).


“Aggregate Commitments” means, at any time, the Commitments of all the Lenders
at such time.


“Agreement” has the meaning specified in the introductory paragraph hereto.


“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, a
Eurodollar or Base Rate floor, or otherwise, in each case, incurred or payable
by the Borrower generally to all the lenders of such Indebtedness; provided that
upfront fees and original issue discount shall be equated to interest rate based
upon an assumed four year average life to maturity on a straight-line basis
(e.g., 100 basis points of original issue discount equal 25 basis points of
interest rate for a four year average life to maturity); provided, further, that
if an Incremental Facility includes a Eurodollar interest rate floor greater
than the applicable interest rate floor
 
 
-3-

--------------------------------------------------------------------------------

 
 
under the initial Term B Facility and such floor is greater than the Eurodollar
Rate for a 3-month interest period at such time, such excess amount (above the
greater of such floor and such Eurodollar Rate) shall be equated to the
applicable interest rate margin for purposes of determining whether an increase
to the interest rate margin under the initial Term B Facility shall be required,
but only to the extent an increase in the interest rate floor in the initial
Term B Facility would cause an increase in the interest rate then in effect
thereunder, and in such case, the interest rate floor (but not the interest rate
margin) applicable to the initial Term B Facility shall be increased to the
extent of such excess; provided further that All-In Yield shall exclude any
structuring, ticking, unused line, commitment, amendment, underwriting and
arrangers fees and other similar fees not paid generally to all lenders in the
primary syndication of such Indebtedness.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.


“Anti-Money Laundering Laws” has the meaning assigned to such term in Section
5.26.


“Anti-Terrorism Laws” has the meaning assigned to such term in Section 5.25.


“Applicable Discount” has the meaning specified in Section 2.05(a)(iv)(C)(II).


“Applicable Fee Rate” means the “Applicable Fee Rate” as determined pursuant to
the definition of the term “Applicable Rate.”


“Applicable Percentage” means (a) in respect of the Term A-1 Facility, with
respect to any Term A-1 Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A-1 Facility represented by the principal
amount of such Term A-1 Lender’s Term A-1 Loans at such time, (b) in respect of
the Term A-2 Facility, with respect to any Term A-2 Lender at any time, the
percentage (carried out to the ninth decimal place) of the Term A-2 Facility
represented by the principal amount of such Term A-2 Lender’s Term A-2 Loans at
such time, (c) in respect of any Term B Facility, with respect to any Term B
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Term B Facility represented by the principal amount of such Term B Lender’s
Term B Loans at such time, and (d) in respect of the Revolving Credit Facility,
with respect to any Revolving Credit Lender at any time, the percentage (carried
out to the ninth decimal place) of the Revolving Credit Facility represented by
such Revolving Credit Lender’s Revolving Credit Commitment at such time.  If the
Commitment of each Revolving Credit Lender to make Revolving Credit Loans and
the obligation of the L/C Issuers to make L/C Credit Extensions have been
terminated pursuant to Section 2.06 or Section 8.02, or if the Revolving Credit
Commitments have expired, then the Applicable Percentage of each Revolving
Credit Lender in respect of the Revolving Credit Facility shall be determined
based on the Applicable Percentage of such Revolving Credit Lender in respect of
the Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments.  The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.


“Applicable Rate” means (a) in respect of the Term A-1 Facility, the Term A-2
Facility, the Revolving Credit Facility, the Letter of Credit Fees and the
Applicable Fee Rate, (i) for each day from the Closing Date until a Compliance
Certificate is first delivered hereunder pursuant to Section 6.02, 0.75% per
annum for Base Rate Loans, 1.75% per annum for Eurodollar Rate Loans and Letter
of Credit Fees and 0.25% per annum for the Applicable Fee Rate and (ii) for each
day thereafter, the applicable percentage per annum set forth in the table
below, with the applicable Tier for such day being the higher Tier determined by
reference to either of (x) the Consolidated Net Leverage Ratio as set forth in
the most
 
 
-4-

--------------------------------------------------------------------------------

 
 
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b) and (y) the higher of the secured facilities rating of Ashland
from S&P or Moody’s, in each case then in effect; provided that if the then
applicable secured facilities rating from S&P is at least two Tiers higher than
the then applicable secured facilities rating from Moody’s, or vice versa, then
the applicable secured facilities rating for purposes of determining the
Applicable Rate shall be one Tier higher than the lower of the two secured
facilities ratings; provided, further, that if the Tier determined pursuant to
clause (x) above is at least two Tiers higher than the Tier determined pursuant
to clause (y) above, or vice versa, then the applicable Tier for purposes of
determining the Applicable Rate shall be one Tier higher than the lower of the
two Tiers:


Tier
Secured Facilities Rating of the Ashland
Consolidated Net
Leverage
Ratio
Applicable
Rate (Eurodollar
Rate and Letter of Credit Fees)
Applicable
Rate (Base
Rate)
Applicable Fee
Rate
 
S&P
 
Moody’s
 
       
I
> BBB-
>Baa3
< 1.5x
1.375%
   0.375%
 
0.175%
II
> BBB-
>Baa3
> 1.5x but
< 3.0x
1.50%
0.50%
0.20%
III
BB+
Ba1
> 3.0x but < 3.75x
1.75%
0.75%
0.25%
IV
BB
Ba2
> 3.75x but < 4.00x
2.00%
1.00%
0.30%
V
< BB-
<Ba3
> 4.00x
2.50%
1.50%
0.40%



and (b) in respect of the Term B Facility, as set forth in the applicable
Incremental Amendment.


Any increase or decrease in the Applicable Rate in respect of the Term A-1
Facility, Term A-2 Facility or Revolving Credit Facility resulting from a change
in the Consolidated Net Leverage Ratio or secured facilities rating shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(b) or a change in
the secured facilities rating of Ashland, as applicable; provided, however, that
if a Compliance Certificate is not delivered within three Business Days after
the date when due in accordance with such Section, then Tier V shall apply in
respect of the Term A-1 Facility, the Term A-2 Facility, the Revolving Credit
Facility, the Letter of Credit Fees and the Applicable Fee Rate, in each case as
of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and, in each case, shall remain in effect
until the date on which such Compliance Certificate is delivered. If the secured
facilities rating by a Rating Agency is required to be at or above a specific
level and such Rating Agency shall have changed its system of classifications
after the Closing Date, then the requirement will be met if the secured
facilities rating by such Rating Agency is at or above the new rating that most
closely corresponds to the specified level under the old rating system.


Notwithstanding anything to the contrary contained in this definition, upon the
occurrence of a Collateral Release Event, any determination of the Applicable
Rate for any period thereafter shall be based on Ashland’s then applicable
corporate credit rating from S&P and corporate family ratings from Moody’s and
all references in this definition to the secured facilities ratings of Ashland
shall be deemed to be references to the corporate credit rating and corporate
family rating of Ashland and, for the avoidance of doubt, all other factors in
determining the Applicable Rate shall remain the same as set forth in this
definition.
 
 
-5-

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
 
The Applicable Rate may be increased pursuant to Section 2.14.


“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.


“Appropriate Lender” means, at any time, (a) with respect to any of the Term A-1
Facility, the Term A-2 Facility, the Term B Facility or the Revolving Credit
Facility, a Lender that has a Commitment with respect to such Facility or holds
a Term A-1 Loan, a Term A-2 Loan, a Term B Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuers and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means, collectively, (a) Citigroup Global Markets Inc., The Bank of
Nova Scotia, Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), Deutsche
Bank Securities Inc. and PNC Capital Markets LLC, each in their respective
capacities as joint lead arranger and joint book manager; (b) JPMorgan Chase
Bank, N.A., Mizuho Bank, Ltd., U.S. Bank National Association, Credit Agricole
Corporate and Investment Bank, Fifth Third Bank and SunTrust Robinson Humphrey,
Inc., each in their respective capacities as senior co-arranger and senior
co-manager; and (c) The Bank of Tokyo-Mitsubishi UFJ, Ltd., DBS Bank Ltd.,
Morgan Stanley Senior Funding, Inc., Sumitomo Mitsui Banking Corporation and TD
Bank, N.A., each in their respective capacities as co-arranger and co-manager.


“Ashland” has the meaning specified in the introductory paragraph.


“Ashland Chemco” means Ashland Chemco Inc., a Delaware corporation.


“Ashland Global” means Ashland Global Holdings, Inc., a Delaware corporation.


“Ashland Netherlands” has the meaning specified in the Preliminary Statements.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form approved by the
Administrative Agent.


“Attributable Indebtedness” means, on any date, but without duplication, (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease
 
 
-6-

--------------------------------------------------------------------------------

 
 
Obligation, the capitalized amount of the remaining lease or similar payments
under the relevant lease or other applicable agreement or instrument that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease or other agreement or instrument were accounted for as a
Capitalized Lease and (c) all Synthetic Debt of such Person.


“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by Ashland (whether or not an Affiliate of the
Administrative Agent) to act as an arranger in connection with any Discounted
Loan Prepayment pursuant to Section 2.05(a); provided that Ashland shall not
designate the Administrative Agent as the Auction Agent without the written
consent of the Administrative Agent (it being understood that the Administrative
Agent shall be under no obligation to agree to act as the Auction Agent);
provided, further, that neither Ashland nor any of its Affiliates may act as the
Auction Agent.


“Audited Financial Statements” means the audited consolidated balance sheet and
the related consolidated statements of comprehensive income, equity and cash
flows, including the notes thereto, of Ashland and its consolidated
Subsidiaries, each for the fiscal years of Ashland ended September 30, 2014,
September 30, 2015 and September 30, 2016.


“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).


“Available Amount” means, on any date (the “Available Amount Reference Time”),
an amount equal to (a) the sum of (i) (A) 50% of the Consolidated Net Income for
all fiscal quarters of Ashland for which Consolidated Net Income is positive and
that have ended on or after the Closing Date and prior to such date for which
financial statements shall have been delivered to the Administrative Agent
pursuant to Section 6.01(a) or 6.01(b) (treated as one continuous accounting
period), less (B) 100% of the Consolidated Net Income for all fiscal quarters of
Ashland for which Consolidated Net Income is negative and that have ended on or
after the Closing Date and prior to such date for which financial statements
shall have been delivered to the Administrative Agent pursuant to
Section 6.01(a) or 6.01(b) (treated as one continuous accounting period), plus
(ii) the net cash proceeds from the issuance of common stock of Ashland Global
after the Closing Date, other than any such issuance to a Subsidiary of Ashland
Global, to an employee stock ownership plan or to a trust established by Ashland
Global or any of its Subsidiaries for the benefit of their employees, plus (iii)
to the extent not already included in the calculation of Consolidated Net
Income, the aggregate amount of returns (in each case, to the extent made in
cash or Cash Equivalents) received by the Borrower or any Subsidiary from any
Investment to the extent such Investment was made using the Available Amount
during the period from and including the Business Day immediately following the
Closing Date through and including the Available Amount Reference Time, plus
(iv) $694,642,719 (which represents approximately the aggregate amount available
under the Available Amount (as defined in the Existing Credit Agreement) under
the Existing Credit Agreement as of March 31, 2017) minus (b) without
duplication, the portion of the Available Amount previously utilized pursuant to
Section 7.03(k) and/or 7.06(g) as of such date.


“Available Incremental Amount” has the meaning specified in Section 2.14(e).


“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Business
Day prior to the Maturity Date for the Revolving Credit Facility, (ii) the date
of termination of the Revolving Credit Commitments pursuant to Section 2.06, and
(iii) the date of termination of the commitment of each Revolving Credit Lender
to make Revolving Credit Loans and of the obligation of each L/C Issuer to make
L/C Credit Extensions pursuant to Section 8.02.
 
 
-7-

--------------------------------------------------------------------------------


 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bank Refinancing” has the meaning specified in the Preliminary Statements.


“Base Rate” means for any date of determination and subject to Section 3.03, a
rate per annum equal to the highest of (a) the Federal Funds Rate on such day
plus 1/2 of 1%, (b) the rate of interest in effect for such day as publicly
announced from time to time by Scotiabank as its “prime rate” and (c) the
Eurodollar Rate for an Interest Period of one month beginning on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%
per annum (provided that in no event shall the Base Rate with respect to the
Term B Facility be less than 1.00% per annum) (provided, further that if such
Base Rate with respect to any other Facility is less than zero, then such
percentage per annum shall be deemed to be 0% per annum).  The “prime rate” is a
rate set by Scotiabank based upon various factors including Scotiabank’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate.  Any change in such rate announced by Scotiabank
shall take effect at the opening of business on the day specified in the public
announcement of such change.


“Base Rate Loan” means a Revolving Credit Loan, a Term A-1 Loan, a Term A-2 Loan
or a Term B Loan that bears interest based on the Base Rate.


“Borrower” has the meaning specified in the Preliminary Statements.


“Borrower Assumption Agreement” means the Borrower Assumption Agreement to this
Agreement to be entered into on the date of the Term Loan A Assumption following
the Reorganization, by and among and reasonably satisfactory to Ashland, Ashland
Netherlands and the Administrative Agent.


“Borrower Materials” has the meaning specified in Section 6.02.


“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Term Loans at a specified discount to
par pursuant to Section 2.05(a)(iv)(B).


“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Lender of, a voluntary prepayment of Term Loans at a specified range of
discounts to par pursuant to Section 2.05(a)(iv)(C).


“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the corresponding acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.05(a)(iv)(D).


“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, a
Term A-1 Borrowing, a Term A-2 Borrowing or a Term B Borrowing, as the context
may require.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City, New York are authorized or required by law to
remain closed and, if such day
 
 
-8-

--------------------------------------------------------------------------------

 
 
relates to any Eurodollar Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.
 
“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Section 8.04.


“CAM Exchange Date” shall mean the first date on which there shall occur (a) any
event referred to in Section 8.01(f) in respect of any Borrower or (b) an
acceleration of Loans pursuant to Section 8.02.


“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the sum, without duplication, of (i) the
outstanding principal amount of all Term A-1 Loans owed to such Lender (whether
or not at the time due and payable), (ii) the outstanding principal amount of
all Term A-2 Loans owed to such Lender (whether or not at the time due and
payable), (iii) the outstanding principal amount of all Term B Loans owed to
such Lender (whether or not at the time due and payable), and (iv) the Total
Revolving Credit Outstandings owed to such Lender (whether or not at the time
due and payable), in each case immediately prior to the occurrence of the CAM
Exchange Date, and (b) the denominator shall be the sum, without duplication, of
(i) the outstanding principal amount of all Term A-1 Loans owed to all Term A-1
Lenders (whether or not at the time due and payable), (ii) the outstanding
principal amount of all Term A-2 Loans owed to all Term A-2 Lenders (whether or
not at the time due and payable), (iii) the outstanding principal amount of all
Term B Loans owed to all Term B Lenders (whether or not at the time due and
payable), and (iv) the Total Revolving Credit Outstandings owed to all Revolving
Credit Lenders (whether or not at the time due and payable), in each case
immediately prior to the occurrence of the CAM Exchange Date.


“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, one or more
of the L/C Issuers and the Lenders, as collateral for L/C Obligations or
obligations of Lenders to fund participations in respect of the L/C Obligations,
cash or deposit account balances or, if the applicable L/C Issuer benefiting
from such collateral shall agree in its sole discretion, other credit support,
in each case pursuant to documentation in form and substance satisfactory to (a)
the Administrative Agent and (b) each applicable L/C Issuer.  “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.


“Cash Equivalents” means any of the following:


(a)            readily marketable obligations issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States is pledged
in support thereof;


(b)            time deposits with, or insured certificates of deposit or
bankers’ acceptances of, any commercial bank that (i) (A) is a Lender or (B) is
organized under the laws of the United States, any State thereof or the District
of Columbia or is the principal banking subsidiary of a bank holding company
organized under the Laws of the United States, any State thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 360 days from the
date of acquisition thereof;
 
 
-9-

--------------------------------------------------------------------------------


 
(c)            commercial paper issued by any Person organized under the laws of
any State of the United States and rated at least “Prime-2” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 360 days from the date of
acquisition thereof;


(d)            Investments, classified in accordance with GAAP as current assets
of Ashland or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition;


(e)            fully collateralized repurchase agreements with a term of not
more than 30 days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (b)
above; and


(f)            in the case of any Foreign Subsidiary, investments which are
similar to the items specified in subsections (a) through (e) of this definition
made in the ordinary course of business.


“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.


“Cash Management Bank” means any Person (i) that, at the time it enters into a
Cash Management Agreement, is the Administrative Agent, an Arranger, a Lender or
an Affiliate of any of the foregoing, in its capacity as a party to a Cash
Management Agreement or (ii) that is party to any Cash Management Agreement
permitted under Article VII existing on the Closing Date, in its capacity as a
party to such Cash Management Agreement.


“Casualty Event” means any event that gives rise to the receipt by Ashland or
any of its Subsidiaries of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.


“CFC” means a controlled foreign corporation within the meaning of Section 957
of the Code.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.
 
 
-10-

--------------------------------------------------------------------------------


 
“Change of Control” means an event or series of events by which:


(a)            any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of Ashland Global entitled
to vote for members of the board of directors or equivalent governing body of
Ashland Global on a fully-diluted basis (and taking into account all such
securities that such “person” or “group” has the right to acquire pursuant to
any option right); or


(b)            during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Ashland
Global cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or


(c)            a “change of control” or any comparable term under, and as
defined in, the Existing Senior Notes Documents or other Indebtedness exceeding
the Threshold Amount shall have occurred; or


(d)            Ashland or, on and after the consummation of the Term Loan A
Assumption, Ashland Netherlands ceases to be a wholly-owned, direct or indirect
Subsidiary of Ashland Global.


“Class” means, (i) with respect to any Loan, whether such Loan is a Revolving
Credit Loan, a Term A-1 Loan, a Term A-2 Loan, a Term B Loan, an Incremental
Revolving Loan, an Incremental Term Loan, a Refinancing Revolving Loan, a
Refinancing Term Loan or an Extended Maturity Loan and (ii) with respect to any
Commitment, whether such Commitment is a Revolving Credit Commitment, a Term A-1
Commitment, a Term A-2 Commitment, a Term B Commitment, an Incremental Revolving
Credit Commitment, an Incremental Term Commitment, a Refinancing Revolving
Credit Commitment, a Refinancing Term Commitment or an Extended Maturity
Commitment.  Incremental Term Loans that have different terms and conditions
(together with the Incremental Term Commitments in respect thereof) shall be
construed to be in different Classes.  Extended Maturity Loans that have
different terms and conditions (together with the Extended Maturity Commitments
in respect thereof) shall be construed to be in different Classes.


“Closing Date” means May 17, 2017.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.
 
 
-11-

--------------------------------------------------------------------------------


 
“Collateral Documents” means, collectively, the Security Agreement, collateral
assignments, security agreements, pledge agreements or other similar agreements
delivered to the Administrative Agent pursuant to the other Collateral
Documents, Section 6.17, 6.18 or 6.20, to grant a valid, perfected security
interest in any property as collateral for the Obligations, and each of the
other agreements, instruments or documents that creates or purports to create a
security interest or Lien in favor of the Administrative Agent for the benefit
of the Secured Parties.


“Collateral Release Amendment” has the meaning specified in Section 6.20.


“Collateral Release Event” means the satisfaction of each of the following
conditions: (a) the Term B Facility shall have been repaid in full in accordance
with the terms of Section 2.05, (b) no Event of Default shall have occurred and
be continuing, (c) the achievement of public corporate credit/corporate family
ratings (as applicable) of Ashland from (i) S&P of at least (with a stable or
better outlook) BB+ and (ii) Moody’s of at least (with a stable or better
outlook) and Ba1 and (d) the Administrative Agent shall have received a
certificate from Ashland certifying to the foregoing in a manner reasonably
acceptable to the Administrative Agent.


“Commitment” means a Term A-1 Commitment, a Term A-2 Commitment, a Term B
Commitment or a Revolving Credit Commitment, as the context may require, and, in
the event of the creation of an Incremental Term Commitment or Incremental
Revolving Credit Commitment pursuant to Section 2.14, an Extended Maturity
Commitment pursuant to Section 2.16 or a Refinancing Revolving Credit Commitment
or Refinancing Term Commitment pursuant to Section 2.17, shall also include the
commitments to such Incremental Term Commitment, such Incremental Revolving
Credit Commitment, such Extended Maturity Commitment, such Refinancing Revolving
Credit Commitment or such Refinancing Term Commitment, as the case may be.


“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing, (b)
a Term Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A-1.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).


“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.


“Consolidated EBITDA” means, for any Measurement Period, an amount equal to
Consolidated Net Income for such Measurement Period plus (a) proceeds of
business interruption insurance received during such period, but only to the
extent not included in Consolidated Net Income plus (b) the following to the
extent deducted in calculating such Consolidated Net Income, but without
duplication and in each case for such Measurement Period:  (i) Consolidated
Interest Charges (not calculated on a Pro Forma Basis), (ii) the provision for
Federal, State, local and foreign income taxes payable, (iii) depreciation and
amortization expense, (iv) asset impairment charges, (v) expenses reimbursed by
third parties (including through insurance and indemnity payments), (vi) fees
and expenses incurred in connection with the Transactions, the Reorganization,
any Permitted Receivables Facility, any proposed or actual issuance of any
Indebtedness or Equity Interests (including upfront fees and original issue
discount), or any proposed or actual acquisitions, investments, asset sales or
divestitures permitted hereunder, in each case that are expensed, (vii) non-cash
restructuring and integration charges and cash restructuring and integration
charges; provided that the aggregate amount of all cash restructuring and
integration charges shall not exceed $100,000,000 in any twelve month period,
(viii) non-cash stock expense and non-cash equity compensation expense, (ix)
other expenses or losses, including purchase accounting entries such as the
inventory adjustment to fair value, reducing such Consolidated Net Income which
do not represent a cash item in such period or any future period, (x) expenses
or losses in respect of discontinued operations of
 
 
-12-

--------------------------------------------------------------------------------

 
 
Ashland or any of its Subsidiaries, (xi) any unrealized losses attributable to
the application of “mark to market” accounting in respect of Swap Contracts,
(xii) with respect to any Disposition for which pro forma effect is required to
be given pursuant to the definition of Pro Forma Basis, any loss thereon and
(xiii) all fees, expenses and other costs incurred in connection with the
Ashland Reorganization and the Valvoline Separation (as each such term is
defined in the Existing Credit Agreement), and minus (c) the following to the
extent included in calculating such Consolidated Net Income, but without
duplication and in each case for such Measurement Period:  (i) Federal, State,
local and foreign income tax credits, (ii) all non-cash gains or other items
increasing Consolidated Net Income, (iii) gains in respect of discontinued
operations of Ashland or any of its Subsidiaries, (iv) any unrealized gains for
such period attributable to the application of “mark to market” accounting in
respect of Swap Contracts and (v) with respect to any Disposition for which pro
forma effect is required to be given pursuant to the definition of Pro Forma
Basis, any gain thereon.  For all purposes hereunder, Consolidated EBITDA shall
be calculated on a Pro Forma Basis unless otherwise specified.


“Consolidated First Lien Net Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Indebtedness that is secured on a
first priority basis as of such date minus the amount of Ashland’s and its
Subsidiaries’ unrestricted cash and Cash Equivalents as on such date that are or
would be included on a balance sheet of Ashland and its Subsidiaries as of such
date to (b) Consolidated EBITDA of Ashland and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.


“Consolidated Indebtedness” means, at any date of determination, for Ashland and
its Subsidiaries on a consolidated basis, the sum of, without duplication (a)
the outstanding principal amount of all obligations (as calculated under GAAP),
whether current or long-term, for borrowed money (including Obligations in
respect of the Loans hereunder), reimbursement obligations for amounts drawn
under letters of credit and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, (b) [reserved], (c) all
direct (but, for the avoidance of doubt, not contingent) obligations arising
under bankers’ acceptances and bank guaranties, (d) [reserved], (e) all
Attributable Indebtedness, and (f) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses (a)
through (e) above of Persons other than Ashland or any Subsidiary.  For purposes
hereof, the Consolidated Indebtedness of Ashland and the Subsidiaries shall
include any of the items in clauses (a) through (f) above of any other entity
(including any partnership in which Ashland or any consolidated Subsidiary is a
general partner) to the extent Ashland or such consolidated Subsidiary is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of that item
expressly provide that such Person is not liable therefor.  For all purposes
hereunder, Consolidated Indebtedness shall (i) be calculated on a Pro Forma
Basis unless otherwise specified, (ii) not include the Defeased Debt and (iii)
include all outstandings of Ashland and its Subsidiaries under any Permitted
Receivables Facility (but excluding the intercompany obligations owed by a
Special Purpose Finance Subsidiary to Ashland or any other Subsidiary in
connection therewith).  Notwithstanding the foregoing, the principal amount
outstanding at any time of any Indebtedness included in Consolidated
Indebtedness issued with original issue discount shall be the principal amount
of such Indebtedness less the remaining unamortized portion of the original
issue discount of such Indebtedness at such time as determined in conformity
with GAAP, but such Indebtedness shall be deemed incurred only as of the date of
original issuance thereof.


“Consolidated Interest Charges” means, for any Measurement Period, the excess of
(a) the sum, without duplication, of (i) all interest, premium payments, debt
discount, fees, charges and related expenses in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP and, solely for purposes of compliance with the Consolidated Interest
Coverage Ratio test set forth in Section 7.02(n), in connection with Guaranteed
Indebtedness (as reasonably determined by Ashland), (ii)
 
 
-13-

--------------------------------------------------------------------------------

 
 
cash payments made in respect of obligations referred to in clause (b)(ii)
below, (iii) the portion of rent expense under Capitalized Leases that is
treated as interest in accordance with GAAP, in each case, of or by Ashland and
its Subsidiaries on a consolidated basis for such Measurement Period and
(iv) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with the Permitted Receivables Facility, minus (b) to the
extent included in such consolidated interest expense for such Measurement
Period, the sum, without duplication, of (i) extinguishment charges relating to
the early extinguishment of Indebtedness or obligations under Swap Contracts,
(ii) noncash amounts attributable to the amortization of debt discounts or
accrued interest payable in kind, (iii) noncash amounts attributable to
amortization or write-off of capitalized interest or other financing costs paid
in a previous period, (iv) interest income treated as such in accordance with
GAAP and (v) fees and expenses, original issue discount and upfront fees, in
each case of or by Ashland and its Subsidiaries on a consolidated basis for such
Measurement Period.  For all purposes hereunder, Consolidated Interest Charges
shall be calculated on a Pro Forma Basis unless otherwise specified.


“Consolidated Interest Coverage Ratio” means, at any date of determination, the
ratio of (a) Consolidated EBITDA of Ashland and its Subsidiaries on a
consolidated basis to (b) Consolidated Interest Charges, in each case for the
most recently completed Measurement Period for which financial statements have
been delivered pursuant to Section 6.01.


“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Ashland and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period; provided that Consolidated Net Income
shall exclude (a) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period (unless such
restrictions on dividends or similar distributions have been legally and
effectively waived), except that Ashland’s equity in any net loss of any such
Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income, (b) any after-tax income (or after-tax loss) for such
Measurement Period of any Person if such Person is not a Subsidiary, except that
Ashland’s equity in such income of any such Person for such Measurement Period
shall be included in Consolidated Net Income up to the aggregate amount of cash
actually distributed by such Person during such Measurement Period to Ashland or
a Subsidiary as a dividend or other distribution (and in the case of a dividend
or other distribution to a Subsidiary, such Subsidiary is not precluded from
further distributing such amount to Ashland as described in clause (a) of this
proviso), (c) any after-tax gain or after-tax loss realized as a result of the
cumulative effect of a change in accounting principles or the implementation of
new accounting standards related to revenue and lease accounting, (d) any
after-tax gain or after-tax loss attributable to any foreign currency hedging
arrangements or currency fluctuations, (e) after-tax extinguishment charges
relating to the early extinguishment of Indebtedness and obligations under Swap
Contracts and after-tax extinguishment charges relating to upfront fees and
original issue discount on Indebtedness, (f) any pension or other
post-retirement after-tax gain or after-tax expense for such Measurement Period;
provided, further, that Consolidated Net Income shall be reduced by the amount
of any cash payments made during such Measurement Period relating to pension and
other post-retirement costs (except for any payments made in respect of the
funding of pension plans in excess of the amount of required regulatory
contributions for such Measurement Period (as reasonably determined by
Ashland)), and (g) fees, expenses and non-recurring charges related to the
Transactions and the Reorganization.


“Consolidated Net Leverage Ratio” means, at any date of determination, the ratio
of (a) Consolidated Indebtedness as of such date minus the amount of Ashland’s
and its Subsidiaries’ unrestricted cash and Cash Equivalents as of such date
that are or would be included on a balance sheet of Ashland and its Subsidiaries
as of such date to (b) Consolidated EBITDA of Ashland and its Subsidiaries
 
 
-14-

--------------------------------------------------------------------------------

 
 
on a consolidated basis for the most recently completed Measurement Period for
which financial statements have been delivered pursuant to Section 6.01.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.


“Corrective Extension Amendment” has the meaning specified in Section 2.16(d).


“Credit Extension” means each of the following:  (a) a Borrowing or (b) an L/C
Credit Extension.


“Debt Rating” means Ashland’s secured facilities rating without third party
credit enhancement; provided that the Debt Rating in effect on any date is that
in effect at the close of business on such date.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Loans
or Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii)
the Applicable Rate applicable to Base Rate Loans under the Revolving Credit
Facility plus (iii) 2% per annum; (b) when used with respect to a Loan, an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum; and (c) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.


“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Term A-1 Loans, Term A-2 Loans, Term B Loans, Revolving Credit Loans or
participations in L/C Obligations or Swing Line Loans, within two Business Days
of the date required to be funded by it hereunder, unless such obligation is the
subject of a good faith dispute, (b) has notified the Borrower, or the
Administrative Agent or any Lender that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or under other agreements in which it
commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such confirmation by the Administrative Agent), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment,
or (iv) become the subject of a Bail-In Action; provided that, for the avoidance
of doubt, a Lender shall not be a Defaulting Lender solely by virtue of (i) the
ownership or acquisition of any Equity Interest in such Lender or any direct or
indirect parent company thereof by a Governmental Authority or
 
 
-15-

--------------------------------------------------------------------------------

 
 
(ii) in the case of a Solvent Person, the precautionary appointment of an
administrator, guardian, custodian or other similar official by a Governmental
Authority under or based on the Law of the country where such Person is subject
to home jurisdiction supervision if applicable Law requires that such
appointment not be publicly disclosed, in any such case, where such ownership or
action does not (A) result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or (B) permit such Person (or
such Governmental Authority) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.


“Defeased Debt” means (a) the Indebtedness of Ashland ($5,000,000 as of
March 31, 2017) for its 9.35% medium-term notes due 2019 that is the subject of
a covenant defeasance pursuant to Section 4.03 of the indenture therefor dated
August 15, 1989, as amended and restated as of August 15, 1990 and (b) any other
Indebtedness of Ashland or any Subsidiary that, as of the applicable date of
determination, is the subject of a legal or covenant defeasance pursuant to the
applicable provisions of the indenture or other instrument governing such
Indebtedness or pursuant to which such Indebtedness was issued or incurred.


“Determination Date” has the meaning specified in the definition of “Pro Forma
Basis.”


“Discount Prepayment Accepting Lender” has the meaning specified in Section
2.05(a)(iv)(B)(II).


“Discount Range” has the meaning specified in Section 2.05(a)(iv)(C)(I).


“Discount Range Prepayment Amount” has the meaning specified in Section
2.05(a)(iv)(C)(I).


“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Section
2.05(a)(iv)(C) substantially in the form of Exhibit M.


“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit N, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.


“Discount Range Prepayment Response Date” has the meaning specified in Section
2.05(a)(iv)(C)(I).


“Discount Range Proration” has the meaning specified in Section
2.05(a)(iv)(C)(III).


“Discounted Loan Prepayment” has the meaning specified in Section
2.05(a)(iv)(A).


“Discounted Prepayment Determination Date” has the meaning specified in Section
2.05(a)(iv)(D)(III).


“Discounted Prepayment Effective Date” means, in the case of a Borrower Offer of
Specified Discount Prepayment, a Borrower Solicitation of Discount Range
Prepayment Offers or a Borrower Solicitation of Discounted Prepayment Offers,
five Business Days following the Specified Discount Prepayment Response Date,
the Discount Range Prepayment Response Date or the Acceptance Date,
respectively, in accordance with Section 2.05(a)(iv)(B), 2.05(a)(iv)(C) or
2.05(a)(iv)(D), respectively, unless a shorter period is agreed to between the
Borrower and the Auction Agent.
 
 
-16-

--------------------------------------------------------------------------------


 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.


“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests) pursuant
to a sinking fund or otherwise, (ii) is redeemable at the option of the holder
thereof (other than solely for Equity Interests which are not otherwise
Disqualified Equity Interests) in whole or in part, (iii) provides for scheduled
payments of dividends to be made in cash, or (iv) is or becomes convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case prior to the date that is
91 days after the Latest Maturity Date of the Loans and Commitments then
outstanding, except, in the cases of clauses (i) and (ii), if as a result of a
change of control or asset sale, but only if any rights of the holders thereof
upon the occurrence of such change of control or asset sale are subject to the
prior payment in full of all Obligations (other than contingent indemnification
obligations), the cancellation or expiration of all Letters of Credit and the
termination of the Aggregate Commitments.


“Dollar” and “$” mean lawful money of the United States.


“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any State thereof or the District of Columbia.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).


“Engagement Letter” means that engagement letter, dated as of May 2, 2017,
between Ashland and Citigroup Global Markets Inc., as supplemented by that
certain joinder agreement to the Engagement Letter, dated on or around May 17,
2017, among Ashland and each of the Arrangers party thereto.


“Environment” means ambient air, indoor air, surface water, groundwater, land
surface and subsurface strata and natural resources such as wetlands, flora and
fauna.


“Environmental Audit” has the meaning specified in Section 6.13(c).
 
 
-17-

--------------------------------------------------------------------------------


 
“Environmental Claim” has the meaning specified in Section 5.09(iv).


“Environmental Laws” means the common law and any and all Federal, State, local,
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, licenses, agreements or governmental restrictions relating to
pollution or the protection of the Environment or human health (to the extent
related to exposure to Hazardous Materials) or the generation, handling, use,
storage, treatment, transport, Release or threat of Release of any Hazardous
Materials, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage or treatment of any Hazardous Materials, (c) exposure to
any Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided that Equity Interests shall not include any securities to the extent
constituting “Indebtedness” for purposes of this Agreement.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Ashland or any Subsidiary solely within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Ashland, any Subsidiary or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by Ashland, any Subsidiary or any
ERISA Affiliate from a Multiemployer Plan, the receipt by Ashland, any
Subsidiary or any ERISA Affiliate of any notice concerning the imposition of
withdrawal liability (as defined in Part 1 of Subtitle E of Title IV of ERISA)
or notification that a Multiemployer Plan is, or is expected to be, insolvent or
in “endangered” or “critical” status (within the meaning of Section 432 of the
Code or Section 305 of ERISA); (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan, (e) with respect to a Pension Plan, the
failure to satisfy the minimum funding standard of Section 412 of the Code; (f)
the failure to make by its due date a required contribution under Section 430(j)
of the Code with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer
 
 
-18-

--------------------------------------------------------------------------------

 
 
Plan; (g) the occurrence of a nonexempt prohibited transaction (within the
meaning of Section 4975 of the Code or Section 406 of ERISA) which could result
in liability to Ashland or any Subsidiary; or (h) the imposition by the PBGC of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon Ashland, any Subsidiary or any
ERISA Affiliate.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurodollar Rate”  means,


(a)            for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to (i) the ICE LIBOR Rate (“ICE LIBOR”), as published
on the applicable Bloomberg screen page (or such other commercially available
source providing quotations of ICE LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period or (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by Scotiabank and with a
term equivalent to such Interest Period would be offered by Scotiabank’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period; and


(b)            for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) ICE LIBOR, at approximately 11:00
a.m., London time, determined two (2) Business Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Scotiabank’s London Branch to major banks in the London interbank eurodollar
market at their request at the date and time of determination;


provided that if the Eurodollar Rate provided for in clauses (a) or (b) is less
than zero, then the Eurodollar Rate shall be deemed to be 0%.


“Eurodollar Rate Loan” means a Revolving Credit Loan, a Term A-1 Loan, a Term
A-2 Loan or a Term B Loan that bears interest at a rate based on the Eurodollar
Rate.


“Event of Default” has the meaning specified in Section 8.01.


“Excluded Subsidiary” means (a) any Foreign Subsidiary, (b) any Foreign
Subsidiary Holding Company, (c) any direct or indirect Subsidiary of a Foreign
Subsidiary that is a CFC, (d) any Immaterial Subsidiary, (e) any Subsidiary that
is not a Wholly Owned Subsidiary of Ashland, (f) any Regulated Subsidiary, (g)
any Special Purpose Finance Subsidiary and (h) any other Subsidiary to the
extent that a Guarantee of the Obligations by such Subsidiary would be
prohibited by applicable Law or contract or would require governmental
(including regulatory) consent, approval, license or authorization to provide
such Guarantee (unless such consent, approval, license or authorization has been
received and, in any event, only for so long as such restriction exists, and
with respect to any such contractual restriction, only
 
 
-19-

--------------------------------------------------------------------------------

 
 
to the extent existing on the Closing Date or on the date the applicable Person
becomes a Subsidiary and not entered into in contemplation thereof.


“Excluded Swap Guarantor” means any Guarantor all or a portion of whose
Guarantee of, or grant of a security interest to secure, any Swap Obligation (or
any Guarantee thereof) is or becomes an Excluded Swap Obligation.


“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guarantee of such Guarantor becomes effective with respect to such Swap
Obligation or such Swap Obligation becomes secured by such security interest. 
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party under any Loan Document, (a) Taxes imposed
on or measured by its net income (however denominated), and franchise, capital,
gross receipts or net worth Taxes imposed on it in lieu of net income Taxes
(other than any such gross receipts Taxes that are withholding Taxes), in each
case as a result of such recipient being organized under the laws of, or having
its applicable Lending Office located in, the jurisdiction imposing such Taxes
(or any political subdivision thereof) or as a result of any other present or
former connection between such recipient and the jurisdiction imposing such
Taxes (other than any such connection arising solely from such recipient having
executed, delivered, or become a party to, performed its obligations or received
payments under, received or perfected a security interest under, entered into
any other transaction pursuant to or enforced any Loan Documents), (b) any
branch profits Taxes under Section 884(a) of the Code, or any similar Tax, in
each case imposed by a jurisdiction described in clause (a), (c) any backup
withholding Tax that is required by the Code to be withheld from amounts payable
to such Lender or L/C Issuer, (d) in the case of a Lender or L/C Issuer (other
than with respect to any interest in any Loan or Commitment acquired pursuant to
an assignment request by the Borrower under Section 10.13) but only with respect
to a Loan or Letter of Credit made or issued to Ashland, any U.S. Federal
withholding Tax that is required to be imposed on amounts payable to or for the
account of such Lender or L/C Issuer pursuant to the Laws in force at the time
such Lender or L/C Issuer becomes a party hereto (or designates a new Lending
Office) or, with respect to any additional interest in any Commitment, or any
Loan not funded pursuant to a Commitment by such Lender or L/C Issuer, acquired
after such Lender or L/C Issuer becomes a party hereto, at the time such
additional interest was acquired by such Lender or L/C Issuer, except to the
extent that such Lender or L/C Issuer (or its assignor, if any) was entitled,
immediately prior to the designation of a new Lending Office or the acquisition
of such interest (or additional interest) by assignment, as applicable, to
receive additional amounts from a Loan Party with respect to such withholding
Tax pursuant to Section 3.01(a)(2), (e) any Tax that  is attributable to such
Lender’s or L/C Issuer’s failure to comply with Section 3.01(e) and (f) any U.S.
Federal withholding Tax imposed pursuant to FATCA.


“Existing 2018 Notes” has the meaning set forth in the definition of “Existing
Senior Notes”.


“Existing Class” has the meaning specified in Section 2.16(a).
 
 
-20-

--------------------------------------------------------------------------------


 
“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements.


“Existing Letters of Credit” means the letters of credit listed on Schedule
2.03(a).


“Existing Senior Notes” means (i) the 3.875% Senior Notes due 2018 (the
“Existing 2018 Notes”), (ii) the 4.750% Senior Notes due 2022 and (iii) the
6.875% Senior Notes due 2043 (in each case, issued by Ashland).


“Existing Senior Notes Documents” means any indenture among Ashland, as issuer,
any guarantors party thereto and a trustee with respect to the Existing Senior
Notes, the Existing Senior Notes and all other agreements, instruments and other
documents pursuant to which the Existing Senior Notes have been or will be
issued or otherwise setting forth the terms of the Existing Senior Notes.


“Extended Maturity Commitments” has the meaning specified in Section 2.16(a).


“Extended Maturity Loans” has the meaning specified in Section 2.16(a).


“Extending Lender” has the meaning specified in Section 2.16(b).


“Extension Amendment” has the meaning specified in Section 2.16(c).


“Extension Election” has the meaning specified in Section 2.16(b).


“Extension Maximum Amount” has the meaning specified in Section 2.16(b).


“Extension Request” has the meaning specified in Section 2.16(a).


“Facility” means the respective facility and commitments used in making Loans
and credit extensions hereunder, it being understood that (x) as of the date of
this Agreement there are five Facilities, i.e., the Term A-1 Facility, the Term
A-2 Facility, the Revolving Credit Facility, the Swing Line Sublimit and the
Letter of Credit Sublimit and (y) as of the Term Loan B Funding Date, there will
be a sixth Facility under this Agreement, the Term B Facility.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current and future
regulations or other official interpretations thereof, any agreements entered
into pursuant to Section 1471(b) of the current Code (or any amended or
successor version described above) and, for the avoidance of doubt, any
intergovernmental agreements in respect thereof (and any legislation,
regulations or other official guidance adopted by a Governmental Authority
implementing such intergovernmental agreements).


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Scotiabank on such day on such transactions as
determined by the Administrative Agent, and (c) if such rate is less than zero,
then the Federal Funds Rate shall be deemed to be 0% per annum.
 
 
-21-

--------------------------------------------------------------------------------


 
“Foreign Casualty Event” has the meaning specified in Section 2.05(b)(v).


“Foreign Disposition” has the meaning specified in Section 2.05(b)(v).


“Foreign Government Scheme or Arrangement” has the meaning specified in Section
5.12(d).


“Foreign Line of Credit Agreement” means any agreement to provide loans and
letters of credit to a Foreign Subsidiary of Ashland that is designated in the
instrument governing such line of credit or in a
separate letter of designation delivered to the Administrative Agent as a
foreign line of credit under this Agreement and notified to the Administrative
Agent as such.


“Foreign Lender” means any Lender (including such a Lender when acting in the
capacity of an L/C Issuer) that is not a United States person as that term is
defined in Section 7701(a)(30) of the Code.


“Foreign Line of Credit Bank” means any Person that is a Lender or an Affiliate
of a Lender, in its capacity as a party to a Foreign Line of Credit Agreement
permitted under Article VI or VII.


“Foreign Plan” has the meaning specified in Section 5.12(d).


“Foreign Subsidiary” means a Subsidiary organized under the Laws of a
jurisdiction other than the United States, any State thereof or the District of
Columbia.


“Foreign Subsidiary Holding Company” means any Subsidiary that is a U.S. Person
that has no material assets other than Equity Interests of one or more Foreign
Subsidiaries that are CFCs; provided, however, that Ashland (Gibraltar) One
Holdings, Inc., a Delaware corporation, shall be deemed to be a Foreign
Subsidiary Holding Company so long as such entity has no material assets other
than Equity Interests of one or more Foreign Subsidiaries that are CFCs and
intercompany indebtedness owing to such entity by Ashland or a Subsidiary
thereof.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Revolving Credit
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Revolving Credit Percentage of Swing Line Loans other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
 
-22-

--------------------------------------------------------------------------------


 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, local, county,
province or otherwise and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).


“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part).  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning. For the
avoidance of doubt, the Facilities shall not be Guaranteed by any Foreign
Subsidiary of Ashland, including following the Term Loan A Assumption.


“Guarantors” means, collectively, (i) Ashland Global, (ii) Ashland Chemco, (iii)
each of the Material Domestic Subsidiaries of Ashland each listed on Schedule
1(a) of the Perfection Certificate and (iv) each other Material Domestic
Subsidiary of Ashland that shall be required to execute and deliver a guaranty
or guaranty supplement pursuant to Section 6.17 (in each case, excluding any
Excluded Subsidiary).  For the avoidance of doubt, Ashland shall become a
Guarantor under the Term A-1 Facility and the Term A-2 Facility in the event
that the Term Loan A Assumption occurs.


“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Secured Parties, substantially in the form of Exhibit E, together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.17.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all other substances, wastes, pollutants, chemicals, compounds, materials,
or contaminants of any nature and in any form, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls and radon gas regulated pursuant to, or which can give rise to
liability under, any Environmental Law.


“Hedge Bank” means any Person (i) that, at the time such Swap Contract was
entered into or on the Closing Date with regard to any Swap Contracts existing
on the Closing Date, was the Administrative Agent, an Arranger, a Lender or an
Affiliate of any of the foregoing, in its capacity as a party to such Swap
Contract or (ii) that is party to any Swap Contract permitted under Article VII
existing on the Closing Date, in its capacity as a party to such Swap Contract.


“Honor Date” has the meaning specified in Section 2.03(c)(i).
 
 
-23-

--------------------------------------------------------------------------------


 
“Immaterial Domestic Subsidiary” means any Immaterial Subsidiary that is
organized under the Laws of the United States, any State thereof or the District
of Columbia.  As of the Closing Date, the Immaterial Domestic Subsidiaries are
those set forth on Schedule 1.02, and the determination of Immaterial Domestic
Subsidiaries as of the Closing Date shall be based on the net income and assets
of Ashland and its Subsidiaries as set forth in (i) the unaudited consolidated
balance sheet of Ashland, dated as of March 31, 2017, and (ii) the unaudited
consolidated net income statement of Ashland, dated as of March 31, 2017.
 
“Immaterial Subsidiary” means (i) prior to the sixth month anniversary of the
Closing Date, any Subsidiary that, together with its Subsidiaries on a
consolidated basis, during (or, in the case of assets, as of the last day of)
the sixth months preceding the date of determination accounts for (or to which
may be attributed) 5.0% or less of the net income or assets (determined on a
consolidated basis) of Ashland and its Subsidiaries during (or, in the case of
assets, as of the last day of) such sixth month period, and (ii) for any time
thereafter, as of any date of determination, any Subsidiary that, together with
its Subsidiaries on a consolidated basis, during (or, in the case of assets, as
of the last day of) the twelve months preceding such date of determination
accounts for (or to which may be attributed) 5.0% or less of the net income or
assets (determined on a consolidated basis) of Ashland and its Subsidiaries
during (or, in the case of assets, as of the last day of) such twelve month
period; provided that, as of any date of determination, the aggregate
consolidated net income or assets for all Immaterial Subsidiaries during (or, in
the case of assets, as of the last day) of the sixth months or the twelve months
preceding such date of determination, as applicable, shall not exceed 10.0% of
the total net income or assets of Ashland and its Subsidiaries during (or, in
the case of assets, as of the last day of) such sixth month period or such
twelve month period, as applicable, and if the aggregate consolidated net income
or assets for all Immaterial Subsidiaries during (or, in the case of assets, as
of the last day) of such period so exceeds such threshold, then one or more of
the Immaterial Subsidiaries (as determined by Ashland) shall for all purposes of
this Agreement be deemed to be Material Subsidiaries until such excess shall
have been eliminated.


“Incremental Amendment” has the meaning specified in Section 2.14(d).


“Incremental Commitments” has the meaning specified in Section 2.14(a).


“Incremental Equivalent Debt” means Indebtedness issued, incurred or otherwise
obtained by the Borrower in respect of one or more series of senior unsecured
notes, senior secured first lien or junior lien notes or subordinated notes (in
each case issued in a public offering, Rule 144A or other private placement or
bridge financing in lieu of the foregoing (and any Registered Equivalent Notes
issued in exchange therefor)) or junior lien or unsecured loans that, in each
case, if secured, will be secured by Liens on the Collateral on an equal
priority (in the case of notes) or junior priority basis (in the case of notes
or loans) with the Liens on Collateral securing the Obligations, and that are
issued or made in lieu of Incremental Commitments; provided that (i) the
aggregate principal amount of all Incremental Equivalent Debt shall not,
together with the aggregate principal amount of Incremental Term Loans and
Incremental Revolving Credit Commitments, exceed the Available Incremental
Amount, (ii) such Incremental Equivalent Debt shall not be Guaranteed by any
Person other than a Loan Party, (iii) in the case of Incremental Equivalent Debt
that is secured, the obligations in respect thereof shall not be secured by any
Lien on any asset of Ashland or any Subsidiary other than any asset constituting
Collateral, (iv) if such  Incremental Equivalent Debt is secured, such
Incremental Equivalent Debt shall be subject to an intercreditor agreement
reasonably acceptable to the Administrative Agent and the Borrower and (v) such
Incremental Equivalent Debt shall not mature earlier than the then-applicable
Latest Maturity Date (provided that any Incremental Equivalent Debt that is
incurred under, and reduces (on a dollar-for-dollar basis), the basket for
Inside Term Loan Facilities in Section 2.14(e)(iii) may have a final Maturity
Date no earlier than the final Maturity Date of the Term A-1 Facility and/or the
Term A-2 Facility), and shall have a Weighted Average Life to Maturity not
shorter than the remaining Weighted Average Life to Maturity
 
 
-24-

--------------------------------------------------------------------------------

 
 
of the then existing Term B Loans (or if no Term B Loans are then outstanding,
the Term A-1 Loans and the Term A-2 Loans) on the date of incurrence of such
Incremental Equivalent Debt; provided that the Weighted Average Life to Maturity
of any Incremental Equivalent Debt incurred under, and reduces (on a
dollar-for-dollar basis), the basket for Inside Term Loan Facilities in Section
2.14(e)(iii) may be shorter than the Weighted Average Life to Maturity of the
Term B Loans but shall be no shorter than the remaining Weighted Average Life to
Maturity of the Term A-1 Facility and/or the Term A-2 Facility; provided,
further, that Incremental Equivalent Debt may be incurred in the form of a
bridge or other interim credit facility intended to be refinanced or replaced
with long-term indebtedness meeting the requirements of clauses (i) through (v)
of this definition (so long as such credit facility includes customary “rollover
provisions”) on or prior to the first anniversary of the incurrence of such
“bridge” or other credit facility, in which case, clause (v) of the first
proviso in this definition shall not prohibit the inclusion of customary terms
for “bridge” facilities, including customary mandatory prepayment, repurchase or
redemption provisions.


“Incremental Facility Closing Date” has the meaning specified in Section
2.14(e).


“Incremental Lenders” has the meaning specified in Section 2.14(c).


“Incremental Loan” has the meaning specified in Section 2.14(b).


“Incremental Revolving Credit Commitments” has the meaning specified in Section
2.14(a).


“Incremental Revolving Credit Facility” has the meaning specified in Section
2.14(a).


“Incremental Revolving Credit Lender” has the meaning specified in Section
2.14(c).


“Incremental Revolving Loan” has the meaning specified in Section 2.14(b).


“Incremental Term Commitments” has the meaning specified in Section 2.14(a).


“Incremental Term Lender” has the meaning specified in Section 2.14(c).


“Incremental Term Loan” has the meaning specified in Section 2.14(b).


“Incremental Term Loan Facility” has the meaning specified in Section 2.14(a).


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)            all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;


(b)            the maximum amount of all direct or contingent obligations of
such Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments,
except to the extent that such instruments support Indebtedness of the type
referred to in subclause (i) of the parenthetical in clause (d) of this defined
term;


(c)            net obligations of such Person under any Swap Contract;


(d)            all obligations of such Person to pay the deferred purchase price
of property or services (other than (i) trade accounts payable in the ordinary
course of business, (ii) any earn-out or similar obligation that is a contingent
obligation or that is not reasonably determinable as of the applicable date of
determination and (iii) any earn-out
 
 
-25-

--------------------------------------------------------------------------------

 
 
or similar obligation that is not a contingent obligation and that is reasonably
determinable as of the applicable date of determination to the extent that (A)
such Person is indemnified for the payment thereof by a Solvent Person
reasonably acceptable to the Administrative Agent or (B) amounts to be applied
to the payment therefor are in escrow);


(e)            indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;


(f)            (i) all Attributable Indebtedness of such Person and (ii) all
obligations of such Person under any Permitted Receivables Facility (but
excluding intercompany obligations owed by a Special Purpose Finance Subsidiary
to Ashland or any other Subsidiary in connection therewith);


(g)            all Disqualified Equity Interests in such Person, valued, in the
case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; and


(h)            all Guarantees of such Person in respect of any of the foregoing.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.  The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.  Notwithstanding the foregoing, the principal amount outstanding
at any time of any Indebtedness issued with original issue discount shall be the
principal amount of such Indebtedness less the remaining unamortized portion of
the original issue discount of such Indebtedness at such time as determined in
conformity with GAAP, but such Indebtedness shall be deemed incurred only as of
the date of original issuance thereof.


“Indemnified Taxes” means all Taxes other than Excluded Taxes.


“Indemnitee” has the meaning specified in Section 10.04(b).


“Information” has the meaning specified in Section 10.07.


“Inside Term Loan Facilities” has the meaning specified in Section 2.14(e)(iii).


“Intercompany Note Subordination Agreement” means a subordination agreement
substantially in the form of Exhibit J or any other form approved by the
Administrative Agent and the Borrower.


“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan
 
 
-26-

--------------------------------------------------------------------------------

 
 
was made (with Swing Line Loans being deemed made under the Revolving Credit
Facility for purposes of this definition).


“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date that is (x) one, two, three or
six months thereafter, as selected by the Borrower in its Committed Loan Notice,
or (y) twelve months thereafter or a period shorter than one month thereafter,
in each case, as requested by the Borrower and approved by all of the Lenders
under the applicable Facility; provided that:


(a)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(b)            any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(c)            no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.


Notwithstanding the foregoing, the initial Interest Period or Interest Periods
for the Credit Extensions to be made on the Closing Date or the Term B Funding
Date may, at the election of the Borrower, end on the last day of a calendar
month, as indicated in the applicable Committed Loan Notice.


“Investment” means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of Equity
Interests of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or interest in, another Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person.  For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.


“IP Rights” has the meaning specified in Section 5.18.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means, with respect to any Letter of Credit, collectively,
the Letter of Credit Application relating to such Letter of Credit and all other
documents, agreements and instruments entered into by the applicable L/C Issuer
and Ashland (or any Subsidiary) or in favor of such L/C Issuer and relating to
such Letter of Credit.


“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time.
 
 
-27-

--------------------------------------------------------------------------------


 
“Laws” means, collectively, all international, foreign, Federal, State and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Issuer” means each of (i) Scotiabank, (ii) Bank of America, N.A., JPMorgan
Chase Bank, N.A. and PNC Bank, National Association, each solely with respect to
their respective Existing Letters of Credit and any amendment, renewal or
extension thereof, or pursuant to a separate agreement between such L/C Issuer
and Ashland and (iii) each other Lender (or an Affiliate thereof) designated by
Ashland from time to time (with the consent of such Lender or Affiliate) and
reasonably acceptable to the Administrative Agent, in such Lender’s or
Affiliate’s capacity as issuer of Letters of Credit hereunder, or any successor
issuer of Letters of Credit hereunder; provided that any L/C Issuer may agree to
be an L/C Issuer with respect to up to a face amount of Letters of Credit less
than the Letter of Credit Sublimit pursuant to a separate agreement between such
L/C Issuer and Ashland.


“L/C Obligations” means, at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.


“LCA Election” has the meaning specified in Section 1.08.


“LCA Test Date” has the meaning specified in Section 1.08.


“Lender” and “Lenders” have the meanings specified in the introductory paragraph
hereto (other than any such Person that ceases to be a party hereto pursuant to
an Assignment and Assumption) and, as the context requires, includes the Swing
Line Lender.  For avoidance of doubt, each Additional Lender is a Lender to the
extent any such Person has executed and delivered an Incremental Amendment or a
Refinancing Amendment, as the case may be, and to the extent such Incremental
Amendment or Refinancing Amendment shall have become effective in accordance
with the terms hereof and thereof.


“Lending Office” means, as to any Lender, the office or offices of such Lender
or such branches and Affiliates of such Lender described as such in such
Lender’s Administrative Questionnaire, or such other office or offices as a
Lender may from time to time notify the Borrower and the Administrative Agent.
 
 
-28-

--------------------------------------------------------------------------------


 
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.


“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).


“Letter of Credit Fee” has the meaning specified in Section 2.03(i).


“Letter of Credit Sublimit” means an amount equal to $125,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.


“Lien” means any pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any financing lease having substantially the
same economic effect as any of the foregoing).


“Limited Condition Acquisition” has the meaning specified in Section 1.08.


“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term A-1 Loan, a Term A-2 Loan, a Term B Loan, a Revolving
Credit Loan or a Swing Line Loan.


“Loan Documents” means, collectively, (a) this Agreement and any amendment,
waiver or consent under this Agreement in accordance with Section 10.01, (b) the
Notes, (c) the Guaranty, (d) the Collateral Documents, (e) the Agency Fee
Letter, (f) the Engagement Letter, (g) each Issuer Document, (h) any Incremental
Amendment, (i) the Borrower Assumption Agreement and (j) any Refinancing
Amendment.


“Loan Increase” means a Term A-1 Loan Increase, Term A-2 Loan Increase, Term B
Loan Increase or Revolving Commitment Increase.


“Loan Market Association” means the London trade association, which is the
self-described authoritative voice of the syndicated loan markets in Europe, the
Middle East and Africa.


“Loan Parties” means, collectively, the Borrower and the Guarantors.


“Majority in Interest,” when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Credit Lenders, Lenders holding
more than 50% of the sum of the Total Outstandings with respect to the Revolving
Credit Facility (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender and not by the Letter
of Credit Issuer or the Swing Line Lender for purposes of this definition) and
the aggregate unused Revolving Credit Commitments at such time and (b) in the
case of the Term Lenders of any Class, Lenders holding more than 50% of the
Total Outstandings with respect to the Term Facility of such Class at such time;
provided that, in each case, the unused Revolving Credit Commitments of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Majority in
Interest.
 
 
-29-

--------------------------------------------------------------------------------


 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of Ashland and its
Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.


“Material Domestic Subsidiary” means any Material Subsidiary that is organized
under the Laws of the United States, any State thereof or the District of
Columbia.


“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.


“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
date that is five years after the Closing Date, (b) with respect to the Term A-1
Facility, the date that is three years after the Closing Date, (c) with respect
to the Term A-2 Facility, the date that is five years after the Closing Date and
(d) with respect to the Term B Facility, the date that is seven years after the
Closing Date; provided, however, that, in any case, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.


“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of Ashland.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Ashland, any Subsidiary or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.


“Net Cash Proceeds” means (a) with respect to any Disposition by Ashland or any
of its Subsidiaries, or any Casualty Event, the excess, if any, of (i) the sum
of cash received in connection with such transaction (including any cash
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received), it being agreed that
any Cash Equivalents received in connection with such transaction shall, upon
its conversion to cash, be deemed to be cash for purposes of this definition,
over (ii) the sum of (A) the principal amount of any Indebtedness that is
secured by the applicable asset and that is required to be repaid in connection
with such transaction (other than Indebtedness under the Loan Documents or the
Pari Passu Indentures, secured Incremental Equivalent Debt or secured
Refinancing Equivalent Debt), (B) out-of-pocket commissions, fees, transfer
Taxes and other expenses (including attorneys’ fees) incurred by Ashland or such
Subsidiary in connection with such transaction, (C) Taxes paid or reasonably
estimated to be payable within two years of the date of the relevant transaction
as a result of any gain recognized in connection therewith; provided that, if
the amount of any estimated Taxes pursuant to subclause (C) exceeds the amount
of Taxes actually required to be paid in cash in respect of such Disposition,
the aggregate amount of such excess shall constitute Net Cash Proceeds as and
when such excess is reasonably determined by Ashland with finality, and (D)
payments required to be made to holders of minority interests in any related
Subsidiaries as a result of such transaction, and (b) with respect to the
incurrence or issuance of any Indebtedness by Ashland or any of its
Subsidiaries, the excess of (i) the sum of the cash received in connection with
such transaction over (ii) the underwriting discounts and commissions, and other
out-of-pocket expenses (including attorneys’ fees), incurred by Ashland or such
Subsidiary in connection therewith.
 
 
-30-

--------------------------------------------------------------------------------


 
“New Refinancing Revolving Credit Commitments” has the meaning specified in
Section 2.17(a).


“New Refinancing Term Commitments” has the meaning specified in Section 2.17(a).


“Note” means a Term A-1 Note, a Term A-2 Note, a Term B Note, a Revolving Credit
Note or a Swing Line Note, as the context may require.


“Notes Refinancing” has the meaning specified in the Preliminary Statements.


“Non-Bank Certificate” has the meaning specified in Section 3.01(e)(2)(ii)(IV).


“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or its Subsidiaries arising under any
Loan Document or otherwise with respect to any Loan, Letter of Credit, Secured
Cash Management Agreement, Secured Foreign Line of Credit Agreement, Secured
Hedge Agreement or Secured Letter of Credit Agreement, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.  Notwithstanding
the foregoing, in the case of any Excluded Swap Guarantor, “Obligations” shall
not include Excluded Swap Obligations of such Excluded Swap Guarantor.


“OFAC” has the meaning specified in the definition of “Sanctions.”


“Offered Amount” has the meaning specified in Section 2.05(a)(iv)(D)(I).


“Offered Discount” has the meaning specified in Section 2.05(a)(iv)(D)(I).


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes or similar Taxes arising from any payment made hereunder or under any
other Loan Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, this Agreement or any other Loan
Document, except any such Taxes imposed with respect to any assignment (other
than an assignment made pursuant to Section 3.06) as a result of any present or
former connection between the assignor or assignee and the jurisdiction imposing
such Tax (other than any such connection arising solely from such assignor or
assignee having executed, delivered, or become a party to, performed its
obligations or received payments under, received or perfected a security
interest under, entered into any other transaction pursuant to or enforced any
Loan Documents).
 
 
-31-

--------------------------------------------------------------------------------


 
“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof on such date after giving effect to any borrowings and
prepayments or repayments of Term Loans, Revolving Credit Loans and Swing Line
Loans, as the case may be, occurring on such date; and (b) with respect to any
L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by Ashland of Unreimbursed Amounts.


“Parent Guarantors” means, at any time, Ashland Global, Ashland Chemco and any
other parent company of which Ashland is a Subsidiary at such time.


“Pari Passu Indenture” means the Indenture, dated May 15, 1993, evidencing 6.60%
Debentures due August 1, 2027 issued by Hercules Incorporated; provided that
such document shall be a Pari Passu Indenture only so long as the Indebtedness
thereunder is required to be secured by the Collateral on a pari passu basis
pursuant to the terms thereof.


“Participant” has the meaning specified in Section 10.06(d).


“Participant Register” has the meaning specified in Section 10.06(d).


“Participating Lender” has the meaning specified in Section 2.05(a)(iv)(C)(II).


“PBGC” means the Pension Benefit Guaranty Corporation and any successor entity
performing similar functions.


“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Ashland, any
Subsidiary or any ERISA Affiliate or to which Ashland, any Subsidiary or any
ERISA Affiliate contributes or has an obligation to contribute, or in the case
of a multiple employer or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years.


“Perfection Certificate” means a certificate in the form of Exhibit G-1 or any
other form approved by the Administrative Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.


“Perfection Certificate Supplement” means a certificate supplement in the form
of Exhibit G-2 or any other form approved by the Administrative Agent.


“Permitted Junior Secured Refinancing Debt” has the meaning specified in
Section 2.17(h)(i).


“Permitted Pari Passu Secured Refinancing Debt” has the meaning specified in
Section 2.17(h)(i).


“Permitted Receivables Facility” means any one or more receivables financings of
Ashland or any Subsidiary thereof (including any Foreign Subsidiaries of
Ashland) in which Ashland or such Subsidiary sells, conveys or otherwise
contributes Permitted Securitization Transferred Assets to a Special Purpose
Finance Subsidiary, which Special Purpose Finance Subsidiary then (i) sells (as
determined in accordance with GAAP) any such Permitted Securitization
Transferred Assets (or an interest therein) to one or more Receivables
Financiers, (ii) borrows from such Receivables Financiers and secures such
borrowings by a pledge of such Permitted Securitization Transferred Assets or
(iii)
 
 
-32-

--------------------------------------------------------------------------------

 
 
otherwise finances its acquisition of such Permitted Securitization Transferred
Assets and, in connection therewith, conveys an interest in such Permitted
Securitization Transferred Assets (and possibly all of the Special Purpose
Finance Subsidiary’s property and assets) to such Receivables Financiers;
provided that (1) such receivables financing shall not involve any recourse to
Ashland or any of its other Subsidiaries (other than the Special Purpose Finance
Subsidiary) for any reason other than (A) repurchases of non-eligible
receivables and related assets, (B) customary indemnifications (which shall in
no event include indemnification for credit losses on Permitted Securitization
Transferred Assets sold to the Special Purpose Finance Subsidiary) and (C) a
customary limited recourse guaranty by Ashland of the obligations of any
Subsidiary thereof becoming an originator under such Permitted Receivables
Facility delivered in favor of the Special Purpose Finance Subsidiary, (2) the
Administrative Agent shall be reasonably satisfied with the structure of and
documentation for any such transaction and that the terms of such transaction,
including the discount at which receivables are sold, the term of the commitment
of the Receivables Financier thereunder and any termination events, shall be (in
the good faith understanding of the Administrative Agent) consistent with those
prevailing in the market for similar transactions involving a receivables
originator/servicer of similar credit quality and a receivables pool of similar
characteristics, and (3) the documentation for such transaction shall not be
amended or modified in any material respect without the prior written approval
of the Administrative Agent, subject, in the case of any such facility under
which a Foreign Subsidiary is the seller, conveyor or contributor of Permitted
Securitization Transferred Assets, to variances to the foregoing that are
customary under the Laws and procedures of the foreign jurisdiction to which
such facility is subject and that are acceptable to the Administrative Agent.


“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness or
other obligation of such Person; provided that (a) the principal amount (or
accreted value, if applicable) thereof does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness or other obligation so
modified, refinanced, refunded, renewed, replaced or extended except by an
amount equal to unpaid accrued interest and premium thereon plus other amounts
paid, and fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal, replacement or extension and by
an amount equal to any existing commitments unutilized thereunder, unless such
excess is applied against and utilizes an available basket under Section 7.02,
(b) if applicable, such modification, refinancing, refunding, renewal,
replacement or extension (i) has a final maturity date equal to or later than
the earlier of (x) 91 days after the Latest Maturity Date and (y) the final
maturity date of the Indebtedness or other obligation being modified,
refinanced, refunded, renewed, replaced or extended and (ii) has a Weighted
Average Life to Maturity (calculated solely for the period between the date of
issuance of such Indebtedness or other obligation and the Latest Maturity Date)
equal to or greater than the Weighted Average Life to Maturity of the
Indebtedness or other obligation being modified, refinanced, refunded, renewed,
replaced or extended (calculated solely for the period between the date of
issuance of such Indebtedness or other obligation and the Latest Maturity Date),
(c) at the time thereof and immediately after giving effect thereto, no Event of
Default shall have occurred and be continuing, (d) if such Indebtedness or other
obligation being modified, refinanced, refunded, renewed, replaced or extended
is subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal, replacement or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness or
obligation being modified, refinanced, refunded, renewed, replaced or extended,
(e) the terms and conditions (including, if applicable, as to collateral but
excluding as to subordination, interest rate and redemption premium) of any such
modified, refinanced, refunded, renewed, replaced or extended Indebtedness or
other obligation, taken as a whole, are market terms on the date such
Indebtedness is incurred (as determined in good faith by Ashland) or are not
materially less favorable to Ashland or the Lenders than the terms and
conditions of the Indebtedness or other obligation being modified, refinanced,
refunded, renewed, replaced or extended, taken as a whole; provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such
 
 
-33-

--------------------------------------------------------------------------------

 
 
Indebtedness or other obligation, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or other
obligation or drafts of the documentation relating thereto, stating that Ashland
has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies Ashland within such five Business Day period that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees), (f) such modification, refinancing, refunding, renewal,
replacement or extension is incurred by the Person who is the primary obligor of
the Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended and there shall be no additional obligors on such modification,
refinancing, refunding, renewal, replacement or extension than the obligors on
the Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended and (g) such modification, refinancing, refunding, renewal, replacement
or extension shall not be secured by any asset that does not secure the
Indebtedness being modified, refinanced, renewed, replaced or extended.


“Permitted Securitization Transferred Assets” means, with respect to Ashland or
any Subsidiary (other than a Special Purpose Finance Subsidiary), Ashland’s or
such Subsidiary’s accounts receivable, notes receivable or residuals, together
with certain assets relating thereto (including any deposit accounts receiving
collection on such receivables) and the right to collections thereon.


“Permitted Unsecured Refinancing Debt” has the meaning specified in
Section 2.17(h)(i).


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Pharmachem” has the meaning specified in the Preliminary Statements.


“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by Ashland or any Subsidiary
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.


“Platform” has the meaning specified in Section 6.02.


“Post-Closing Revolving Commitments” has the meaning specified in the
Preliminary Statements.


“Post-Closing Revolving Commitment Date” means the date on which a Revolving
Commitment Increase is made pursuant to Section 2.14(e)(iii)(D), which, in any
event, shall not be later than 90 days following the Closing Date.


“Pro Forma Basis” means, with respect to any calculation or determination for
Ashland for any Measurement Period, that in making such calculation or
determination on the specified date of determination (the “Determination Date”):


(a)            pro forma effect will be given to any Indebtedness incurred by
Ashland or any of its Subsidiaries (including by assumption of then outstanding
Indebtedness or by a Person becoming a Subsidiary) (“Incurred”) after the
beginning of the Measurement Period and on or before the Determination Date to
the extent the Indebtedness is outstanding or is to be Incurred on the
Determination Date, as if such Indebtedness had been Incurred on the first day
of the Measurement Period;
 
 
-34-

--------------------------------------------------------------------------------


 
(b)            pro forma calculations of interest on Indebtedness bearing a
floating interest rate will be made as if the rate in effect on the
Determination Date (taking into account any Swap Contract applicable to the
Indebtedness) had been the applicable rate for the entire reference period;


(c)            Consolidated Interest Charges  related to any Indebtedness no
longer outstanding or to be repaid or redeemed on the Determination Date (only
to the extent that the obligations giving rise to Consolidated Interest Charges
will not be obligations of Ashland or any Subsidiary following the Determination
Date), except for Consolidated Interest Charges accrued during the reference
period under a revolving credit to the extent of the commitment thereunder (or
under any successor revolving credit) in effect on the Determination Date
(including, for the avoidance of doubt, Permitted Receivables Facilities), will
be excluded as if such Indebtedness was no longer outstanding or was repaid or
redeemed on the first day of the Measurement Period; and


(d)            pro forma effect will be given to the Acquisition as well as any
other investment, acquisition or disposition by Ashland and its Subsidiaries of
companies, divisions or lines of businesses that qualify as reportable segments
or discontinued operations, as those two terms are defined by GAAP, or that
exceed 15% of Consolidated EBITDA for the Measurement Period, including any
investment or acquisition or disposition of a company, division or line of
business since the beginning of the reference period by a Person that became or
ceased to be a Subsidiary after the beginning of the Measurement Period, that
have occurred since the beginning of the Measurement Period and before the
Determination Date as if such events had occurred, and, in the case of any
disposition, the proceeds thereof applied, on the first day of the Measurement
Period (including expected cost savings (without duplication of actual cost
savings) to the extent (i) such cost savings would be permitted to be reflected
in pro forma financial information complying with the requirements of GAAP and
Article 11 of Regulation S‑X under the Securities Act of 1933 as interpreted by
the Staff of the SEC, and as certified by a Responsible Officer or (ii) in the
case of an acquisition, such cost savings are reasonably identifiable and
factually supportable and have been realized or are reasonably expected to be
realized within 365 days following such acquisition; provided that (A) Ashland
shall have delivered to the Administrative Agent a certificate of the chief
financial officer of Ashland, in form and substance reasonably satisfactory to
the Administrative Agent, certifying that such cost savings meet the
requirements set forth in this clause (ii), together with reasonably detailed
evidence in support thereof, and (B) if any cost savings included in any pro
forma calculations based on the expectation that such cost savings will be
realized within 365 days following such acquisition shall at any time cease to
be reasonably expected to be so realized within such period, then on and after
such time pro forma calculations required to be made hereunder shall not reflect
such cost savings).  To the extent that pro forma effect is to be given to an
acquisition or disposition of a company, division or line of business, the pro
forma calculation will be based upon the most recent four full fiscal quarters
for which the relevant financial information is available.


“Public Lender” has the meaning specified in Section 6.02.


“Qualifying Lender” has the meaning specified in Section 2.05(a)(iv)(D)(III).


“Rating Agency” means each of Moody’s and S&P.


“Receivables Financier” means one or more Persons who are not Subsidiaries or
Affiliates of Ashland and who are regularly engaged in the business of
receivables securitization, which may include one or more asset-backed
commercial paper conduits or commercial banks.
 
 
-35-

--------------------------------------------------------------------------------

 
 
“Re-Domestication Requirements” means, with respect to any transaction effecting
a re-domestication of Ashland’s or Ashland Netherlands’ jurisdiction of
formation or, in the case of Ashland Netherlands, any other merger or
consolidation, in each case referred to in Section 7.04(e), the following:


(a)            Ashland or Ashland Netherlands, as applicable, shall have
delivered to the Administrative Agent written notice of such re-domestication or
other merger or consolidation not less than thirty (30) days prior to the
effective date thereof (or such shorter period to which the Administrative Agent
may in its discretion agree), which notice shall contain an explicit description
of such re-domestication or other merger or consolidation, including an
identification of the Person into which Ashland or Ashland Netherlands, as
applicable, would merge (the “Transaction Party”);


(b)            Ashland or Ashland Netherlands, as applicable, shall have
delivered to the Administrative Agent such additional information relating to
such transaction, the structure and procedures thereof and the Transaction Party
as the Administrative Agent may reasonably request;


(c)            the Transaction Party shall be newly formed specially for the
purpose of such re-domestication or such other merger or consolidation and shall
have no assets, liabilities or business other than solely incidental to the
re-domestication or such other merger or consolidation, and shall be duly
formed, validly existing and in good standing under the Laws of the United
States, one of its States, the District of Columbia, the Netherlands (solely in
the case of Ashland Netherlands) or other jurisdiction approved by the
Administrative Agent in its discretion and the Required Lenders and each
Revolving Credit Lender, the Swing Line Lender and any L/C Issuer;


(d)            all of the shareholders, members or partners, as applicable, of
Ashland or Ashland Netherlands, as applicable, immediately prior to such merger
or assignment shall be all of the shareholders, members or partners, as
applicable, of the Transaction Party immediately after such merger or assignment
(except for variances therefrom, if any, arising from fractional shares or other
interests);


(e)            Ashland or Ashland Netherlands, as applicable, shall have
delivered to the Administrative Agent evidence reasonably satisfactory to the
Administrative Agent that by operation of law or contract, immediately after
such merger or assignment, the Transaction Party shall accede to and assume all
of the Indebtedness, liabilities and other Obligations of Ashland or Ashland
Netherlands, as applicable, under and pursuant to this Agreement and each of the
other Loan Documents;


(f)            Ashland or Ashland Netherlands, as applicable, and the
Transaction Party shall have executed and delivered to the Administrative Agent
and the Lenders such confirmations, joinders, assumptions and other agreements
as the Administrative Agent may reasonably require to confirm such Indebtedness,
liabilities and Obligations of the Transaction Party and the perfection and
priority of the Liens granted under the Collateral Documents; and


(g)            the Administrative Agent and the Lenders shall have received such
opinions of counsel, documents and certificates as the Administrative Agent may
reasonably request relating to the organization, existence, good standing and
authorization of the Transaction Party, the validity and enforceability of such
indebtedness, liabilities and other obligations against the Transaction Party,
the incumbency of officers or other Persons executing Loan Documents on behalf
of the Transaction Party, and such other matters relating to Ashland or Ashland
Netherlands,
 
 
-36-

--------------------------------------------------------------------------------

 
 
as applicable, the Transaction Party, its Subsidiaries, the Loan Documents or
the re-domestication transaction or such other merger or consolidation as the
Administrative Agent may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel and “know
your customer” information with respect to the Transaction Party reasonably
requested by the Administrative Agent and the Lenders.


“Refinanced Debt” has the meaning specified in Section 2.17(a).


“Refinanced Loans” has the meaning specified in Section 2.17(h)(i).


“Refinancing” has the meaning specified in the Preliminary Statements.


“Refinancing Amendment” has the meaning specified in Section 2.17(f).


“Refinancing Commitments” has the meaning specified in Section 2.17(a).


“Refinancing Equivalent Debt” has the meaning specified in Section 2.17(h)(i).


“Refinancing Facility Closing Date” has the meaning specified in
Section 2.17(d).


“Refinancing Lenders” has the meaning specified in Section 2.17(c).


“Refinancing Loan” has the meaning specified in Section 2.17(b).


“Refinancing Loan Request” has the meaning specified in Section 2.17(a).


“Refinancing Revolving Credit Commitments” has the meaning specified in
Section 2.17(a).


“Refinancing Revolving Credit Lender” has the meaning specified in
Section 2.17(c).


“Refinancing Revolving Loan” has the meaning specified in Section 2.17(b).


“Refinancing Term Commitments” has the meaning specified in Section 2.17(a).


“Refinancing Term Lender” has the meaning specified in Section 2.17(c).


“Refinancing Term Loan” has the meaning specified in Section 2.17(b).


“Register” has the meaning specified in Section 10.06(c).


“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.


“Regulated Subsidiary” means any Subsidiary of Ashland that is (i) created
primarily for the purposes of, and whose primary activities shall consist of,
financing or insuring risks of Ashland or its Subsidiaries or (ii) prohibited by
applicable Law from entering into the Guaranty.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
 
-37-

--------------------------------------------------------------------------------

 
 
“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating of any Hazardous Material into or through
the Environment, or into, from or through any building, facility or structure.


“Reorganization” means the series of intercompany transactions by and among
Ashland and its Subsidiaries on and after the Closing Date undertaken in order
to achieve the ending structure disclosed by Ashland to the Administrative Agent
and the Lenders prior to the Closing Date (and any modifications thereto that
are satisfactory to the Administrative Agent).


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.


“Repricing Transaction” has the meaning specified in Section 2.05(c).


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term A-1 Loans, Term A-2 Loans, Term B Loans or Revolving
Credit Loans, a Committed Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.


“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender and not by the Letter of Credit Issuer or the Swing Line Lender
for purposes of this definition) and (b) aggregate unused Commitments; provided
that the unused Commitments of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, vice president, controller or
manager of debt of a Loan Party (or, in the case of Ashland Netherlands, any
director or managing committee member of Ashland Netherlands).  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.  Unless otherwise specified, “Responsible Officer” shall
refer to a Responsible Officer of Ashland.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof).


“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.


“Revolving Commitment Increase” has the meaning specified in Section 2.14(a).


“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made
 
 
-38-

--------------------------------------------------------------------------------

 
 
by each of the Revolving Credit Lenders pursuant to Section 2.01(d) or pursuant
to an Incremental Amendment.


“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(d), (b) purchase participations in L/C Obligations and (c) purchase
participations in Swing Line Loans in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Revolving
Credit Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Revolving Credit Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this
Agreement.  The term “Revolving Credit Commitment” will be deemed to include
Revolving Commitment Increases in the event of the creation of an Incremental
Revolving Credit Commitment pursuant to Section 2.14.  As of the Closing Date,
the aggregate principal amount of the Revolving Credit Commitments is
$680,000,000.


“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.


“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.


“Revolving Credit Loan” has the meaning specified in Section 2.01(d).


“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit B-2.


“Sanctioned Country” means, at any time, a country, region or territory which is
itself or whose government is the subject or target of any Sanctions (which, at
the time of this Agreement, include Crimea, Cuba, Iran, North Korea, Sudan and
Syria).


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union, any European Union member state where the Borrower maintains
manufacturing facilities or Her Majesty’s Treasury of the United Kingdom, (b)
any Person located, operating, organized or resident in a Sanctioned Country or
(c) any Person owned 50% or more, individually or in the aggregate, directly or
indirectly, or controlled by any such Person or Persons described in the
foregoing clause (a) or (b).


“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”) or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state
where the Borrower maintains manufacturing facilities or Her Majesty’s Treasury
of the United Kingdom.


“S&P” means Standard & Poor’s Ratings Services, a division of Standard & Poor’s
Financial Services LLC, and any successor thereto.


“Scotiabank” means The Bank of Nova Scotia and its successors.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
 
-39-

--------------------------------------------------------------------------------


 
“Secured Cash Management Agreement” means any Cash Management Agreement by and
between Ashland or any of its Subsidiaries and any Cash Management Bank.


“Secured Foreign Line of Credit Agreement” means any Foreign Line of Credit
Agreement by and between any of Ashland’s Foreign Subsidiaries and any Foreign
Line of Credit Bank; provided that the aggregate amount of Indebtedness under
Secured Foreign Line of Credit Agreements shall not exceed $25,000,000.


“Secured Hedge Agreement” means any Swap Contract required or permitted under
Article VII by and between Ashland or any of its Subsidiaries and any Hedge
Bank.


“Secured Letter of Credit Agreements” means any letter of credit agreement by
and between Ashland or any of its Subsidiaries and any Secured Letter of Credit
Bank that is designated in the instrument governing such letter of credit or in
a separate letter of designation delivered to the Administrative Agent as a
letter of credit agreement under this Agreement and notified to the
Administrative Agent as such;
provided that the aggregate amount of Indebtedness under Secured Letter of
Credit Agreements at any time outstanding shall not exceed $75,000,000.


“Secured Letter of Credit Bank” means any Person that, at the time it enters
into a letter of credit agreement or on the Closing Date with regard to any
letter of credit agreement existing on the Closing Date, is the Administrative
Agent, an Arranger, a Lender or an Affiliate of any of the foregoing, in its
capacity as a party to such letter of credit agreement.


“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks party to a Secured Hedge Agreement, the Cash
Management Banks party to a Secured Cash Management Agreement, the Foreign Line
of Credit Banks party to a Secured Foreign Line of Credit Agreement, the Secured
Letter of Credit Banks party to a Secured Letter of Credit Agreement, each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.05, and the other Persons the Obligations owing to which
are or are purported to be secured by the Collateral under the terms of the
Collateral Documents.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.


“Security Agreement” means a Security Agreement substantially in the form of
Exhibit F among the Loan Parties and the Administrative Agent for the benefit of
the Secured Parties.


“Solicited Discount Proration” has the meaning specified in Section
2.05(a)(iv)(D)(III).


“Solicited Discounted Prepayment Amount” has the meaning specified in Section
2.05(a)(iv)(D)(I).


“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section
2.05(a)(iv)(D) substantially in the form of Exhibit O.


“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit P, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.
 
 
-40-

--------------------------------------------------------------------------------


 
“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.05(a)(iv)(D)(I).


“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date, and after giving effect to any right of
contribution, indemnification, reimbursement or similar right from or among the
Loan Parties, (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business.  The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that then meets
the criteria for recognition contained in Accounting Standard Codification 450
(formerly Statement of Financial Accounting Standards No. 5).


“Special Purpose Finance Subsidiary” means any Subsidiary created solely for the
purposes of, and whose sole activities shall consist of, acquiring and financing
Permitted Securitization Transferred Assets pursuant to a Permitted Receivables
Facility, and any other activity incidental thereto.


“Specified Discount” has the meaning specified in Section 2.05(a)(iv)(B)(I).


“Specified Discount Prepayment Amount” has the meaning specified in Section
2.05(a)(iv)(B)(I).


“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.05(a)(iv)(B)
substantially in the form of Exhibit R.


“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit S, to a Specified Discount
Prepayment Notice.


“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.05(a)(iv)(B)(I).


“Specified Discount Proration” has the meaning specified in Section
2.05(a)(iv)(B)(III).


“Submitted Amount” has the meaning specified in Section 2.05(a)(iv)(C)(I).


“Submitted Discount” has the meaning specified in Section 2.05(a)(iv)(C)(I).


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Ashland.  The term “Subsidiary” shall not include Unrestricted Subsidiaries
designated in compliance with Section 6.15 until
 
 
-41-

--------------------------------------------------------------------------------

 
 
re-designated as a Subsidiary in compliance therewith, except for purposes of
Sections 5.09, 5.11, 5.12, 5.17, 5.25 and 5.26.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of § 1a(47)
of the Commodity Exchange Act.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.


“Swing Line Lender” means Scotiabank in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.


“Swing Line Note” means a promissory note made by the Borrower in favor of the
Swing Line Lender evidencing Swing Line Loans made by the Swing Line Lender,
substantially in the form of Exhibit B-3.


“Swing Line Sublimit” means an amount equal to the lesser of (a) $100,000,000
and (b) the Revolving Credit Facility.  The Swing Line Sublimit is part of, and
not in addition to, the Revolving Credit Facility.


“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
 
 
-42-

--------------------------------------------------------------------------------

 
 
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.


“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


“Tax Group” has the meaning specified in Section 7.06(k).


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term A-1 Borrowing” means a borrowing consisting of simultaneous Term A-1 Loans
of the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A-1 Lenders pursuant to Section 2.01(a)
or pursuant to an Incremental Amendment.


“Term A-1 Commitment” means, as to each Term A-1 Lender, its obligation to make
Term A-1 Loans to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term A-1 Lender’s name on Schedule 2.01 under the caption “Term
A-1 Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Term A-1 Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement
(including pursuant to an Incremental Amendment or a Refinancing Amendment).  As
of the Closing Date, the aggregate principal amount of the Term A-1 Commitments
is $250,000,000.


“Term A-1 Facility” means, at any time, the aggregate principal amount of the
Term A-1 Commitments and the Term A-1 Loans of all Term A-1 Lenders outstanding
at such time.


“Term A-1 Lender” means, at any time, any Lender that holds a Term A-1
Commitment or Term A-1 Loans at such time.


“Term A-1 Loan” means an advance made by any Term A-1 Lender under the Term A-1
Facility, including any Term A-1 Loan Increase.


“Term A-1 Loan Increase” means a term Loan Increase with respect to the Term A-1
Facility.


“Term A-1 Note” means a promissory note made by the Borrower in favor of a
Term A-1 Lender evidencing Term A-1 Loans made by such Term A-1 Lender,
substantially in the form of Exhibit B‑1.


“Term A-2 Borrowing” means a borrowing consisting of simultaneous Term A-2 Loans
of the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A-2 Lenders pursuant to Section 2.01(b)
or pursuant to an Incremental Amendment.


“Term A-2 Commitment” means, as to each Term A-2 Lender, its obligation to make
Term A-2 Loans to the Borrower pursuant to Section 2.01(b) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term A-2 Lender’s name on Schedule 2.01 under the caption “Term
A-2 Commitment” or opposite such caption in the Assignment and Assumption
 
 
-43-

--------------------------------------------------------------------------------

 
 
pursuant to which such Term A-2 Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement
(including pursuant to an Incremental Amendment or a Refinancing Amendment).  As
of the Closing Date, the aggregate principal amount of the Term A-2 Commitments
is $250,000,000.


“Term A-2 Facility” means, at any time, the aggregate principal amount of the
Term A-2 Commitments and the Term A-2 Loans of all Term A-2 Lenders outstanding
at such time.


“Term A-2 Lender” means, at any time, any Lender that holds a Term A-2
Commitment or Term A-2 Loans at such time.


“Term A-2 Loan” means an advance made by any Term A-2 Lender under the Term A-2
Facility, including any Term A-2 Loan Increase.


“Term A-2 Loan Increase” means a Term Loan Increase with respect to the Term A-2
Facility.


“Term A-2 Note” means a promissory note made by the Borrower in favor of a
Term A-2 Lender evidencing Term A-2 Loans made by such Term A-2 Lender,
substantially in the form of Exhibit B‑1.


“Term B Borrowing” means a borrowing consisting of simultaneous Term B Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term B Lenders pursuant to Section 2.01(c).


“Term B Commitment” means, once provided pursuant to Section 2.14, as to each
Term B Lender, its obligation to make Term B Loans to the Borrower pursuant to
an Incremental Amendment as such amount may be adjusted from time to time in
accordance with this Agreement. As of the Closing Date, the aggregate principal
amount of the Term B Commitments is $0.


“Term B Facility” means, at any time, the aggregate principal amount of the Term
B Commitments and the Term B Loans of all Term B Lenders outstanding at such
time.
 
“Term B Funding Date” means the date on which the Term B Facility is funded
pursuant to Section 2.14(e)(iii)(C), which in any event shall not be later than
90 days following the Closing Date.


“Term B Lender” means, at any time, any Lender that holds a Term B Commitment or
Term B Loans at such time.


“Term B Loan” means an advance made by any Term B Lender under the Term B
Facility.


“Term B Loan Increase” means a term Loan Increase with respect to the Term B
Facility.


“Term B Note” means a promissory note made by the Borrower in favor of a Term B
Lender, evidencing Term B Loans made by such Term B Lender, substantially in the
form of Exhibit B‑1.


“Term Borrowing” means any of a Term A-1 Borrowing, a Term A-2 Borrowing or a
Term B Borrowing.


“Term Commitment” means either a Term A-1 Commitment, a Term A-2 Commitment or a
Term B Commitment.


“Term Facility” means, at any time, the Term A-1 Facility, the Term A-2 Facility
or the Term B Facility.
 
 
-44-

--------------------------------------------------------------------------------


 
“Term Lender” means, at any time, a Term A-1 Lender, a Term A-2 Lender or a Term
B Lender.


“Term Loan” means a Term A-1 Loan, a Term A-2 Loan or a Term B Loan.


“Term Loan A Assumption” has the meaning specified in the Preliminary
Statements.


“Term Loan Increase” has the meaning specified in Section 2.14(a).


“Threshold Amount” means $100,000,000.


“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.


“Total Revolving Credit Outstandings” means, on any date, the aggregate
Outstanding Amount of all Revolving Credit Loans, L/C Obligations and Swing Line
Loans on such date.


“Transactions” has the meaning specified in the Preliminary Statements.


“Transformative Acquisition” means any acquisition by the Borrower or any
Subsidiary that is not permitted by the terms of the Loan Documents immediately
prior to the consummation of such acquisition.


“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.


“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“Unrestricted Subsidiary” means (i) each Subsidiary listed on Schedule 1.01,
(ii) any Subsidiary designated by a Responsible Officer as an Unrestricted
Subsidiary in accordance with Section 6.15 subsequent to the Closing Date and
(iii) each Subsidiary of an Unrestricted Subsidiary.


“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.


“USA Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended, and all regulations thereunder.


“Voting Stock” means Equity Interests of the class or classes pursuant to which
the holders thereof have the general voting power under ordinary circumstances
to elect at least a majority of the board of directors, managers or trustees of
a corporation (irrespective of whether or not at the time Equity Interests of
any other class or classes shall have or might have voting power by reason or
the happening of any contingency).
 
 
-45-

--------------------------------------------------------------------------------


 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
other obligation at any date, the number of years obtained by dividing:  (i) the
sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by (b)
the number of years (calculated to the nearest one-twelfth) that will elapse
between such date and the making of such payment; by (ii) the then outstanding
principal amount of such Indebtedness or other obligation.


“Wholly Owned Subsidiary” means, with respect to any Person at any date, a
Subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more Wholly Owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.


“Withholding Agent” means any Loan Party, the Administrative Agent and any other
withholding agent within the meaning of U.S. Treasury Regulation
Sections 1.1441-7 and 1.1473-1.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.02            Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:


(a)            The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.


(b)            In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”
 
 
-46-

--------------------------------------------------------------------------------

 
 
(c)            Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.


(d)            When used herein, the phrase “to the knowledge of” (or words of
similar import), when applied to the Borrower, shall mean the actual knowledge
of any Responsible Officer thereof or such knowledge that a Responsible Officer
should have in the carrying out of his or her duties with ordinary care.


(e)            For purposes of determining the applicable Tier of the grid in
clause (a) of the definition of the term “Applicable Rate,” the “highest” Tier
is Tier I and the “lowest” Tier is Tier V.


1.03            Accounting Terms.


(a)                Generally.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.


(b)                Changes in GAAP.  If at any time any change in GAAP or the
application thereof would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP or
application thereof, as the case may be (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein or
application thereof, as the case may be and (ii) the Borrower shall provide to
the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP or application
thereof, as the case may be.  Anything in this Agreement to the contrary
notwithstanding, no effect shall be given to any change in GAAP arising out of a
change described in the Accounting Standard Update Exposure Drafts related to
Leases, Revenue Recognition and Financial Instruments or any other substantially
similar pronouncement.


1.04            Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


1.05            Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).


1.06            Letter of Credit Amounts.  Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, upon satisfaction of any and all conditions precedent
to such automatic increase, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such
 
 
-47-

--------------------------------------------------------------------------------

 
 
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.


1.07            Currency Equivalents Generally.  Any amount specified in this
Agreement (other than in Articles II, IX and X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Administrative Agent at such time on
the basis of the Spot Rate (as defined below) for the purchase of such currency
with Dollars. For purposes of this Section 1.07, the “Spot Rate” for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date of such determination; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.


1.08            Limited Condition Acquisitions.  For purposes of (a) determining
compliance with any provision of the Loan Documents which requires the
calculation of a financial ratio, (b) determining compliance with
representations, warranties, Defaults or Events of Default (other than for
purposes of Section 2.14(e)(ii)), or (c) testing availability under “baskets”
set forth in the Loan Documents, in each case, in connection with an acquisition
by Ashland or any of its Subsidiaries of any assets, business or Person
permitted to be acquired by the Loan Documents, in each case whose consummation
is not conditioned on the availability of, or on obtaining, third party
financing (any such acquisition, a “Limited Condition Acquisition”), at the
option of Ashland (Ashland’s election to exercise such option in connection with
any Limited Condition Acquisition, an “LCA Election”), the date of determination
of whether any such action is permitted hereunder shall be deemed to be the date
the definitive agreements for such Limited Condition Acquisition are entered
into (the “LCA Test Date”), and if, after giving pro forma effect to the Limited
Condition Acquisition and the other transactions to be entered into in
connection therewith as if they had occurred at the beginning of the most recent
test period ending prior to the LCA Test Date, Ashland could have taken such
action on the relevant LCA Test Date in compliance with such ratio, “basket,”
representation or warranty, then such ratio, “basket,” representation or
warranty shall be deemed to have been complied with for the purposes of
determining whether such acquisition is permitted.  For the avoidance of doubt,
if Ashland has made an LCA Election and any of the ratios or “baskets” for which
compliance was determined or tested as of the LCA Test Date are subsequently
exceeded as a result of fluctuations in any such ratio or “basket” (including
due to fluctuations of the target of any Limited Condition Acquisition) at or
prior to the consummation of the relevant transaction or action, such “baskets”
or ratios will not be deemed to have been exceeded as a result of such
fluctuations.  If Ashland has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
“basket” on or following the relevant LCA Test Date and prior to the earlier of
(i) the date on which such Limited Condition Acquisition is consummated or (ii)
the date that the definitive agreement for such Limited Condition Acquisition is
terminated or expires without consummation of such Limited Condition
Acquisition, any such ratio or “basket” shall be calculated on a pro forma basis
assuming such Limited Condition Acquisition and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) had been consummated.
 
 
-48-

--------------------------------------------------------------------------------


 
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01            The Loans.


(a)                The Term A-1 Borrowing.  Subject to the terms and conditions
set forth herein, each Term A-1 Lender severally agrees to make a single loan to
the Borrower on the Closing Date in an amount in Dollars not to exceed such
Term A-1 Lender’s Term A-1 Commitment.  The Term A-1 Borrowing shall consist of
Term A-1 Loans made simultaneously by the Term A-1 Lenders in accordance with
their respective Term A-1 Commitments. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed.  Term A-1 Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.


(b)                The Term A-2 Borrowing.  Subject to the terms and conditions
set forth herein, each Term A-2 Lender severally agrees to make a single loan to
the Borrower on the Closing Date in an amount in Dollars not to exceed such
Term A-2 Lender’s Term A-2 Commitment.  The Term A-2 Borrowing shall consist of
Term A-2 Loans made simultaneously by the Term A-2 Lenders in accordance with
their respective Term A-2 Commitments. Amounts borrowed under this
Section 2.01(b) and repaid or prepaid may not be reborrowed.  Term A-2 Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.


(c)                The Term B Borrowing.  Subject to the terms and conditions
herein and therein, the Term B Loans will be funded on the Term B Funding Date
pursuant to an Incremental Amendment in accordance with the provisions set forth
in Section 2.14.  The Term B Borrowing shall consist of Term B Loans made
simultaneously by the Term B Lenders in accordance with their respective Term B
Commitments.  Amounts borrowed under this Section 2.01(c) or pursuant to Section
2.14 and repaid or prepaid may not be reborrowed.  Term B Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein.


(d)                The Revolving Credit Borrowings.  Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make loans in Dollars (each such loan, a “Revolving Credit Loan”) to the
Borrower from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment;  provided, however, that after giving
effect to any Revolving Credit Borrowing, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, and (ii) the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Credit Commitment.  Within
the limits of each Revolving Credit Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01(d), prepay under Section 2.05, and reborrow under this Section
2.01(d).  Revolving Credit Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.


2.02            Borrowings, Conversions and Continuations of Loans.


(a)                Each Term A-1 Borrowing, each Term A-2 Borrowing, each Term B
Borrowing, each Revolving Credit Borrowing, each conversion of Term A-1 Loans,
Term A-2 Loans, Term B Loans or Revolving Credit Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than (i) 1:00 p.m.
 
 
-49-

--------------------------------------------------------------------------------

 
 
three Business Days prior to the requested date of any Borrowing of, conversion
to or continuation of Eurodollar Rate Loans or of any conversion of Eurodollar
Rate Loans to Base Rate Loans, and (ii) 1:00 p.m. on the requested date of any
Borrowing of Base Rate Loans.  Each telephonic notice by the Borrower pursuant
to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $1,000,000 in excess thereof; provided that,
in each case, a Borrowing consisting of Eurodollar Rate Loans that results from
a continuation of an outstanding Borrowing consisting of Eurodollar Rate Loans
may be in an aggregate principal amount that is equal to such outstanding
Borrowing.  Except as provided in Section 2.03(c), each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $300,000 or a
whole multiple of $100,000 in excess thereof; provided that, in each case, a
Base Rate Loan may be in an aggregate amount that is equal to the entire unused
balance of the applicable Commitment.  Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Term A-1 Borrowing, a Term A-2 Borrowing, a Term B Borrowing, a Revolving Credit
Borrowing, a conversion of Term Loans or Revolving Credit Loans from one Type to
the other, or a continuation of Eurodollar Rate Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the Type of Loans to be borrowed or to which existing Term
Loans or Revolving Credit Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto.  If the Borrower fails to
specify a Type of Loan in a Committed Loan Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Term Loans or Revolving Credit Loans shall be made as Base Rate Loans
or, in the case of an outstanding Eurodollar Rate Loan, shall be continued as a
Eurodollar Rate Loan with an Interest Period of the same duration as the
expiring Interest Period.  If the Borrower requests a Borrowing of, conversion
to, or continuation of Eurodollar Rate Loans in any such Committed Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.  Notwithstanding anything to the contrary herein,
a Swing Line Loan may not be converted to a Eurodollar Rate Loan.


(b)                Following receipt of a Committed Loan Notice, the
Administrative Agent shall promptly notify each applicable Lender of the amount
of its Applicable Percentage under the applicable Facility of the applicable
Term A-1 Loans, Term A-2 Loans, Term B Loans or Revolving Credit Loans, as the
case may be, and if no timely notice of a conversion or continuation is provided
by the Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans described in Section
2.02(a).  In the case of a Term A-1 Borrowing, a Term A-2 Borrowing, a Term B
Borrowing or a Revolving Credit Borrowing, each Appropriate Lender shall make
the amount of its Loan available in immediately available funds at the
Administrative Agent’s Office not later than 3:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice; provided that in the case of
a Term A-1 Borrowing, a Term A-2 Borrowing, a Term B Borrowing or a Revolving
Credit Borrowing on the Closing Date, each Appropriate Lender shall make the
amount of its Loan available in immediately available funds at the
Administrative Agent’s Office not later than one hour after the Administrative
Agent provides notice of the satisfaction of the conditions to the initial
funding on the Closing Date.  Upon satisfaction (or waiver in accordance with
Section 10.01) of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Scotiabank with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to the Administrative Agent by the Borrower; provided,
however, that if, on the date a Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing,
 
 
-50-

--------------------------------------------------------------------------------

 
 
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to the Borrower as provided above.


(c)                 Except as otherwise provided herein, a Eurodollar Rate Loan
may be continued or converted only on the last day of an Interest Period for
such Eurodollar Rate Loan.  If an Event of Default has occurred and is
continuing, no Loans of any Class may be requested as, converted to or continued
as Eurodollar Rate Loans without the consent of a Majority in Interest of the
Lenders of such Class.


(d)                The Administrative Agent shall promptly notify the Borrower
and the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Scotiabank’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.


(e)                After giving effect to all Term A-1 Borrowings, all
conversions of Term A-1 Loans from one Type to the other, and all continuations
of Term A-1 Loans as the same Type, there shall not be more than six Interest
Periods in effect in respect of the Term A-1 Facility. After giving effect to
all Term A-2 Borrowings, all conversions of Term A-2 Loans from one Type to the
other, and all continuations of Term A-2 Loans as the same Type, there shall not
be more than six Interest Periods in effect in respect of the Term A-2
Facility.   After giving effect to all Term B Borrowings, all conversions of
Term B Loans from one Type to the other, and all continuations of Term B Loans
as the same Type, there shall not be more than six Interest Periods in effect in
respect of the Term B Facility.  After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the other
and all
continuations of Revolving Credit Loans as the same Type, there shall not be
more than six Interest Periods in effect in respect of the Revolving Credit
Facility. After giving effect to all Borrowings in respect of any Incremental
Revolving Credit Facility and any Incremental Term Loan Facility, there shall
not be more than six additional Interest Periods in effect in respect of such
Facility.  After giving effect to all Borrowings in respect of any Facility
comprised of Refinancing Loans, there shall not be more than six additional
Interest Periods in effect in respect of such Facility.


(f)                  Following the consummation of the Term Loan A Assumption,
each Lender may, at its option, make any Loan available to Ashland Netherlands
by causing any foreign or domestic branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of Ashland Netherlands to repay such Loan in accordance with the
terms of this Agreement.


2.03             Letters of Credit.


(a)                The Letter of Credit Commitment.


(i)                  Subject to the terms and conditions set forth herein, (A)
each L/C Issuer agrees, in reliance upon the agreements of the Revolving Credit
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Borrower or
its Subsidiaries (other than a Special Purpose Finance Subsidiary), and to amend
or extend Letters of Credit previously issued by it, in accordance with Section
2.03(b), and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Credit Outstandings
shall not exceed the Revolving Credit Facility, (y) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
L/C Obligations, plus such Lender’s Applicable Revolving Credit Percentage
 
 
-51-

--------------------------------------------------------------------------------

 
 
of the Outstanding Amount of all Swing Line Loans, shall not exceed such
Lender’s Revolving Credit Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit.  Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s and its Subsidiaries’ ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Borrower and its Subsidiaries may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.  After the
Closing Date, all Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.


(ii)                No L/C Issuer shall issue any Letter of Credit if:


(A)          subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless a Majority in Interest of the Revolving Credit Lenders
have approved such expiry date; or


(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Revolving Credit
Lenders have approved such expiry date.


(iii)               No L/C Issuer shall be under any obligation to issue any
Letter of Credit if:


(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;


(B)            the issuance of such Letter of Credit would violate in any
material respect one or more policies of such L/C Issuer applicable to letters
of credit generally and customary for issuers of letters of credit;


(C)           except as otherwise agreed by the Administrative Agent and such
L/C Issuer, such Letter of Credit is in an initial stated amount less than
$10,000;


(D)           such Letter of Credit is to be denominated in a currency other
than Dollars;


(E)            such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or


(F)            (x) a default of any Lender’s obligations to fund under Section
2.03(c) exists or (y) any Revolving Credit Lender is at such time a Defaulting
Lender hereunder, in each case unless such L/C Issuer has entered into
arrangements, including the delivery of Cash Collateral, satisfactory to such
L/C Issuer (in its sole discretion) with the Borrower or such Lender to
eliminate such L/C Issuer’s actual or reasonably determined potential Fronting
Exposure (after
 
 
-52-

--------------------------------------------------------------------------------

 
 
giving effect to Sections 2.15(a)(iv) and 2.15(a)(v)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or such Letter of Credit and all other L/C Obligations as to which such
L/C Issuer has actual or reasonably determined potential Fronting Exposure.


(iv)              No L/C Issuer shall be under any obligation to amend any
Letter of Credit if (A) such L/C Issuer would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or (B)
the beneficiary of such Letter of Credit does not accept the proposed amendment
to such Letter of Credit.


(v)                Each L/C Issuer shall act on behalf of the Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and the Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such L/C Issuer.


(b)                Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(i)                  Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to the applicable L/C
Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible
Officer.  Such Letter of Credit Application must be received by the applicable
L/C Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
applicable L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the applicable L/C Issuer:  (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the applicable L/C Issuer may reasonably request.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the applicable L/C Issuer may
reasonably request.


(ii)                Promptly after receipt of any Letter of Credit Application,
the applicable L/C Issuer will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from the Borrower and, if not, such L/C Issuer
will provide the Administrative Agent with a copy thereof.  Unless the
applicable L/C Issuer has received written notice from any Revolving Credit
Lender, the Administrative Agent or any Loan Party, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Article IV shall not
then be satisfied, then, subject to the terms and conditions hereof, such L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the Borrower (or the applicable Subsidiary) or enter into the applicable
amendment, as the case may be, in each case in accordance with such L/C Issuer’s
usual and customary business practices.  Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed
 
 
-53-

--------------------------------------------------------------------------------

 
 
to, and hereby irrevocably and unconditionally agrees to, purchase from the
applicable L/C Issuer a risk participation in such Letter of Credit in an amount
equal to the product of such Revolving Credit Lender’s Applicable Revolving
Credit Percentage times the amount of such Letter of Credit.


(iii)               If the Borrower so requests in any applicable Letter of
Credit Application, the applicable L/C Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit such L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the applicable L/C Issuer, the Borrower
shall not be required to make a specific request to such L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the
Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that such L/C Issuer shall not permit any
such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time, to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
from the Administrative Agent, any Revolving Credit Lender or the Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing such L/C Issuer not to permit such
extension.


(iv)              Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.


(v)                For so long as any Letter of Credit issued by an L/C Issuer
other than Scotiabank is outstanding, such L/C Issuer shall deliver to the
Administrative Agent on the last Business Day of each calendar month, and on
each date that an L/C Credit Extension occurs with respect to any such Letter of
Credit, a report in the form of Exhibit K hereto, appropriately completed with
the information for every outstanding Letter of Credit issued by such L/C
Issuer.


(c)                 Drawings and Reimbursements; Funding of Participations.


(i)                  Upon receipt from the beneficiary of any Letter of Credit
of any notice of a drawing under such Letter of Credit, the applicable L/C
Issuer shall notify the Borrower and the Administrative Agent thereof.  Not
later than 11:00 a.m. on the date of any payment by the applicable L/C Issuer
under a Letter of Credit (each such date, an “Honor Date”), the Borrower shall
reimburse such L/C Issuer through the Administrative Agent in an amount in
Dollars equal to the amount of such drawing; provided that, if notice of such
drawing is not provided to the Borrower prior to 9:00 a.m. on the Honor Date,
then the Borrower shall reimburse such L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing on the next succeeding
Business Day and such extension of time shall be reflected in computing fees in
respect of the applicable Letter of Credit.  If the Borrower fails to so
reimburse such L/C Issuer by such time, the Administrative Agent shall promptly
notify each Revolving Credit Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount in Dollars of
such Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof. 
In such event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date (or the next
succeeding Business Day,
 
 
-54-

--------------------------------------------------------------------------------

 
 
as the case may be) in an amount equal to the Unreimbursed Amount, without
regard to the minimum and multiples specified in Section 2.02 for the principal
amount of Base Rate Loans, but subject to the amount of the unutilized portion
of the Revolving Credit Commitments and the conditions set forth in Section 4.02
(other than the delivery of a Committed Loan Notice).  Any notice given by an
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.


(ii)                Each Revolving Credit Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the applicable L/C Issuer at the Administrative Agent’s Office in an
amount equal to its Applicable Revolving Credit Percentage of the Unreimbursed
Amount not later than 2:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Revolving Credit Lender that so makes funds available shall
be deemed to have made a Base Rate Loan under the Revolving Credit Facility to
the Borrower in such amount.  The Administrative Agent shall remit the funds so
received to such L/C Issuer.


(iii)              With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the applicable L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Revolving Credit Lender shall make the payment set forth in Section 2.03(c)(ii)
regardless of the satisfaction of the conditions set forth in Section 4.02 and
such Revolving Credit Lender’s payment to the Administrative Agent for the
account of such L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.


(iv)              Until each Revolving Credit Lender funds its Revolving Credit
Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable
L/C Issuer for any amount drawn under any Letter of Credit, interest in respect
of such Lender’s Applicable Revolving Credit Percentage of such amount shall be
solely for the account of such L/C Issuer.


(v)                Each Revolving Credit Lender’s obligation to make Revolving
Credit Loans or L/C Advances to reimburse the applicable L/C Issuer for amounts
drawn under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against such L/C Issuer, the Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing.  No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrower to reimburse such L/C Issuer for the
amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.


(vi)              If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of any L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by such L/C Issuer in accordance with banking
industry rules
 
 
-55-

--------------------------------------------------------------------------------

 
 
on interbank compensation, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing.  If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s committed Loan included in the relevant
committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be.  A certificate of such L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.


(d)                Repayment of Participations.


(i)                  At any time after any L/C Issuer has made a payment under
any Letter of Credit and has received from any Revolving Credit Lender such
Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of such L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof in Dollars in the same funds as those received by the Administrative
Agent.


(ii)                 If any payment received by the Administrative Agent for the
account of any L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Revolving Credit Lender shall pay to the Administrative Agent for the
account of such L/C Issuer its Applicable Revolving Credit Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.


(e)                Obligations Absolute.  The obligation of the Borrower to
reimburse the applicable L/C Issuer for each drawing under each Letter of Credit
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:


(i)             any lack of validity or enforceability of such Letter of Credit,
this Agreement or any other Loan Document;


(ii)            the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;


(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;


(iv)         any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
 
 
-56-

--------------------------------------------------------------------------------

 
 
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or


(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any of its Subsidiaries;


provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower or any Subsidiary to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are waived by the Borrower
or such Subsidiary to the extent permitted by applicable Law) suffered by the
Borrower or such Subsidiary that are caused by such L/C Issuer’s gross
negligence or willful misconduct.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer.  The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.


(f)                 Role of L/C Issuer.  Each Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuers shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuers shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Revolving Credit Lenders or a
Majority in Interest of the Revolving Credit Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties or any correspondent, participant or assignee of any L/C Issuer shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and an L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuers may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuers
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.


(g)                Cash Collateral.  Upon the request of any L/C Issuer, (i) if
the applicable L/C Issuer has honored any full or partial drawing request under
any Letter of Credit and such drawing has resulted in an L/C Borrowing, (ii) if,
after the issuance of any Letter of Credit, any Revolving Credit Lender becomes
a
 
 
-57-

--------------------------------------------------------------------------------

 
 
Defaulting Lender or (iii) if, as of the Letter of Credit Expiration Date, any
L/C Obligation for any reason remains outstanding, then the Borrower shall, in
each case, as promptly as practicable (and in any event within two Business
Days) Cash Collateralize, as applicable, in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by the Defaulting Lender), (A) the then Outstanding Amount
of all L/C Obligations or (B) in the case of clause (ii) above, the Applicable
Revolving Credit Percentage of such Defaulting Lender of the then Outstanding
Amount of all L/C Obligations, or, in the case of clause (iii), provide a
back-to-back letter of credit in a face amount at least equal to the then
undrawn amount of such L/C Obligation from an issuer and in form and substance
reasonably satisfactory to the applicable L/C Issuer.  Sections 2.05 and 8.02(c)
set forth certain additional requirements to deliver Cash Collateral hereunder. 
The Borrower hereby grants to the Administrative Agent, for the benefit of the
applicable L/C Issuer and the Revolving Credit Lenders, a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing.  Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at the Administrative Agent or the applicable L/C Issuer.  If
at any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent or the applicable L/C Issuer or that the total amount of
such funds is less than the aggregate Outstanding Amount of all L/C Obligations,
the Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent or the applicable L/C Issuer, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent determines to be free and
clear of any such right and claim.  Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Laws, to reimburse the applicable L/C
Issuer.  To the extent that, at any time, the amount of Cash Collateral exceeds
the aggregate Outstanding Amount of all L/C Obligations at such time and so long
as no Event of Default has occurred and is continuing, the excess shall be
promptly refunded to the Borrower.


(h)                Applicability of ISP and UCP.  Unless otherwise expressly
agreed by the applicable L/C Issuer and the Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance, shall apply to each commercial Letter of Credit.


(i)                  Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Revolving Credit Percentage a Letter of Credit
fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit; provided, however, any Letter of Credit Fees otherwise payable for
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Section 2.03 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Revolving Credit Percentages
allocable to such Letter of Credit pursuant to Section 2.15(a)(iv), with the
balance of such fee, if any, payable to the L/C Issuer for its own account.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears.  If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable
 
 
-58-

--------------------------------------------------------------------------------

 
 
Rate was in effect.  Notwithstanding anything to the contrary contained herein,
upon the request of the Majority in Interest of the Revolving Credit Lenders,
while any Event of Default pursuant to Section 8.01(a) exists, all overdue
Letter of Credit Fees shall accrue at the Default Rate.


(j)                  Fronting Fee and Documentary and Processing Charges Payable
to L/C Issuer.  The Borrower shall pay directly to the respective L/C Issuer for
its own account a fronting fee with respect to each Letter of Credit issued by
such L/C Issuer, at a rate separately agreed to between the Borrower and such
L/C Issuer, computed on the daily amount available to be drawn under such Letter
of Credit on a quarterly basis in arrears.  Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06.  In
addition, the Borrower shall pay directly to such L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such L/C Issuer relating to letters of
credit as from time to time in effect.  Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.


(k)                Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.


(l)                  Letters of Credit Issued for Subsidiaries.  Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit.  The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.


(m)               Resignation of any L/C Issuer. Any L/C Issuer may resign at
any time by giving 30 days’ prior notice to the Administrative Agent, the
Lenders and the Borrower.  After the resignation of an L/C Issuer hereunder, the
retiring L/C Issuer shall remain a party hereto and shall continue to have all
the rights and obligations of an L/C Issuer under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation, but shall not be required to issue additional Letters of Credit or
to extend, renew or increase any existing Letter of Credit.


2.04            Swing Line Loans.


(a)                The Swing Line.  Subject to the terms and conditions set
forth herein, the Swing Line Lender agrees it may, in reliance upon the
agreements of the other Revolving Credit Lenders set forth in this Section 2.04,
in its sole discretion make loans in Dollars (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Revolving Credit Percentage of
the Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Credit Commitment; provided that the Swing Line Lender shall be under
no obligation to make Swing Line Loans at any time if any Lender is at such time
a Defaulting Lender hereunder (unless that Defaulting Lender’s participation in
the Swing Line Loan would be reallocated, in full, to non-Defaulting Lenders in
accordance with Section 2.15(a)(iv)); provided, further, however, that after
giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility at such time and
(ii) the aggregate
 
 
-59-

--------------------------------------------------------------------------------

 
 
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender
at such time, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations at such time, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Revolving Credit Lender’s Revolving Credit Commitment, and provided, further,
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan.  Within the foregoing limits, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04. 
Each Swing Line Loan shall bear interest only at a rate based on the Base Rate. 
Immediately upon the making of a Swing Line Loan, each Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the principal amount of such Swing Line Loan.


(b)                Borrowing Procedures.  Each Swing Line Borrowing shall be
made upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date or such later time on the requested
borrowing date as may be approved by the Swing Line Lender in its sole
discretion, and shall specify (i) the amount to be borrowed, which shall be a
minimum of $100,000, and (ii) the requested borrowing date, which shall be a
Business Day.  Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer.  Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed
Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the first and the second
provisos to the first sentence of Section 2.04(a), or (B) that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.


(c)                 Refinancing of Swing Line Loans.


(i)                  The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Credit Lender make a Base Rate Loan in an amount equal to such
Lender’s Applicable Revolving Credit Percentage of the amount of Swing Line
Loans then outstanding.  Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Revolving Credit Facility
and the conditions set forth in Section 4.02.  The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent.  Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving
 
 
-60-

--------------------------------------------------------------------------------

 
 
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the Borrower in such amount.  The Administrative Agent shall remit
the funds so received to the Swing Line Lender.


(ii)                If for any reason any Swing Line Loan cannot be refinanced
by such a Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each Revolving Credit Lender shall make the payment set forth in
Section 2.04(c)(i) regardless of the satisfaction of the conditions set forth in
Section 4.02 and such Revolving Credit Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to Section 2.04(c)(i)
shall be deemed payment in respect of such participation.


(iii)               If any Revolving Credit Lender fails to make available to
the Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.


(iv)              Each Revolving Credit Lender’s obligation to make Revolving
Credit Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing.  No such funding of
risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.


(d)                Repayment of Participations.


(i)                  At any time after any Revolving Credit Lender has purchased
and funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.


(ii)                If any payment received by the Swing Line Lender in respect
of principal or interest on any Swing Line Loan is required to be returned by
the Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate.  The Administrative Agent will make such demand upon the request of the
Swing Line
 
 
-61-

--------------------------------------------------------------------------------

 
 
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.


(e)                Interest for Account of Swing Line Lender.  The Swing Line
Lender shall be responsible for invoicing the Borrower for interest on the Swing
Line Loans.  Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.


(f)                  Payments Directly to Swing Line Lender.  The Borrower shall
make all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.


2.05             Prepayments.


(a)                 Optional.


(i)                  Subject to Section 2.05(c), the Borrower may, upon notice
to the Administrative Agent, at any time or from time to time voluntarily prepay
Term A-1 Loans, Term A-2 Loans, Term B Loans and Revolving Credit Loans in whole
or in part without premium or penalty; provided that (A) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (2)
on the date of prepayment of Base Rate Loans; (B) any prepayment of Eurodollar
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (C) any prepayment of Base Rate Loans shall be
in a principal amount of $300,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment with respect to each Class of Loans to be prepaid and the Type(s) of
Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans.  The Administrative Agent will promptly notify
each applicable Lender of its receipt of each such notice, and of the amount of
such Lender’s ratable portion of such prepayment (based on such Lender’s
Applicable Percentage in respect of the relevant Facility).  If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein; provided that a notice of optional prepayment may state that such
notice is conditional upon the effectiveness of any facility or instrument
refinancing all or a portion of the outstanding Term A-1 Loans, Term A-2 Loans,
Term B Loans or Revolving Credit Loans and Revolving Credit Commitments or upon
the consummation of an acquisition transaction, in which case such notice of
prepayment may be revoked by the Borrower (by notice to the Administrative Agent
on or prior to the specified date) if such condition is not satisfied.  Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.


(ii)                 Each prepayment of the outstanding Term Loans pursuant to
Section 2.05(a)(i) shall be applied (x) to one or more of the Term A-1 Facility,
the Term A-2 Facility and the Term B Facility as the Borrower directs and (y) to
the then remaining principal repayment installments of the  Term Facilities as
the Borrower directs, and each prepayment of Term Loans and Revolving Credit
Loans shall be paid to the Lenders in accordance with their respective
Applicable Percentages in respect of each of the relevant Facilities.


(iii)               The Borrower may, upon notice to the Swing Line Lender (with
a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment and (B) any
 
 
-62-

--------------------------------------------------------------------------------

 
 
such prepayment shall be in a minimum principal amount of $100,000.  Each such
notice shall specify the date and amount of such prepayment.  If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.


(iv)               Notwithstanding anything in any Loan Document to the
contrary, the Borrower may prepay the outstanding Term A-1 Loans, Term A-2 Loans
and Term B Loans on the following basis; provided that (w) no Default or Event
of Default has occurred and is continuing, (x) the Borrower or its Subsidiary,
as the case may be, shall represent and covenant as of the date of any such
prepayment that it does not have any material non-public information with
respect to the Borrower, its Subsidiaries and their respective securities that
(a) has not been disclosed to the Lenders (other than Lenders that do not wish
to receive material non-public information with respect to the Borrower, its
Subsidiaries and their respective securities) prior to such time and (b) could
reasonably be expected to have a material effect upon, or otherwise be material
to, a Lender’s decision to participate in any such prepayment or the market
price of the Loans being prepaid, (y) the Revolving Credit Facility shall not be
utilized to fund such prepayment and (z) any offer to purchase any loans under
the Facilities by the Borrower or its Subsidiaries shall have been made in
accordance with the applicable provisions of this Section 2.05(a)(iv):


(A)         The Borrower shall have the right, at any time and from time to time
(subject to the proviso to this subsection (A)), to make a voluntary prepayment
of Term A-1 Loans, Term A-
2 Loans and Term B Loans at a discount to par pursuant to, at the Borrower’s
election, a Borrower Offer of Specified Discount Prepayment, a Borrower
Solicitation of Discount Range Prepayment Offers or a Borrower Solicitation of
Discounted Prepayment Offers (any such prepayment, the “Discounted Loan
Prepayment”); provided that the Borrower shall not initiate any action under
this Section 2.05(a)(iv) in order to make a Discounted Loan Prepayment unless
(I) at least ten Business Days shall have passed since the consummation of the
most recent Discounted Loan Prepayment as a result of a prepayment made by the
Borrower on the applicable Discounted Prepayment Effective Date; or (II) at
least three Business Days shall have passed since the date the Borrower was
notified that no Lender was willing to accept any prepayment of any Loan at the
Specified Discount, within the Discount Range or at any discount to par value,
as applicable, or in the case of a Borrower Solicitation of Discounted
Prepayment Offers, the date of the Borrower’s election not to accept any
Solicited Discounted Prepayment Offers.


(B)           (I)  Subject to the proviso to subsection (A) above, the Borrower
may, at any time and from time to time, offer to make a Discounted Loan
Prepayment by providing the Auction Agent with five Business Days’ notice in the
form of a Specified Discount Prepayment Notice; provided that (1) any such offer
shall be made available, at the sole discretion of the Borrower, to (x) each
Term Lender and/or (y) each Term Lender with respect to any Class of Term Loans
on an individual Class basis, (2) any such offer shall specify the maximum
aggregate principal amount offered to be prepaid (the “Specified Discount
Prepayment Amount”) with respect to each applicable Class of Term Loans subject
to such offer and the specific percentage discount to par (the “Specified
Discount”) of the principal amount of such Term A-1 Loans, Term A-2 Loans or
Term B Loans to be prepaid (it being understood that different Specified
Discounts and/or Specified Discount Prepayment Amounts may be offered with
respect to each Class of Term Loans and, in such event, each such offer will be
treated as a separate offer pursuant to the terms of this Section) and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans, (3) the Specified Discount Prepayment
Amount shall be in an aggregate amount not less than $10,000,000 and whole
increments of $1,000,000 in excess thereof and (4) each such offer shall remain
outstanding through the Specified Discount Prepayment Response Date (as defined
below).  The Auction Agent will promptly provide each Appropriate Lender with a
copy of such Specified Discount Prepayment Notice and a form of the
 
 
-63-

--------------------------------------------------------------------------------

 
 
Specified Discount Prepayment Response to be completed and returned by each such
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m. on the
third Business Day after the date of delivery of such notice to such Lenders
(the “Specified Discount Prepayment Response Date”).


(II)           Each Lender receiving such offer shall notify the Auction Agent
(or its delegate) by the Specified Discount Prepayment Response Date whether or
not it agrees to accept a prepayment of any of its applicable then outstanding
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the Classes of such Lender’s Term
A-1 Loans, Term A-2 Loans or Term B Loans to be prepaid at the Specified
Discount.  Each acceptance of a Discounted Loan Prepayment by a Discount
Prepayment Accepting Lender shall be irrevocable.  Any Lender whose Specified
Discount Prepayment Response is not received by the Auction Agent by the
Specified Discount Prepayment Response Date shall be deemed to have declined to
accept the applicable Borrower Offer of Specified Discount Prepayment.


(III)         If there is at least one Discount Prepayment Accepting Lender, the
Borrower will make a prepayment of outstanding Term Loans pursuant to this
paragraph (III) to each Discount Prepayment Accepting Lender in accordance with
the respective outstanding principal amount and Classes of Term Loans specified
in such Lender’s Specified Discount Prepayment Response given pursuant to
paragraph (II) of this subsection (B); provided that, if the aggregate principal
amount of any Class of Term Loans accepted for prepayment by all Discount
Prepayment Accepting Lenders exceeds the Specified Discount Prepayment Amount
with respect to such Class, then such prepayment shall be made pro rata among
the Discount Prepayment Accepting Lenders in accordance with the respective
principal amounts of the Term Loans of such Class accepted to be prepaid by each
such Discount Prepayment Accepting Lender and the Auction Agent (in consultation
with the Borrower and subject to rounding requirements of the Auction Agent made
in its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”).  The Auction Agent shall promptly, and in any case within
three Business Days following the Specified Discount Prepayment Response Date,
notify (a) the Borrower of the respective Lenders’ responses to such offer, the
Discounted Prepayment Effective Date and the aggregate principal amount of the
Discounted Loan Prepayment and the Classes of Term Loans to be prepaid, (b) each
Lender of the Discounted Prepayment Effective Date and the aggregate principal
amount and the Classes of Term Loans to be prepaid at the Specified Discount on
such date and (c) each Discount Prepayment Accepting Lender of the Specified
Discount Proration, if any, and confirmation of the principal amount, Class and
Type of Term Loans of such Lender to be prepaid at the Specified Discount on
such date.  Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower and such Lenders shall be conclusive and
binding for all purposes absent manifest error.  The payment amount specified in
such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (v) below).


(C)           (I)  Subject to the proviso to subsection (A) above, the Borrower
may, at any time and from time to time, solicit Discount Range Prepayment Offers
by providing the Auction Agent with five Business Days’ notice in the form of a
Discount Range Prepayment Notice; provided that (1) any such solicitation shall
be extended, at the sole discretion of the Borrower, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual Class basis, (2) any such notice shall specify the maximum aggregate
principal amount offered to be prepaid (the “Discount Range Prepayment Amount”)
with respect to each applicable Class of Term Loans subject to such offer and
the maximum and minimum percentage discounts to par (the “Discount Range”) of
the principal amount of such Term Loans to be
 
 
-64-

--------------------------------------------------------------------------------

 
 
prepaid (it being understood that different Discount Ranges and/or Discount
Range Prepayment Amounts may be offered with respect to each Class of Term Loans
and, in such event, each such offer will be treated as separate offer pursuant
to the terms of this Section) and the Type(s) of Loans to be prepaid and, if
Eurodollar Loans are to be prepaid, the Interest Period(s) of such Loans, (3)
the Discount Range Prepayment Amount shall be in an aggregate amount not less
than $10,000,000 and whole increments of $1,000,000 in excess thereof and (4)
each such solicitation shall remain outstanding through the Discount Range
Prepayment Response Date (as defined below).  The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Discount Range Prepayment
Notice and a form of the Discount Range Prepayment Offer to be submitted by a
responding Lender  to the Auction Agent (or its delegate) by no later than 5:00
p.m. on the third Business Day after the date of delivery of such notice to such
Lenders (the “Discount Range Prepayment Response Date”).  Each Lender’s Discount
Range Prepayment Offer shall be irrevocable and shall specify a discount to par
within the Discount Range (the “Submitted Discount”) at which such Lender is
willing to allow prepayment of any or all of its then outstanding Loans of the
applicable Class or Classes and the maximum aggregate principal amount of each
Class of such Lender’s Term Loans (the “Submitted Amount”) that such Lender is
willing to have prepaid at the Submitted Discount.  Any Lender whose Discount
Range Prepayment Offer is not received by the Auction Agent by the Discount
Range Prepayment Response Date shall be deemed to have declined to accept a
Discounted Loan Prepayment of any of its Term Loans at any discount to their par
value within the Discount Range with respect to the applicable Borrower
Solicitation of Discount Range Prepayment Offers.


(II)           The Auction Agent shall review all Discount Range Prepayment
Offers which were received on or before the applicable Discount Range Prepayment
Response Date and shall determine (in consultation with the Borrower and subject
to rounding requirements of the Auction Agent made in its sole reasonable
discretion) the Applicable Discount (as defined below) and the Term Loans to be
prepaid at such Applicable Discount in accordance with this subsection (C).  The
Borrower agrees to accept on the Discount Range Prepayment Response Date all
Discount Range Prepayment Offers received by the Auction Agent by the Discount
Range Prepayment Response Date, in the order from the Submitted Discount that is
the largest discount to par to the Submitted Discount that is the smallest
discount to par, up to and including the Submitted Discount that is the smallest
discount to par within the Discount Range (such Submitted Discount that is the
smallest discount to par within the Discount Range being referred to as the
“Applicable Discount”) which yields a Discounted Loan Prepayment in an aggregate
principal amount equal to the lower of (a) the Discount Range Prepayment Amount
and (b) the sum of all Submitted Amounts.  Each Lender that has submitted a
Discount Range Prepayment Offer to accept prepayment at a discount to par that
is larger than or equal to the Applicable Discount shall be deemed to have
irrevocably consented to prepayment of Term Loans equal to its Submitted Amount
(subject to any required proration pursuant to the following paragraph (III)) at
the Applicable Discount (each such Lender, a “Participating Lender”).


(III)         If there is at least one Participating Lender, the Borrower will
make a prepayment of outstanding Term Loans pursuant to this paragraph (III) to
each Participating Lender in accordance with the respective outstanding
principal amount and Classes of Term Loans specified in such Lender’s Discount
Range Prepayment Offer given pursuant to paragraph (I) of this subsection (A) at
the Applicable Discount; provided that, if the Submitted Amount with respect to
any Class of Term Loans by all Participating Lenders offered at a discount to
par greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount with respect to such Class, then such prepayment shall be made pro rata
among the Participating Lenders in accordance with the respective Submitted
Amount with respect to such Class of Term Loans of each such Participating
Lender and the Auction Agent (in consultation with the Borrower and subject to
rounding
 
 
-65-

--------------------------------------------------------------------------------

 
 
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”).  The Auction Agent
shall promptly, and in any case within five Business Days following the Discount
Range Prepayment Response Date, notify (a) the Borrower of the respective
Lenders’ responses to such solicitation, the Discounted Prepayment Effective
Date, the Applicable Discount and the aggregate principal amount of the
Discounted Loan Prepayment and the Classes of Term Loans to be prepaid, (b) each
Lender of the Discounted Prepayment Effective Date, the Applicable Discount and
the aggregate principal amount and the Classes of Term Loans to be prepaid at
the Applicable Discount on such date, (c) each Participating Lender of the
aggregate principal amount, Class and Type of Term Loans of such Lender to be
prepaid at the Applicable Discount on such date and (d) if applicable, each
Participating Lender of the Discount Range Proration.  Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the Borrower and
Lenders shall be conclusive and binding for all purposes absent manifest error. 
The payment amount specified in such notice to the Borrower shall be due and
payable by the Borrower on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (v) below).


(D)           (I)  Subject to the proviso to subsection (A) above, the Borrower
may, at any time and from time to time, solicit Solicited Discounted Prepayment
Offers by providing the Auction Agent with five Business Days’ notice in the
form of a Solicited Discounted Prepayment Notice; provided that (1) any such
solicitation shall be extended, at the sole discretion of the Borrower, to (x)
each Term Lender and/or (y) each Term Lender with respect to any Class of Term
Loans on an individual Class basis, (2) any such notice shall specify the
maximum aggregate principal amount offered to be prepaid (the “Solicited
Discounted Prepayment Amount”) with respect to each applicable Class of Term
Loans at a discount (it being understood that different Solicited Discounted
Prepayment Amounts may be offered with respect to each Class of Term Loans and,
in such event, each such offer will be treated as separate offer pursuant to the
terms of this Section) and the Type(s) of Loans to be prepaid and, if Eurodollar
Loans are to be prepaid, the Interest Period(s) of such Loans, (3) the Solicited
Discounted Prepayment Amount shall be in an aggregate amount not less than
$10,000,000 and whole increments of $1,000,000 in excess thereof and (4) each
such solicitation by the Borrower shall remain outstanding through the Solicited
Discounted Prepayment Response Date (as defined below).  The Auction Agent will
promptly provide each Appropriate Lender with a copy of such Solicited
Discounted Prepayment Notice and a form of the Solicited Discounted Prepayment
Offer to be submitted by a responding Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m. on the third Business Day after the date of
delivery of such notice to such Lenders (the “Solicited Discounted Prepayment
Response Date”).  Each Lender’s Solicited Discounted Prepayment Offer shall (x)
be irrevocable, (y) remain outstanding until the Acceptance Date and (z) specify
both a discount to par (the “Offered Discount”) at which such Lender is willing
to allow prepayment of its then outstanding Loan and the maximum aggregate
principal amount and tranches of such Loans (the “Offered Amount”) such Lender
is willing to have prepaid at the Offered Discount.  Any Lender whose Solicited
Discounted Prepayment Offer is not received by the Auction Agent by the
Solicited Discounted Prepayment Response Date shall be deemed to have declined
prepayment of any of its Term Loans at any discount with respect to the
applicable Borrower Solicitation of Discounted Prepayment Offers.


(II)           The Auction Agent shall promptly provide the Borrower with a copy
of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date.  The Borrower shall review all
such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Borrower (the “Acceptable
Discount”), if any.  If the Borrower elects to accept any Offered Discount as
the Acceptable Discount,
 
 
-66-

--------------------------------------------------------------------------------

 
 
then as soon as practicable after the determination of the Acceptable Discount,
but in no event later than by the third Business Day after the date of receipt
by the Borrower from the Auction Agent of a copy of all Solicited Discounted
Prepayment Offers pursuant to the first sentence of this paragraph (II) (the
“Acceptance Date”), the Borrower shall submit an Acceptance and Prepayment
Notice to the Auction Agent setting forth the Acceptable Discount.  If the
Auction Agent shall fail to receive an Acceptance and Prepayment Notice from the
Borrower by the Acceptance Date, the Borrower shall be deemed to have rejected
all Solicited Discounted Prepayment Offers.


(III)         Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by the Auction Agent by the Solicited Discounted
Prepayment Response Date, within three Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with the Borrower and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the Term Loans (the
“Acceptable Prepayment Amount”) to be prepaid by the Borrower at the Acceptable
Discount in accordance with this subsection (D).  If the Borrower elects to
accept any Acceptable Discount, then the Borrower agrees to accept all Solicited
Discounted Prepayment Offers received by the Auction Agent by the Solicited
Discounted Prepayment Response Date, in the order from largest Offered Discount
to smallest Offered Discount, up to and including the Acceptable Discount.  Each
Lender that has submitted a Solicited Discounted Prepayment Offer with an
Offered Discount that is greater than or equal to the Acceptable Discount shall
be deemed to have irrevocably consented to prepayment of Term Loans equal to its
Offered Amount (subject to any required pro rata reduction pursuant to the
following sentence) at the Acceptable Discount (each such Lender, a “Qualifying
Lender”).  The Borrower will make a prepayment of the outstanding Term Loans
pursuant to this subsection (D) to each Qualifying Lender in accordance with the
respective outstanding principal amount and Classes of Term Loans specified in
such Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
provided that, if the aggregate Offered Amount with respect to any Class of Term
Loans by all Qualifying Lenders whose Offered Discount is greater than or equal
to the Acceptable Discount exceeds the Solicited Discounted Prepayment Amount
with respect to such Class of Term Loans, then such shall be made pro rata among
the Qualifying Lenders in accordance with the respective Offered Amount with
respect to such Class of Term Loans of each such Qualifying Lender and the
Auction Agent (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Solicited Discount Proration”).  On or prior to
the Discounted Prepayment Determination Date, the Auction Agent shall promptly
notify (a) the Borrower of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Loan Prepayment and the
Classes of Term Loans to be prepaid, (b) each Lender of the Discounted
Prepayment Effective Date, the Acceptable Discount and the Acceptable Prepayment
Amount of all Loans and the Classes of Term Loans to be prepaid at the
Applicable Discount on such date, (c) each Qualifying Lender of the aggregate
principal amount, Class and Type of Term Loans of such Lender to be prepaid at
the Acceptable Discount on such date and (d) if applicable, each Qualifying
Lender of the Solicited Discount Proration.  Each determination by the Auction
Agent of the amounts stated in the foregoing notices to the Borrower and Lenders
shall be conclusive and binding for all purposes absent manifest error.  The
payment amount specified in such notice to the Borrower shall be due and payable
by the Borrower on the Discounted Prepayment Effective Date in accordance with
subsection (F) below (subject to subsection (v) below).


(E)            In connection with any Discounted Loan Prepayment, the Borrower
and the Lenders acknowledge and agree that the Auction Agent may require, as a
condition to any Discounted Loan Prepayment, the payment by the Borrower of
customary out-of-pocket fees and expenses of the Auction Agent in connection
therewith.
 
 
-67-

--------------------------------------------------------------------------------

 
 
(F)           If any Term Loans are prepaid in accordance with subsections (B)
through (D) of this Section 2.05(a)(iv), the Borrower shall prepay such Term
Loans on the Discounted Prepayment Effective Date.  The Borrower shall make such
prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, the Participating Lenders or the Qualifying
Lenders, as applicable, at the Administrative Agent’s Office in immediately
available funds not later than 11:00 a.m. on the Discounted Prepayment Effective
Date and all such prepayments shall be applied to the remaining principal
installments of the relevant Class or Classes of Term Loans on a pro rata basis
across such installments.  The Term Loans so prepaid shall be accompanied by all
accrued and unpaid interest on the par principal amount so prepaid up to, but
not including, the Discounted Prepayment Effective Date.  Each prepayment of the
outstanding Loans pursuant to this Section 2.05(a)(iv) shall be paid to the
Discount Prepayment Accepting Lenders, Participating Lenders, or Qualifying
Lenders, as applicable, and shall be applied to the relevant Term Loans of such
Lenders in the manner specified in the applicable subsection of this Section
2.05(a)(iv).  The aggregate principal amount of, and the remaining installments
of, each Class of Term Loans shall be deemed reduced by the full par value of
the aggregate principal amount of such Class of Term Loans prepaid on the
Discounted Prepayment Effective Date in any Discounted Loan Prepayment.


(G)           To the extent not expressly provided for herein, each Discounted
Loan Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(a)(iv) or otherwise established by the Auction
Agent acting in its reasonable discretion and agreed to by the Borrower.


(H)           Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.05(a)(iv), each notice or other communication
required to be delivered or otherwise provided to the Auction Agent (or its
delegate) shall be deemed to have been given upon the Auction Agent’s (or such
delegate’s) actual receipt during normal business hours of such notice or
communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next succeeding Business Day.


(I)            The Borrower and the Lenders acknowledge and agree that the
Auction Agent may perform any and all of its duties under this Section
2.05(a)(iv) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate.  The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Loan Prepayment provided for in this Section 2.05(a)(iv) as well as
activities of the Auction Agent.


(v)                The Borrower shall have the right, by written notice to the
Auction Agent, to revoke in full (but not in part) its offer to make a
Discounted Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date, Discount Range
Prepayment Response Date or Solicited Discounted Prepayment Response Date,
respectively (and if such offer is revoked pursuant to the preceding clauses,
any failure by the Borrower to make any prepayment to a Lender, as applicable,
pursuant to Section 2.05(a)(iv) shall not constitute a Default or Event of
Default).
 
 
-68-

--------------------------------------------------------------------------------


 
(b)                Mandatory.


(i)                  If the Borrower or any of its Subsidiaries Disposes of any
property (other than any Disposition of any property permitted by Section
7.05(a), (b), (c), (d), (e), (f), (h), (i), (j), (k) or (l)) or any Casualty
Event occurs, which results in the realization by such Person of Net Cash
Proceeds, the Borrower shall prepay an aggregate principal amount of Term Loans
equal to 100% of such Net Cash Proceeds (or, if the Borrower or any of its
Subsidiaries has incurred Indebtedness that is permitted under Section 7.02 that
is secured, on an equal and ratable basis with the Term Loans, by a Lien on the
Collateral permitted under Section 7.01, and such Indebtedness is required to be
prepaid or redeemed with the net proceeds of any such Disposition or Casualty
Event, then such lesser percentage of such Net Cash Proceeds such that such
Indebtedness receives no greater than a ratable percentage of such Net Cash
Proceeds based on the aggregate principal amount of Term Loans and such
Indebtedness then outstanding) promptly, but in any event within five Business
Days, after the later of (A) receipt thereof by such Person and (B) the
expiration of the 5-day period provided below (such prepayments to be applied as
set forth in clause (iii) and subject to clauses (iv) and (v) below); provided,
however, that with respect to any such Net Cash Proceeds received by or paid to
or for the account of the Borrower or any of its Subsidiaries, at the election
of the Borrower (as notified by the Borrower to the Administrative Agent not
more than 5 days after receiving the Net Cash Proceeds therefrom), and so long
as no Default shall have occurred and be continuing, the Borrower or such
Subsidiary (x) may reinvest all or any portion of such Net Cash Proceeds in
assets that are used or useful in the business of the Borrower and its
Subsidiaries so long as within 12 months after the receipt of such Net Cash
Proceeds such reinvestment shall have been completed or (y) may enter into a
binding commitment to reinvest all or any portion of such Net Cash Proceeds in
such assets so long as such binding commitment is entered into within 12 months
after the receipt of such Net Cash Proceeds and within 18 months after the
receipt of such Net Cash Proceeds such reinvestment shall have been completed,
and, subject to the next succeeding proviso, no prepayment under this Section
2.05(b)(i) shall be required with respect to that portion of such Net Cash
Proceeds that the Borrower elects to reinvest in accordance with the immediately
preceding clause (x) or (y); and provided, further, however, that any Net Cash
Proceeds not so applied in accordance with clause (x) or (y) of the immediately
preceding proviso shall be promptly, but in any event within five Business Days
after the end of the applicable reinvestment period, applied to the prepayment
of the Term Loans as set forth in this Section 2.05(b)(i).


(ii)                Upon the incurrence or issuance by the Borrower or any of
its Subsidiaries of any Indebtedness (x) not expressly permitted to be incurred
or issued pursuant to Section 7.02 or (y) that constitutes Refinancing
Commitments, Refinancing Loans or Refinancing Equivalent Debt, the Borrower
shall prepay an aggregate principal amount of Term Loans equal to 100% of all
Net Cash Proceeds received therefrom promptly, but in any event within five
Business Days, after receipt thereof by the Borrower or such Subsidiary (such
prepayments to be applied as set forth in clause (iii) below and subject to
clause (iv) below).


(iii)               Except as expressly provided in the proviso to this
sentence, each prepayment of Term Loans pursuant to the foregoing provisions of
this Section 2.05(b) shall be applied ratably to the Term Loans then outstanding
(other than any such prepayment pursuant to Section 2.05(b)(ii)(y), which shall
be applied to the then applicable Term Loans that were the subject of such
Refinancing Commitments, Refinancing Loans or Refinancing Equivalent Debt, as
applicable) and to the principal repayment installments thereof as directed by
the Borrower; provided, however, that, at the Borrower’s election, the Net Cash
Proceeds of any Disposition by, or Casualty Event involving, a Foreign
Subsidiary that are required to be used to prepay the term loans pursuant to
Section 2.05(b)(i) may be applied ratably to the Term A-1 Loans and the Term A-2
Loans then outstanding before being applied to the Term B Loans.
 
 
-69-

--------------------------------------------------------------------------------


 
(iv)               Notwithstanding any of the other provisions of clause (i) or
(ii) of this Section 2.05(b), so long as no Default under Section 8.01(a) or
Section 8.01(f), or any Event of Default, shall have occurred and be continuing,
if, on any date on which a prepayment would otherwise be required to be made
pursuant to clause (i) or (ii) of this Section 2.05(b), the aggregate amount of
Net Cash Proceeds required by such clause to be applied to prepay Term Loans on
such date is less than or equal to $1,000,000, the Borrower may defer such
prepayment until the first date on which the aggregate amount of Net Cash
Proceeds or other amounts otherwise required under clause (i) or (ii) of this
Section 2.05(b) to be applied to prepay Term Loans exceeds $1,000,000, in which
case the prepayment amount shall be such excess over $1,000,000.  During such
deferral period the Borrower may apply all or any part of such aggregate amount
to prepay Revolving Credit Loans and may, subject to the fulfillment of the
applicable conditions set forth in Article IV, reborrow such amounts (which
amounts, to the extent originally constituting Net Cash Proceeds, shall be
deemed to retain their original character as Net Cash Proceeds when so
reborrowed) for application as required by this Section 2.05(b).  Upon the
occurrence of a Default under Section 8.01(a) or Section 8.01(f), or an Event of
Default, during any such deferral period, the Borrower shall immediately prepay
the Term Loans in the amount of all Net Cash Proceeds received by the Borrower
and other amounts, as applicable, that are required to be applied to prepay Term
Loans under this Section 2.05(b) (without giving effect to the first and second
sentences of this clause (iv)) but which have not previously been so applied.


(v)                Notwithstanding any other provisions of this Section 2.05(b),
(A) to the extent that any or all of the Net Cash Proceeds of any Disposition by
a Foreign Subsidiary giving rise to a prepayment event pursuant to Section
2.05(b)(i) (a “Foreign Disposition”) or the Net Cash Proceeds of any Casualty
Event from a Foreign Subsidiary (a “Foreign Casualty Event”) are prohibited or
delayed by applicable local Law from being repatriated to the United States or,
in the case of a prepayment of the Term A-1 Loans or the Term A-2 Loans after
the consummation of the Term Loan A Assumption, the Netherlands, the portion of
such Net Cash Proceeds so affected will not be required to be applied to prepay
Term Loans at the time provided in this Section 2.05(b) but may be retained by
the applicable Foreign Subsidiary so long, but only so long, as the applicable
local Law will not permit repatriation to the United States or the Netherlands,
as applicable (the Borrower hereby agreeing to cause the applicable Foreign
Subsidiary to promptly take all actions reasonably required by the applicable
local Law to permit such repatriation), and once such repatriation of any of
such affected Net Cash Proceeds is permitted under the applicable local Law,
such repatriation will be promptly effected and an amount equal to such
repatriated Net Cash Proceeds will be promptly (and in event not later than two
(2) Business Days after such repatriation) applied (net of additional taxes
payable or reserved against as a result thereof) to the prepayment of the Term
Loans pursuant to this Section 2.05(b) to the extent otherwise provided herein
and (B) to the extent that the Borrower has determined in good faith that
repatriation of any of or all the Net Cash Proceeds of any Foreign Disposition
or any Foreign Casualty Event would have a material adverse tax consequence with
respect to such Net Cash Proceeds, the Net Cash Proceeds so affected may be
retained by the applicable Foreign Subsidiary.


(vi)               If for any reason the Total Revolving Credit Outstandings at
any time exceed the Revolving Credit Facility at such time, the Borrower shall
immediately prepay Revolving Credit Loans, L/C Borrowings and Swing Line Loans
and/or Cash Collateralize such L/C Obligations (other than the L/C Borrowings)
in an aggregate amount equal to such excess.


(vii)             Prepayments of the Revolving Credit Facility made pursuant to
clause (vi) of this Section 2.05(b), first, shall be applied ratably to the L/C
Borrowings and Swing Line Loans, second, shall be applied ratably to the
outstanding Revolving Credit Loans, and, third, shall be used to Cash
Collateralize the remaining L/C Obligations.  Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice
 
 
-70-

--------------------------------------------------------------------------------

 
 
to or from the Borrower) to reimburse the applicable L/C Issuer or the Revolving
Credit Lenders, as applicable.
 
(c)                 Prepayment Premium.  In the event that, on or prior to the
six-month anniversary of the Term B Funding Date or such other date as set forth
in the Incremental Agreement entered into pursuant to Section 2.01(c) with
respect to the Term B Loans, the Borrower (x) makes any prepayment of Term B
Loans in connection with any Repricing Transaction, or (y) effects any amendment
of this Agreement having the effect of a Repricing Transaction, the Borrower
shall pay to the Administrative Agent, for the ratable account of each of the
applicable Term B Lenders, (I) in the case of clause (x), a prepayment premium
of 1% of the aggregate principal amount of the Term B Loans being prepaid and
(II) in the case of clause (y), a payment equal to 1% of the aggregate principal
amount of the Term B Loans outstanding immediately prior to such amendment.
“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Term B Loans with the incurrence by any Loan Party of any long-term bank
debt financing incurred for the primary purpose of repaying, refinancing,
substituting or replacing the Term B Loans and having an All-In Yield that is
less than the All-In Yield of the Term B Loans, including as may be effected
through any amendment to this Agreement relating to the interest rate for, or
weighted average yield of, the Term B Loans (in each case, other than any such
prepayment, refinancing or amendment made in connection with a Change of Control
or Transformative Acquisition).


2.06             Termination or Reduction of Commitments.


(a)                Optional.  The Borrower may, upon notice to the
Administrative Agent, terminate the Term A-1 Facility, the Term A-2 Facility,
the Term B Facility, the Revolving Credit Facility, the Letter of Credit
Sublimit or the Swing Line Sublimit or from time to time permanently reduce the
Term A-1 Facility, the Term A-2 Facility, the Term B Facility, the Revolving
Credit Facility, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. three Business Days prior to the date of termination
or reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce (A) the Revolving Credit Facility if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Credit Outstandings would exceed the Revolving Credit Facility,
(B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit or (C) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Swing Line Sublimit.  A
notice of termination or reduction of the Term A-1 Facility, the Term A-2
Facility, the Term B Facility, the Revolving Credit Facility, the Letter of
Credit Sublimit or the Swing Line Sublimit delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of any facility or
instrument refinancing all or a portion of the outstanding Term A-1 Commitments,
Term A-1 Loans, Term A-2 Commitments, Term A-2 Loans, Term B Commitments, Term B
Loans or Revolving Credit Commitments or upon the consummation of an acquisition
transaction, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.


(b)                Mandatory.


(i)                  The aggregate Term A-1 Commitments and Term A-2 Commitments
shall be automatically and permanently reduced to zero at the close of business
on the Closing Date.


(ii)                The aggregate Term B Commitments shall be automatically and
permanently reduced to zero at the close of business on the Term B Funding Date.
 
 
-71-

--------------------------------------------------------------------------------


 
(iii)               If after giving effect to any reduction or termination of
Revolving Credit Commitments under this Section 2.06, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the Revolving Credit Facility at
such time, the Letter of Credit Sublimit or the Swing Line Sublimit, as the case
may be, shall be automatically reduced by the amount of such excess.


(c)                 Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Term A-1 Facility, the Term A-2 Facility, the Term B Facility,
the Letter of Credit Sublimit, the Swing Line Sublimit or the Revolving Credit
Facility under this Section 2.06.  Upon any such reduction, the Term A-1
Facility, the Term A-2 Facility, the Term B Facility or the Revolving Credit
Facility, the Term A-1 Commitment, the Term A-2 Commitment, the Term B
Commitment or the Revolving Credit Commitment, as the case may be, of each
Lender, shall be reduced by such Lender’s Applicable Percentage in respect of
the applicable Facility of such reduction amount.  All fees in respect of the
Revolving Credit Facility accrued until the effective date of any termination of
the Revolving Credit Facility shall be paid on the effective date of such
termination.


2.07             Repayment of Loans.


(a)                Term A-1 Loans.  The Borrower shall repay to the Term A-1
Lenders on the Maturity Date for the Term A-1 Facility the aggregate principal
amount of all Term A-1 Loans outstanding on such date.


(b)                Term A-2 Loans.  The Borrower shall repay to the Term A-2
Lenders the aggregate principal amount of all Term A-2 Loans outstanding on the
last day of each full fiscal quarter set forth below ending after the Closing
Date in the respective amounts set forth opposite such fiscal quarter (which
amounts shall be reduced (i) ratably by the aggregate amount of any reduction in
the Term A-2 Commitments prior to the Closing Date and (ii) as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05(a)(ii) and Section 2.05(b)(iii)):


Date
Amount
June 30, 2017
$0
September 30, 2017
$0
December 31, 2017
$0
March 31, 2018
$0
June 30, 2018
$0
September 30, 2018
$0
December 31, 2018
$0
March 31, 2019
$0
June 30, 2019
$0
September 30, 2019
$0
December 31, 2019
$0
March 31, 2020
$0
June 30, 2020
$0
September 30, 2020
$12,500,000
December 31, 2020
$12,500,000
March 31, 2021
$12,500,000
June 30, 2021
$12,500,000
September 30, 2021
$12,500,000
December 31, 2021
$12,500,000
March 31, 2022
$12,500,000
Term A-2 Facility Maturity Date
$162,500,000



 
-72-

--------------------------------------------------------------------------------

 
 
provided, however, that the final principal repayment installment of the Term
A-2 Loans shall be repaid on the Maturity Date for the Term A-2 Facility and in
any event shall be in an amount equal to the aggregate principal amount of all
Term A-2 Loans outstanding on such date.


(c)                Term B Loans.  The Borrower shall repay to the Term B Lenders
the aggregate principal amounts of the Term B Loans as set forth in the
Incremental Amendment entered into pursuant to Section 2.01(c) on the last day
of each full fiscal quarter as set forth in such Incremental Amendment;
provided, however, that the final principal repayment installment of the Term B
Loans shall be repaid on the Maturity Date for the Term B Facility and in any
event shall be in an amount equal to the aggregate principal amount of all
Term B Loans outstanding on such date.


(d)                Revolving Credit Loans.  The Borrower shall repay to the
Revolving Credit Lenders on the Maturity Date for the Revolving Credit Facility
the aggregate principal amount of all Revolving Credit Loans outstanding on such
date.


(e)                Swing Line Loans.  The Borrower shall repay each Swing Line
Loan on the earlier to occur of (i) the date ten Business Days after such Loan
is made and (ii) the Maturity Date for the Revolving Credit Facility.


2.08            Interest.


(a)                Subject to the provisions of Section 2.08(b), (i) each
Eurodollar Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Facility; (ii) each Base Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for the Revolving Credit
Facility.


(b)                (i)  If any amount of principal of any Loan is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then upon the request of the Required
Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.


(ii)                If any amount (other than principal of any Loan) payable by
the Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.


(c)                Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.


(d)                Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and
 
 
-73-

--------------------------------------------------------------------------------

 
 
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.


2.09            Fees.  In addition to certain fees described in Sections 2.03(i)
and (j):


(a)            Commitment Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, a commitment fee equal to the Applicable
Fee Rate times the actual daily amount by which the Revolving Credit Facility
exceeds the sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii)
the Outstanding Amount of L/C Obligations.  The commitment fee shall accrue at
all times during the Availability Period, including at any time during which one
or more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period.  The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Fee Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Fee Rate separately for each period during such
quarter that such Applicable Fee Rate was in effect.


(b)           Other Fees.


(i)             The Borrower shall pay to the Administrative Agent and each
Arranger for their own respective accounts, fees as separately agreed among the
Borrower and the Administrative Agent or such Arranger, as the case may be. 
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.


(ii)            The Borrower shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.


2.10            Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.


(a)                All computations of interest for Base Rate Loans (including
Base Rate Loans determined by reference to the Eurodollar Rate) shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.


(b)                If, as a result of any restatement of or other adjustment to
the financial statements of the Borrower or for any other reason, the Borrower
or the Lenders reasonably determine that (i) the Consolidated Net Leverage Ratio
as calculated by the Borrower as of any applicable date was inaccurate and (ii)
a proper calculation of the Consolidated Net Leverage Ratio would have resulted
in higher pricing for such period, then the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the applicable L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or any L/C
 
 
-74-

--------------------------------------------------------------------------------

 
 
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period.  This paragraph shall not limit the rights of the
Administrative Agent, any Lender or any L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII.  The Borrower’s
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.


2.11            Evidence of Debt.


(a)                The Credit Extensions made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.


(b)                In addition to the accounts and records referred to in
Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans.  In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.


2.12            Payments Generally; Administrative Agent’s Clawback.


(a)                General.  All payments to be made by the Borrower shall be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
2:00 p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.  If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected on
computing interest or fees, as the case may be.


(b)                (i)  Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing of Loans that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Borrowing of Base Rate Loans, that such Lender has made such share available
in accordance with and at the time required by
 
 
-75-

--------------------------------------------------------------------------------

 
 
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


(ii)                Payments by Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the time at which any payment is due to the Administrative Agent for
the account of the Lenders or any L/C Issuer hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Appropriate Lenders or the applicable L/C
Issuer, as the case may be, the amount due.  In such event, if
the Borrower has not in fact made such payment, then each of the Appropriate
Lenders or the applicable L/C Issuer, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such L/C Issuer, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(c)                Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


(d)                Obligations of Lenders Several.  The obligations of the
Lenders hereunder to make Term Loans and Revolving Credit Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) are several and not joint.  The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
10.04(c).
 
 
-76-

--------------------------------------------------------------------------------


 
(e)                Funding Source.  Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.


(f)                 Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.


2.13            Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Obligations in respect of any of the Facilities due and payable
to such Lender hereunder and under the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Obligations in respect of such Facility due and payable
to all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations in respect of such Facility due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (b) Obligations in respect of any of
such Facility owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of such Facility owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations in respect of such Facility owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders in respect of such Facility ratably
in accordance with the aggregate amount of Obligations in respect of such
Facility then due and payable to the Lenders or owing (but not due and payable)
to the Lenders, as the case may be; provided that:


(a)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and


(b)           the provisions of this Section 2.13 shall not be construed to
apply to (A) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof in
a transaction that is not consummated in accordance with Section 2.05(a)(iv) or
Section 10.06(h) (as to which the provisions of this Section shall apply) or (C)
Cash Collateral or other security given by the Borrower or any Lender to the L/C
Issuer pursuant to this Agreement.


The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may
 
 
-77-

--------------------------------------------------------------------------------

 
 
exercise against the Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.


2.14            Incremental Facilities.


(a)                Request for Incremental Facilities.  Upon notice to the
Administrative Agent, the Borrower may at any time and from time to time after
the Closing Date request (x) an increase in the Revolving Credit Facility (each
a “Revolving Commitment Increase”) and/or the establishment of one or more new
revolving credit facilities (each an “Incremental Revolving Credit Facility”;
and, collectively with any Revolving Commitment Increases, the “Incremental
Revolving Credit Commitments”); provided that any such request for an increase
shall be in a minimum amount of $5,000,000, and/or (y) an increase in the
Term A-1 Facility, the Term A-2 Facility or the Term B Facility (each, a “Term
Loan Increase”) or the establishment of one or more new term loan credit
facilities (each, an “Incremental Term Loan Facility”; and, collectively with
any Term Loan Increases, the “Incremental Term Commitments” and any Incremental
Term Commitments, collectively with any Incremental Revolving Credit
Commitments, the “Incremental Commitments”); provided that any such request for
an increase shall be in a minimum amount of $5,000,000.  There may be no more
than eight different Classes in the aggregate of all Loans and Commitments under
this Agreement without the consent of the Administrative Agent (which consent
shall not be unreasonably withheld, conditioned or delayed).


(b)                Incremental Loans.  Any Incremental Commitments effected
through the establishment of one or more new tranches of term loans or new
revolving credit commitments, as applicable, made on an Incremental Facility
Closing Date (other than, for the avoidance of doubt, a Loan Increase) shall be
designated a separate Class of Loans and Commitments for all purposes of this
Agreement. On any Incremental Facility Closing Date on which any Incremental
Term Commitments of any Class are effected (including through any Loan
Increase), subject to the satisfaction of the terms and conditions in this
Section 2.14, (i) each Incremental Term Lender of such Class shall make a Loan
to the Borrower (an “Incremental Term Loan”) in an amount equal to its
Incremental Term Commitment of such Class and (ii) each Incremental Term Lender
of such Class shall become a Lender hereunder with respect to the Incremental
Term Commitment of such Class and the Incremental Term Loans of such Class made
pursuant thereto. On any Incremental Facility Closing Date on which any
Incremental Revolving Credit Commitments of any Class are effected (including
through any Revolving Commitment Increase), subject to the satisfaction of the
terms and conditions in this Section 2.14, (i) each Incremental Revolving Credit
Lender of such Class shall make its Commitment available to the Borrower (when
borrowed, an “Incremental Revolving Loan” and collectively with any Incremental
Term Loan, an “Incremental Loan”) in an amount equal to its Incremental
Revolving Credit Commitment of such Class and (ii) each Incremental Revolving
Credit Lender of such Class shall become a Lender hereunder with respect to the
Incremental Revolving Credit Commitment of such Class and the Incremental
Revolving Loans of such Class made pursuant thereto.  Notwithstanding the
foregoing, Incremental Term Loans may have identical terms to any of the then
existing Term Loans and be treated as the same Class as any of such Term Loans
to the extent permitted to be fungible for tax purposes.


(c)                Incremental Lenders.  Incremental Term Loans and Incremental
Revolving Loans may be made, and Incremental Term Commitments and Incremental
Revolving Credit Commitments may be provided, by (x) existing Lenders; provided
that any existing Lender approached to provide all or a portion of the
Incremental Commitments may elect or decline, in its sole discretion, to provide
such Incremental Commitments; provided further that the Borrower will have no
obligation to approach any existing Lenders to provide any Incremental
Commitments or (y) Additional Lenders (each such existing Lender or Additional
Lender providing such Loan or Commitment, an “Incremental Term Lender” or
“Incremental Revolving Credit Lender,” as applicable, and, collectively, the
“Incremental Lenders”).
 
 
-78-

--------------------------------------------------------------------------------


 
(d)                Incremental Amendment.  Incremental Commitments shall become
Commitments (or in the case of an Incremental Revolving Credit Commitment to be
provided by an existing Revolving Credit Lender, an increase in such Lender’s
applicable Revolving Credit Commitment), under this Agreement pursuant to an
amendment (an “Incremental Amendment”) to this Agreement and, as appropriate,
the other Loan Documents, executed by the Borrower, each Incremental Lender
providing such Incremental Commitments and the Administrative Agent.  The
Incremental Amendment may, without the consent of any other Loan Party or
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.14.  In
connection with any Incremental Amendment, the Borrower shall, if reasonably
requested by the Administrative Agent, delivery customary reaffirmation
agreements and/or such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent in order to ensure that such
Incremental Loans are provided with the benefit of the applicable Loan
Documents.


(e)               Conditions to Effectiveness of Incremental Amendment.  The
effectiveness of any Incremental Amendment shall be subject to the satisfaction
on the date thereof (the “Incremental Facility Closing Date”) of each of the
following conditions:


(i)             the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower dated as of the Incremental Facility Closing Date
signed by a Responsible Officer (A) certifying and attaching the resolutions
adopted by the Borrower approving or consenting to such Incremental Amendment,
and (B) certifying that, before and after giving effect to such Incremental
Amendment, the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the Incremental Facility Closing Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (or in all respects, as
the case may be) as of such earlier date, and except that for purposes of this
Section 2.14, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01 and
except in the case of Incremental Term Loans or Incremental Revolving Credit
Commitments to finance a Limited Condition Acquisition which shall, if agreed to
by the relevant Incremental Lenders in the applicable Incremental Amendment,
only be subject to customary specified representations and warranties with
respect to the Borrower and its Subsidiaries (excluding, for the avoidance of
doubt, the acquired company and its Subsidiaries) and customary specified
acquisition agreement representations and warranties with respect to the
acquired company and its Subsidiaries;


(ii)           no Event of Default (or, in the case of Incremental Term Loans or
Incremental Revolving Credit Commitments to finance a Limited Condition
Acquisition, no Event of Default under Sections 8.01(a), (f) or (g)(i)) has
occurred and is continuing on and as of the Incremental Facility Closing Date
and immediately after giving effect to such Incremental Term Loans or
Incremental Revolving Credit Commitments and the use of proceeds thereof; and


(iii)          the aggregate principal amount of the Incremental Term Loans and
the Incremental Revolving Credit Commitments shall not, together with the
aggregate principal amount of Incremental Equivalent Debt, exceed the sum of
(A) $650,000,000, plus (B) all voluntary prepayments of the Term Facilities and
the Incremental Term Loan Facilities (to the extent such Incremental Term Loan
Facilities were initially incurred in reliance on subclause (A), (B), (C) or (D)
of this Section 2.14(e)(iii)) and all voluntary commitment reductions under the
Revolving Credit Facility and the Incremental Revolving Credit Facilities made
prior to the date
 
 
-79-

--------------------------------------------------------------------------------

 
 
of such incurrence (in the case of commitment reductions under the Revolving
Credit Facility and the Incremental Revolving Credit Facilities, to the extent
that such commitments are permanently reduced), in each case, except to the
extent financed with proceeds from the incurrence of long-term indebtedness,
plus (C) an amount not to exceed $600,000,000, which amount pursuant to this
clause (C) shall be available on or prior to the 90th day following the Closing
Date solely for purposes of the incurrence of the Term B Facility to refinance
the Existing 2018 Notes (and to pay any fees, expenses and costs associated
therewith), plus (D) an amount not to exceed $120,000,000, which amount pursuant
to this clause (D) shall be available on or prior to the 90th day following the
Closing Date solely for purposes of making a Revolving Commitment Increase plus
(E) additional amounts so long as the Consolidated First Lien Net Leverage
Ratio, on a Pro Forma Basis after giving effect to such Incremental Term Loans
and Incremental Revolving Credit Commitments (in each case, other than any
amounts incurred simultaneously under clause (A) or clause (B)) and the use of
proceeds thereof, for the most recently ended Measurement Period for which
financial statements have been delivered to the Lenders does not exceed
2.00:1.00, in each case (x) with respect to any Incremental Revolving Credit
Commitments, assuming a full borrowing of the Incremental Revolving Loans
thereunder and (y) without netting the cash proceeds of any such Incremental
Loans or Incremental Equivalent Debt (the aggregate principal amount available
under clauses (A), (B), (C), (D) and (E), the “Available Incremental Amount”);
provided, that, for the purpose of determining the Consolidated First Lien Net
Leverage Ratio under this Section 2.14, “Consolidated Indebtedness” shall be
calculated (i) including all Indebtedness incurred pursuant to any Incremental
Facility (whether or not any such Incremental Facility is unsecured or secured
by liens that rank junior in priority to the liens securing the Facilities),
(ii) solely for the period from the Closing Date to the earlier of the Term B
Funding Date and the 90th day following the Closing Date, assuming an aggregate
principal amount of $600,000,000 of Term B Loans had been incurred pursuant to
Section 2.14(e)(iii)(C) and the proceeds thereof were applied to refinance the
Existing 2018 Notes and (iii) solely for the period from the Closing Date to the
earlier of the Post-Closing Revolving Commitment Date and the 90th day following
the Closing Date, assuming an aggregate principal amount of $120,000,000 of
Post-Closing Revolving Commitments had been incurred pursuant to Section
2.14(e)(iii)(D) and such Post-Closing Revolving Commitments were fully drawn;
provided, further, that no more than $300,000,000 (or such lesser amount as set
forth in the Incremental Amendment with respect to the Term B Loans) of such
Incremental Facilities may take the form of incremental term loan facilities
with final maturities prior to the Maturity Date of the Term B Facility (the
“Inside Term Loan Facilities”).


(f)                 Required Terms.   The terms, provisions and documentation of
the Incremental Term Loans and Incremental Term Commitments or the Incremental
Revolving Loans and Incremental Revolving Credit Commitments, as the case may
be, of any Class, including any Loan Increase, shall be as agreed between the
Borrower and the applicable Incremental Lenders providing such Incremental
Commitments, and except as otherwise set forth herein, to the extent not
identical to the Term A-1 Loans, Term A-2 Loans, Term B Loans or Revolving
Credit Commitments, as applicable, existing on the Incremental Facility Closing
Date, shall be no more favorable to the Incremental Lenders or holders providing
such Incremental Facility than those applicable to the Term A-1 Facility, Term
A-2 Facility, Term B Facility, and/or Revolving Credit Facility, as applicable
(except to the extent (1) such terms are conformed (or added) in this Agreement
for the benefit of any remaining Term A-1 Facility, Term A-2 Facility, Term B
Facility, and/or Revolving Credit Facility, as applicable, pursuant to an
amendment to this Agreement subject solely to the reasonable satisfaction of the
Administrative Agent and the Borrower or (2) applicable solely to periods after
the Latest Maturity Date of any remaining Term A-1 Facility, Term A-2 Facility,
Term B Facility, and/or Revolving Credit Facility, as applicable, existing at
the time of the incurrence of such Incremental Facility); provided that in the
case of a Term A-1 Loan Increase, Term A-2 Loan Increase, Term B Loan Increase
or a Revolving Commitment Increase, the terms,
 
 
-80-

--------------------------------------------------------------------------------

 
 
provisions and documentation of such Term A-1 Loan Increase, Term A-2 Loan
Increase, Term B Loan Increase or a Revolving Commitment Increase shall be
identical (other than with respect to upfront fees, OID or similar fees, it
being understood that, if required to consummate such Loan Increase transaction,
the interest rate margins and rate floors may be increased and additional
upfront or similar fees may be payable to the lenders providing such Loan
Increase) to the terms, provisions and documentation of the applicable Term A-1
Loans, Term A-2 Loans, Term B Loans or Revolving Credit Commitments being
increased, in each case, as existing on the applicable Incremental Facility
Closing Date.  In any event:


(i)             the Incremental Term Loans under any Incremental Term Loan
Facility:


(A)           shall rank equal or junior in right of payment of and of security
with the Term A-1 Loans, the Term A-2 Loans, the Term B Loans and the Revolving
Credit Loans or may be unsecured; provided that all Incremental Term Loans that
are secured by Liens that rank junior in right of payment and of security with
the Term A-1 Loans, the Term A-2 Loans, the Term B Loans and the Revolving
Credit Loans shall be subject to an intercreditor agreement on terms reasonably
acceptable to the Administrative Agent and the Borrower;


(B)            shall not mature earlier than the Maturity Date with respect to
the then existing Term B Facility (or if no Term B Loans are then outstanding,
the Term A Facility); provided that any Inside Term Loan Facilities may have a
final maturity no earlier than the latest Maturity Date of the Term A-1 Facility
and/or the Term A-2 Facility;


(C)            shall have a Weighted Average Life to Maturity not shorter than
the remaining Weighted Average Life to Maturity of the then existing Term B
Loans (or if no Term B Loans are then outstanding, the Term A Facility) on the
date of incurrence of such Incremental Term Loans; provided that the weighted
average life to maturity of any
Inside Term Loan Facilities shall be no shorter than the remaining weighted
average life to maturity of the Term A-1 Facility and/or the Term A-2 Facility;


(D)            subject to clauses (f)(i)(B) and f(i)(C) above and clause
(f)(iii) below, shall have an Applicable Rate and amortization determined by the
Borrower and the applicable Incremental Term Lenders;


(E)            may participate on a pro rata basis or less than pro rata basis
(but not on a greater than pro rata basis) in any mandatory prepayments of then
existing Term A-1 Loans, Term A-2 Loans and Term B Loans under Section 2.05, as
specified in the applicable Incremental Amendment; and


(F)            shall not be secured by any assets not constituting Collateral
and shall not be Guaranteed by any Person other than the Guarantors and the
borrower in respect of such Incremental Facility shall be either Ashland or
Ashland Netherlands;


(ii)           the Incremental Revolving Credit Commitments and Incremental
Revolving Loans under any Incremental Revolving Credit Facility:
 
(A)           shall rank equal in right of payment and of security with the
Revolving Credit Loans, the Term A-1 Loans, the Term A-2 Loans and the Term B
Loans;
 
 
-81-

--------------------------------------------------------------------------------

 
 
(B)            shall not mature earlier than the Maturity Date with respect to
the then existing Revolving Credit Facility;


(C)            shall provide that assignments and participations of Incremental
Revolving Credit Commitments and Incremental Revolving Loans shall be governed
by the same assignment and participation provisions applicable to Revolving
Credit Commitments and Revolving Credit Loans existing on the Incremental
Facility Closing Date;


(D)           shall provide than any Incremental Revolving Credit Commitments
may constitute a separate Class or Classes, as the case may be, of Commitments
from the Classes constituting the applicable revolving credit commitments under
this Agreement prior to the Incremental Facility Closing Date; provided at no
time shall there be revolving credit commitments hereunder (including
Incremental Revolving Credit Commitments and any original Revolving Credit
Commitments) which have more than three different maturity dates unless
otherwise agreed to be by the Administrative Agent;


(E)            shall have an Applicable Rate determined by the Borrower and the
applicable Incremental Revolving Credit Lenders; and


(F)            shall not be secured by any assets not constituting Collateral,
shall not be Guaranteed by any Person other than a Guarantor, and the borrower
in respect of such Incremental Revolving Credit Facility shall be either Ashland
or Ashland Netherlands;


(iii)          with respect to any Loans made under Incremental Term Commitments
within twelve (12) months after the Closing Date, the All-In Yield applicable to
such Incremental Term Loans shall not be greater than the applicable All-In
Yield  payable pursuant to the terms of this Agreement as amended through the
date of such calculation with respect to the Term B Loans plus 50 basis points
per annum unless the interest rate (together with, as provided in the proviso
below, the Eurodollar or Base Rate floor) with respect to the Term B Loans is
increased so as to cause the then applicable All-In Yield under this Agreement
on the Term B Loans to equal the All-In Yield then applicable to such
Incremental Term Loans minus 50 basis points; provided that any increase in
All-In Yield on the Term B Loans due to the application of a Eurodollar or Base
Rate floor on any Incremental Term Loan shall be effected solely through an
increase in (or implementation of, as applicable) the Eurodollar or Base Rate
floor applicable to such Loans; and


(iv)        any upfront fees, arrangement fees or other similar fees for any
Incremental Commitments shall be as agreed between the Borrower and the
applicable Incremental Lenders providing such Incremental Commitments, subject
to the immediately preceding clause (iii).


(g)                Conflicting Provisions.  This Section 2.14 shall supersede
any provisions in Sections 2.13 or 10.01 to the contrary.


2.15             Defaulting Lenders.


(a)                 Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:
 
 
-82-

--------------------------------------------------------------------------------


 
(i)             Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 10.01.


(ii)            Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent under this Agreement
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender), shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by that Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by that Defaulting Lender to any L/C Issuer or the
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by any L/C Issuer, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Letter of
Credit; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released pro rata in order to (x) satisfy obligations of
that Defaulting Lender to fund Loans under this Agreement and (y) Cash
Collateralize the L/C Issuers’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.03(g); sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuers or the Swing Line Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, any L/C Issuer or the Swing Line Lender against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and (y)
such Loans or L/C Borrowings were made at a time when the conditions set forth
in Section 4.02 were satisfied or waived, such payment shall be applied solely
to pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments under the
applicable Facility without giving effect to Section 2.15(a)(iv).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.  Promptly (x) upon a Lender ceasing to be a Defaulting Lender in
accordance with Section 2.15(b) or (y) following termination of this Agreement
(including the termination of all Letters of Credit issued hereunder) and the
payment of all amounts owed under this Agreement (other than unasserted
contingent obligations which by their terms survive the termination of this
Agreement), all remaining amounts, if any, held in a deposit account pursuant to
this Section 2.15(a) shall be returned to such Lender or Defaulting Lender, as
applicable.


(iii)          Certain Fees.  That Defaulting Lender (x) shall not be entitled
to receive any commitment fee pursuant to Section 2.09(a) for any period during
which such Lender is a
 
 
-83-

--------------------------------------------------------------------------------

 
 
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.03.


(iv)          Reallocation of Applicable Revolving Credit Percentages to Reduce
Fronting Exposure.  All or any part of that Defaulting Lender’s participation in
L/C Obligations and Swing Line Loans shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable Revolving
Credit Percentages (calculated without regard to that Defaulting Lender’s
Commitment) but only to the extent that such reallocation does not cause the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage
(calculated without regard to that Defaulting Lender’s Commitments) of the
Outstanding Amount of all L/C Obligations and Swing Line Loans to exceed such
Lender’s Revolving Credit Commitment; provided that each such reallocation shall
be given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists.  Subject to Section 10.20, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.


(v)         Cash Collateral; Repayment of Swing Line Loans.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall without prejudice to any right or remedy available to it
hereunder or under Law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure with respect to such Defaulting
Lender; provided that such prepayment shall be applied to reduce such Defaulting
Lender’s participation in such Swing Line Loans and shall not reduce any
non-Defaulting Lender’s participation in such Swing Line Loans, and (y) second,
Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to such
Defaulting Lender in accordance with the procedures set forth in Section
2.03(g).


(b)                Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, each L/C Issuer and the Swing Line Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable  Percentages of the applicable Facility (without giving effect to
Section 2.15(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while such Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.


2.16              Extended Loans and Commitments.


(a)                 The Borrower may at any time and from time to time request
that all or any portion of the Loans and Commitments of any Class (an “Existing
Class”) be converted to extend the final maturity date of such Loans and
Commitments (any such Loans which have been so converted, “Extended Maturity
 
 
-84-

--------------------------------------------------------------------------------

 
 
Loans” and any such Commitments which have been so converted, “Extended Maturity
Commitments”) and to provide for other terms consistent with this Section 2.16;
provided that there may be no more than eight different Classes in the aggregate
for all Loans and Commitments under this Agreement without the consent of the
Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed).  In order to establish any Extended Maturity Loans
and/or Extended Maturity Commitments, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Class) (an “Extension Request”) setting
forth the proposed terms of the Extended Maturity Loans and/or Extended Maturity
Commitments, as applicable, to be established, which shall be substantially
identical to the Loans under the Existing Class from which such Extended
Maturity Loans and/or Extended Maturity Commitments, as applicable, are to be
converted, except that:


(i)             all or any of the scheduled amortization payments of principal
of the Extended Maturity Loans and/or Extended Maturity Commitments (including
the maturity date) may be delayed to later dates than the scheduled amortization
payments of principal of the Loans and/or Commitments (including the maturity
date) of such Existing Class to the extent provided in the applicable Extension
Amendment;


(ii)           the Applicable Rate with respect to the Extended Maturity Loans
and/or Extended Maturity Commitments may be different than the Applicable Rate
for the Loans and/or Commitments of such Existing Class, in each case, to the
extent provided in the applicable Extension Amendment;


(iii)          the Extension Amendment may provide for amendments to the
covenants that apply solely to such Extended Maturity Loans and/or Extended
Maturity Commitments; provided that such amended covenants may be no more
restrictive in the aggregate than the covenants applicable to the applicable
Existing Class under this Agreement after giving effect to the Extension
Amendment except after the Maturity Date with respect to such Existing Class;
and


(iv)         the Extension Amendment may provide that optional and mandatory
prepayments pursuant to Section 2.05 be directed to prepay, at the Borrower’s
option, first, the applicable Existing Class and, second, the Extended Maturity
Loans.


Any Extended Maturity Loans and/or Extended Maturity Commitments converted
pursuant to any Extension Request shall be designated a Class of Extended
Maturity Loans and/or Extended Maturity Commitments for all purposes of this
Agreement; provided that any Extended Maturity Loans and/or Extended Maturity
Commitments converted from an Existing Class may, to the extent provided in the
applicable Extension Amendment, be designated as an increase in any previously
established Class.


(b)                The Borrower shall provide the applicable Extension Request
to all Lenders of the Existing Class at least five Business Days prior to the
date on which such Lenders are requested to respond.  No Lender shall have any
obligation to agree to have any of its Loans and/or Commitments of any Existing
Class converted into Extended Maturity Loans and/or Extended Maturity
Commitments pursuant to any Extension Request.  Any Lender wishing to have all
or any portion of its Loans and/or Commitments under such Existing Class subject
to such Extension Request converted into Extended Maturity Loans and/or Extended
Maturity Commitments, as applicable (such Lender, an “Extending Lender”), shall
notify the Administrative Agent (an “Extension Election”) on or prior to the
date specified in such Extension Request of the amount of its Loans and/or
Commitments under the Existing Class which it has elected to request be
converted into Extended Maturity Loans and/or Extended Maturity Commitments
(subject to any minimum denomination requirements reasonably imposed by the
Administrative Agent); provided that for any Extension Request, the Borrower may
establish a maximum
 
 
-85-

--------------------------------------------------------------------------------

 
 
amount for such Extended Maturity Loans and/or Extended Maturity Commitments (an
“Extension Maximum Amount”).  In the event that the aggregate amount of Loans
and/or Commitments under the Existing Class subject to Extension Elections
exceeds the Extension Maximum Amount, then each Extending Lender’s amount of
consented Loans and/or Commitments subject to an Extension Election shall be
reduced on a pro rata basis such that the total amount of Extended Maturity
Loans and/or Extended Maturity Commitments shall equal the Extension Maximum
Amount.


(c)                Extended Maturity Loans and/or Extended Maturity Commitments
shall be established pursuant to an amendment (an “Extension Amendment”) to this
Agreement among the Borrower, the Administrative Agent and each Extending
Lender, which shall be consistent with the provisions set forth in paragraph (a)
and (b) above (but which shall not require the consent of any other Lender other
than the Extending Lenders (including any changes contemplated by
Section 10.01(c)), and which shall, in the case of Extended Maturity Commitments
in respect of the Revolving Credit Facility, make appropriate modifications to
this Agreement (including to the definitions of “Availability Period,”
“Revolving Credit Commitment,” “Fronting Exposure” and “Applicable Revolving
Credit Percentage,” and to Sections 2.03 and 2.04) to provide for issuance of
Letters of Credit and the extension of Swing Line Loans based on such Extended
Maturity Commitments and make any additional modifications, if necessary, to
provide for terms applicable to Extended Maturity Commitments and Extended
Maturity Loans thereunder.  Only Extending Lenders will have their Loans and/or
Commitments converted into Extended Maturity Loans and/or Extended Maturity
Commitments and, at the Borrower’s discretion, only Extending Lenders will be
entitled to any increase in pricing or fees in connection with the Extension
Amendment.  Each Extension Amendment shall be binding on the Lenders, the Loan
Parties and the other parties hereto.  In connection with any Extension
Amendment, the Loan Parties and the Administrative Agent shall enter into such
amendments to the Collateral Documents as may be reasonable requested by the
Administrative Agent (which shall not require any consent from any Lender) in
order to ensure that the Extended Maturity Loans and/or Extended Maturity
Commitments are provided with the benefit of the applicable Collateral Documents
on a pari passu basis with the other Obligations and shall deliver such other
customary documents, certificates and opinions of counsel in connection
therewith as may be reasonably requested by the Administrative Agent.


(d)                In the event that the Administrative Agent determines in its
sole discretion that the allocation of Extended Maturity Loans and/or Extended
Maturity Commitments, in each case to a given Extending Lender, was incorrectly
determined as a result of manifest administrative error in the receipt and
processing of an Extension Election timely submitted by such Lender in
accordance with the procedures set forth in the applicable Extension Amendment,
then the Administrative Agent, the Borrower and such affected Extending Lender
may (and hereby are authorized to), in their sole discretion and without the
consent of any other Lender, enter into an amendment to this Agreement and the
other Loan Documents (each, a “Corrective Extension Amendment”), which
Corrective Extension Amendment shall (i) provide for the conversion and
extension of Loans and/or Commitments, as the case may be, under the Existing
Class in such amount as is required to cause such Extending Lender to hold
Extended Maturity Loans and/or Extended Maturity Commitments, as the case may
be, of the applicable Class into which such other Loans and/or Commitments, as
the case may be, were initially converted, in the amount such Extending Lender
would have held had such administrative error not occurred and had such
Extending Lender received the minimum allocation of the applicable Loans and/or
Commitments to which it was entitled under the terms of such Extension
Amendment, in the absence of such error, (ii) be subject to the satisfaction of
such conditions as the Administrative Agent, the Borrower and such Extending
Lender may agree (including conditions of the type required to be satisfied for
the effectiveness of an Extension Amendment described in Section 2.16(c)), and
(iii) effect such other amendments of the type (with appropriate reference and
nomenclature changes) described in the first sentence of Section 2.16(c).
 
 
-86-

--------------------------------------------------------------------------------


 
2.17             Refinancing Amendments.


(a)                Refinancing Commitments.  The Borrower may, at any time or
from time to time after the Closing Date, by notice to the Administrative Agent
(a “Refinancing Loan Request”), request (A) (i) the establishment of one or more
new Classes of term loans under this Agreement (any such new Class, “New
Refinancing Term Commitments”) or (ii) increases to one or more existing Classes
of term loans under this Agreement (any such increase to an existing Class,
collectively with New Refinancing Term Commitments, “Refinancing Term
Commitments”), or (B) (i) the establishment of one or more new Classes of
revolving credit commitments under this Agreement (any such new Class, “New
Refinancing Revolving Credit Commitments”) or (ii) increases to one or more
existing Classes of revolving credit commitments (any such increase to an
existing Class, collectively with the New Refinancing Revolving Credit
Commitments, “Refinancing Revolving Credit Commitments,” and collectively with
any Refinancing Term Commitments, “Refinancing Commitments”), in each case,
established in exchange for, or to extend, renew, replace, repurchase, retire or
refinance, in whole or in part, as selected by the Borrower, any one or more
then existing Class or Classes of Loans or Commitments (with respect to a
particular Refinancing Commitment or Refinancing Loan, such existing Loans or
Commitments, “Refinanced Debt”), whereupon the Administrative Agent shall
promptly deliver a copy of each such notice to each of the applicable Lenders;
provided, however, at no time shall there be revolving credit commitments under
this Agreement (including Refinancing Revolving Credit Commitments and any
original Revolving Credit Commitments) which have more than three different
maturity dates unless otherwise agreed to by the Administrative Agent in its
reasonable discretion.  Each Refinancing Loan Request shall set forth the
requested amount and proposed terms of the relevant Refinancing Term Loans or
Refinancing Revolving Credit Commitments and identify the Refinanced Debt with
respect thereto.


(b)                Refinancing Loans.  Any Refinancing Term Loans made pursuant
to New Refinancing Term Commitments or any New Refinancing Revolving Credit
Commitments made on a Refinancing Facility Closing Date shall be designated a
separate Class of Refinancing Term Loans or Refinancing Revolving Credit
Commitments, as applicable, for all purposes of this Agreement.  On any
Refinancing Facility Closing Date on which any Refinancing Term Commitments of
any Class are effected, subject to the satisfaction of the terms and conditions
in this Section 2.17, (i) each Refinancing Term Lender of such Class shall make
a term loan to the Borrower (a “Refinancing Term Loan”) in an amount equal to
its Refinancing Term Commitment of such Class and (ii) each Refinancing Term
Lender of such Class shall become a Lender hereunder with respect to the
Refinancing Term Commitment of such Class and the Refinancing Term Loans of such
Class made pursuant thereto.  On any Refinancing Facility Closing Date on which
any Refinancing Revolving Credit Commitments of any Class are effected, subject
to the satisfaction of the terms and conditions in this Section 2.17, (i) each
Refinancing Revolving Credit Lender of such Class shall make its Refinancing
Revolving Credit Commitment available to the Borrower (when borrowed, a
“Refinancing Revolving Loan” and collectively with any Refinancing Term Loan, a
“Refinancing Loan”) and (ii) each Refinancing Revolving Credit Lender of such
Class shall become a Lender hereunder with respect to the Refinancing Revolving
Credit Commitment of such Class and the Refinancing Revolving Loans of such
Class made pursuant thereto.


(c)                Refinancing Loan Request.  Refinancing Term Loans and
Refinancing Revolving Loans may be made, and Refinancing Term Commitments and
Refinancing Revolving Credit Commitments may be provided, by any existing Lender
(but no existing Lender will have an obligation to make any Refinancing
Commitment, nor will the Borrower have any obligation to approach any existing
Lender to provide any Refinancing Commitment) or by any Additional Lender (each
such existing Lender or Additional Lender providing such Commitment or Loan, a
“Refinancing Revolving Credit Lender” or “Refinancing Term Lender,” as
applicable, and, collectively, “Refinancing Lenders”).
 
 
-87-

--------------------------------------------------------------------------------


 
(d)                Effectiveness of Refinancing Amendment.  The effectiveness of
any Refinancing Amendment, and the Refinancing Commitments thereunder, shall be
subject to the satisfaction on the date thereof (a “Refinancing Facility Closing
Date”) of each of the following conditions, together with any other conditions
set forth in the Refinancing Amendment:


(i)             after giving effect to such Refinancing Commitments, the
conditions of Sections 4.02(a) and (b) shall be satisfied (it being understood
that all references to “the date of such Credit Extension” or similar language
in such Section 4.02 shall be deemed to refer to the applicable Refinancing
Facility Closing Date),


(ii)           each Refinancing Commitment shall be in an aggregate principal
amount that is not less than $5,000,000 (provided that such amount may be less
than $5,000,000 if such amount is equal to (x) the entire outstanding principal
amount of Refinanced Debt that is in the form of term loans or (y) the entire
outstanding principal amount of Refinanced Debt (or commitments) that is in the
form of revolving credit commitments), and


(iii)          the Refinancing Term Loans made pursuant to any increase in any
existing Class of term loans hereunder shall be added to (and form part of) each
Borrowing of outstanding term loans under the respective Class so incurred on a
pro rata basis (based on the principal amount of each Borrowing) so that each
Lender under such Class will participate proportionately in each then
outstanding Borrowing of term loans under such Class.


(e)                Required Terms.  The terms, provisions and documentation of
the Refinancing Term Loans and Refinancing Term Commitments or the Refinancing
Revolving Loans and Refinancing Revolving Credit Commitments, as the case may
be, of any Class shall be as agreed between the Borrower and the applicable
Refinancing Lenders providing such Refinancing Commitments, and except as
otherwise set forth herein, to the extent not identical to (or constituting a
part of) any Class of term loans or revolving credit commitments, as applicable,
each existing on the applicable Refinancing Facility Closing Date, shall be
consistent with clauses (i) or (ii) below, as applicable, and otherwise shall be
(taken as a whole) no more favorable (as reasonably determined by the Borrower
and the Administrative Agent) to the Refinancing Lenders than those applicable
to such Class (taken as a whole) being refinanced (except (a) to the extent (1)
such terms are conformed (or added) in this Agreement for the benefit of the
Facilities pursuant to an amendment thereto subject solely to the reasonable
satisfaction of the Administrative Agent and the Borrower or (2) such terms and
conditions are applicable solely to periods after the Latest Maturity Date (as
of the applicable Refinancing Facility Closing Date) and (b) for pricing, fees,
rate floors, optional prepayment or redemption terms), unless the Lenders under
the existing Facilities are given the benefit of such terms and provisions.  In
any event:


(i)            The Refinancing Term Loans:


(A)           as of the Refinancing Facility Closing Date, shall not have a
final scheduled maturity date earlier than the Maturity Date of the Refinanced
Debt,


(B)            shall have a Weighted Average Life to Maturity not shorter than
the remaining Weighted Average Life to Maturity of the Refinanced Debt on the
date of incurrence of such Refinancing Loans,


(C)            shall not be Guaranteed by any Person other than a Loan Party and
shall not be borrowed by any Person other than (i) Ashland, or (ii) if the
indebtedness that is being refinanced under this Section 2.17 is indebtedness of
Ashland Netherlands, Ashland Netherlands,
 
 
-88-

--------------------------------------------------------------------------------


 
(D)           shall not have a greater principal amount than the principal
amount of the Refinanced Debt plus any accrued but unpaid interest and fees on
such Refinanced Debt plus existing commitments unutilized under such Refinanced
Debt to the extent permanently terminated at the time of incurrence of such new
Refinancing Term Loans plus the amount of any tender premium or penalty or
premium required to be paid under the terms of the instrument or documents
governing such Refinanced Debt and any defeasance costs and any reasonable fees
and expenses (including OID, upfront fees or similar fees) incurred in
connection with the issuance of such Refinancing Term Loans,


(E)            (I) shall rank pari passu in right of payment with the
Obligations under the then existing Term A-1 Loans, Term A-2 Loans, Term B Loans
and Revolving Credit Loans and (II) shall either be (x) secured by the
Collateral (and shall not be secured by any assets not constituting Collateral)
and shall rank pari passu or junior in right of security with the Obligations or
(y) unsecured; provided that if such Indebtedness is secured by the Collateral
and ranks junior in right of security with the Obligations, it shall be subject
to an intercreditor agreement on terms reasonably satisfactory to the
Administrative Agent, and


(F)            may participate on a pro rata basis or less than pro rata basis
(but not on a greater than pro rata basis) in any mandatory prepayments of then
existing Term A-1 Loans, Term A-2 Loans and Term B Loans under Section 2.05, as
specified in the applicable Refinancing Amendment; and


(ii)           the Refinancing Revolving Credit Commitments and Refinancing
Revolving Loans:


(A)           (I) shall rank pari passu in right of payment with the Obligations
and (II) shall either be (x) secured by the Collateral (and shall not be secured
by any assets not constituting Collateral) and shall rank pari passu or junior
in right of security with the Obligations or (y) unsecured; provided that if
such Indebtedness is secured, it shall be subject to an intercreditor agreement
on terms reasonably satisfactory to the Administrative Agent,


(B)            shall not have a final scheduled maturity date earlier than, or
mandatory scheduled commitment reductions prior to, the Maturity Date with
respect to the Refinanced Debt,


(C)            shall provide that the borrowing and repayment (except for
(1) payments of interest and fees at different rates on Refinancing Revolving
Credit Commitments (and related outstandings), (2) repayments required upon the
Maturity Date of the Refinancing Revolving Credit Commitments and (3) repayments
made in connection with a permanent repayment and termination of commitments (in
accordance with clause (E) below)) of Loans with respect to Refinancing
Revolving Credit Commitments after the associated Refinancing Facility Closing
Date shall be made on a pro rata basis with all other then existing Revolving
Credit Commitments,


(D)            all Swing Line Loans and Letters of Credit shall be participated
on a pro rata basis by all Lenders with Commitments in accordance with their
percentage of the Revolving Credit Commitments existing on the Refinancing
Facility Closing Date (without giving effect to changes thereto on an earlier
Maturity Date with respect to Swing Line Loans and Letters of Credit theretofore
incurred or issued),
 
 
-89-

--------------------------------------------------------------------------------


 
(E)            shall provide that the permanent repayment of Refinancing
Revolving Loans with respect to, and termination or reduction of, Refinancing
Revolving Credit Commitments after the associated Refinancing Facility Closing
Date shall be made on a pro rata basis, or on a less than (but not greater than
pro rata basis) pro rata basis, with all other revolving credit commitments
under this Agreement, except that the Borrower shall be permitted to permanently
repay and terminate Commitments in respect of any such Class of Refinancing
Revolving Loans on a greater than pro rata basis as compared to any other Class
of revolving credit loans under this Agreement with a later Maturity Date than
such Class or in connection with any refinancing thereof permitted by this
Agreement,


(F)            shall provide that assignments and participations of Refinancing
Revolving Credit Commitments and Refinancing Revolving Loans shall be governed
by the same assignment and participation provisions applicable to Revolving
Credit Commitments and Revolving Credit Loans existing on the Refinancing
Facility Closing Date,


(G)            shall not be Guaranteed by any Person other than a Loan Party and
shall not be borrowed by any Person other than (i) Ashland, or (ii) if the
indebtedness being refinanced under this Section 2.17 is indebtedness of Ashland
Netherlands, Ashland Netherlands, and


(H)           shall not have a greater principal amount of Commitments than the
principal amount of the utilized Commitments of the Refinanced Debt plus any
accrued but unpaid interest and fees on such Refinanced Debt plus existing
commitments unutilized under such Refinanced Debt to the extent permanently
terminated at the time of incurrence of such Refinancing Revolving Credit
Commitments plus the amount of any tender premium or penalty or premium required
to be paid under the terms of the instrument or documents governing such
Refinanced Debt and any defeasance costs and any reasonable fees and expenses
(including OID, upfront fees or similar fees) incurred in connection with the
issuance of such Refinancing Revolving Credit Commitments or Refinancing
Revolving Loans.


(f)                  Refinancing Amendment.  Refinancing Commitments shall
become additional Commitments under this Agreement pursuant to an amendment (a
“Refinancing Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Refinancing Lender providing such
Commitments and the Administrative Agent.  Notwithstanding any other provision
herein, in connection with any Refinancing Amendment, modifications may be made
to the terms of any existing Classes to the extent providing a benefit to such
existing Lenders of such existing Classes.  The Refinancing Amendment may,
without the consent of any other Loan Party or Lender, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.17, including, if applicable, amendments
as deemed necessary by the Administrative Agent in its reasonable judgment to
effect any lien subordination and associated rights of the applicable Lenders to
the extent any Refinancing Loans are to rank junior in right of security.  The
Borrower will use the proceeds, if any, of the Refinancing Term Loans and
Refinancing Revolving Credit Commitments in exchange for, or to extend, renew,
replace, repurchase, retire or refinance, and shall permanently terminate
applicable commitments under, substantially concurrently, the applicable
Refinanced Debt.


(g)                Reallocation of Revolving Credit Exposure.  Upon any
Refinancing Facility Closing Date on which Refinancing Revolving Credit
Commitments are effected through the establishment of a new
 
 
-90-

--------------------------------------------------------------------------------

 
 
Class of revolving credit commitments pursuant to this Section 2.17, (a) if, on
such date, there are any revolving credit loans under any revolving credit
facility then outstanding under this Agreement, such revolving loans shall be
prepaid from the proceeds of a new Borrowing of the Refinancing Revolving Loans
under such new Class of Refinancing Revolving Credit Commitments in such amounts
as shall be necessary in order that, after giving effect to such Borrowing and
all such related prepayments, all revolving credit loans under all revolving
credit facilities under this Agreement will be held by all Lenders under the
revolving credit facilities (including Lenders providing such Refinancing
Revolving Credit Commitments) ratably in accordance with their revolving credit
commitments under all revolving credit facilities under this Agreement (after
giving effect to the establishment of such Refinancing Revolving Credit
Commitments), (b) in the case of a Revolving Credit Commitment, there shall be
an automatic adjustment to the participations hereunder in Letters of Credit and
Swing Line Loans held by each Lender under the revolving credit facilities so
that each such Lender shares ratably in such participations in accordance with
their respective revolving credit commitments hereunder (after giving effect to
the establishment of such Refinancing Revolving Credit Commitments), (c) each
Refinancing Revolving Credit Commitment shall be deemed for all purposes a
Revolving Credit Commitment and each Loan made thereunder shall be deemed, for
all purposes, a Revolving Credit Loan and (d) each Refinancing Revolving Credit
Lender shall become a Lender with respect to the Refinancing Revolving Credit
Commitments and all matters relating thereto.  Upon any Refinancing Facility
Closing Date on which Refinancing Revolving Credit Commitments are effected
through the increase to any existing Class of revolving credit commitments
pursuant to this Section 2.17, if, on the date of such increase, there are any
revolving credit loans outstanding, each of the Lenders under such Class shall
be deemed to assign to each of the Refinancing Revolving Credit Lenders, and
each of the Refinancing Revolving Credit Lenders shall purchase from each of
such Lenders, at par, such interests in the Refinancing Revolving Loans
outstanding on such Refinancing Facility Closing Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, such
revolving credit loans under such Class will be held by existing Lenders under
such Class and the Refinancing Revolving Credit Lenders ratably in accordance
with their respective revolving credit commitments under such Class after giving
effect to the addition of such Refinancing Revolving Credit Commitments to the
revolving credit commitments under such Class.


(h)                Refinancing Equivalent Debt.


(i)                  In lieu of incurring any Refinancing Term Loans, the
Borrower may, upon notice to the Administrative Agent, at any time or from time
to time after the Closing Date issue, incur or otherwise obtain (A) secured
Indebtedness (including any Registered Equivalent Notes) in the form of one or
more series of senior secured notes that are secured on a pari passu basis with
the Obligations (but without regard to the control of remedies) (such notes,
“Permitted Pari Passu Secured Refinancing Debt”), (B) secured Indebtedness
(including any Registered Equivalent Notes) in the form of one or more series of
second lien (or other junior lien) secured notes or second lien (or other junior
lien) secured loans (such notes or loans, “Permitted Junior Secured Refinancing
Debt”) and (C) unsecured or subordinated Indebtedness (including any Registered
Equivalent Notes) in the form of one or more series of unsecured or subordinated
notes or loans (such notes or loans, “Permitted Unsecured Refinancing Debt” and
together with Permitted Pari Passu Secured Refinancing Debt and Permitted Junior
Secured Refinancing Debt, “Refinancing Equivalent Debt”), in each case, in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or in part, any existing Class or Classes of Loans (such Loans,
“Refinanced Loans”).


(ii)                Any Refinancing Equivalent Debt:


(A)          (1) shall not have a final scheduled maturity date earlier than the
Maturity Date of the Refinanced Loans, (2) shall not have a Weighted Average
Life to Maturity shorter than the remaining Weighted Average Life to Maturity of
the Refinanced Loans, (3) shall not have
 
 
-91-

--------------------------------------------------------------------------------

 
 
scheduled amortization or payments of principal and shall not be subject to
mandatory redemption, repurchase or prepayment (except with respect to change of
control, excess cash flow, asset sale and casualty event mandatory offers to
purchase or prepayment events and customary acceleration rights after an event
of default), in each case prior to the Maturity Date of the Refinanced Loans
except, in the case of Refinancing Equivalent Debt that is secured on a pari
passu basis with the Obligations, to the extent any such payment, redemption,
repurchase or prepayment obligation is required to be applied on a pro rata or
greater than pro rata basis to any then existing term loans under this Agreement
and except with respect to customary “AHYDO catch‑up payments,” (4) shall not be
Guaranteed by any Person other than a Loan Party and shall not be borrowed by
any Person other than a Loan Party, (5) if in the form of subordinated Permitted
Unsecured Refinancing Debt, shall be subject to a subordination agreement or
provisions as reasonably agreed by the Administrative Agent and the Borrower,
(6) shall not have a greater principal amount than the principal amount of the
Refinanced Loans plus any accrued but unpaid interest and fees on such
Refinanced Loans plus existing commitments unutilized under such Refinanced
Loans to the extent permanently terminated at the time of incurrence of such new
Indebtedness plus the amount of any tender premium or penalty or premium
required to be paid under the terms of the instrument or documents governing
such Refinanced Loans and any defeasance costs and any reasonable fees and
expenses (including OID, upfront fees or similar fees) incurred in connection
with the issuance of such Refinancing Equivalent Debt Loans, and (7) except as
otherwise set forth in this clause (h)(ii), shall have terms and conditions
(other than with respect to pricing, fees, rate floors and optional prepayment
or redemption terms) which are (taken as a whole) no more favorable (as
reasonably determined by the Borrower) to the lenders or holders providing such
Refinancing Equivalent Debt, than those applicable to the Refinanced Loans
(except for covenants or other provisions applicable only to periods after the
Maturity Date of the applicable Refinanced Loans at the time of the issuance or
incurrence of such Refinancing Equivalent Debt),


(B)           (1) if either Permitted Pari Passu Secured Refinancing Debt or
Permitted Junior Secured Refinancing Debt, shall be subject to security
agreements relating to such Refinancing Equivalent Debt that are substantially
the same as or more favorable to the Loan Parties than the Collateral Documents
(with such differences as are reasonably satisfactory to the Administrative
Agent), (2) if Permitted Pari Passu Secured Refinancing Debt, (x) shall be
secured by the Collateral on a pari passu basis with the Obligations and shall
not be secured by any property or assets
other than the Collateral, and (y) shall be subject to an intercreditor
agreement on terms reasonably satisfactory to the Administrative Agent, and
(3) if Permitted Junior Secured Refinancing Debt, (x) shall be secured by the
Collateral on a second priority (or other junior priority) basis to the Liens
securing the Obligations and shall not be secured by any property or assets
other than the Collateral, and (y) shall be subject to an intercreditor
agreement on terms reasonably satisfactory to the Administrative Agent, and


(C)          shall be incurred, and the proceeds thereof used, solely to repay,
repurchase, retire or refinance substantially concurrently the Refinanced Loans
and terminate all commitments thereunder.


(iii)               This Section 2.17 shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
 
 
-92-

--------------------------------------------------------------------------------


 
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01            Taxes.


(a)                Payments Free of Certain Taxes; Obligation to Withhold;
Payments on Account of Certain Taxes.


(1)                Any and all payments by or on account of any obligation of
any Loan Party hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Laws require the applicable
Withholding Agent to withhold or deduct any Tax from or with respect to any such
payment, such Tax shall be withheld or deducted in accordance with such Laws as
determined by such Withholding Agent upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.


(2)                If the applicable Withholding Agent shall be required by
applicable Laws to withhold or deduct any Taxes, then (A) such Withholding Agent
shall withhold or make such deductions as are determined by such Withholding
Agent to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Withholding Agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with applicable Laws, and (C) to the extent that such
withholding or deduction is made on account of Indemnified Taxes imposed on or
with respect to any payment by or on account of any obligation of any Loan Party
under any Loan Document or on account of Other Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after all such
withholding or deduction has been made (including any deduction or withholding
applicable to additional sums payable under this Section 3.01) the applicable
Lender or the applicable L/C Issuer (or where the Administrative Agent receives
a payment for its own account, the Administrative Agent) receives an amount
equal to the sum it would have received had no such withholding or deduction
been made; provided, however, that in the case of a Withholding Agent that is
not a Loan Party or the Administrative Agent, the amount payable under this
clause (C) shall not exceed the amount that would have been required to be paid
had a Loan Party or the Administrative Agent been the applicable Withholding
Agent.


(b)                Payment of Other Taxes by the Borrower.  Without limiting the
provisions of Section 3.01(a), but without duplication, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Laws.


(c)                Tax Indemnifications.


(1)                Without limiting the provisions of subsection (a) or (b)
above, the Borrower shall indemnify the Administrative Agent, each Lender and
each L/C Issuer, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes imposed on or with
respect to any payment by or on account of any obligation of any Loan Party
under any Loan Document and any Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable by the Administrative Agent, such Lender or such L/C
Issuer, as the case may be, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender or an L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest error.
 
 
-93-

--------------------------------------------------------------------------------


 
(2)                Without limiting the provisions of subsection (a), (b) or
(c)(1) above, each Lender and each L/C Issuer, severally and not jointly, shall
indemnify the Loan Parties and the Administrative Agent, and shall make payment
in respect thereof within 10 days after demand therefor, against any Excluded
Taxes attributable to such Lender or such L/C Issuer (as the case may be) that
are payable by the Loan Parties or the Administrative Agent (and any reasonable
expenses arising therefrom or related thereto) as a result of the failure by
such Lender or such L/C Issuer, as the case may be, to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or such L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to Section 3.01(e), in each case, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  Each Lender and each L/C Issuer hereby authorizes the
Administrative Agent or any Loan Party, as the case may be, to set off and apply
any and all amounts at any time owing to such Lender or such L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent or such Loan Party, as the case may be, under
this clause (2).  The agreements in this clause (2) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
Obligations.


(d)                Evidence of Payments.  After any payment of Taxes by a Loan
Party to a Governmental Authority as provided in this Section 3.01, such Loan
Party shall deliver to the Administrative Agent for the benefit of the relevant
Lender or applicable L/C Issuer or the Administrative Agent, as the case may be,
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Administrative Agent.


(e)                Status of Lenders; Tax Documentation.


(1)                Each Lender and L/C Issuer shall deliver to the Borrower and
to the Administrative Agent, when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to
withholding, (B) if applicable, the required rate of withholding or deduction,
(C) such Lender’s or such L/C Issuer’s entitlement to any available exemption
from, or reduction of, applicable withholding in respect of any payments to be
made to such Lender or such L/C Issuer by a Loan Party pursuant to this
Agreement or any other Loan Document and (D) whether or not such Lender or such
L/C Issuer is subject to backup withholding or information reporting
requirements or otherwise to establish such Lender’s or such L/C Issuer’s status
for withholding Tax purposes in any applicable jurisdiction.


(2)                Without limiting the generality of the foregoing,


(i)             each Lender and each L/C Issuer that is a U.S. Person shall
deliver to the Borrower and the Administrative Agent (in such number of signed
originals as shall be reasonably requested by the recipient), on or prior to the
date on which such “United States person” became a Lender or an L/C Issuer under
this Agreement, Internal Revenue Service Form W-9; and


(ii)         each Foreign Lender and each L/C Issuer that is not a U.S. Person
that is entitled under the Code or any applicable treaty to an exemption from or
reduction of withholding Tax with respect to any payments hereunder or under any
other Loan Document shall deliver to the
 
 
-94-

--------------------------------------------------------------------------------

 
 
Borrower and the Administrative Agent (in such number of signed originals as
shall be requested by the recipient), on or prior to the date on which such
Foreign Lender or L/C Issuer becomes a Lender or an L/C Issuer under this
Agreement, whichever of the following is applicable:


(I)              in the case of a Foreign Lender and any L/C Issuer claiming the
benefits of an income tax treaty to which the United States is a party, an IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to such tax treaty,


(II)             in the case of a Foreign Lender and any L/C Issuer for whom any
payments under this Agreement constitute income that is effectively connected
with such Lender’s or L/C Issuer’s conduct of a trade or business in the United
States, IRS Form W-8ECI (or successor thereto),


(III)          in the case of a Foreign Lender and any L/C Issuer that is not
the beneficial owner of payments made under this Agreement (including a
partnership or a participating Lender), (1) an IRS Form W-8IMY on behalf of
itself and (2) the relevant forms prescribed in clauses (i) and (ii) (I), (II),
(IV) and (V) of this paragraph (e)(2) that would be required of each such
beneficial owner or partner of such partnership if such beneficial owner or
partner were a Lender or an L/C Issuer; provided, however, that if such Lender
or such L/C Issuer is a partnership (and not a participating Lender) and one or
more of its partners are claiming the exemption for portfolio interest under
Section 871(h) or 881(c) of the Code, such Lender or such L/C Issuer may provide
a Non-Bank Certificate (as described below) on behalf of such partners,


(IV)          in the case of a Foreign Lender or L/C Issuer claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate (substantially in the form of Exhibits L-1 through L-4,
as applicable (a “Non-Bank Certificate”)) to the effect that such Foreign Lender
or L/C Issuer is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of Ashland within the meaning of
Section 881(c)(3)(B) of the Code or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and that no payments are
effectively connected with a U.S. trade or business, and (y) IRS Form W-8BEN or
IRS Form W-8BEN-E,


(V)            any other form prescribed by applicable Laws or such other
evidence satisfactory to the Borrower or the Administrative Agent (as
applicable) as a basis for claiming any available exemption from or reduction in
withholding Tax together with such
supplementary documentation as may be prescribed by applicable Laws to permit
the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made, or


(VI)          if a payment made to a Foreign Lender or any L/C Issuer would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Foreign Lender
or such L/C Issuer were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Foreign Lender or such L/C Issuer shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative
 
 
-95-

--------------------------------------------------------------------------------

 
 
Agent as may be necessary for the Borrower or the Administrative Agent to comply
with its obligations under FATCA, to determine whether such Foreign Lender or
such L/C Issuer has complied with such Foreign Lender’s or such L/C Issuer’s
obligations under FATCA or to determine the amount, if any, to deduct and
withhold from such payment.  Solely for purposes of this clause (VI), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


(VII)        Notwithstanding anything to the contrary in this Section
3.01(e)(2), in no event will any Lender or L/C Issuer be required to provide any
documentation such Lender or L/C Issuer is legally ineligible to deliver.


(3)                Each Lender and L/C Issuer shall promptly notify the Borrower
and the Administrative Agent of any change in circumstances which would modify
or render invalid any previously delivered form or documentation or any claimed
exemption or reduction and provide updated documentation (or promptly notify
Borrower and the Administrative Agent of its legal ineligibility to do so). 
Each Lender or L/C Issuer that has previously delivered any documentation
required herein shall, upon the reasonable request of the Borrower or the
Administrative Agent, deliver to the Borrower and the Administrative Agent
additional copies of such form (or successor thereto) on or before the date such
form expires or becomes obsolete or promptly notify the Borrower and the
Administrative Agent of its legal ineligibility to do so.


(4)                Each Lender and L/C Issuer hereby authorizes the
Administrative Agent to deliver to the Loan Parties and to any successor
Administrative Agent any documentation provided by such Lender or L/C Issuer to
the Administrative Agent pursuant to this Section 3.01(e).


(f)                 Treatment of Certain Refunds.  If the Administrative Agent,
any Lender or any L/C Issuer determines, in its sole discretion, that it has
received a refund (in cash or applied as an offset against another cash Tax
liability) of any Taxes as to which it has been indemnified by any Loan Party or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section 3.01, it shall pay to such Loan Party an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Loan Party under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all reasonable out-of-pocket expenses
(including Taxes) incurred by the Administrative Agent, such Lender or such L/C
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that such Loan Party, upon the request of the Administrative Agent, such Lender
or such L/C Issuer, agrees to repay the amount paid over to such Loan Party
(plus any penalties, interest, additions to Tax or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or
such L/C Issuer in the event the Administrative Agent, such Lender or such L/C
Issuer is required to repay such refund to such Governmental Authority and
delivers to such Loan Party evidence reasonably satisfactory to such Loan Party
of such repayment.  Notwithstanding anything to the contrary in paragraph (f),
in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This subsection shall not be construed to require the
Administrative Agent, any Lender or any L/C Issuer to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.
 
 
-96-

--------------------------------------------------------------------------------


 
(g)                Status of Administrative Agent.  Upon execution of this
Agreement, the Administrative Agent shall deliver to the Borrower an accurate,
complete, signed copy of IRS Form W-8IMY certifying in Part I that it is a
qualified intermediary and checking the boxes in Part III, Line 14a and Line
14b.


3.02             Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans (without reference to clause (c) of the definition of “Base Rate”), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans. 
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.


3.03             Inability to Determine Rates.  If the Required Lenders
determine for any reason that (a) Dollar deposits are not being offered to banks
in the London interbank eurodollar market, (b) adequate and reasonable means do
not exist for determining the Eurodollar Rate for any requested Interest Period,
or (c) the Eurodollar Rate for any requested Interest Period does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender. 
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice; provided that any Eurodollar Rate
Loan outstanding prior to such notice may remain outstanding until the end of
the then-applicable Interest Period with respect thereto (without giving effect
to any subsequent continuation or conversion).  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a committed Borrowing of Base Rate
Loans (without reference to clause (c) of the definition of “Base Rate”) in the
amount specified therein.


3.04            Increased Costs; Reserves on Eurodollar Rate Loans.


(a)                Increased Costs Generally.  If any Change in Law shall:


(i)             impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any L/C Issuer;


(ii)           subject any Lender or any L/C Issuer to any Tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or such L/C Issuer in
respect thereof (except for Indemnified Taxes indemnifiable under Section 3.01,
Other Taxes and Excluded Taxes); or
 
 
-97-

--------------------------------------------------------------------------------


 
(iii)         impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.


(b)                Capital Requirements.  If any Lender or any L/C Issuer
determines that any Change in Law affecting such Lender or such L/C Issuer or
any Lending Office of such Lender or such Lender’s or such L/C Issuer’s holding
company, if any, regarding capital requirements or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or such
L/C Issuer’s capital or on the capital of such Lender’s or such L/C Issuer’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such L/C Issuer, to a level
below that which such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such L/C Issuer’s policies and the policies
of such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy or liquidity requirements), then from time to time the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer or such
Lender’s or such L/C Issuer’s holding company for any such reduction suffered.


(c)                Certificates for Reimbursement.  A certificate of a Lender or
an L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or such L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or such L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.


(d)                Delay in Requests.  Failure or delay on the part of any
Lender or the L/C Issuer to demand compensation pursuant to the foregoing
provisions of this Section shall not constitute a waiver of such Lender’s or
such L/C Issuer’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender or an L/C Issuer pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
such L/C Issuer, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).


(e)                Reserves on Eurodollar Rate Loans.  The Borrower shall pay to
each Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including eurodollar funds or
deposits, additional interest on the unpaid principal amount of each Eurodollar
Rate Loan equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan; provided the Borrower shall have
 
 
-98-

--------------------------------------------------------------------------------

 
 
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.


3.05             Compensation for Losses.  Upon demand of any Lender (with a
copy to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:


(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or


(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;


including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits).  The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.


3.06            Mitigation Obligations; Replacement of Lenders.


(a)                Designation of a Different Lending Office.  If any Lender
requests compensation under Section 3.04, or a Loan Party is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer, as applicable, shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be.


(b)                Replacement of Lenders.  If any Lender requests compensation
under Section 3.04, or if a Loan Party is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, the Borrower may, at its sole effort and expense,
replace such Lender in accordance with Section 10.13.
 
 
-99-

--------------------------------------------------------------------------------


 
3.07            Survival.  All of the Loan Parties’ obligations under this
Article III shall survive termination of the Aggregate Commitments, repayment of
all other Obligations hereunder, and any resignation of the Administrative Agent
or assignment by or replacement of a Lender.


ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01            Conditions of Initial Credit Extension.  The obligation of each
L/C Issuer and each Lender to make its initial Credit Extension hereunder is
subject to satisfaction (or waiver in accordance with Section 10.01), or
substantially concurrent satisfaction, of the following conditions precedent:


(a)            The Administrative Agent’s receipt of the following, each of
which shall be originals, telecopies or other customary means of electronic
transmission (e.g., “pdf”) (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the applicable
Loan Party (if applicable), each dated as of the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and each of the Arrangers:


(i)              executed counterparts of this Agreement, the Guaranty, the
Security Agreement and the Perfection Certificate, dated as of the Closing Date,
in each case in such number as reasonably requested by the Administrative Agent,
duly executed by the Loan Parties party thereto;


(ii)             a Note executed by the Borrower in favor of each Lender
requesting a Note;
 
(iii)           the following personal property collateral requirements:


 (A)            all certificates, agreements or instruments representing or
evidencing the Securities Collateral (as defined in the Security Agreement)
accompanied by instruments of transfer and stock powers undated and endorsed in
blank;


 (B)            All instruments necessary to perfect the Administrative Agent’s
security interest in all Deposit Accounts, all Securities Accounts, all
Commodity Accounts, all Chattel Paper, all Instruments and all Investment
Property of each
Loan Party (as each such term is defined in the Security Agreement and to the
extent required by the Security Agreement);


 (C)            UCC financing statements in appropriate form for filing under
the UCC, filings with the United States Patent and Trademark Office and United
States Copyright Office and such other documents under applicable requirements
of Law in each jurisdiction as may be necessary or appropriate or, in the
reasonable opinion of the Administrative Agent, desirable to perfect the Liens
created, or purported to be created, by the Collateral Documents, in each case
to the extent required by the applicable Collateral Document; and


 (D)            UCC and tax lien searches or equivalent reports or searches,
each of a recent date listing all effective financing statements, lien notices
or comparable documents that name any Loan Party as debtor and that are filed in
those state and county jurisdictions in which any Loan Party is organized or
maintains its principal place of business and such other searches that are
required by the Perfection Certificate or that the Administrative Agent deems
necessary or appropriate, none of which encumber the Collateral covered or
intended to be covered by the Collateral Documents (other than Liens permitted
by Section 7.01);
 
 
-100-

--------------------------------------------------------------------------------


 
provided that, notwithstanding anything to the contrary in this Section 4.01, in
no event shall any Loan Party be required to execute and deliver any collateral
agreements governed by the laws of, or otherwise take any action to perfect any
Lien under this Agreement or any other Loan Document in, any jurisdiction other
than the United States, any State thereof and the District of Columbia;


(iv)           evidence acceptable to the Administrative Agent of payment or
arrangements for payment by the Loan Parties of all applicable recording taxes,
fees, charges, costs and expenses required for the recording of the Collateral
Documents;


(v)            a favorable opinion of (A) Cravath, Swaine & Moore LLP, special
New York counsel to the Loan Parties, addressed to the Administrative Agent and
each Lender, in form and substance reasonably satisfactory to the Administrative
Agent and (B) in-house counsel to each Loan Party, addressed to the
Administrative Agent and each Lender, in form and substance reasonably
satisfactory to the Administrative Agent;


(vi)           a favorable opinion of each local counsel listed on
Schedule 4.01(a)(vi), in each case, addressed to the Administrative Agent and
each Lender in form and substance reasonably satisfactory to the Administrative
Agent;


(vii)         a certificate of the secretary or assistant secretary of each Loan
Party, dated as of the Closing Date, certifying (A) that attached thereto is a
true and complete copy of each current Organization Document of such Loan Party
certified (to the extent applicable) as of a recent date by the Secretary of
State (or other applicable Governmental Authority) of the state of its
organization, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors (or other governing body) of
such Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such Loan Party is a party (and, in the case of the Borrower,
the borrowings hereunder), and that such resolutions have not been modified,
rescinded or amended (except as attached thereto) and are in full force and
effect and (C) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party (together with a certificate of another
officer as to the incumbency and specimen signature of the secretary or
assistant secretary executing the certificate in this clause (vii));


(viii)            a certificate as to the good standing or equivalent of each
Loan Party (in so-called “long-form” if available) (except where such Loan
Party’s jurisdiction of organization does not recognize good standing or
equivalent status) as of a recent date, from the applicable Secretary of State
(or other applicable Governmental Authority) of such Loan Party’s jurisdiction
of organization;


 
-101-

--------------------------------------------------------------------------------


 
(ix)            a certificate signed by a Responsible Officer of Ashland
certifying that the conditions specified in Sections 4.01(d) and (f) and
Section 4.02(a) have been satisfied;


(x)            evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained (including a copy of, or a certificate as
to coverage under, and a declaration page relating to, the insurance policies
required by Section 6.07 and the applicable provisions of the Collateral
Documents, each of which shall be endorsed or otherwise amended to include a
“standard” or “New York” lender’s loss payable endorsement (as applicable),
together with the certificates of insurance in form and substance satisfactory
to the Administrative Agent, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitutes Collateral;


(xi)            certified copies of the Acquisition Agreement, duly executed by
the parties thereto, together with all agreements, instruments and other
documents delivered in connection therewith as the Administrative Agent shall
reasonably request;


(xii)            a “pay-off” letter in form and substance reasonably
satisfactory to the Administrative Agent with respect to the Existing Credit
Agreement having been, or concurrently with the Closing Date being, terminated;


(xiii)            a Committed Loan Notice from the Borrower in accordance with
Section 2.02; and
 
(xiv)            a certificate substantially in the form of Exhibit I, addressed
to the Administrative Agent and the Lenders, in form, scope and substance
reasonably satisfactory to the Administrative Agent, with appropriate
attachments and certified as accurate by the chief financial officer of Ashland,
that after giving effect to the funding of the initial Credit Extensions and the
Transactions on the Closing Date, Ashland and its Subsidiaries on a consolidated
basis are and will be Solvent.


(b)           (i) All fees required to be paid to the Administrative Agent and
the Arrangers on or before the Closing Date shall have been paid and (ii) all
fees required to be paid to the Lenders on or before the Closing Date shall have
been paid.


(c)            The Borrower shall have paid all reasonable out-of-pocket fees,
charges and disbursements of counsel to the Administrative Agent (directly to
such counsel if requested by the Administrative Agent) to the extent invoiced at
least three Business Days prior to the Closing Date.


(d)           After giving effect to the Transactions, the Loan Parties and
their respective Subsidiaries shall have outstanding no Indebtedness for
borrowed money  or preferred stock other than Indebtedness for borrowed money
and preferred stock permitted under Section  7.02.


(e)            The Administrative Agent and Lenders shall have received at least
three Business Days prior to the Closing Date all documentation and other
information about the Borrower and the Guarantors as has been reasonably
requested in writing at least 10 days prior to the Closing Date by the
Administrative Agent or Lenders that they reasonably determine is required by
 
 
-102-

--------------------------------------------------------------------------------

 
 
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.
 
(f)            All material consents and approvals required to be obtained from
any Governmental Authority or other Person in order to consummate the
Acquisition and the other Transactions shall have been obtained or waived (if
applicable), and all applicable waiting periods and appeal periods shall have
expired.


(g)           The Acquisition and the Bank Refinancing shall have been
consummated and shall have occurred substantially simultaneously with the
initial Credit Extension hereunder on the Closing Date.


Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender.


Notwithstanding the foregoing, if any condition precedent specified in paragraph
(a)(iii) or paragraph (a)(x) of this Section 4.01, or (with respect to the
Subsidiaries acquired by the Borrower under the Acquisition) any condition
precedent in paragraph (a)(i) of this Section 4.01, in each case is not or
cannot be satisfied after the Borrower’s use of commercially reasonable efforts
to do so or without undue burden or expense, then the satisfaction of such
condition precedent shall not constitute a condition precedent to the
obligations of the Lenders and the L/C Issuers hereunder on the Closing Date,
but instead shall be required to be provided or delivered in accordance with the
provisions of Section 6.19.


4.02            Conditions to All Credit Extensions.  The obligation of each
Lender and each L/C Issuer to honor any Request for Credit Extension (other than
a Committed Loan Notice requesting only a conversion of Loans to the other Type,
or a continuation of Eurodollar Rate Loans), including on the Closing Date, is
subject to the following conditions precedent:


(a)            The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively.


(b)            No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.


(c)            The Administrative Agent, the applicable L/C Issuer or the Swing
Line Lender, as the case may be, shall have received a Request for Credit
Extension in accordance with the requirements hereof.
 
 
-103-

--------------------------------------------------------------------------------


 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b), have been
satisfied on and as of the date of the applicable Credit Extension.


ARTICLE V
REPRESENTATIONS AND WARRANTIES


Each of (x) Ashland and (y) following the consummation of the Term Loan A
Assumption, Ashland Netherlands represents and warrants to the Administrative
Agent and the Lenders that:


5.01            Existence, Qualification and Power.  Each Loan Party and each of
its Material Subsidiaries (a) is duly organized or formed, legally and validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents and consummate the
Transactions, and (c) is duly qualified and is licensed and, as applicable, in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.


5.02            Authorization; No Contravention.  As of the Closing Date, the
execution, delivery and performance by each Loan Party of this Agreement and
each other Loan Document, to the extent a party thereto, has been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of such Loan Party’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien (other than Liens created under the Loan Documents) under,
or require any payment to be made under (i) any Contractual Obligation under a
material contract to which such Loan Party is a party or affecting such Loan
Party or the properties of such Loan Party or any of its Subsidiaries or (ii)
any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Loan Party or its property is subject; or (c)
violate, in any material respect, any applicable Law, except with respect to any
conflict, breach, contravention or payment (but not creation of Liens) referred
to in clause (b) to the extent that such conflict, breach, contravention or
payment would not reasonably be expected to have a Material Adverse Effect.


5.03            Governmental Authorization; Other Consents.  On and after the
Closing Date, except as already obtained, no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person will be necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) except as required by
Sections 4.01, 6.17 and 6.18 or by the applicable Collateral Documents
(including the filing of UCC financing statements and other similar perfection
documentation), the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except that certain filings with the Federal
Communications Commission (the “FCC”) may be required in connection with the
grant of a security interest in FCC licenses and the exercise of remedies
thereunder, in each case, except for those approvals, consents, exemptions,
authorizations, actions, notices or filings the failure of which to obtain or
make would not reasonably be expected to have a Material Adverse Effect.  As of
the Closing Date, all
 
 
-104-

--------------------------------------------------------------------------------

 
 
applicable waiting periods in connection with the Transactions have expired
without any action having been taken by any Governmental Authority restraining,
preventing or imposing materially adverse conditions upon the Transactions or
the rights of the Loan Parties or their Subsidiaries freely to transfer or
otherwise dispose of, or to create any Lien on, any properties now owned or
hereafter acquired by any of them.


5.04            Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of each Loan Party party hereto or thereto, enforceable
against such Loan Party in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other Laws affecting
creditors’ rights generally and subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).


5.05            Financial Statements; No Material Adverse Effect.


(a)                The Audited Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present the financial
condition of Ashland and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of Ashland and its Subsidiaries, as of the
date thereof, including liabilities for taxes, material commitments and
Indebtedness.


(b)                The unaudited consolidated balance sheets of Ashland and its
Subsidiaries dated December 31, 2016, and March 31, 2017, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on each such date (x) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (y) fairly present the
financial condition of Ashland and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby, subject, in the case
of clauses (x) and (y), to the absence of footnotes and to normal year-end audit
adjustments.


(c)                Since September 30, 2016, there has been no event or
circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.


5.06            Litigation.  Except as set forth on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against Ashland or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement, any other Loan Document or the consummation
of the Transactions, or (b) either individually or in the aggregate, if
determined adversely, would reasonably be expected to have a Material Adverse
Effect.


5.07            No Default.  Neither any Loan Party nor any Subsidiary thereof
is in default under or with respect to, or a party to, any Contractual
Obligation that would, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.
 
 
-105-

--------------------------------------------------------------------------------


 
5.08            Ownership of Property; Liens; Investments.


(a)                Each Loan Party and each of its Subsidiaries has good and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.


(b)               The property of each Loan Party and each of its Subsidiaries
is subject to no Liens, other than Liens permitted by Section 7.01.


5.09            Environmental Matters.  Except as set forth on Schedule 5.09 or
except as, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect:


(i)            Ashland its Subsidiaries and their businesses, operations,
facilities and properties are in compliance with, and Ashland and its
Subsidiaries have no liability under, any Environmental Laws;


(ii)           Ashland and its Subsidiaries have obtained all Environmental
Permits required for the conduct of their businesses and operations, and the
ownership, operation and use of their facilities and properties, under
Environmental Laws, and all such Environmental Permits are valid and in good
standing;


(iii)         (A) there has been no Release or, to the knowledge of the
Borrower, threatened Release of Hazardous Materials on, at, under or from any
property or facility presently owned, leased or operated by Ashland and its
Subsidiaries during the period of time when such property or facility was owned,
leased or operated by Ashland and its Subsidiaries, that could reasonably be
expected to result in liability of Ashland or any Subsidiary under, or
noncompliance by Ashland or any Subsidiary with, any Environmental Law and (B)
to the knowledge of Ashland’s vice president for environmental health and safety
(or equivalent successor officer otherwise named who is responsible for
oversight of environmental matters) and of Ashland’s employees who report
directly to such vice president, there has been no Release or threatened Release
of Hazardous Materials on, at, under or from any property or facility owned,
leased or operated by Ashland and its Subsidiaries during the period of time
before such property or facility was owned, leased or operated by Ashland and
its Subsidiaries, that could reasonably be expected to result in liability of
Ashland or any Subsidiary under, or noncompliance by Ashland or any Subsidiary
with, any Environmental Law;


(iv)        there is no claim, notice, suit, action, complaint, demand or
proceeding pending or, to the knowledge of the Borrower, threatened, against
Ashland or its Subsidiaries alleging actual or potential liability under or
violation of any Environmental Law (an “Environmental Claim”), and, to the
knowledge of the Borrower, there are no actions, activities, occurrences,
conditions, or incidents that would reasonably be expected to form the basis of
such an Environmental Claim;


(v)           neither Ashland nor any of its Subsidiaries is currently obligated
to perform any action or otherwise incur any expense under any Environmental Law
pursuant to any Environmental Permit, order, decree, judgment or agreement by
which it is bound or has assumed by contract or agreement, and none of them is
conducting or financing, in whole or in part, any investigation, response or
other corrective action pursuant to any Environmental Law at any facility or
location; and
 
 
-106-

--------------------------------------------------------------------------------


 
(vi)         except as permitted pursuant to Section 7.01, no Lien has been
recorded or, to the knowledge of the Borrower, threatened, under any
Environmental Law with respect to any property or other assets currently owned
by Ashland or any of its Subsidiaries.


5.10            Insurance.  The properties of Ashland and its Subsidiaries are
insured with (i) financially sound and reputable insurance companies and (ii)
insurance companies that are not Affiliates of the Borrower (other than Ashmont
Insurance Company, Inc., which is an Affiliate of Ashland, the Subsidiaries of
Ashmont Insurance Company, Inc. and their respective successors and assigns), in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where Ashland or the applicable Subsidiary operates.


5.11            Taxes.  Ashland and each of its Subsidiaries have filed all
Federal, State and other Tax returns and reports required to be filed, and have
paid all Federal, State and other Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted, which suspend enforcement
or collection of the claim in question and for which adequate reserves have been
provided in accordance with GAAP, except, where the failure to do so would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.  There are no proposed Tax assessments or other Tax claims
against Ashland or any Subsidiary that would, if made, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Except as
set forth on Schedule 5.11, neither any Loan Party nor any Domestic Subsidiary
thereof is party to any tax sharing agreement, the primary subject of which is
Tax, other than any tax sharing arrangements solely among the Loan Parties.


5.12            ERISA Compliance.


(a)                Except as would not, either individually or in the aggregate,
be expected to have a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other Federal or state Laws. 
Each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by or will be timely filed according
to the applicable determination letter cycle with the IRS with respect thereto
and, to the knowledge of the Borrower, nothing has occurred which would prevent,
or cause the loss of, such qualification.


(b)                There are no pending or, to the knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.


(c)                Except as would not, either individually or in the aggregate,
be expected to have a Material Adverse Effect or as set forth in Schedule 5.12,
(i) no ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has been determined to be, or is expected to be, in “at risk”
status (within the meaning of Section 430 of the Code), whose accumulated
benefit obligation as determined under Accounting Standards Codification No. 715
is greater than or equal to $30,000,000; (iii) neither Ashland nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; and (iv) neither Ashland nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.
 
 
-107-

--------------------------------------------------------------------------------


 
(d)                Except where the failure to do so, either individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect, with respect to each scheme or arrangement mandated by a government
other than the United States (a “Foreign Government Scheme or Arrangement”) and
with respect to each employee benefit plan maintained or contributed to by any
Loan Party or any Subsidiary of any Loan Party that is not subject to United
States law (a “Foreign Plan”):


(i)             any employer and employee contributions required by law or by
the terms of any Foreign Government Scheme or Arrangement or any Foreign Plan
have been made, or, if applicable, accrued, in accordance with applicable
generally accepted accounting principles;


(ii)           the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the Closing Date, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and


(iii)          each Foreign Plan required to be registered has been registered
and has been maintained in good standing with applicable regulatory authorities.


5.13            Subsidiaries; Equity Interests; Loan Parties; Charter
Documents.  As of the Closing Date, all of the outstanding Equity Interests in
each Subsidiary owned by a Loan Party that are Collateral have been validly
issued, are fully paid and non-assessable and are owned by a Loan Party in the
amounts specified on Schedule 9 to the Perfection Certificate free and clear of
all Liens except those permitted under Section 7.01.  All of the outstanding
Equity Interests in Ashland, and following the Term Loan A Assumption, Ashland
Netherlands, have been validly issued, are fully paid and non-assessable.  On
and after the Closing Date as and when required by Section 6.17, all
Subsidiaries (other than Excluded Subsidiaries, together with any other
Subsidiary as of the Closing Date that is not listed on Schedule 1(a) to the
Perfection Certificate delivered on the Closing Date) are Loan Parties.  Set
forth on Schedule 1(a) to the Perfection Certificate is a complete and accurate
list of all Loan Parties as of the Closing Date, showing as of the Closing Date
(as to each Loan Party) the jurisdiction of its organization, the address of its
principal place of business and its U.S. taxpayer identification number or, in
the case of any Loan Party that is not organized under the laws of one of the
states of the United States that does not have a U.S. taxpayer identification
number, its unique identification number issued to it by the jurisdiction of its
incorporation.  The copy of the charter of each Loan Party and each amendment
thereto provided pursuant to Section 4.01(a)(vii) is a true and correct copy of
such document as of the Closing Date in the case of Ashland and each Loan Party,
and is valid and in full force and effect as of the Closing Date.


5.14            [Reserved].


5.15            Margin Regulations; Investment Company Act.


(a)                The Borrower is not engaged or will engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.


(b)                None of the Borrower, any Person Controlling Ashland or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
 
 
-108-

--------------------------------------------------------------------------------


 
5.16            Disclosure.  No report, financial statement, certificate or
other written information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to financial estimates, projected or forecasted
financial information and other forward-looking information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation, it being
understood that (a) such estimates, projections, forecasts and other
forward-looking information, as to future events, are not to be viewed as facts,
that actual results during the period or periods covered by such estimates,
projections, forecasts and forward-looking information may differ significantly
from the projected or forecasted results and that such differences may be
material and that such estimates, projections, forecasts and forward-looking
information are not a guarantee of financial performance and (b) no
representation or warranty is made with respect to information of a general
economic or general industry nature.


5.17            Compliance with Laws.  Except as disclosed in Schedule 5.09,
each Loan Party and each of its Subsidiaries is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.


5.18            Intellectual Property; Licenses, Etc.  Each Loan Party and each
of its Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person, except where the failure
to own or possess the right to use such IP Rights or such conflicts would not
reasonably be expected to have a Material Adverse Effect.  To the knowledge of
the Borrower, the conduct of their respective businesses by Ashland or any of
its Subsidiaries does not infringe upon or violate any rights held by any other
Person except where such infringements or violations, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect. 
No claim or litigation regarding any of the foregoing is pending or, to the
knowledge of the Borrower, threatened, which, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.


5.19            Solvency.  After giving effect to the Transactions, Ashland is,
individually and together with its Subsidiaries on a consolidated basis,
Solvent.


5.20            Casualty, Etc.  Neither the businesses nor the properties of any
Loan Party or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.


5.21             Labor Matters.  As of the Closing Date, except as set forth on
Schedule 5.21, there are no material collective bargaining agreements covering
the employees of Ashland or any of its Subsidiaries and neither Ashland nor any
Subsidiary has suffered any material strikes, walkouts, work stoppages or other
labor difficulty with respect to Ashland and all of its Subsidiaries within the
last five years.  The hours worked by and payments made to employees of Ashland
or any of its Subsidiaries have not been in violation in any material respect of
the Fair Labor Standards Act or any other applicable Federal, State,
 
 
-109-

--------------------------------------------------------------------------------

 
 
local or foreign law dealing with such matters where such violation,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.


5.22            [Reserved].


5.23            Collateral Documents on and after the Closing Date.


(a)                The Security Agreement is effective to create in favor of the
Administrative Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Collateral and, when (i)
financing statements and other filings in appropriate form are filed in the
offices specified on Schedule 6 to the Perfection Certificate and (ii) upon the
taking of possession or control by the Administrative Agent of the Collateral
with respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Administrative Agent
to the extent possession or control by the Administrative Agent is required by
the Security Agreement), the Liens created by the Security Agreement shall
constitute first priority (subject to Liens permitted under the Loan Documents),
fully perfected Liens on, and security interests in, all right, title and
interest of the grantors in the Collateral (other than such Collateral in which
a security interest (A) cannot be perfected under the UCC as in effect at the
relevant time in the relevant jurisdiction by such filings or by possession or
control, as the case may be, or (B) is not required to be perfected pursuant to
this Agreement or any other Loan Document), in each case subject to no Liens
other than Liens permitted under the Loan Documents.


(b)                When the Security Agreement or a short form thereof is filed
in the United States Patent and Trademark Office and the United States Copyright
Office and the filings referred to in clause (i) of Section 5.23(a) are made as
provided in such clause, the Liens created by such Security Agreement shall
constitute first priority (subject to Liens permitted under the Loan Documents),
fully perfected Liens on, and security interests in, all right, title and
interest of the grantors thereunder in Patents (as defined in the Security
Agreement) registered or applied for with the United States Patent and Trademark
Office or Copyrights (as defined in such Security Agreement) registered or
applied for with the United States Copyright Office, as the case may be, in each
case subject to no Liens other than Liens permitted under the Loan Documents.


(c)                Each Collateral Document delivered pursuant to Sections 6.17,
6.18 and 6.20 will, upon execution and delivery thereof, be effective to create
in favor of the Administrative Agent, for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, all of the
Loan Parties’ right, title and interest in and to the Collateral thereunder, and
(i) when all appropriate filings or recordings are made in the appropriate
offices as may be required under applicable law and (ii) upon the taking of
possession or control by the Administrative Agent of such Collateral with
respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Administrative Agent
to the extent required by any Collateral Document or is not required to be
perfected pursuant to this Agreement or any other Loan Document), such
Collateral Document will constitute first priority (subject to Liens permitted
under the Loan Documents), fully perfected Liens on, and security interests in,
all right, title and interest of the Loan Parties in such Collateral, in each
case subject to no Liens other than the Liens permitted under the Loan
Documents.


5.24            Designated Senior Debt.  The Obligations constitute “Designated
Senior Debt” (or any other terms of similar meaning and import) under any
Indebtedness subordinated in right of payment to the Obligations (to the extent
the concept of “Designated Senior Debt” (or any similar concept) exists
therein), or any subordinated Permitted Refinancing thereof (to the extent the
concept of “Designated Senior Debt” (or any similar concept) exists therein).
 
 
-110-

--------------------------------------------------------------------------------


 
5.25            USA Patriot Act.  Neither Ashland nor any of its Subsidiaries is
in violation in any material respect of any applicable laws with respect to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing effective September 24, 2001 and the USA
Patriot Act.


5.26            Anti-Money Laundering Laws.  The operations of Ashland and its
Subsidiaries are and, to the knowledge of the Borrower, have, in the past three
years, been conducted  in compliance in all material respects with applicable
financial recordkeeping and reporting requirements, including those of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the
applicable money laundering statutes of all jurisdictions where Ashland or any
of its Subsidiaries conducts business,  the rules and regulations thereunder and
any related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental or regulatory agency (collectively, the “Anti-Money
Laundering Laws”) and, as of the date hereof, no action, suit or proceeding by
or before any court or governmental or regulatory agency, authority or body or
any arbitrator involving Ashland or any of its Subsidiaries with respect to the
Anti-Money Laundering Laws is pending or, to the knowledge of the Borrower,
threatened.


5.27            Sanctions and Anti-Corruption.  Neither Ashland nor any of its
Subsidiaries, nor any of their respective officers or employees, nor, to the
knowledge of the Borrower, any of their respective directors, agents or
Affiliates, is a Sanctioned Person, nor is Ashland or any of its Subsidiaries
located, organized or resident in a country, region or territory that is a
Sanctioned Country; and neither Ashland nor, on and after the consummation of
the Term Loan A Assumption, Ashland Netherlands will directly or, knowingly,
indirectly use the proceeds of the Credit Extensions hereunder to fund or
facilitate, or lend, contribute or otherwise make available such proceeds to any
Subsidiary to fund or facilitate or to any joint venture partner or other Person
that Ashland or any of its Subsidiaries knows will use such proceeds to fund or
facilitate, (a) any activities of or business with any Person, or in any country
or territory, that, at the time of such funding, is the subject or target of
Sanctions or (b) any use of such proceeds in any other manner that will result
in a violation by any Person (including any Person participating in the
transaction, whether as Lender, Administrative Agent, L/C Issuer or otherwise)
of Sanctions.  Ashland, its Subsidiaries and their respective officers and
employees and, to the knowledge of the Borrower, the Borrower’s directors and
agents are in compliance with Sanctions in all material respects.


5.28            FCPA.  Neither Ashland nor any of its Subsidiaries, nor, to the
knowledge of the Borrower, any of its directors, officers, employees, agents or
Affiliates has, in the past five years, failed to comply with any provision of
the Foreign Corrupt Practices Act of 1977, as amended, or any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, or committed an offence
under the Bribery Act 2010 of the United Kingdom, or any other applicable
Anti-Corruption Laws.  Ashland and its Subsidiaries have instituted, maintain
and enforce procedures designed to promote and ensure compliance with all
applicable Anti-Corruption Laws and applicable Sanctions.


ARTICLE VI
AFFIRMATIVE COVENANTS


From and after the Closing Date, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation (other than (x) contingent
indemnification obligations and (y) obligations and liabilities under Secured
Cash Management Agreements, Secured Foreign Lines of Credit Agreements, Secured
Hedge Agreements or Secured Letter of Credit Agreements) hereunder shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding or not
otherwise provided for in full in a manner reasonably satisfactory to the
applicable L/C Issuer, the Borrower (except for purposes of Section 6.11 and
Section 6.16, after the consummation of the Term Loan A Assumption, references
in this
 
 
-111-

--------------------------------------------------------------------------------

 
 
Article VI to the Borrower shall mean Ashland and, for the avoidance of doubt,
not Ashland Netherlands) shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02, 6.03, 6.11 and 6.15) cause each Subsidiary to:


6.01            Financial Statements.  Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent:


(a)            promptly when available, but in any event within 90 days after
the end of each fiscal year of the Borrower (commencing with the fiscal year
ending September 30, 2017), a consolidated (or combined, as the case may be)
balance sheet of the Borrower and its Subsidiaries, as at the end of such fiscal
year, and the related consolidated statements of comprehensive income, equity,
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, such consolidated statements to be audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and


(b)            promptly when available, but in any event within 45 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Borrower (commencing with the fiscal quarter ending June 30, 2017), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of comprehensive
income, equity, and cash flows for such fiscal quarter and for the portion of
the Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail, such consolidated statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.


As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.  Notwithstanding the foregoing, any financial information of the
Borrower and its Subsidiaries required to be delivered pursuant to the foregoing
clauses (a) and (b) shall be satisfied by delivery of such financial information
for Ashland Global and its consolidated Subsidiaries.


6.02            Certificates; Other Information.  Deliver to the Administrative
Agent and each Lender, in form and detail reasonably satisfactory to the
Administrative Agent:


(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), to the extent obtainable with commercially
reasonable efforts, a certificate of its independent certified public
accountants certifying such financial statements and stating that in making the
examination necessary therefor no knowledge was obtained of any Default under
the financial covenants set forth herein or, if any such Default shall exist,
stating the nature and status of such event (which certificate may be limited to
the extent required by applicable accounting rules or guidelines);
 
 
-112-

--------------------------------------------------------------------------------


 
(b)           not later than five Business Days after the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower;


(c)            promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of any Loan Party by independent accountants in
connection with the accounts or books of any Loan Party or any of its
Subsidiaries, or any audit of any of them;


(d)           promptly after the same are publicly available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of Ashland Global, and copies of all annual, regular,
periodic and special reports and registration statements which Ashland Global
may file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, or with any national securities exchange, and
in any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto;


(e)            promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or of any of
its Subsidiaries pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;


(f)            concurrently with the delivery of each Compliance Certificate
referred to in clause (b) of this Section 6.02 that is required as a result of
the delivery of financial statements pursuant to Section 6.01(a), a list of the
Immaterial Subsidiaries determined as of the last day of the fiscal year of the
Borrower to which such Compliance Certificate relates;


(g)           promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof, to the extent
permitted by Law;


(h)           promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Subsidiary
thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request;


(i)             (A) upon request by the Administrative Agent, copies of:  (i)
each Schedule B (Actuarial Information) to the annual report (Form 5500 Series)
filed by the Borrower, any Subsidiary or any ERISA Affiliate with the Internal
Revenue Service with respect to each Pension Plan; (ii) the most recent
actuarial valuation report for each Pension Plan; (iii) all notices received by
the Borrower, any Subsidiary or any ERISA Affiliate from a Multiemployer Plan
sponsor or any governmental agency concerning an ERISA Event; and (iv) such
other documents or governmental reports or filings relating to any Plan as the
Administrative Agent shall reasonably request; and (B) promptly following any
request therefor, copies of (i) any documents described in Section 101(k) of
ERISA that the Borrower, any Subsidiary or any ERISA Affiliate may request with
respect to any Multiemployer Plan and (ii) any notices described in Section
101(l) of ERISA that the Borrower, any Subsidiary or any ERISA Affiliate may
request with respect to any Multiemployer Plan; provided that if such documents
or notices from the
 
 
-113-

--------------------------------------------------------------------------------

 
 
administrator or sponsor of the applicable Multiemployer Plan have not been
requested, the applicable entity shall promptly make a request for such
documents or notices from such administrator or sponsor and shall provide copies
of such documents and notices promptly after receipt thereof;


(j)             within 60 days after the beginning of each fiscal year of the
Borrower, a budget for the Borrower in form reasonably satisfactory to the
Administrative Agent, but to include balance sheets, statements of income and
sources and uses of cash, for (i) each fiscal quarter of such fiscal year
prepared in reasonable detail and (ii) each of the two fiscal years of the
Borrower immediately following such fiscal year, prepared in summary form, in
each case, with appropriate presentation and discussion of the principal
assumptions upon which such budgets are based, accompanied by the statement of
the chief executive officer, chief financial officer, treasurer or controller of
the Borrower to the effect that, to the good faith belief of such officer, the
budget is a reasonable estimate for the periods covered thereby and, promptly
when available, any significant revisions of such budget;


(k)            concurrently with the delivery of each Compliance Certificate
referenced in clause (b) of this Section 6.02 for the last day of each fiscal
year of Ashland and the last day of each second fiscal quarter of Ashland, a
Perfection Certificate Supplement (or a certificate confirming that there has
been no change in information since the date of the Perfection Certificate or
latest Perfection Certificate Supplement); and


(l)             to the extent the Borrower has one or more Subsidiaries that
have been designated as Unrestricted Subsidiaries in accordance with Section
6.15 at such time, concurrently with the delivery of consolidated financial
statements referred to in Sections 6.01(a) and (b), the related unaudited
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.


Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
public website on the Internet, or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that makes a written request to the Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender.    Except for such
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.


The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
Intralinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The
 
 
-114-

--------------------------------------------------------------------------------

 
 
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”


6.03            Notices.  Promptly following a Responsible Officer’s knowledge
thereof, notify the Administrative Agent (which shall furnish such notice to
each Lender) of:


(a)           the occurrence of any Default;


(b)           any matter that has resulted or would reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws;


(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower or any Subsidiary in an aggregate amount in excess of
$30,000,000;


(d)           any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.10(b);


(e)           [reserved]; and


(f)            any announcement by a Rating Agency of any change in a Debt
Rating, including outlook.


Each notice pursuant to Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto.  Each notice pursuant to Section
6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.


6.04            Payment of Obligations.  Pay and discharge as the same shall
become due and payable, all its material Tax liabilities, unless the same are
being contested in good faith by appropriate proceedings diligently conducted,
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary, and such contest suspends enforcement or collection of the
claim in question.
 
 
-115-

--------------------------------------------------------------------------------


 
6.05            Preservation of Existence, Etc.  (a) Preserve, renew and
maintain in full force and effect the Borrower’s and its Material Subsidiaries’
legal existence and good standing (or equivalent status) under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses, approvals and franchises necessary or desirable in the normal
conduct of its business, except to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect; and (c) maintain,
preserve or renew all of its registered and applied for IP Rights, the
non-preservation of which would reasonably be expected to have a Material
Adverse Effect.


6.06            Maintenance of Properties.


(a)                Maintain, preserve and protect all of its material properties
and equipment necessary in the operation of its business in good working order
and condition, ordinary wear and tear excepted; and


(b)                make all necessary repairs thereto and renewals and
replacements thereof; and


(c)                use a standard of care typical in the industry in the
operation and maintenance of its facilities,


in the case of each of (a), (b) and (c), except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect.


6.07            Maintenance of Insurance.


(a)                Maintain with (i) financially sound and reputable insurance
companies and (ii) insurance companies that are not Affiliates of the Borrower
(other than Ashmont Insurance Company, Inc., which is an Affiliate of the
Borrower, the Subsidiaries of Ashmont Insurance Company, Inc. and their
respective successors and assigns), insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
companies engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
companies.


(b)                All such insurance shall provide that no cancellation,
material reduction in amount or material change in coverage thereof shall be
effective until at least 30 days (or such shorter period as agreed by the
Administrative Agent in its sole discretion) after receipt by the Administrative
Agent of written notice thereof.


6.08            Compliance with Laws.  Comply in all material respects with the
requirements of all Laws (including compliance with ERISA) and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.


6.09            Books and Records.  (a) Maintain proper books of record and
account, in which full, true and correct entries in material conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.


6.10            Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate,
 
 
-116-

--------------------------------------------------------------------------------

 
 
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its officers, and
independent public accountants, at such reasonable times during normal business
hours and reasonable frequency, upon reasonable advance notice to the Borrower;
provided, however, that, excluding any such visits and inspections during the
continuation of an Event of Default, (x) only the Administrative Agent on behalf
of the Lenders may exercise rights under this Section 6.10, (y) the first such
inspection in each calendar year shall be conducted at the sole expense of the
Borrower without charge to the Administrative Agent and (z) any additional such
inspections in a calendar year after the first such inspection in such calendar
year shall be conducted at the sole expense of the Administrative Agent without
charge to the Borrower; provided, further, however, that when an Event of
Default exists, the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the sole expense of the Borrower at any time during normal business
hours and upon reasonable advance notice to the Borrower.  The Administrative
Agent and the Lenders shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s accountants.


6.11            Use of Proceeds.  Use the proceeds of the Credit Extensions (x)
in the case of the Term A-1 Facility and Term A-2 Facility, solely to finance
the acquisition of the shares of Pharmachem held by the shareholders thereof
pursuant to the Acquisition Agreement, (y) in the case of the Term B Facility,
to (i) repurchase the Existing Notes and consummate the Notes Refinancing, and
(ii) pay fees and expenses incurred in connection therewith and (z) in the case
of the Revolving Credit Facility on or after the Closing Date, (i) to provide
Letters of Credit and (ii) for ongoing working capital and general corporate
purposes not in contravention of any Law or of any Loan Document (including to
finance the Acquisition and the Bank Refinancing and to pay fees and expenses in
connection therewith and to finance other acquisitions permitted under Section
7.03).  The Borrower will not request any Credit Extensions, and the Borrower
shall not directly or, knowingly, indirectly use, and the Borrower shall procure
that its subsidiaries and its and their respective directors, officers,
employees and agents shall not directly or, knowingly, indirectly use, the
proceeds of any Credit Extensions (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (b) for
the purpose of funding, financing or facilitating any unlawful activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country or (c) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.


6.12            Compliance with Environmental Laws.  Except where the failure to
comply therewith would not reasonably be expected to have a Material Adverse
Effect, comply, and, to the extent permitted by Law and attainable using
commercially reasonable efforts, cause all lessees and other Persons operating
or occupying its properties and facilities to comply, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations, properties and facilities; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to address Hazardous Materials at, on, under
or emanating from any of its properties or facilities, in accordance with the
requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
actions to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and appropriate reserves are being maintained
with respect to such circumstances in accordance with GAAP.


6.13            Preparation of Environmental Reports.  If an Event of Default is
continuing (as provided in Section 8.01(c)) relating to Section 5.09 or Section
6.12, or if the Administrative Agent at any time reasonably believes that there
exist violations of Environmental Laws by any Loan Party or any of its
Subsidiaries or that there exist any Environmental Liabilities or Environmental
Claims, in each case
 
 
-117-

--------------------------------------------------------------------------------

 
 
which could reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect, then the following procedure shall be implemented:


(a)            the Administrative Agent shall notify the Loan Parties that it
intends to seek an environmental audit and/or assessment report meeting the
description in subsection (c) below, and shall consult with the Loan Parties on
the facts and circumstances giving rise to the intent;


(b)            the Loan Parties shall have ten (10) Business Days to provide a
response to and otherwise consult with the Administrative Agent and the Required
Lenders;


(c)            if, after the consultation described in subsections (a) and (b)
above, the Administrative Agent and the Required Lenders believe it necessary,
the Loan Parties shall, at the request of the Required Lenders, provide to the
Lenders within 60 days after such request, at the expense of the Borrower, an
environmental audit and/or assessment report with respect to any such Event of
Default, violation, Environmental Liability, and/or Environmental Claim
(“Environmental Audit”).  An Environmental Audit may include, where reasonably
appropriate, soil, air, surface water and groundwater sampling and testing.  The
Environmental Audit shall be prepared by an environmental consulting firm
reasonably acceptable to the Administrative Agent.  The Environmental Audit
will, as relevant, indicate the presence or absence of any such violation,
and/or the presence, absence, Release or threat of Release of Hazardous
Materials and shall include the estimated cost of any compliance, removal,
remedial or other action required to correct any such Event of Default, or
violation, and/or to address any such Environmental Liability and/or
Environmental Claim;


(d)           without limiting the generality of the foregoing, if the
Administrative Agent determines at any time that a material risk exists that any
such audit and/or report will not be provided within the time referred to above,
the Administrative Agent may retain an environmental consulting firm to prepare
such audit and/or report at the expense of the Borrower, and the Borrower hereby
grants and agrees to cause any Subsidiary that owns any real property or
facility described in such request to grant at the time of such request to the
Administrative Agent, the Lenders, such firm and any agents or representatives
thereof an irrevocable non-exclusive license, subject to the rights of tenants
or other Persons with interests in the applicable real property or facility, to
enter onto their respective properties or facilities to undertake such an audit
and/or assessment; and


(e)            without limiting any term or provision of Section 10.07, in
implementing the above described procedures, the Administrative Agent and
Required Lenders will undertake steps deemed reasonable by them under the
circumstances to accommodate specific requests by the Loan Parties to maintain
as confidential information concerning litigation or regulatory compliance
strategy provided to them by the Loan Parties pursuant to this Section.
 
6.14            Designation as Senior Debt.  Designate all Obligations as
“Designated Senior Indebtedness” (or similar term) under, and defined in, any
subordinated indebtedness of the Borrower.
 
6.15            Designation of Unrestricted Subsidiaries.  So long as no Default
has occurred and is continuing, at the option of the Borrower, designate any
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Subsidiary; provided that (i) in the case of designating a Subsidiary as an
Unrestricted Subsidiary, on a Pro Forma Basis, the Borrower shall be in
compliance with Section 7.11(i) for the most recently ended Measurement Period
for which financial statements have been delivered pursuant to Section 6.01,
(ii) the designation of a Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Borrower therein at the date of designation in
an amount equal to the net book value
 
 
-118-

--------------------------------------------------------------------------------

 
 
of the Borrower’s Investment in such Subsidiary and, at the time of such
designation, the aggregate amount of Investments made as a result of
designations of Subsidiaries as Unrestricted Subsidiaries pursuant to this
Section 6.15 shall be subject to compliance with Section 7.03 and (iii) no
Subsidiary may be re-designated an Unrestricted Subsidiary if it was previously
designated an Unrestricted Subsidiary.  Upon the effectiveness of the
designation of a Subsidiary as an Unrestricted Subsidiary, such Unrestricted
Subsidiary shall for all purposes be deemed not to be a “Subsidiary” under and
pursuant to this Agreement or any other Loan Document, unless and until such
time, if ever, as it is re-designated to be a Subsidiary as herein provided. 
Upon the effectiveness of the designation of a Subsidiary that is a Guarantor as
an Unrestricted Subsidiary, such Subsidiary shall cease to be a Guarantor, and
it shall be released from the Guaranty, the Security Agreement and any other
Loan Document to which it is a party (and the Administrative Agent shall take
the actions required by Section 9.10 to effect such release).  The
re-designation of any Unrestricted Subsidiary as a Subsidiary shall constitute
the incurrence at the time of designation of any Investment, Indebtedness or
Liens of such Subsidiary existing at such time; provided that, by way of
clarification and not limitation, such designation shall not be construed to be
an acquisition by the Borrower or the Subsidiary that is the parent of such
Unrestricted Subsidiary for the purposes of Section 7.03.  Upon the
effectiveness of re-designation of any Unrestricted Subsidiary as a Subsidiary,
such Subsidiary shall be subject to the requirements of Section 6.17.


6.16            Compliance with Anti-Terrorism Laws; Anti-Corruption Laws and
Sanctions.


(a)                The Borrower will not directly or, knowingly, indirectly (i)
deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to any Anti-Terrorism Law or (ii) engage
in or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law.


(b)                Ashland will maintain in effect and enforce policies and
procedures designed to ensure compliance by Ashland, its subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.


(c)                The Borrower will not directly or  indirectly knowingly cause
or permit any of the funds of any Loan Party that are used to repay the Credit
Extensions to be derived from any unlawful activity with the result that the
making of the Credit Extensions would be in violation of any Anti-Terrorism Law.


6.17            Covenant to Guarantee Obligations and Give Security.


(a)                Subject to this Section 6.17, with respect to any property
acquired after the Closing Date by any Loan Party that is intended to be subject
to the Lien created by any of the Collateral Documents but is not so subject,
promptly (and in any event within 30 days after the acquisition thereof) (i)
execute and deliver to the Administrative Agent (x) such amendments or
supplements to the relevant Collateral Documents or such other documents as the
Administrative Agent shall reasonably deem necessary or advisable to grant to
the Administrative Agent, for its benefit and for the benefit of the other
Secured Parties, a Lien on such property subject to no Liens other than Liens
permitted under the Loan Documents and (y) to the extent reasonably requested by
the Administrative Agent, opinions and other documents of the type referred to
in Section 4.01(a), and (ii) take all actions necessary to cause such Lien to be
duly perfected to the extent required by such Collateral Document in accordance
with all applicable requirements of Law, including the filing of financing
statements in such jurisdictions as may be reasonably requested by the
Administrative Agent.  The Borrower shall otherwise take such actions and
execute and/or deliver to the Administrative Agent such documents as the
Administrative Agent shall reasonably require to confirm the validity,
perfection and priority of the Lien of the Collateral Documents on such
after-acquired properties.  Notwithstanding the foregoing or anything in this
Agreement (including this Section 6.17 and Section 6.18) or any other Loan
Document to the contrary, no Loan Party shall be required to
 
 
-119-

--------------------------------------------------------------------------------

 
 
execute and deliver any collateral agreements governed by the laws of, or
otherwise take any action to perfect any Lien under this Agreement or any other
Loan Document in, any jurisdiction other than the United States, any State
thereof and the District of Columbia.


(b)                With respect to any Person that is or becomes a Subsidiary
(other than an Excluded Subsidiary) after the Closing Date or any Subsidiary
that ceases to be an Excluded Subsidiary, promptly (and in any event (A) within
30 days (or such longer period as the Administrative Agent may agree in its sole
discretion) after such Person becomes a Subsidiary or ceases to be an Excluded
Subsidiary or (B) within 30 days (or such longer period as the Administrative
Agent may agree in its sole discretion) after financial statements have been
delivered pursuant to Section 6.01 (commencing with the financial statements for
the quarter ending June 30, 2017) indicating that such Subsidiary has ceased to
be an Excluded Subsidiary, as the case may be (for the avoidance of doubt, a
Subsidiary’s status as an Immaterial Subsidiary need not otherwise be tested
except as set forth in this Section 6.17(b)) (i) except as provided below,
deliver to the Administrative Agent the certificates, if any, representing all
of the Equity Interests of such Subsidiary that are directly owned by the
Borrower or a Guarantor, together with undated stock powers or other appropriate
instruments of transfer executed and delivered in blank by a duly authorized
officer of the holder(s) of such Equity Interests, and all intercompany notes
owing from such Subsidiary to any Loan Party together with instruments of
transfer executed and delivered in blank by a duly authorized officer of such
Loan Party and (ii) cause such new Subsidiary (other than an Excluded
Subsidiary) (A) to (x) execute a joinder agreement to the Guaranty or such
comparable documentation to become a Guarantor and a joinder agreement to the
Security Agreement, substantially in the form annexed thereto and (y) to the
extent reasonably requested by the Administrative Agent, to deliver opinions and
other documents of the type referred to in Section 4.01(a), and (B) to take all
actions necessary or advisable in the reasonable opinion of the Administrative
Agent to cause the Lien created by the applicable Security Agreement to be duly
perfected to the extent required by such agreement in accordance with all
applicable requirements of Law, including the filing of financing statements in
such jurisdictions as may be reasonably requested by the Administrative Agent. 
Notwithstanding the foregoing, the Equity Interests required to be pledged and
delivered to the Administrative Agent pursuant to this Section 6.17(b) shall not
include any Excluded Assets (as such term is defined in the Security Agreement).


(c)                Notwithstanding anything to the contrary in this Section
6.17, (i) no Subsidiary shall be required to become a Guarantor in circumstances
where the Administrative Agent and the Borrower reasonably agree that the cost
or other consequences of providing a Guarantee of the Obligations is excessive
in relation to the benefit thereof and (ii) the Collateral shall not include
assets in circumstances where the Administrative Agent and the Borrower
reasonably agree that the cost of obtaining pledge or security interest in such
assets is excessive in relation to the benefit thereof.


(d)               Notwithstanding anything to the contrary in this Section 6.17,
if any Person ceases to be a Guarantor in accordance with this Agreement as a
result of a transaction permitted hereunder or as a result of becoming an
Excluded Subsidiary, the Administrative Agent will, at the Borrower’s expense
and upon receipt of any certifications reasonably requested by the
Administrative Agent in connection therewith and in accordance with Section
9.10, execute and deliver to such Person such documents as such Person may
reasonably request to evidence the release of such Person from its obligations
hereunder and under the other Loan Documents.


(e)                Notwithstanding anything herein to the contrary but subject
to the next succeeding sentence, the Borrower shall be permitted, at its sole
option and from time to time, to designate any Immaterial Subsidiary as a
“Guarantor” and a “Loan Party” upon written notice to the Administrative Agent
so long as the requirements of Section 6.17(b) shall have been satisfied with
respect to such Subsidiary as if it were a Subsidiary that has ceased to be an
Immaterial Subsidiary, and thereafter such
 
 
-120-

--------------------------------------------------------------------------------

 
 
Immaterial Subsidiary shall be deemed to be a Guarantor and a Loan Party for all
purposes of this Agreement and the other Loan Documents; provided that no
Subsidiary designated as a “Guarantor” and a “Loan Party” pursuant to this
Section 6.17(e) may subsequently be re-designated as an Immaterial Subsidiary.


Notwithstanding anything to the contrary in this Section 6.17, the Facilities
shall not be (i) Guaranteed by any Foreign Subsidiary of the Borrower, including
following the Term Loan A Assumption or (ii) secured by Liens on the real
property assets of any Loan Party or any Subsidiary of a Loan Party.


6.18            Further Assurances.


(a)                Promptly upon the reasonable request of the Administrative
Agent, at the Borrower’s expense, the Borrower shall execute, acknowledge and
deliver, or cause the execution, acknowledgment and delivery of, and thereafter
register, file or record, or cause to be registered, filed or recorded, in an
appropriate governmental office, any document or instrument supplemental to or
confirmatory of the Collateral Documents or otherwise deemed by the
Administrative Agent reasonably necessary or desirable for the continued
validity, perfection and priority of the Liens on the Collateral covered thereby
subject to no other Liens except as permitted by the Loan Documents, or obtain
any consents or waivers as may be necessary or appropriate in connection
therewith.  Promptly upon request by the Administrative Agent, or any Lender
through the Administrative Agent, (i) correct any material defect or error that
may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to carry out more effectively the
purposes of the Loan Documents and (iii) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so. The Borrower shall deliver or cause to be delivered to the Administrative
Agent from time to time such other documentation, consents, authorizations,
approvals and orders in form and substance reasonably satisfactory to the
Administrative Agent as the Administrative Agent shall reasonably deem necessary
to perfect or maintain the Liens on the Collateral pursuant to the Collateral
Documents.  Upon the exercise by the Administrative Agent or any Lender of any
power, right, privilege or remedy pursuant to any Loan Document which requires
any consent, approval, registration, qualification or authorization of any
Governmental Authority execute and deliver all applications, certifications,
instruments and other documents and papers that the Administrative Agent or such
Lender may require.


(b)                Concurrently with the Term Loan A Assumption, at the
Borrower’s expense, (i) cause Ashland and Ashland Netherlands to execute the
Borrower Assumption Agreement to this Agreement and, if necessary, each other
Loan Document pursuant to which Ashland and Ashland Netherlands each
acknowledges that immediately upon the consummation of the Term Loan A
Assumption, Ashland Netherlands shall become the “Borrower” and Ashland shall
become a Guarantor, in each case, solely with respect to the Term A-1 Facility
and the Term A-2 Facility under this Agreement and the other Loan Documents and
each shall assume the obligations and rights of the Borrower or a Guarantor, as
applicable, under this Agreement and the other Loan Documents, (ii) Ashland and
Ashland Netherlands (at their own expense) shall each execute, acknowledge and
deliver, or cause the execution, acknowledgment and delivery of, and thereafter
register, file or record, or cause to be registered, filed or recorded, in an
appropriate governmental office, any document or instrument supplemental to or
confirmatory of the Collateral Documents or otherwise deemed by the
Administrative Agent reasonably
 
 
-121-

--------------------------------------------------------------------------------

 
 
necessary or desirable for the creation or continued validity, perfection and
priority of the Liens on the Collateral covered thereby subject to no other
Liens except as permitted by the Loan Documents, or obtain any consents or
waivers as may be necessary or appropriate in connection therewith and (iii)
cause Ashland Netherlands to have, as promptly as practicable following a
request by the Administrative Agent or any Lender, provided all documentation
and other information that the Administrative Agent or such Lender reasonably
requests in order to comply with its obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.


6.19            Post-Closing Covenants.  Except as otherwise agreed by the
Administrative Agent in its sole discretion, the Borrower shall, and shall cause
each of the other Loan Parties to, deliver each of the documents, instruments
and agreements and take each of the actions set forth on Schedule 6.19 within
the time periods set forth therein (or such longer time periods as determined by
the Administrative Agent in its sole discretion).


6.20            Collateral Release Events.  Notwithstanding anything to the
contrary contained in this Agreement or any Loan Document, if at any time a
Collateral Release Event shall have occurred and be continuing, then (a) all
Collateral and the Collateral Documents shall be released automatically and the
provisions in the Loan Documents with respect to such Collateral shall be
terminated without any further action and (b) all Guarantees (other than as set
forth in the proviso to this clause (b)) under the Guaranty shall be released
automatically and the provisions in the Loan Documents with respect to such
Guarantees shall be terminated without any further action; provided, however,
that in no event shall (x) the Guarantee of any Parent Guarantor, and (y) to the
extent that Ashland Netherlands is a Borrower under this Agreement, the
Guarantee of Ashland, be released upon the occurrence of a Collateral Release
Event.  In connection with the foregoing, the Administrative Agent shall, at
Ashland’s sole expense and at Ashland’s request, promptly (i) return to Ashland
all certificates and instruments evidencing pledged Collateral, (ii) execute and
file in the appropriate location and deliver to Ashland such termination and
full or partial release statements or confirmation thereof, as applicable, and
(iii) do such other things as are reasonably necessary to release the Liens and
the Guarantees (other than as set forth in clause (b) of this Section 6.20) to
be released pursuant hereto promptly upon the effectiveness of any such
release.  Notwithstanding anything herein to the contrary, upon the occurrence
and during the continuance of a Collateral Release Event, the provisions of
Section 6.17 and Section 6.18 relating to the Collateral and the security
interests contemplated hereby and by the Collateral Documents securing the
Obligations shall cease to have any effect.  Upon the occurrence of the
Collateral Release Event, the Borrower shall negotiate in good faith with the
Administrative Agent and the Syndication Agent to amend any provisions of this
Agreement solely to account for the unsecured and not guaranteed nature of the
Facilities upon the occurrence of such Collateral Release Event in a manner that
is substantially consistent with the corresponding provisions of the Existing
Credit Agreement (any such amendment, a “Collateral Release Amendment”).  
Notwithstanding anything to the contrary in this Agreement, any such Collateral
Release Amendment may be effected pursuant to clause (vii) of the second proviso
to Section 10.01.


ARTICLE VII
NEGATIVE COVENANTS


From and after the Closing Date, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation (other than (x) contingent
indemnification obligations and (y) obligations and liabilities under Secured
Cash Management Agreements, Secured Foreign Lines of Credit Agreements, Secured
Hedge Agreements or Secured Letter of Credit Agreements) hereunder shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding or not
otherwise provided for in full in a manner reasonably satisfactory to the
applicable L/C Issuer, the Borrower (references in this Article VII to the
Borrower shall mean Ashland and, for the avoidance of doubt (except for purposes
of
 
 
-122-

--------------------------------------------------------------------------------

 
 
Section 7.10), not Ashland Netherlands) shall not, nor shall it permit any
Subsidiary to, directly or indirectly:


7.01            Liens.  Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, or sign or file or suffer to exist under the Uniform Commercial Code
of any jurisdiction a financing statement that names the Borrower or any of its
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than the following:


(a)            (x) Liens pursuant to any Loan Document, including Liens securing
an L/C Issuer pursuant to Section 2.03(a)(iii)(F) and any other Liens on cash or
deposits granted to the Administrative Agent or any L/C Issuer in accordance
with the terms of this Agreement to Cash Collateralize the Obligations,
(y) Liens securing Indebtedness under the Pari Passu Indenture and any Permitted
Refinancing thereof permitted under Section 7.02; and (z) Liens securing any
Incremental Equivalent Debt (provided that such Liens do not extend to any
assets that are not Collateral);


(b)            Liens existing on the Closing Date and listed on Schedule 7.01
and any renewals or extensions thereof; provided that (i) such Lien shall not
apply to any other property or asset of the Borrower or any Subsidiary, other
than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien and (B) proceeds and products thereof and (ii) any
Permitted Refinancing of the obligations secured or benefitted thereby is
permitted by Section 7.02(d);


(c)            Liens for Taxes not yet due or, if overdue, which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP and either (A) such contest suspends
enforcement or collection of the claim in question or (B) the Borrower or such
Subsidiary takes such actions as are reasonably necessary to replace or
substitute such Lien with a bond or equivalent surety or otherwise prevent the
forfeiture or sale of the subject property or asset as a result of the
enforcement or collection of the claim in question;


(d)            carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which secure
amounts that are not overdue for a period of more than 30 days (or, solely in
the case of Pharmachem and its Subsidiaries for the period prior to the date
that is 90 days after the Closing Date, 90 days) or, if more than 30 days (or 90
days, as applicable) overdue, which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP and either (A) such contest suspends enforcement or collection of the claim
in question, or (B) the Borrower or such Subsidiary takes such actions as are
reasonably necessary to replace or substitute such Lien with a bond or
equivalent surety or otherwise prevent the forfeiture or sale of the subject
property or asset as a result of the enforcement or collection of the claim in
question;


(e)            pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;


(f)            deposits or other security to secure the performance of bids,
trade contracts and leases (other than Indebtedness), statutory obligations
(including obligations under Environmental Laws and Environmental Permits),
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;
 
 


-123-

--------------------------------------------------------------------------------

 
 
(g)           easements, rights-of-way, zoning restrictions, covenants,
conditions and restrictions of record, rights of third parties with respect to
minerals, gas and oil, riparian rights, rights of parties under leases, and
other similar encumbrances affecting real property which, in the aggregate, do
not secure monetary obligations that are substantial in amount and which do not
in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person;


(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);


(i)             Liens securing Indebtedness used to finance the acquisition of
new assets or the construction or improvement of assets; provided that (i) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness, other than proceeds and products thereof, (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition
and (iii) after giving effect to the incurrence of any Liens in reliance on this
clause (i) on a Pro Forma Basis, the Borrower shall be in compliance with
Section 7.11 for the most recently ended Measurement Period for which financial
statements have been delivered pursuant to Section 6.01;


(j)             Liens on Permitted Securitization Transferred Assets arising in
connection with a Permitted Receivables Facility;


(k)           other Liens securing Indebtedness or other obligations outstanding
in an aggregate principal amount not to exceed $200,000,000;


(l)            Liens securing obligations (contingent or otherwise) of the
Borrower or any Subsidiary existing or arising under any Swap Contract that
would otherwise meet the requirements set forth in the proviso to Section
7.02(a);


(m)          Liens attaching to earnest money deposits (or equivalent deposits
otherwise named) made in connection with proposed acquisitions permitted under
this Agreement;


(n)           (i) set-off rights or (ii) Liens arising in connection with
repurchase agreements that are Investments permitted under Section 7.03;


(o)           Liens arising pursuant to Law in favor of a Governmental Authority
in connection with the importation of goods in the ordinary course of business;


(p)            the replacement, extension or renewal of any Lien permitted by
clauses (i) and (j) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (other than releases thereof)
(without increase in the amount or change in any direct or contingent obligor)
of the Indebtedness secured thereby;


(q)           Liens incurred in the ordinary course of business securing
insurance premiums or reimbursement obligations under insurance policies;


(r)            any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into the Borrower
or a Subsidiary in a transaction permitted hereunder) after the date hereof
prior to the time such Person becomes a Subsidiary (or is so merged or
consolidated); provided that (i)
 
 
-124-

--------------------------------------------------------------------------------

 
 
such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary (or such merger or
consolidation), as the case may be, (ii) such Lien shall not apply to any other
property or asset of the Borrower or any Subsidiary, other than assets financed
by the same financing source pursuant to the same financing scheme in the
ordinary course of business and (iii) such Lien shall secure only those
obligations that it secures on the date of such acquisition or the date such
Person becomes a Subsidiary (or is so merged or consolidated) and any Permitted
Refinancing thereof;


(s)           Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon;


(t)            Liens representing any interest or title of any (i) licensor,
sublicensor, lessor or sublessor and where the Borrower or any Subsidiary is a
licensee, sublicensee, lessee or sublessee or (ii) lessee, sublessee, licensee
or sublicensee, in the case of clauses (i) and (ii) under any lease, sublease,
license or sublicense not prohibited by the terms of this Agreement and entered
in to in the ordinary course of business, so long as, in the case of Liens under
clause (ii), all such leases, subleases, licenses and sublicenses do not
individually or in the aggregate (A) interfere in any material respect with the
ordinary conduct of the business of any Loan Party or (B) materially impair the
use (for its intended purposes) or the value of the property subject thereto;


(u)           Liens arising from precautionary Uniform Commercial Code financing
statement filings (or similar filings under applicable Law) regarding leases
entered into by the Borrower or any Subsidiary in the ordinary course of
business;


(v)           in connection with the sale or transfer of any Equity Interests or
other assets in a transaction permitted by Section 7.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;


(w)          in the case of (i) any Subsidiary that is not a Wholly Owned
Subsidiary or (ii) the Equity Interests in any Person that is not a Subsidiary,
any encumbrance or restriction, including any customary put and call
arrangements, related to Equity Interests in such Subsidiary or such other
Person set forth in the organizational documents of such Subsidiary or such
other Person or any related joint venture, shareholders’ or similar agreement;


(x)            Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by the
Borrower or any Subsidiary in the ordinary course of business and not prohibited
by this Agreement;


(y)          any pledge of the Equity Interests of any Unrestricted Subsidiary
to secure Indebtedness of such Unrestricted Subsidiary, to the extent such
pledge constitutes an Investment permitted under this Agreement;


(z)            broker’s Liens securing the payment of commissions in the
ordinary course of business;


(aa)        Liens securing Indebtedness on a pari passu or junior basis with the
Liens securing the Obligations; provided that (i) no Event of Default shall
exist or result therefrom, (ii) if such Indebtedness is subordinated
Indebtedness, the terms of such Indebtedness provide for customary subordination
of such Indebtedness to the Obligations, (iii) no Subsidiary (other than a
Guarantor) is an obligor under such Indebtedness (including pursuant to any
Guarantee thereof)
 
 
-125-

--------------------------------------------------------------------------------

 
 
unless such Subsidiary, substantially concurrently with becoming an obligor
under such Indebtedness, becomes a Guarantor and (iv) after giving effect to the
incurrence of any such Indebtedness on a Pro Forma Basis, the Consolidated First
Lien Net Leverage Ratio for the most recently ended Measurement Period for which
financial statements have been delivered pursuant to Section 6.01 shall not be
greater than 2.00:1.00 (solely for purposes of calculating the Consolidated
First Lien Net Leverage Ratio under this clause (aa), any Indebtedness incurred
pursuant to this clause (aa) that is secured by Liens on a junior basis with the
Liens securing the Obligations shall be deemed to be secured on a pari passu
basis with the Liens securing the Obligations); provided that any such Liens are
subject to an intercreditor agreement reasonably satisfactory to the Borrower
and the Administrative Agent;


(bb)       Liens securing Indebtedness incurred pursuant to Section 7.02(q);
provided that any Liens securing Indebtedness incurred pursuant to clause (ii)
of Section 7.02(q) shall apply only to the property and assets of the Foreign
Subsidiary that incurred such Indebtedness and its Subsidiaries; and


(cc)        Liens on the Collateral securing obligations in respect of Permitted
Pari Passu Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt
and any Permitted Refinancing thereof; provided that any such Liens are subject
to an intercreditor agreement reasonably satisfactory to the Borrower and the
Administrative Agent.


7.02            Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:


(a)           obligations (contingent or otherwise) existing or arising under
any Swap Contract; provided that (i) such obligations are (or were) entered into
by such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with fluctuations in interest rates, foreign
exchange rates or commodity prices and (ii) such Swap Contract does not contain
any provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;


(b)           Indebtedness evidenced by the Existing Senior Notes and any
Permitted Refinancing thereof; provided that no Subsidiary of the Borrower that
is not a Guarantor of the Obligations shall be a guarantor of the Existing
Senior Notes or any Permitted Refinancing thereof;


(c)            Indebtedness of the Borrower owed to any Subsidiary and of any
Subsidiary owed to the Borrower or any other Subsidiary, which Indebtedness
shall (i) in the case of Indebtedness owed to a Loan Party, constitute
“Collateral” under the Security Agreement and (ii) in the case of any
Indebtedness owed by a Loan Party to a Subsidiary that is not a Loan Party, be
subject to an Intercompany Note Subordination Agreement;


(d)           Indebtedness outstanding on the Closing Date and listed on
Schedule 7.02 and any Permitted Refinancing thereof;


(e)            Guarantees by the Borrower of Indebtedness of any Subsidiary, by
any other Loan Party of Indebtedness of the Borrower or any other Subsidiary,
and by any Subsidiary that is not a Loan Party of Indebtedness of any other
Subsidiary that is not a Loan Party; provided that (i) the Indebtedness so
Guaranteed is permitted by this Section 7.02 and (ii) the Guarantees permitted
under this clause (d) shall be subordinated to the Obligations of the applicable
Subsidiary to the same extent and on the same terms as the Indebtedness so
Guaranteed is subordinated to the Obligations;
 
 


-126-

--------------------------------------------------------------------------------

 
 
(f)            Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i), in each case incurred to finance
the acquisition of new assets or the construction or improvement of assets;
provided, however, that after giving effect to the incurrence of any
Indebtedness in reliance on this clause (f) on a Pro Forma Basis, the Borrower
shall be in compliance with Section 7.11 for the most recently ended Measurement
Period for which financial statements have been delivered pursuant to Section
6.01;


(g)           Indebtedness of any Person that becomes a Subsidiary (or that is
merged or consolidated with or into the Borrower or any Subsidiary) after the
Closing Date in accordance with the terms of Section 7.03, which Indebtedness is
existing at the time such Person becomes a Subsidiary (or that is merged or
consolidated with or into the Borrower or any Subsidiary) (other than
Indebtedness incurred solely in contemplation of such Person’s becoming a
Subsidiary, or being merged or consolidated with or into the Borrower or any
Subsidiary);


(h)           Indebtedness to the Receivables Financiers arising under or
incidental to the Permitted Receivables Facilities not to exceed $400,000,000 at
any time outstanding; and to the extent that any purported sale, transfer or
contribution of Permitted Securitization Transferred Assets from the Borrower or
any Subsidiary to a Special Purpose Finance Subsidiary shall ever be deemed not
to constitute a true sale, any Indebtedness of the applicable Special Purpose
Finance Subsidiary to the Borrower and its Subsidiaries arising therefrom;


(i)             Indebtedness that may be deemed to exist pursuant to any
performance bond, surety, statutory appeal or similar obligation entered into or
incurred by the Borrower or any of its Subsidiaries in the ordinary course of
business;


(j)            other Indebtedness the aggregate unpaid principal amount of which
shall not at any time exceed $250,000,000;


(k)            Indebtedness consisting of the financing of insurance premiums;


(l)             Indebtedness (i) incurred in connection with an Investment or
Disposition permitted hereunder constituting indemnification obligations or
obligations in respect of purchase price or other similar adjustments and (ii)
consisting of deferred compensation or other similar arrangements incurred by
the Borrower or any Subsidiary in connection with an Investment permitted
hereunder;


(m)          Indebtedness created under this Agreement or any other Loan
Document;


(n)           other Indebtedness of the Loan Parties; provided that (i) no Event
of Default shall exist or result therefrom, (ii) if such Indebtedness is
subordinated Indebtedness, the terms of such Indebtedness provide for customary
subordination of such Indebtedness to the Obligations, (iii) no Subsidiary
(other than a Guarantor) is an obligor under such Indebtedness (including
pursuant to any Guarantee thereof) unless such Subsidiary, substantially
concurrently with becoming an obligor under such Indebtedness, becomes a
Guarantor, (iv) if such Indebtedness is secured, it shall not be secured by any
assets that do not constitute the Collateral and (v) after giving effect to the
incurrence of any Indebtedness in reliance on this clause (n) on a Pro Forma
Basis, the Consolidated Interest Coverage Ratio for the most recently ended
Measurement Period for which financial statements have been delivered pursuant
to Section 6.01 shall not be less than 2.00:1.00;
 
 


-127-

--------------------------------------------------------------------------------

 
 
(o)           Indebtedness constituting Incremental Equivalent Debt and any
Permitted Refinancing thereof;


(p)           Refinancing Equivalent Debt and any Permitted Refinancing thereof;


(q)           (i) Indebtedness under Secured Foreign Line of Credit Agreements
and Secured Letter of Credit Agreements and (ii) Indebtedness under working
capital and other similar lines of credit of Foreign Subsidiaries in an
aggregate principal amount at any time outstanding not to exceed $100,000,000;
and


(r)            Indebtedness of the Borrower owed to any Subsidiary and of any
Subsidiary owed to the Borrower or any other Subsidiary, in each case incurred
in order to consummate the Reorganization.


7.03            Investments.  Make or hold any Investments, except:


(a)           Investments held by the Borrower and its Subsidiaries in the form
of Cash Equivalents;


(b)           loans or advances to officers, directors and employees of the
Borrower and its Subsidiaries in an aggregate amount not to exceed $10,000,000
at any time outstanding, for travel, entertainment, relocation and analogous
ordinary business purposes;


(c)            (i) Investments by the Borrower in any Subsidiary and by any
Subsidiary in the Borrower or any other Subsidiary and (ii) Investments in joint
venture entities in an aggregate amount invested not to exceed $200,000,000
during each fiscal year of the Borrower, plus, for the fiscal year ended
September 30, 2017, any unused amounts under Section 7.03(c)(ii) of the Existing
Credit Agreement; provided that in the event the Borrower or any Subsidiary
received a return of any such Investment pursuant to this clause (ii), an amount
equal to such return, not to exceed the amount of the original Investment, shall
be available for Investments in the fiscal year of the Borrower in which such
return is received and thereafter; provided, further, that the unused amount in
any year may be carried over into successive years;


(d)           (i) Investments consisting of extensions of credit in the nature
of accounts receivable or notes receivable arising from the grant of trade
credit in the ordinary course of business, and (ii) Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;


(e)            Guarantees not prohibited by Section 7.02;


(f)            Investments (other than those referred to in Section 7.03(c)(i))
existing on the Closing Date and set forth on Schedule 7.03;


(g)            the purchase or other acquisition of all of the Equity Interests
in, or all or substantially all of the property of, or business unit or division
of, any Person that, upon the consummation thereof, will be wholly-owned
directly by the Borrower or one or more of its wholly-owned Subsidiaries
(including as a result of a merger or consolidation); provided that, with
respect to each purchase or other acquisition made pursuant to this Section
7.03(g):
 
 


-128-

--------------------------------------------------------------------------------

 
 
(i)               the Loan Parties and any such newly created or acquired
Subsidiary shall, or will within the times specified therein, have complied with
the requirements of Section 6.17 (to the extent applicable);


(ii)             (A) immediately before and immediately after giving effect to
any such purchase or other acquisition, no Default shall have occurred and be
continuing; and (B) immediately after giving effect to such purchase or other
acquisition on a Pro Forma Basis, the Borrower and its Subsidiaries shall be in
compliance with all of the covenants set forth in Section 7.11 for the most
recently ended Measurement Period for which financial statements have been
delivered pursuant to Section 6.01; and


(iii)            as to any such acquisition involving cash consideration of more
than $50,000,000 in the aggregate, the Borrower shall have delivered to the
Administrative Agent, at least five Business Days prior to the date on which any
such purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (g) have been satisfied or will be satisfied, in each case to the extent
required to be satisfied, on or prior to the consummation of such purchase or
other acquisition.


(h)           any Investment by the Borrower and its Subsidiaries in a Special
Purpose Finance Subsidiary which, in the judgment of the Borrower, is prudent
and reasonably necessary in connection with, or otherwise required by the terms
of, any Permitted Receivables Facility;


(i)             other Investments not exceeding $300,000,000 in the aggregate at
any one time;


(j)             any designation of Subsidiaries as Unrestricted Subsidiaries in
compliance with Section 6.15;


(k)           other Investments; provided that, at the time each such Investment
is made in reliance on this clause (k), the aggregate amount of such Investment
does not exceed the Available Amount at such time;


(l)             Investments of any Person existing at the time such Person
becomes a Subsidiary or consolidates or merges with the Borrower or any
Subsidiary so long as such Investments were not made in contemplation of such
Person becoming a Subsidiary or of such consolidation or merger;


(m)          Investments made as a result of the receipt of noncash
consideration from any Disposition in compliance with Section 7.05;


(n)           Investments in the ordinary course of business consisting of
endorsements for collection or deposit;


(o)           Investments resulting from any pledge or deposit not prohibited by
Section 7.01;


(p)           Investments in respect of Swap Contracts of the type that satisfy
the requirements set forth in the proviso to Section 7.02(a);


(q)           [reserved];
 
 


-129-

--------------------------------------------------------------------------------

 
 
(r)            the consummation of the Acquisition and the associated
acquisition of a minority interest in Avoca Inc.; and


(s)            any other Investments, so long as (A) immediately before and
immediately after giving effect to any such Investment, no Event of Default
shall have occurred and be continuing; and (B) immediately after giving effect
to any such Investment, the Consolidated Net Leverage Ratio on a Pro Forma Basis
for the Borrower and its Subsidiaries shall be no greater than 3.50:1.00 for the
most recently ended Measurement Period for which financial statements have been
delivered pursuant to Section 6.01.


7.04             Fundamental Changes.  Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default exists or would result therefrom:


(a)           any Subsidiary may merge or consolidate with (i) the Borrower;
provided that the Borrower shall be the continuing or surviving Person, or (ii)
any one or more other Subsidiaries; provided that when any Loan Party is merging
with another Subsidiary (which may be another Loan Party), the continuing or
surviving Person shall be a Loan Party;


(b)           any Loan Party may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Loan Party (other than a Disposition from Ashland to Ashland Netherlands);


(c)           any Subsidiary that is not a Loan Party may Dispose of all or
substantially all its assets (upon voluntary liquidation or otherwise) to (i)
another Subsidiary that is not a Loan Party or (ii) a Loan Party;


(d)           so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, any Subsidiary may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto, in the case of any such merger or consolidation to which
any Loan Party (other than the Borrower) is a party, (i) a Loan Party is the
surviving Person or (ii) such merger or consolidation otherwise complies with
Section 7.03;


(e)            (x) Ashland may merge or consolidate with any other Person
organized under the Laws of the United States, any State thereof or the District
of Columbia but only so long as (i) Ashland is the continuing or surviving
Person or (ii) if Ashland is not the continuing or surviving Person, (A) such
merger effects a re-domestication of Ashland’s jurisdiction of formation, (B)
each of the Re-Domestication Requirements shall have been satisfied and (C) at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing and (y) Ashland Netherlands may merge or
consolidate with any other Person organized under the Laws of the Netherlands,
the United States, any State thereof or the District of Columbia or any other
jurisdiction outside of the United States, as approved by the Administrative
Agent and the Required Lenders, but only so long as (i) Ashland Netherlands is
the continuing or surviving Person or (ii) if Ashland Netherlands is not the
continuing or surviving Person, (A) each of the Re-Domestication Requirements
shall have been satisfied and (B) at the time thereof and immediately after
giving effect thereto, no Default shall have occurred and be continuing;
 
 


-130-

--------------------------------------------------------------------------------

 
 
(f)            Dispositions permitted by Section 7.05 (other than (i)
Dispositions permitted by Section 7.05(e)(i) and (ii) Dispositions of all or
substantially all assets of the Borrower and its Subsidiaries pursuant to
Section 7.05(g)); and


(g)           any Subsidiary (but not the Borrower) may merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of its assets, in
order to consummate the Reorganization.


7.05             Dispositions.  Make any Disposition or enter into any agreement
to make any Disposition, except:


(a)           Dispositions of obsolete or worn out property in the ordinary
course of business, or property no longer used or useful in the business of the
Borrower or such Subsidiary, in each case whether now owned or hereafter
acquired;


(b)           Dispositions of inventory and Cash Equivalents in the ordinary
course of business;


(c)            Dispositions of equipment or real property other than through a
lease transaction to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such Disposition are reasonably promptly applied to the purchase price of
such replacement property or to Indebtedness incurred to acquire such
replacement property; and Dispositions of equipment or real property through a
lease transaction to the extent that such lease is on fair and reasonable terms
in an arm’s-length transaction;


(d)           Dispositions of property by any Subsidiary to the Borrower or any
other Subsidiary or by the Borrower to any Subsidiary; provided that any
Disposition involving a Subsidiary that is not a Loan Party shall be made in
compliance with Section 7.08 (excluding clause (b) thereof);


(e)            (i) Dispositions permitted by Section 7.04 and (ii) Dispositions
for fair market value in a transaction in exchange for which an Investment
permitted by Section 7.03 (other than Section 7.03(s)) is received;


(f)            licenses or sublicenses of IP Rights in the ordinary course of
business and substantially consistent with past practice;


(g)           Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.05; provided that at the time of such
Disposition, no Event of Default shall have occurred, be continuing or would
result from such Disposition;


(h)           Dispositions of Permitted Securitization Transferred Assets
pursuant to any Permitted Receivables Facility;


(i)             Dispositions of accounts receivable in connection with the
compromise, settlement or collection thereof consistent with past practice;


(j)             Dispositions of property to the extent that such property
constitutes an Investment permitted by Section 7.03(d)(ii), (l) or (m) or
another asset received as consideration for the Disposition of any asset
permitted by this Section 7.05;
 
 


-131-

--------------------------------------------------------------------------------

 
 
(k)            Dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Subsidiary; and


(l)             Dispositions made in order to consummate the Reorganization and
Dispositions of assets constituting the Valvoline Business (as defined in the
Existing Credit Agreement);


provided, however, that any of the foregoing Dispositions (other than any
Disposition pursuant to clause (a), (d), (e)(i), (k) or (l) of this Section
7.05) shall be for fair market value, as determined reasonably and in good faith
by, as the case may be, the Borrower or the applicable Subsidiary.


7.06            Restricted Payments.  Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that, so long as no Event of Default shall have occurred and be
continuing at the time of any action described below or would result therefrom:


(a)           each Subsidiary may make Restricted Payments to the Borrower, any
Subsidiaries of the Borrower (provided that if the Subsidiary making such
Restricted Payment is a Loan Party, then the Subsidiary to which such Restricted
Payment is made shall also be a Loan Party) and any other Person that owns a
direct Equity Interest in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;


(b)           the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;


(c)           the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire its common Equity Interests with the proceeds received from the
substantially concurrent issue of new common Equity Interests;


(d)           the Borrower and each Subsidiary may make Restricted Payments made
to shareholders of any Person (other than an Affiliate of the Borrower) acquired
by merger pursuant to an acquisition permitted under this Agreement;


(e)           the Borrower and each Subsidiary may make Restricted Payments not
otherwise permitted under this Section 7.06 (other than Restricted Payments
consisting of divisions, lines of business or the stock of Subsidiaries);
provided that on a Pro Forma Basis the Borrower’s Consolidated Net Leverage
Ratio shall be less than 3.50:1.00 for the most recently ended Measurement
Period for which financial statements have been delivered pursuant to Section
6.01;


(f)            the Borrower and each Subsidiary may make other Restricted
Payments not otherwise permitted under this Section 7.06 not exceeding
$125,000,000 in the aggregate per fiscal year of the Borrower;


(g)           the Borrower and each Subsidiary may make other Restricted
Payments not otherwise permitted under this Section 7.06; provided that, at the
time each such Restricted Payment is made in reliance on this clause (g), the
aggregate amount of such Restricted Payment does not exceed the Available Amount
at such time;
 
 


-132-

--------------------------------------------------------------------------------

 
 
(h)           the Borrower may make cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Equity Interests in the
Borrower;


(i)             the Borrower may make Restricted Payments  pursuant to and in
accordance with stock option plans or other benefit plans or agreements for
directors, officers or employees of the Borrower and its Subsidiaries that are
approved in good faith by the board of directors of the Borrower;


(j)             the Borrower may repurchase Equity Interests upon the exercise
of stock options if such Equity Interests represent a portion of the exercise
price of such options;


(k)            with respect to any taxable period for which the Borrower is a
disregarded entity or the Borrower or any of its Subsidiaries is a member of a
consolidated, combined, unitary or similar tax group of which Ashland Global (or
any Subsidiary of Ashland Global that is a direct or indirect parent of the
Borrower) is the common parent (a “Tax Group”), the Borrower or any Subsidiary
may make any Restricted Payment necessary to permit Ashland Global (or any
Subsidiary of Ashland Global that is a direct or indirect parent of the
Borrower) to pay any consolidated, combined, unitary or similar Taxes that are
due and payable by Ashland Global (or any Subsidiary of Ashland Global that is a
direct or indirect parent of the Borrower) for such taxable period that are
attributable to the income of the Borrower (determined as if the Borrower were a
stand-alone corporation) and/or its applicable Subsidiaries; provided that the
Restricted Payments made pursuant to this paragraph (k) in respect of any
taxable period shall not exceed the liability for such Taxes that the Borrower
and/or the applicable Subsidiaries would have paid for such taxable period were
such Taxes determined as if such entity(ies) were a stand-alone taxpayer or a
stand-alone group, reduced by any such Taxes paid by the Borrower and/or any of
its Subsidiaries; and provided, further, that the cash distributions made
pursuant to this paragraph (k) in respect of any Taxes attributable to the
income of any Unrestricted Subsidiaries may be made only to the extent that such
Unrestricted Subsidiaries have made cash payments for such purpose to the
Borrower or any Restricted Subsidiaries;


(l)            any Subsidiary may make any Restricted Payment in order to
consummate the Reorganization; and


(m)          following the consummation of the Term Loan A Assumption, for so
long as Ashland Netherlands remains a wholly-owned, direct or indirect
Subsidiary of Ashland, Ashland Netherlands may make Restricted Payments not
otherwise permitted by clauses (a) through (l) of this Section 7.06.


7.07            Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the Closing Date or any business substantially
related, reasonably complementary or incidental thereto.


7.08            Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Subsidiary as would be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm’s-length transaction with a
Person other than an Affiliate; provided that the foregoing restriction shall
not apply to (a) transactions between or among any Loan Party and/or any
Subsidiary (not involving any other Affiliate), (b) other transactions between
or among any two or more of the Borrower and the Subsidiaries that are permitted
under Section 7.03, 7.04 or 7.05, (c) the Permitted Receivables Facilities, (d)
employment and severance arrangements between the Borrower
 
 
-133-

--------------------------------------------------------------------------------

 
 
or any Subsidiary and its officers and employees in the ordinary course of
business, (e) the payment of customary fees and indemnities to directors,
officers and employees of the Borrower and its Subsidiaries in the ordinary
course of business, (f) Restricted Payments permitted by Section 7.06, (g) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by the Borrower’s board of directors
and (h) subject to Section 7.14, any transactions contemplated by the
Reorganization.


7.09            Burdensome Agreement.  Enter into or permit to exist any
Contractual Obligation that limits the ability of (a) any Subsidiary to make
Restricted Payments to the Borrower or any Guarantor or to otherwise transfer
property to or invest in the Borrower or any Guarantor, (b) any Loan Party to
Guarantee the Indebtedness of the Borrower (other than Contractual Obligations
in agreements governing Indebtedness incurred after the Closing Date in
accordance with Section 7.02) or (c) the Borrower or any Loan Party to create,
incur, assume or suffer to exist Liens on property of such Person, in each case
except for (i) any Contractual Obligations which exist on the Closing Date and
are set forth on Schedule 7.09 (provided that, on or prior to the date that is
20 Business Days after the Closing Date, Schedule 7.09 may be amended by the
Borrower, with retroactive effect to the Closing Date and without the consent of
any Lender, to add any additional Contractual Obligations identified by the
Borrower, so long as all such amendments, taken as a whole, shall not be adverse
in any material respect to the interests of the Lenders in the good faith
judgment of the Borrower) (and any renewal, extension or replacement thereof so
long as such renewal, extension or replacement does not expand the scope of such
Contractual Obligations to any material extent), (ii) this Agreement, any other
Loan Document and the Existing Senior Notes Documents and any Permitted
Refinancing thereof, (iii) any Contractual Obligations that are binding on a
Person at the time such Person becomes a Subsidiary, so long as such Contractual
Obligations were not entered into solely in contemplation of such Person
becoming a Subsidiary (and any renewal, extension or replacement thereof so long
as such renewal, extension or replacement does not expand the scope of such
Contractual Obligations to any material extent), (iv) any Contractual
Obligations that arise in connection with a Disposition permitted by Section
7.05, (v) any Contractual Obligations that are provisions in joint venture
agreements and other similar agreements applicable to joint ventures and not
prohibited by the terms of this Agreement, (vi) any negative pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
Section 7.02 but solely to the extent that any such negative pledge or
restriction applies only to the property or assets securing such Indebtedness,
(vii) any Contractual Obligations that are customary restrictions on leases,
subleases, licenses, sublicenses or asset sale agreements otherwise permitted
hereunder so long as such restrictions apply only to the assets that are the
subject thereof, (viii) any Contractual Obligations that are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest, (ix) any Contractual Obligations that are customary
provisions restricting assignment or transfer or any agreement entered into in
the ordinary course of business and (x) any Contractual Obligations that exist
under or by reason of applicable Law, or are required by any regulatory
authority having jurisdiction over the Borrower or any Subsidiary or any of
their respective businesses.


7.10            Use of Proceeds.  Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.


7.11            Financial Covenants.  Solely with respect to the Term A-1
Facility, the Term A-2 Facility and the Revolving Credit Facility:


(i)                 Consolidated Net Leverage Ratio.  Permit the Consolidated
Net Leverage Ratio as of the end of any fiscal quarter of the Borrower to be
greater than 4.50:1.00.
 
 


-134-

--------------------------------------------------------------------------------

 
 
(ii)                Consolidated Interest Coverage Ratio.  Permit the
Consolidated Interest Coverage Ratio as of the end of any fiscal quarter of the
Borrower to be less than 3.00:1.00.


7.12            Amendments of Organization Documents.  Amend any of its
Organization Documents in any way that has a material and adverse effect on the
interests of the Lenders or the Administrative Agent.


7.13            Accounting Changes.  Make any change in (a) accounting policies
or reporting practices that is not an acceptable change under GAAP or (b) its
fiscal year.


7.14            Amendment, Etc., of Indebtedness.  Except to the extent not
materially adverse individually or in the aggregate to the interests of the
Lenders, amend, modify or change in any manner any term or condition of any
Indebtedness under the Pari Passu Indenture, except for any Permitted
Refinancing thereof permitted by Section 7.02.  Notwithstanding the foregoing,
the Borrower shall not, nor shall it permit any Subsidiary to, increase the
principal amount of Indebtedness outstanding as of the date hereof under the
Pari Passu Indenture.


7.15            Activities of Ashland Global.  Permit Ashland Global or any of
its Subsidiaries that is a direct or indirect parent of the Borrower, to
conduct, transact or otherwise engage in any active trade or business or
operations other than through the Borrower or any Subsidiary thereof; provided
that the foregoing will not prohibit, with respect to Ashland Global or any such
Subsidiary:  (i) its ownership of the Equity Interests of its direct
Subsidiaries, (ii) the maintenance of its legal existence and, with respect to
Ashland Global, status as a public company (including the ability to incur fees,
costs and expenses relating to such maintenance), (iii) with respect to Ashland
Global, any public offering of its common stock, (iv) the making of dividends or
distributions on, or repurchases of, its Equity Interests, (v) the making of
contributions to (or other equity investments in) the capital of its direct
Subsidiaries, (vi) Ashland Global or any such Subsidiary providing a Guarantee
of Indebtedness or other obligations of the Borrower or its Subsidiaries (so
long as, contemporaneously with or prior to such Guarantee, Ashland Global or
such Subsidiary, as the case may be, fully and unconditionally guarantees the
Obligations pursuant to a Guarantee in form and substance reasonably
satisfactory to the Administrative Agent), (vii) participating in tax,
accounting and other administrative matters as a member or parent of the
consolidated group, (viii) providing indemnification to officers and directors,
(ix) the merger or consolidation of Ashland Global with any such Subsidiary (so
long as Ashland Global is the surviving entity), or by any such Subsidiary with
any other such Subsidiary, and (x) activities incidental to the businesses or
activities described above.


ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES


8.01            Events of Default.  Any of the following occurring or existing
on or after the Closing Date shall constitute an “Event of Default”:


(a)            Non-Payment.  The Borrower or any other Loan Party fails to (i)
pay when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations or Swing Line Loans, or (ii) pay within five Business Days after the
same becomes due, any interest on any Loan or on any L/C Obligation or Swing
Line Loan, or any fee due hereunder, or any other amount payable hereunder or
under any other Loan Document; or


(b)            Specific Covenants.  The Borrower fails, on and after the Closing
Date, to perform or observe any term, covenant or agreement contained in any of
Section 6.03, 6.05(a) (solely with respect to the existence of the Borrower),
6.11 or Article VII; provided that a breach
 
 
-135-

--------------------------------------------------------------------------------

 
 
of Section 7.11 will not constitute an Event of Default for purposes of the Term
B Facility, and Term B Lenders will not be entitled to exercise any remedies
with respect to an uncured breach of Section 7.11 until the date, if any, on
which the Revolving Facility Commitments have been terminated and the Revolving
Facility Loans, if any, and the Term A-1 Loans and/or the Term A-2 Loans have
been accelerated as a result of such breach; or


(c)            Other Defaults.  Any Loan Party fails, on and after the Closing
Date, to perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days following the
earlier of (A) notice thereof to the Borrower from the Administrative Agent or
any Lender; or (B) knowledge thereof by a Responsible Officer; or


(d)            Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party in Article V, in any other Loan Document, or in
any document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (except that any representation and warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct) when made or deemed made; or


(e)            Cross-Default.  (i) Any Loan Party or any Subsidiary thereof (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise but only after any required
notice, the expiration of any permitted grace period or both) in respect of the
Existing Senior Notes or any other Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate outstanding principal amount (including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event (but only after any required notice,
the expiration of any permitted grace period or both) is to cause, or to permit
the holder or holders of such Indebtedness or the beneficiary or beneficiaries
of such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; provided that this clause (e)(i)(B) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which a Loan Party or any Subsidiary thereof is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by such Loan Party or such Subsidiary as a
result thereof is greater than the Threshold Amount; or (iii) there occurs a
termination event or event of default under any Permitted Receivables Facility
when the amount outstanding (including undrawn committed or available amounts)
thereunder exceeds the Threshold Amount, which termination event or event of
default is not cured or waived within any applicable grace period; or
 
 


-136-

--------------------------------------------------------------------------------

 
 
(f)            Insolvency Proceedings, Etc.  Any Loan Party or any Material
Subsidiary thereof institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or


(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Material Subsidiary thereof becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied, in each case
by judgment, against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 60 days after its issue or
levy; or


(h)            Judgments.  There is entered against any Loan Party or any
Material Subsidiary thereof (i) one or more final judgments or orders for the
payment of money in an aggregate amount (as to all such judgments and orders)
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A-” by A.M.
Best Company, has been notified of the potential claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or


(i)             ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which, when taken together with all other ERISA Events or
similar events with respect to Foreign Plans that have occurred, has resulted or
would reasonably be expected to result in liability of the Borrower or any
Subsidiary in an aggregate amount in excess of the Threshold Amount, (ii) the
Borrower, any Subsidiary or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount, or (iii) a
termination, withdrawal or noncompliance with applicable law or plan terms
occurs with respect to Foreign Plans and such termination, withdrawal or
noncompliance, when taken together with all other terminations, withdrawals or
noncompliance with respect to Foreign Plans and ERISA Events that have occurred,
has resulted or would reasonably be expected to result in liability of the
Borrower or any Subsidiary in an aggregate amount in excess of the Threshold
Amount; or


(j)             Invalidity of Loan Documents.  Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person acting on behalf of a Loan Party contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or
 
 
-137-

--------------------------------------------------------------------------------


 
(k)            Change of Control.  There occurs any Change of Control; or


(l)             Collateral Documents.  Any Collateral Document after execution
and delivery thereof pursuant to Section 4.02, 6.17, 6.18, 6.19 or 6.20 shall
for any reason (other than pursuant to the terms hereof or thereof or solely as
the result of acts or omissions by the Administrative Agent or any Lender) cease
to create a valid and perfected first priority Lien (subject to Liens permitted
by any Loan Document) on the Collateral purported to be covered thereby, except
where the value of all such Collateral does not exceed $25,000,000 in the
aggregate.


8.02            Remedies upon Event of Default.  If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:


(a)           declare the commitment of each Lender to make Loans and any
obligation of any L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;


(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;


(c)            require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and


(d)           exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.


8.03             Application of Funds.  After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the applicable L/C
Issuer) arising under the Loan Documents and amounts payable under
 
 
-138-

--------------------------------------------------------------------------------

 
 
Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;


Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements, Secured Foreign Line of Credit Agreements, Secured Letter of
Credit Agreements and Secured Cash Management Agreements and to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit, ratably among the Lenders, the L/C Issuers, the
Hedge Banks, the Foreign Line of Credit Banks, the Secured Letter of Credit
Banks and the Cash Management Banks in proportion to the respective amounts
described in this clause Fourth held by them; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law;


provided that the foregoing shall be subject to any obligation under the
Collateral Documents to make payments to holders of the Pari Passu Notes (as
defined in the Security Agreement).


Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, delivered to the Borrower.


Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements, Foreign Line of Credit Agreements, Secured Letter of Credit
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice of
such agreements prior to the time of application of the proceeds described
above, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank, Foreign Line of Credit
Bank, Secured Letter of Credit Bank or Hedge Bank, as the case may be.  Each
Cash Management Bank, Foreign Line of Credit Bank, Secured Letter of Credit Bank
or Hedge Bank not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX hereof for itself and its Affiliates as if a “Lender”
party hereto.


8.04            Collateral Allocation Mechanism.  The following provisions of
this Section 8.04 shall apply solely from and after the date, if any, of the
consummation of the Term Loan A Assumption and shall be of no effect prior to
such date.  After the exercise of remedies provided for in Section 8.02 (or
after the Loans have automatically become immediately due and payable and the
L/C Obligations have automatically been required to be Cash Collateralized as
set forth in the proviso to Section 8.02), any amounts received on account of
the Obligations shall be applied by the Administrative Agent in the following
order:


(a)            On the CAM Exchange Date, the Lenders shall automatically and
without further act (and without regard to the provisions of Section 10.06 (but
which such provisions shall remain applicable
 
 
-139-

--------------------------------------------------------------------------------

 
 
following such exchange)) be deemed to have exchanged interests in the Loans
(other than the Swing Line Loans) and participations in Swing Line Loans and
Letters of Credit, such that in lieu of the interest of each Lender in each Loan
and Letter of Credit in which it shall participate as of such date, such Lender
shall hold an interest in every one of the Loans (other than the Swing Line
Loans) and a participation in every one of the Swing Line Loans and Letters of
Credit, whether or not such Lender shall previously have participated therein,
equal to such Lender’s CAM Percentage thereof.  It is understood and agreed that
the CAM Exchange, in itself, will not affect the aggregate amount of the
Obligations owing by the Borrower on the CAM Exchange Date.  Each Lender and
each Loan Party hereby consents and agrees to the CAM Exchange, and each Lender
agrees that the CAM Exchange shall be binding upon its successors and assigns
and any Person that acquires a participation in its interests in any Loan or any
participation in any Swing Line Loan or Letter of Credit.  Each Loan Party
agrees from time to time after the CAM Exchange Date to execute and deliver to
the Administrative Agent all such promissory notes and other instruments and
documents as the Administrative Agent shall reasonably request to evidence and
confirm the respective interests of the Lenders after giving effect to the CAM
Exchange, and each Lender agrees to surrender any promissory notes originally
received by it in connection with its Loans hereunder to the Administrative
Agent against delivery of any promissory notes evidencing its interests in the
Loans so executed and delivered; provided, however, that the failure of any Loan
Party to execute or deliver or of any Lender to accept any such promissory note,
instrument or document shall not affect the validity or effectiveness of the CAM
Exchange.


(b)           As a result of the CAM Exchange, upon and after the CAM Exchange
Date, each payment received by the Administrative Agent pursuant to any Loan
Document in respect of the Obligations, and each distribution made by the
Administrative Agent in respect of the Obligations, shall be distributed to the
Lenders pro rata in accordance with their respective CAM Percentages.  Any
direct payment received by a Lender on or after the CAM Exchange Date, including
by way of set-off or compensation, in respect of any Obligation shall be paid
over to the Administrative Agent for distribution to the Lenders in accordance
herewith.  In the event that after the CAM Exchange Date any drawing shall be
made in respect of a Letter of Credit, each Lender shall be obligated under
Section 2.03(c) to pay to Administrative Agent for the account of the applicable
L/C Issuer its CAM Percentage of such drawing or payment.


ARTICLE IX
ADMINISTRATIVE AGENT


9.01            Appointment and Authority.


(a)                Each of the Lenders and each L/C Issuer hereby irrevocably
appoints Scotiabank to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.  The provisions of this
Article IX (other than Sections 9.06 and 9.10) are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions (other than the rights of the Borrower set forth in Sections
9.06 and 9.10).


(b)                The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (including in its
capacities as a potential Hedge Bank, a potential Cash Management Bank, a
potential Foreign Line of Credit Bank and a potential Secured Line of Credit
Bank) and each of the L/C Issuers hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and such L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
 
 
-140-

--------------------------------------------------------------------------------

 
 
with such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as “collateral agent,” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.


9.02            Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.


9.03            Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:


(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law;


(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity;


(d)           shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by the Borrower, a Lender or an L/C Issuer;
and


(e)           shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder
 
 
-141-

--------------------------------------------------------------------------------

 
 
or thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


9.04            Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or such L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.


9.05            Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article IX shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


9.06            Resignation of Administrative Agent.  The Administrative Agent
may at any time give notice of its resignation to the Lenders, the L/C Issuers
and the Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States, and in each case such successor shall require the consent
of the Borrower at all times other than during the existence of an Event of
Default under Section 8.01(f) (such consent not to be unreasonably withheld or
delayed).  If no such successor shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may (but
shall not be obligated to) on behalf of the Lenders and the L/C Issuers, after
consultation with the Borrower, appoint a successor Administrative Agent from
among the Revolving Credit Lenders meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuers under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided,
 
 
-142-

--------------------------------------------------------------------------------

 
 
to be made by, to or through the Administrative Agent shall instead be made by
or to each applicable Lender and each applicable L/C Issuer directly, until such
time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor, and the
retiring Administrative Agent shall cease to be entitled to all such fees upon
the effectiveness of its resignation as Administrative Agent.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article IX and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.


Any resignation by Scotiabank as Administrative Agent pursuant to this Section
shall also constitute its resignation as L/C Issuer and Swing Line Lender, if
applicable, and as reference bank with respect to all interest rates hereunder
(including the Base Rate, the Eurodollar Rate and the Federal Funds Rate).  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of (x) the retiring L/C Issuer and Swing Line
Lender (and the reference to “Scotiabank” in Section 2.03(b)(v) shall be deemed
to be a reference to such successor) and (y) the retiring reference bank (and
all references to “Scotiabank” in the relevant interest rate definitions and
Section 2.03(d) shall be deemed to be references to such successor), (ii) the
retiring L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.


9.07            Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and each L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


9.08            No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Arrangers, the Syndication Agent or the
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except (i) in its capacity, as applicable, as the Administrative
Agent, a Lender or an L/C Issuer hereunder and (ii) in the case of the
Arrangers, as specified in Sections 2.09(b)(i), 4.01(a), 4.01(b), 6.02, 10.04
and 10.16.


9.09            Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be
 
 
-143-

--------------------------------------------------------------------------------

 
 
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:


(a)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations (other than Obligations under Secured Cash Management
Agreements, Secured Foreign Line of Credit Agreements, Secured Letter of Credit
Agreements and Secured Hedge Agreements) that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.03(j), 2.09 and 10.04)
allowed in such judicial proceeding; and


(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same in accordance with
this Agreement;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections,
2.03(i), 2.09 and 10.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.


9.10            Collateral and Guaranty Matters.  Each of the Lenders (including
in its capacities as a potential Cash Management Bank, a potential Hedge Bank, a
potential Foreign Line of Credit Bank and a potential Secured Line of Credit
Bank) and each of the L/C Issuers irrevocably authorize the Administrative
Agent:


(a)            to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document, and to release any Guarantor from
its obligations under the Guaranty, in each case (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Secured Cash Management Agreements, Secured Foreign Lines of Credit Agreements,
Secured Hedge Agreements or Secured Letter of Credit Agreements) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
applicable L/C Issuers shall have been made) or (ii) if approved, authorized or
ratified in writing in accordance with Section 10.01;


(b)            to release any Lien on any property (or any part thereof) granted
to or held by the Administrative Agent under any Loan Document that is Disposed
of or to be Disposed of as part of or in connection with any Disposition
permitted hereunder or under any other Loan Document (other than to a Loan
Party);
 
 
-144-

--------------------------------------------------------------------------------


 
(c)            to release any Guarantor from its obligations under the Guaranty
or the Collateral Documents if such Person ceases to be a Subsidiary as a result
of a transaction permitted hereunder;


(d)            to release any Guarantor from its obligations under the Guaranty
or the Collateral Documents if such Person becomes an Excluded Subsidiary as a
result of a transaction permitted hereunder;


(e)            to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and


(f)            to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document and to release the Guarantors from
their respective obligations under the Guaranty, in each case upon a Collateral
Release Event as provided in Section 6.20.


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.  In each case as specified in this Section 9.10, the
Administrative Agent will, at the Borrower’s expense and upon receipt of any
certifications reasonably requested by the Administrative Agent in connection
therewith, execute and deliver to the applicable Loan Party such documents as
such Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents or to subordinate its interest in such item, or to release
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.  Without
limiting the foregoing, the Administrative Agent shall release from the Lien of
any Loan Document, without the consent or other action of the Lenders, property
of the Loan Parties Disposed in a transaction permitted by the Loan Documents
(other than in connection with any Disposition to another Loan Party).


9.11            Secured Cash Management Agreements, Secured Foreign Line of
Credit Agreements, Secured Letter of Credit Agreements and Secured Hedge
Agreements.  Except to the extent specifically provided for in Section 8.04 and
Section 10.01, no Cash Management Bank, Foreign Line of Credit Bank, Secured
Letter of Credit Bank or Hedge Bank that obtains the benefits of Section 8.03,
the Guaranty or any Collateral by virtue of the provisions hereof or of the
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements, Secured Foreign Line of Credit
Agreements, Secured Letter of Credit Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such agreements
prior to the time of application of the proceeds described above, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank, Foreign Line of Credit Bank, Secured Letter of
Credit Bank or Hedge Bank, as the case may be.


9.12            Withholding.  To the extent required by applicable Law, the
Administrative Agent may withhold from any payment to any Lender an amount equal
to any applicable withholding Tax.  If the IRS or any Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold Tax from
any amount paid to or for the account of any Lender for any reason (including
because the
 
 
-145-

--------------------------------------------------------------------------------

 
 
appropriate form was not delivered or was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of, withholding Tax ineffective),
such Lender shall indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the
Borrower and without limiting or expanding the obligation of the Borrower to do
so) for all amounts paid, directly or indirectly, by the Administrative Agent as
Tax or otherwise, including any penalties, additions to Tax or interest thereon,
together with all expenses incurred, including legal expenses and any
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Government Authority.  A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this Article
IX.  The agreements in this Article IX shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of a Lender, the termination of the Loans and the repayment,
satisfaction or discharge of all obligations under this Agreement.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender any refund of
Taxes withheld or deducted from funds paid for the account of such Lender.  For
the avoidance of doubt, for purposes of this Section 9.10, the term “Lender”
includes any L/C Issuer.


9.13            2012 Securitization Facility.  Ashland hereby represents and
warrants that (i) the 2012 Securitization Facility is a Permitted Receivables
Facility and such 2012 Securitization Facility and the obligations and
Indebtedness thereunder are permitted hereunder pursuant to Section 7.02(h),
(ii) the Receivables (as defined in the 2012 Securitization Facility) (the “2012
Conveyed Receivables”) and Related Assets (as defined in the 2012 Securitization
Facility) (the “2012 Conveyed Assets”) constitute Permitted Securitization
Transferred Assets, and (iii) the Disposition of such 2012 Conveyed Receivables
and the related 2012 Conveyed Assets pursuant to the 2012 Securitization
Facility is permitted hereunder pursuant to Section 7.05(h).  The Loan Parties
hereby covenant and agree that the 2012 Securitization Facility shall not be
amended in any matter that would render (i) the 2012 Securitization Facility and
the obligations and Indebtedness thereunder not being permitted hereunder
pursuant to Section 7.02(h) and (ii) the Disposition of the 2012 Conveyed
Receivables and the related 2012 Conveyed Assets pursuant to the 2012
Securitization Facility not being permitted hereunder pursuant to Section
7.05(h).  Each of the Lenders (including in its capacities as a potential Cash
Management Bank, a potential Hedge Bank, a potential Foreign Line of Credit Bank
or a potential Secured Letter of Credit Bank) and each of the L/C Issuers
irrevocably authorizes the Administrative Agent to file financing statements
(and any financing statement amendments) to expressly exclude the 2012 Conveyed
Receivables and the related 2012 Conveyed Assets from the Collateral. In
reliance on the certifications and agreements of Ashland set forth in the first
sentence of this Section 9.13, the Administrative Agent hereby confirms, without
recourse or warranty, that it is reasonably satisfied that the 2012
Securitization Facility (as in effect as of the Closing Date) satisfies the
requirements of clause (2) of the proviso to the definition of “Permitted
Receivables Facility”.


ARTICLE X
MISCELLANEOUS


10.01          Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than the Engagement Letter), and no
consent to any departure by the Borrower or any other Loan Party therefrom,
shall be effective unless in writing signed by the Required Lenders and the
Borrower or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and
 
 
-146-

--------------------------------------------------------------------------------

 
 
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:


(a)            waive any condition set forth in Section 4.01 (other than
Section 4.01(b)(i) or (c) and except as expressly set forth in Section 4.01) or,
in the case of the initial Credit Extension, Section 4.02, without the written
consent of each Lender;


(b)           extend or increase the Commitment or any Loan of any Lender (or
reinstate any Commitment terminated pursuant to Section 8.02) without the
written consent of such Lender (it being understood that a waiver of any
condition precedent set forth in Section 4.01 or 4.02 or the waiver of any
Default, Event of Default or mandatory prepayment shall not constitute an
extension or increase of any Commitment of any Lender);


(c)            postpone any date fixed by this Agreement or any other Loan
Document for (i) any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under such other Loan Document without the written consent of each Lender
entitled to such payment or (ii) any scheduled reduction of any Facility
hereunder or under any other Loan Document without the written consent of each
affected Lender;


(d)            reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (v) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;


(e)            change Section 2.06(c), 2.13 or 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;


(f)             change any provision of this Section 10.01, the definition of
“Majority in Interest,” or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender (it
being understood that, with the consent of the Required Lenders or pursuant to
Section 2.14, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the Term A-1 Loans, Term A-2 Loans, Term B Loans and the Revolving
Credit Commitments on the date hereof);


(g)           impose any greater restriction on the ability of any Lender under
a Facility to assign any of its rights or obligations hereunder without the
written consent of each Lender directly adversely affected thereby;


(h)           release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender, except to the extent the release of any Collateral is permitted
pursuant to Section 9.10 (in which case such release may be made by the
Administrative Agent acting alone); or
 
 
-147-

--------------------------------------------------------------------------------


 
(i)             release all or substantially all of the value of the Guaranty,
without the written consent of each Lender, except to the extent the release of
any Guaranty is permitted pursuant to Section 9.10 (in which case such release
may be made by the Administrative Agent acting alone).


and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by Majority in Interest of the Revolving Credit Lenders in
addition to the Lenders required above, waive or modify any condition precedent
to the funding of Revolving Credit Loans set forth in Section 4.02 (it being
understood and agreed that any amendment or waiver of, or any consent with
respect to, any provision of this Agreement (other than any waiver or amendment
expressly relating to Section 4.02) or any other Loan Document, including any
amendment of an affirmative or negative covenant set forth herein or in any
other Loan Document or any waiver of a Default or an Event of Default, shall not
be deemed to be a waiver or modification of any condition precedent to funding
of Revolving Credit Loans set forth in Section 4.02), (ii) no amendment, waiver
or consent shall, unless in writing and signed by the L/C Issuers in addition to
the Lenders required above, affect the rights or duties of the L/C Issuers under
this Agreement or any Issuer Document relating to any Letter of Credit issued or
to be issued by it; (iii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (iv) no amendment, waiver or consent
shall, unless in writing and signed by the Swing Line Lender in addition to the
Lenders required above, affect the rights or duties of the Swing Line Lender
under this Agreement or any other Loan Document; (v) no amendment, modification,
termination or waiver of any provision of the Loan Documents (including the
definition of “Cash Management Bank”, “Foreign Line of Credit Bank”, “Secured
Letter of Credit Bank”, “Hedge Bank”, “Secured Parties”, “Cash Management
Agreement”, “Secured Foreign Line of Credit Agreement”, “Secured Letter of
Credit Agreement”, “Swap Contract”, “Secured Hedge Agreement”, “Obligations” or
“Secured Obligations” (as such terms (or terms with similar concepts) are
defined in this Agreement or any applicable Loan Document)) shall alter the
ratable treatment of Obligations arising under the Loan Documents, on the one
hand, and Obligations arising under Secured Cash Management Agreements, Secured
Foreign Line of Credit Agreements, Secured Letter of Credit Agreements or
Secured Hedge Agreements, on the other hand, as provided in Section 8.03, in
each case in a manner adverse to any such Cash Management Bank, Foreign Line of
Credit Bank, Secured Letter of Credit Bank, or Hedge Bank that is different than
the affect of any such amendment, modification, termination or waiver on the
other Secured Parties, without the written consent of such Cash Management Bank,
Foreign Line of Credit Bank, Secured Letter of Credit Bank, or Hedge Bank, as
applicable; (vi) the consent of Lenders holding more than 50% of any Class of
Commitments or Loans shall be required with respect to any amendment that by its
terms adversely affects the rights of such Class in respect of payments or
Collateral hereunder in a manner different than such amendment affects other
Classes, (vii) the consent of Lenders holdings more than 50% of the aggregate
commitments and Loans under the Revolving Facility, the Term A-1 Facility and
the Term A-2 Facility (and, for the avoidance of doubt, no other consents or
approvals shall be required) shall be required with respect to any amendment and
waiver of Section 7.11 (or any of the financial definitions included therein);
(viii)  upon the occurrence of the Collateral Release Event, any Collateral
Release Amendment may be effected in an agreement in writing entered into by
Ashland, the Administrative Agent and the Syndication Agent; and (ix) any fee
letter may only be amended, and the rights or privileges thereunder may only be
waived, in a writing executed by each of the parties thereto.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) (i) the
Commitment or any Loan of such Lender may not be increased or extended (or
reinstated, to the extent terminated pursuant to Section 8.02), (ii) no date
fixed by this Agreement or any other Loan Document for any payment (excluding
mandatory prepayments) of principal, interest, fees or other amounts due to such
Lender may be postponed and/or (iii) neither the principal of, nor the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
 
 
-148-

--------------------------------------------------------------------------------

 
 
(v) of the third proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document to such Lender may be
reduced, in each case without the consent of such Lender (it being understood
that a waiver of any condition precedent set forth in Section 4.01 or 4.02 or
the waiver of any Default, Event of Default or mandatory prepayment shall not
constitute an extension or increase of any Commitment of any Lender) and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.


If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender by an assignment of such Lender’s Loans and
Commitments at par in accordance with Section 10.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).


Notwithstanding anything to the contrary, any Loan Document may be waived,
amended, supplemented or modified pursuant to an agreement or agreements in
writing entered into by the Borrower and the Administrative Agent (without the
consent of any Lender) solely (i) to cure a defect or error, (ii) to grant a new
Lien for the benefit of the Secured Parties, (iii) to extend any existing Lien
over additional property, (iv) to the extent necessary to secure Pari Passu
Obligations (as such term is defined in the Security Agreement) on a pari passu
basis and (v) to effect any amendment or additional agreements necessary (x) to
consummate the Term Loan A Assumption, (y) to make Ashland Netherlands a
Borrower under this Agreement and the Loan Documents with respect to the
Term A-1 Facility and the Term A-2 Facility and (z) to make Ashland a Guarantor
under this Agreement and the Loan Documents with respect to the Term A-1
Facility and the Term A-2 Facility. Any such amendment pursuant to this
paragraph or constituting a Collateral Release Amendment may be, but shall not
be required to be, posted by the Administrative Agent to Lenders for their
review prior to the execution of the amendment and if any such amendment is
posted by the Administrative Agent for review by the Lenders, then such
amendment shall be deemed approved by the Lenders if the Lenders shall have
received at least five Business Days’ prior written notice of such amendment or
Collateral Release Amendment and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment or Collateral Release Amendment


Notwithstanding anything to the contrary, the Borrower Assumption Agreement may
effect amendments to this Agreement and the other Loan Documents that are agreed
to by the Administrative Agent and the Borrower solely for the purpose of
incorporating provisions recommended by Netherlands local counsel with respect
to the assumption of the Term A-1 Facility and the Term A-2 Facility by Ashland
Netherlands.


10.02          Notices; Effectiveness; Electronic Communications.


(a)                Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein or in connection with any Loan Document shall be in writing and shall
be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
 
 
-149-

--------------------------------------------------------------------------------


 
(i)             if to the Borrower, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and


(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when actually received (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient).  Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).


(b)                Electronic Communications.  Notices and other communications
to the Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)                The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the
 
 
-150-

--------------------------------------------------------------------------------

 
 
Borrower, any Lender, any L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).


(d)                Change of Address, Etc.  Each of the Borrower and the
Administrative Agent may change its address, telecopier number, telephone number
or email address for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender, each L/C Issuer and the Swing Line
Lender may change its address, telecopier number, telephone number or email
address for notices and other communications hereunder by notice to the Borrower
and the Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.


(e)                Reliance by Administrative Agent, L/C Issuers and Lenders. 
The Administrative Agent, the L/C Issuers and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Committed Loan Notices and
Swing Line Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.


10.03          No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender, any L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Secured Parties; provided, however, that the foregoing shall not prohibit (a)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any L/C Issuer and the
Swing Line Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or Swing Line Lender, as the case
may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no
 
 
-151-

--------------------------------------------------------------------------------

 
 
Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.  Each Secured Party, whether or not a party
hereto, will be deemed, by its acceptance of the benefits of the Collateral and
of the Guarantees of the Obligations provided under the Loan Documents, to have
agreed to the foregoing provisions.


10.04          Expenses; Indemnity; Damage Waiver.


(a)                Costs and Expenses.  The Borrower shall pay (i) all
reasonable and invoiced out-of-pocket expenses incurred by the Arrangers and
Administrative Agent and their respective Affiliates (including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
invoiced out-of-pocket expenses incurred by any L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable and invoiced
out‑of‑pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer) in connection with the
enforcement, during an Event of Default, or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with Loans made or Letters of
Credit issued hereunder, including all such reasonable and invoiced
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.


(b)                Indemnification by the Borrower.  The Borrower shall
indemnify the Arrangers, the Administrative Agent (and any sub-agent thereof),
each Lender and each L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of counsel for
any Indemnitee, which shall be limited to one counsel to all Indemnitees
(exclusive of one local counsel to all Indemnitees in each relevant
jurisdiction) and, in the case of an actual or perceived conflict of interest
where the Indemnitee affected by such conflict informs the Borrower of such
conflict and thereafter retains its own counsel, another counsel for such
affected Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence, Release, or threat of Release of Hazardous Materials at,
on, under or from any property or facility owned or operated by the Borrower or
any of its Subsidiaries, or any other Environmental Liability related in any way
to the Borrower or any of its Subsidiaries or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether
 
 
-152-

--------------------------------------------------------------------------------

 
 
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or such Indemnitee’s
Subsidiaries or the officers, directors, employees, agents, advisors and other
representatives of such Indemnitee or its Subsidiaries, (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for
material breach in bad faith of such Indemnitee’s obligations hereunder or under
any other Loan Document, if the Borrower or such Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction or (z) resulted from any proceeding that does not
involve an act or omission by the Borrower or any of its Affiliates and that is
brought by an Indemnitee against any other Indemnitee other than any proceeding
by or against any Indemnitee in its capacity or in fulfilling its role as the
Administrative Agent or an Arranger.


(c)                Reimbursement by Lenders.  To the extent that the Borrower
for any reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to any Arranger, the
Administrative Agent (or any sub-agent thereof), any L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to such
Arranger, the Administrative Agent (or any such sub-agent), such L/C Issuer or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or any L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or L/C Issuer in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).


(d)                Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no party hereto shall assert, and each party hereto
hereby waives, any claim against any Indemnitee or any Loan Party (or any of its
Related Parties), on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with or as a result of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof; provided that nothing in this sentence shall limit
the obligations of the Borrower set forth in Section 10.04(b) in respect of any
such damages owing by any Indemnitee to a third party.  No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.


(e)                 Payments.  All amounts due under this Section shall be
payable not later than ten Business Days after demand therefor.


(f)                 Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, any L/C
Issuer or the Swing Line Lender, the termination of the Aggregate Commitments
and the repayment, satisfaction or discharge of all the other Obligations.
 

 
-153-

--------------------------------------------------------------------------------

 
 
10.05          Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, any L/C Issuer or
any Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.


10.06          Successors and Assigns.


(a)                Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent (except to the extent necessary to consummate the Term
Loan A Assumption) and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
10.06(f) (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.


(b)                Assignments by Lenders.  Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:


(i)             Minimum Amounts.


(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and


(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a
 
 
-154-

--------------------------------------------------------------------------------

 
 
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of any of the Term A-1 Facility, Term A-2 Facility or Term
B Facility, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under any Facility with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of the Swing Line Loans; provided
that this clause (ii) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a non pro
rata basis;


(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:


(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed; provided that, solely with respect to the Term A-1
Facility, the Term A-2 Facility and the Term B Facility, the Borrower will be
deemed to have consented to any such assignment if it does not respond within
ten Business Days after receipt of notice of such assignment) shall be required
unless (1) an Event of Default has occurred and is continuing at the time of
such assignment, (2) such assignment is to a Lender, an Affiliate of a Lender or
an Approved Fund or (3) such assignment is made by an Arranger during the
primary syndication of the Facilities;


(B)            the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term A-1 Commitment, Term A-2 Commitment, Term B Commitment,
Revolving Credit Commitment or Revolving Credit Loans if such assignment is to a
Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender, (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund or (3) any Revolving Credit Commitment or Revolving
Credit Loans if such assignment is to a Term Lender that is not also a Revolving
Credit Lender; and


(C)            the consent of the Swing Line Lender and each L/C Issuer (such
consent not to be unreasonably withheld or delayed; provided that the Swing Line
Lender and each L/C Issuer will be deemed to have consented to any such
assignment if it does not respond within ten Business Days after receipt of
notice of such assignment) shall be required for any assignment in respect of
the Revolving Credit Facility.


(iv)         Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500; and
provided, further, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
 
-155-

--------------------------------------------------------------------------------


 
(v)           No Assignment to Borrower.  No such assignment shall be made to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, except as
otherwise provided in Section 2.05(a)(iv) or Section 10.06(h).


(vi)         No Assignment to Natural Persons.  No such assignment shall be made
(A) to a natural person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural person) or (B) to
any Defaulting Lender or any of its Affiliates, or any Person who, upon becoming
a Lender hereunder, would constitute any of the foregoing Persons described in
this clause (A) or (B).


(vii)        Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender shall constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).


(c)                 Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders,
 
 
-156-

--------------------------------------------------------------------------------

 
 
and the Commitments of, and principal and interest amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, absent
manifest error, and each Loan Party, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender.  The Register
shall be available for inspection by any Loan Party, any Revolving Credit Lender
and any Term B Lender (but only with respect to itself), at any reasonable time
and from time to time upon reasonable prior notice.


(d)                Participations.  Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person, a Defaulting Lender
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Loan Parties, the Administrative Agent, the Lenders and the L/C
Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may, as may be
agreed between such Lender and such Participant, provide that such Lender will
not, without the consent of the Participant, agree to any amendment, waiver or
other modification described in the first proviso to Section 10.01 that affects
such Participant.  Subject to subsection (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.01,
3.04 and 3.05 (subject to the requirements and limitations therein, including
the requirements under Section 3.01(e) (it being understood that the
documentation required under Section 3.01(e) shall be delivered solely to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.06(b); provided that
such Participant complies with the provisions of Sections 3.06 and 10.13 as if
it were an assignee under Section 10.06(b).  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided such Participant complies with Section 2.13 as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal and interest amounts of each Participant’s interest in the Loans or
other Obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any commitments, loans,
or its other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that such commitment, loan, or other
obligation is in registered form under Section 5f.103-(c) of the United States
Treasury Regulations or, if different, under Sections 871(h) or 881(c) of the
Code in connection with any Tax audit or other Tax proceeding of the Borrower. 
The entries in the Participant Register shall be conclusive, absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.


(e)                 Limitations upon Participant Rights.  A Participant shall
not be entitled to receive any greater payment under Section 3.01 or 3.04 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent such entitlement to
 
 
-157-

--------------------------------------------------------------------------------

 
 
receive a greater payment results from a Change in Law that occurs after the
date such Participant acquired the applicable participation.


(f)                  Certain Pledges.  Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


(g)                Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if
Scotiabank assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 10.06(b), Scotiabank may, upon 30 days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or Swing Line Lender.  In the
event of any such resignation as L/C Issuer or Swing Line Lender, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer or
Swing Line Lender, as the case may be, hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Scotiabank as L/C Issuer and/or Swing Line Lender, as the case
may be, and no such appointment shall be effective until the Lender so appointed
shall have accepted such appointment in writing.  If Scotiabank resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)).  If Scotiabank resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and/or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to such
retiring L/C Issuer to effectively assume the obligations of such retiring L/C
Issuer with respect to such Letters of Credit.


(h)                Any Lender may, so long as no Default or Event of Default has
occurred and is continuing, at any time, assign all or a portion of its rights
and obligations with respect to Term Loans of any Class under this Agreement to
the Borrower or any Subsidiary of the Borrower through (x) Dutch auctions or
other offers to purchase open to all Lenders on a pro rata basis, in each case,
in accordance with procedures reasonably acceptable to the Administrative Agent
or (y) open market purchases on a non-pro rata basis; provided that:


(i)             (x) if the assignee is a Subsidiary of the Borrower, upon such
assignment, transfer or contribution, the applicable assignee shall
automatically be deemed to have transferred the principal amount of such Term
Loans, plus all accrued and unpaid interest thereon, to the Borrower or (y) if
the assignee is the Borrower (including through transfers set forth in clause
(x)), (a) the principal amount of such Term Loans, along with all accrued and
unpaid interest thereon, so contributed, assigned or transferred to the Borrower
shall be deemed automatically cancelled and extinguished on the date of such
contribution, assignment or transfer, (b) the aggregate outstanding principal
amount of Term Loans of the applicable Class of the remaining Lenders shall
reflect such cancellation and extinguishing of the Term Loans of such Class then
held by the Borrower and (c) the Borrower shall promptly provide notice to the
Administrative
 
 
-158-

--------------------------------------------------------------------------------

 
 
Agent of such contribution, assignment or transfer of such Term Loans, and the
Administrative Agent, upon receipt of such notice, shall reflect the
cancellation of the applicable Term Loans in the Register;


(ii)         each Person that purchases any Term Loans pursuant to clause (x) of
this subsection (h) shall represent and warrant to the selling Term Lender that
it does not possess material non-public information with respect to the Borrower
and its Subsidiaries that either (1) has not been disclosed to the Term Lenders
generally (other than Term Lenders that have elected not to receive such
information) or (2) if not disclosed to the Term Lenders, would reasonably be
expected to have a material effect on, or otherwise be material to (A) a Term
Lender’s decision to participate in any such assignment or (B) the market price
of such Term Loans, or shall make a statement that such representation cannot be
made, in each case, with respect to any Term Lender, except to the extent that
such Term Lender has entered into a customary “big boy” letter with the
Borrower; and


(iii)          purchases of Term Loans pursuant to this subsection (h) may not
be funded with the proceeds of Revolving Credit Loans.


10.07          Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential,
and the Administrative Agent, the applicable Lender or the applicable L/C
Issuer, as the case may be, shall be responsible for compliance by such Persons
with such obligations), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
rating agencies in connection with obtaining ratings for the Borrower and the
Facilities to the extent such rating agencies are subject to customary
confidentiality obligations of professional practice or agree to be bound by the
terms of this Section 10.07 (or confidentiality provisions at least as
restrictive as those set forth in this Section 10.07), (d) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process; provided that the Person that discloses any Information pursuant to
this clause (d) shall, if permitted by applicable Law or legal process, notify
the Borrower in advance of such disclosure or shall provide the Borrower with
prompt written notice of such disclosure, (e) to any other party hereto, (f) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (g) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (h) with
the written consent of the Borrower or (i) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, any L/C Issuer
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.  In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent or any of the Lenders
in connection with the administration or servicing of this Agreement, the other
Loan Documents and the Commitments.


For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or
 
 
-159-

--------------------------------------------------------------------------------

 
 
any L/C Issuer on a nonconfidential basis prior to disclosure by any Loan Party
or any Subsidiary thereof; provided that, in the case of information received
from a Loan Party or any such Subsidiary after the Closing Date, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.


10.08          Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender, each L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such L/C Issuer, irrespective of whether or not such
Lender or such L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or such
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have.  Each Lender and each
L/C Issuer agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.


10.09          Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.


10.10          Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an
 
 
-160-

--------------------------------------------------------------------------------

 
 
original, but all of which when taken together shall constitute a single
contract.  This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof; provided that the provisions of the Engagement Letter
that survive the execution and delivery of this Agreement (as set forth in
paragraph 7 thereof) shall survive in accordance with the terms of the
Engagement Letter and shall not be superseded by this Agreement.  This Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.


10.11          Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


10.12          Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, any L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.


10.13          Replacement of Lenders.  If (w) any Lender requests compensation
under Section 3.04, (x) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, (y) any Lender is a Defaulting Lender or (z) any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06; provided
that the consent of the assigning Lender shall not be required in connection
with any such assignment and delegation), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:


(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);


(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other
 
 
-161-

--------------------------------------------------------------------------------

 
 
amounts payable to it hereunder and under the other Loan Documents (including
(x) any amounts under Section 3.01, Section 3.04, or Section 3.05 and (y) in the
case of a Term B Lender, if such Lender is replaced, at any time on or prior to 
the sixth-month anniversary of the Term B Funding Date or such other date as set
forth in the Incremental Agreement entered into pursuant to Section 2.01(c) with
respect to the Term B Loans, in each case, in connection with an amendment to
this Agreement having the effect of a Repricing Transaction (as such replacement
is contemplated under the second paragraph of Section 10.01), the prepayment
premium that would otherwise be payable in respect of the outstanding Term B
Loans, if any, of such Lender under Section 2.05(c)) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);


(c)            in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and


(d)           such assignment does not conflict with applicable Laws.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


10.14          Governing Law; Jurisdiction; Etc.


(a)                 GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)                SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.


(c)                WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN
 
 

--------------------------------------------------------------------------------

 
 
PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.


(d)                SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS
TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. 
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


10.15          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


10.16            No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that:  (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and the
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent,
the Arrangers nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent, the Arrangers nor any Lender has any obligation to
disclose any of such interests to the Borrower or its Affiliates.  To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, the Arrangers and the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.


10.17            Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based
 
 

--------------------------------------------------------------------------------

 
 
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


10.18            USA PATRIOT Act.  Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.  The Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.


10.19            Obligations Several.  Notwithstanding anything to the contrary,
(i) the obligations of Ashland and Ashland Netherlands (in their capacity as the
Borrower) under the Loan Documents are several and not joint, (ii) Ashland and
Ashland Netherlands shall not be treated (in their capacity as Borrower) as
co-borrowers or co-obligors of any of the Loans and (iii) neither Ashland nor
Ashland Netherlands (in their capacity as the Borrower) shall be liable for the
Obligations (including, without limitation, Obligations under Section 10.04) of,
or liable for any amounts in respect of Loans borrowed by, the other.  For the
avoidance of doubt, the foregoing shall not limit or affect the extent of the
Guarantee of Ashland.


10.20            Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)            the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)            the effects of any Bail-in Action on any such liability,
including, if applicable:


(i)              a reduction in full or in part or cancellation of any such
liability;


(ii)             a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)           the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
 




-164-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

  ASHLAND LLC, as Borrower          
 
By:
/s/ Eric N. Boni       Name:  Eric N. Boni       Title:    Vice President and
Treasurer          

 
 
 
 
 
 
 
 
 
[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 
 

 
THE BANK OF NOVA SCOTIA, as Administrative Agent,
Swing Line Lender and L/C Issuer
         
 
By:
/s/ Clement Yu       Name:  Clement Yu       Title:    Director          

 
 
 
 
 
 
 
 
 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
CITIBANK, N.A., as a Lender
         
 
By:
/s/ Kirkwood Roland       Name:  Kirkwood Roland       Title:    Managing
Director & Vice President          

 
 
 
 
 
 
 
 
 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
THE BANK OF NOVA SCOTIA, as a Lender
         
 
By:
/s/ Michael Grad       Name:  Michael Grad       Title:    Director          

 
 
 
 
 
 
 
 
 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as a Lender and L/C Issuer
         
 
By:
/s/ Kayla Deaton       Name:  Kayla Deaton       Title:    Associate          

 
 
 
 
 
 
 
 
 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
         
 
By:
/s/ Marcus Tarkington       Name:  Marcus Tarkington       Title:    Director  
       

 
 
 
 
By:
/s/ Mary Kay Coyle       Name:  Mary Kay Coyle       Title:    Managing Director
         

 
 
 
 
 
 
 
 
 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
PNC BANK, NATIONAL ASSOCIATION, as a Lender and L/C Issuer
         
 
By:
/s/ Jeffrey P. Fisher       Name:  Jeffrey P. Fisher       Title:    Senior Vice
President          

 
 
 
 
 
 
 
 
 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender
         
 
By:
/s/ Gordon Yip       Name:  Gordon Yip       Title:    Director          


 
 
 
By:
/s/ Gary Herzog       Name:  Gary Herzog       Title:    Managing Director      
   

 
 
 
 
 
 
 
 
 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
FIFTH THIRD BANK, as a Lender
         
 
By:
/s/ John J. Robinson Jr       Name:  John J. Robinson Jr       Title:   
Managing Director          

 
 
 
 
 
 
 
 
 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A., as a Lender
         
 
By:
/s/ Brendan Korb       Name:  Brendan Korb       Title:    Vice President      
   

 
 
 
 
 
 
 
 
 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
MIZUHO BANK, LTD., as a Lender
         
 
By:
/s/ Donna DeMagistris       Name:  Donna DeMagistris       Title:    Authorized
Signatory          

 
 
 
 
 
 
 
 
 
[Signature Page to Credit Agreement]
 
 



--------------------------------------------------------------------------------

 

 
SUNTRUST BANK, as a Lender
         
 
By:
/s/ Carlos Cruz       Name:  Carlos Cruz       Title:    Vice President        
 

 
 
 
 
 
 
 
 
 
[Signature Page to Credit Agreement]
 
 



--------------------------------------------------------------------------------

 
 

 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
         
 
By:
/s/ Mark Irey       Name:  Mark Irey       Title:    Vice President          

 
 
 
 
 
 
 
 
 
[Signature Page to Credit Agreement]
 
 



--------------------------------------------------------------------------------






EXHIBIT A-1


FORM OF COMMITTED LOAN NOTICE


Date:                    ,       


To:            The Bank of Nova Scotia, as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of May 17, 2017 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined), among Ashland LLC, a Kentucky limited liability company (the
“Borrower”), the Lenders from time to time party thereto, The Bank of Nova
Scotia, as Administrative Agent, Swing Line Lender and an L/C Issuer, each other
L/C Issuer from time to time party thereto and Citibank, N.A., as Syndication
Agent, and the other agents party thereto[, as supplemented by that certain
Borrower Assumption Agreement, entered into by [Ashland Specialties Holding
C.V./Ash Global Holdings Two B.V.], a [Dutch limited partnership/Dutch limited
liability company]]1.


The undersigned hereby requests (select one):


☐            A Borrowing of [Revolving Credit][Term A-1][Term A-2][Term B]
Loans.


☐            A conversion of [Term A-1][Term A-2] [Term B][Revolving Credit]
Loans from one Type to another.


☐            A continuation of Eurodollar Rate Loans.


1.            On ______ (a Business Day).


2.            In the principal amount of $____________.


3.            Comprised of __________________.2


4.            For Eurodollar Rate Loans:  with an Interest Period of ______
months.3



--------------------------------------------------------------------------------

1
Include this language on and following the occurrence of the Term Loan A
Assumption.




2
Indicate the Type of Loan to be borrowed or to which existing Term A-1 Loans,
Term A-2 Loans, Term B Loans or Revolving Credit Loans are to be converted.




3
To be (x) one, two, three or six months thereafter, as selected by the Borrower,
or (y) twelve months thereafter or a period shorter than one month thereafter,
in each case, as requested by the Borrower and approved by all of the Lenders
under the applicable Facility.

 

 
Form of Swing Line Loan Notice
A-1-1

--------------------------------------------------------------------------------






[The Revolving Credit Borrowing requested herein complies with the proviso to
the first sentence of Section 2.01(d) of the Agreement.]4





--------------------------------------------------------------------------------

4            Include this sentence in the case of a Revolving Credit Borrowing.




Form of Swing Line Loan Notice
A-1-2

--------------------------------------------------------------------------------






The Borrower hereby represents and warrants that the conditions specified in
Sections [4.01 and]5 4.02(a) and (b) of the Agreement shall be satisfied on and
as of the date of the applicable Credit Extension.
 

  [ASHLAND LLC]6          
 
By:
         Name:         Title:    

 

 
[ASHLAND SPECIALTIES HOLDING C.V./ASH GLOBAL HOLDINGS TWO B.V.]7
         
 
By:
         Name:         Title:            

 



--------------------------------------------------------------------------------

5
Only include for initial Credit Extension on the Closing Date.




6
On or following (x) the Closing Date, as the Borrower for the Revolving Credit
Facility, the Term A-1 Facility, the Term A-2 Facility and the Term B Facility,
and (y) the Term Loan A Assumption, as the Borrower for the Revolving Credit
Facility and the Term B Facility.




7
As the Borrower with respect to the Term A-1 Facility and Term A-2 Facility
following the consummation of the Term Loan A Assumption.





Form of Swing Line Loan Notice
A-1-3

--------------------------------------------------------------------------------






EXHIBIT A-2




FORM OF SWING LINE LOAN NOTICE


Date:  ___________, _____






To:
The Bank of Nova Scotia, as Swing Line Lender
     
The Bank of Nova Scotia, as Administrative Agent


 
Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of May 17, 2017 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Ashland LLC, a Kentucky limited liability company (the
“Borrower”), the Lenders from time to time party thereto, The Bank of Nova
Scotia, as Administrative Agent, Swing Line Lender and an L/C Issuer, each other
L/C Issuer from time to time party thereto and Citibank, N.A., as Syndication
Agent, and the other agents party thereto[, as supplemented by that certain
Borrower Assumption Agreement, entered into by [Ashland Specialties Holding
C.V./Ash Global Holdings Two B.V.], a [Dutch limited partnership/Dutch limited
liability company]]8.


The undersigned hereby requests a Swing Line Loan:


1.            On ____________________________ (a Business Day).


2.            In the amount of $__________________.


The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.





--------------------------------------------------------------------------------

8            Include this language on and following the occurrence of the Term
Loan A Assumption.
 

 


Form of Swing Line Loan Notice
A-2-1

--------------------------------------------------------------------------------






The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Extension.
 
 

  ASHLAND LLC          
 
By:
         Name:         Title:            




Form of Swing Line Loan Notice
A-2-2

--------------------------------------------------------------------------------






EXHIBIT B-1


FORM OF TERM [A-1][A-2][B] NOTE


___________, ____


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of the Term [A-1][A-2][B] Loan from time to time made by the Lender to
the Borrower under that certain Credit Agreement, dated as of May 17, 2017 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, The Bank of Nova Scotia, as Administrative Agent, Swing Line Lender and
an L/C Issuer, each other L/C Issuer from time to time party thereto and
Citibank, N.A., as Syndication Agent, and the other agents party thereto[, as
supplemented by that certain Borrower Assumption Agreement, entered into by
[Ashland Specialties Holding C.V./Ash Global Holdings Two B.V.], a [Dutch
limited partnership/Dutch limited liability company]]9.


The Borrower promises to pay interest on the unpaid principal amount of the Term
[A-1][A-2][B] Loan made by the Lender from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement.  All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.


This Term [A-1][A-2][B] Note is one of the Term [A-1][A-2][B] Notes referred to
in the Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein.  This
Term [A-1][A-2][B] Note is also entitled to the benefits of the Guaranty and is
secured by the Collateral. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Term [A-1][A-2][B] Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  The Term
[A-1][A-2][B] Loan made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Term [A-1][A-2][B] Note
and endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.





--------------------------------------------------------------------------------

9
Include this language on and following the occurrence of the Term Loan A
Assumption.

 
 
Form of Term [A-1][A-2][B] Note
B-1-1

--------------------------------------------------------------------------------






The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term [A-1][A-2][B] Note.




Form of Term [A-1][A-2][B] Note
B-1-2

--------------------------------------------------------------------------------






THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


 

  [ASHLAND LLC]10          
 
By:
         Name:         Title:    

 

 
[ASHLAND SPECIALTIES HOLDING C.V./ASH GLOBAL HOLDINGS TWO B.V.]11
         
 
By:
         Name:         Title:            

 




--------------------------------------------------------------------------------

10
On or following (x) the Closing Date, as the Borrower for the Term A-1 Facility,
the Term A-2 Facility and the Term B Facility, and (y) the Term Loan A
Assumption, as the Borrower for the Term B Facility.




11
As the Borrower with respect to the Term A-1 Facility and Term A-2 Facility
following the consummation of  the Term Loan A Assumption,





Form of Term [A-1][A-2][B] Note
B-1-3

--------------------------------------------------------------------------------






LOANS AND PAYMENTS WITH RESPECT THERETO


Date
 
Type of
Loan Made
 
Amount of Loan Made
 
End of Interest Period
 
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
 
Notation Made By
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                               





Form of Term [A-1][A-2][B] Note
B-1-4

--------------------------------------------------------------------------------






EXHIBIT B-2


FORM OF REVOLVING CREDIT NOTE


___________, ____


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
__________________________ or its registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Revolving Credit Loan from time to time made by the
Lender to the Borrower under that certain Credit Agreement, dated as of May 17,
2017 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among the Borrower, the Lenders from time to time
party thereto, The Bank of Nova Scotia, as Administrative Agent, Swing Line
Lender and an L/C Issuer, each other L/C Issuer from time to time party thereto
and Citibank, N.A., as Syndication Agent, and the other agents party thereto[,
as supplemented by that certain Borrower Assumption Agreement, entered into by
[Ashland Specialties Holding C.V./Ash Global Holdings Two B.V.], a [Dutch
limited partnership/Dutch limited liability company]]12.


The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.


This Revolving Credit Note (this “Note”) is one of the Revolving Credit Notes
referred to in the Agreement, is entitled to the benefits thereof and may be
prepaid in whole or in part subject to the terms and conditions provided
therein.  This Note is also entitled to the benefits of the Guaranty and is
secured by the Collateral. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement.  Revolving Credit Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business.  The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Revolving Credit Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.





--------------------------------------------------------------------------------

12
Include this language on and following the occurrence of the Term Loan A
Assumption.


 
Form of Revolving Credit Note
B-2-1

--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


 

  ASHLAND LLC          
 
By:
         Name:         Title:            




Form of Revolving Credit Note
B-2-2

--------------------------------------------------------------------------------






LOANS AND PAYMENTS WITH RESPECT THERETO


Date
 
Type of
Loan Made
 
Amount of Loan Made
 
End of Interest Period
 
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
 
Notation Made By
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                               





Form of Revolving Credit Note
B-2-3

--------------------------------------------------------------------------------






EXHIBIT B-3


FORM OF SWING LINE NOTE


___________, ____


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_______________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Swing Line Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of May 17, 2017 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, The Bank of Nova Scotia, as Administrative Agent, Swing Line Lender and
an L/C Issuer, each other L/C Issuer from time to time party thereto and
Citibank, N.A., as Syndication Agent, and the other agents party thereto[, as
supplemented by that certain Borrower Assumption Agreement, entered into by
[Ashland Specialties Holding C.V./Ash Global Holdings Two B.V.], a [Dutch
limited partnership/Dutch limited liability company]]13.


The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Loan until such principal amount is paid
in full, at such interest rates and at such times as provided in the Agreement. 
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.


This Swing Line Note (this “Note”) is one of the Swing Line Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein.  This Note is
also entitled to the benefits of the Guaranty and is secured by the Collateral.
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement.  Swing Line Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Swing Line Loans and payments with respect
thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

--------------------------------------------------------------------------------

13
Include this language on and following the occurrence of the Term Loan A
Assumption.

 
Form of Swing Line Note
B-3-1

--------------------------------------------------------------------------------






THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


 

  ASHLAND LLC          
 
By:
         Name:         Title:            




Form of Swing Line Note
B-3-2

--------------------------------------------------------------------------------






LOANS AND PAYMENTS WITH RESPECT THERETO


Date
 
Type of
Loan Made
 
Amount of Loan Made
 
End of Interest Period
 
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
 
Notation Made By
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                               





Form of Swing Line Note
B-3-3

--------------------------------------------------------------------------------






EXHIBIT C


FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date:  ________, ____


To:            The Bank of Nova Scotia, as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of May 17, 2017 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined), among Ashland LLC, a Kentucky limited liability company
(“Ashland”), the Lenders time to time party thereto, The Bank of Nova Scotia, as
Administrative Agent, Swing Line Lender and an L/C Issuer, each other L/C Issuer
from time to time party thereto and Citibank, N.A., as Syndication Agent, and
the other agents party thereto[, as supplemented by that certain Borrower
Assumption Agreement, entered into by [Ashland Specialties Holdings C.V./Ash
Global Holdings Two B.V.], a [Dutch limited partnership/Dutch limited liability
company]]14.


The undersigned Responsible Officer15 hereby certifies as of the date hereof
that he/she is the __________________________________ of Ashland and that, as
such, he/she is authorized to execute and deliver this Compliance Certificate to
the Administrative Agent on the behalf of Ashland, and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.            Ashland has delivered as required by Section 6.01(a) of the
Agreement for the fiscal year of Ashland Global ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section, the consolidated (or combined, as the case
may be) balance sheet of Ashland Global and its Subsidiaries, and the related
consolidated statements of comprehensive income, equity, and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1.            Ashland has delivered as required by Section 6.01(b) of the
Agreement for the fiscal quarter of Ashland Global ended as of the above date
the consolidated balance sheet of





--------------------------------------------------------------------------------

14
Include this language on and following the occurrence of the Term Loan A
Assumption.




15
This certificate should be from the chief executive officer, chief financial
officer, treasurer or controller of the Borrower.

 


Form of Compliance Certificate
C - 1

--------------------------------------------------------------------------------






Ashland Global and its Subsidiaries as at the end of such fiscal quarter, and
the related consolidated statements of comprehensive income, equity, and cash
flows for such fiscal quarter and for the portion of Ashland Global’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail.
Such consolidated statements fairly present the financial condition, results of
operations, shareholders’ equity and cash flows of Ashland Global and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.


2.            The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Ashland during the accounting period covered by such financial statements.


3.            A review of the activities of Ashland during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period Ashland performed and observed all
its Obligations under the Loan Documents, and


[select one:]


[to the knowledge of the undersigned, during such fiscal period Ashland
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]


--or--


[to the knowledge of the undersigned, the following covenants or conditions have
not been performed or observed and the following is a list of each such Default
and its nature and status:]


4.            The representations and warranties of the Borrower contained in
Article V of the Agreement and all representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” are true and correct in all respects)
on and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (or true and correct in all respects, as
the case may be) as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.


5.            The financial covenant analyses and other information set forth on
Schedule 1, Schedule 2 and Schedule 3 attached hereto are true and accurate on
and as of the date of this Compliance Certificate.




Form of Compliance Certificate
C - 2

--------------------------------------------------------------------------------






6.            Based on the Consolidated Net Leverage Ratio set forth on Schedule
1.III attached hereto and the Secured Facilities Rating of Ashland by S&P and
Moody’s applicable as of the date hereof (which are  ____ and ____,
respectively), the applicable Tier for purposes of determining the Applicable
Rate is Tier ____16.


7.            [Attached as Annex A is a list of the Immaterial Subsidiaries
determined as of the last day of the fiscal year of Ashland to which this
Compliance Certificate relates.]


8.            [Attached as [Annex B] is a Perfection Certificate Supplement,
reflecting all of the changes in information since the date of the Perfection
Certificate or the latest Perfection Certificate Supplement that has been
delivered to the Administrative Agent in accordance with the provisions of the
Loan Documents.] [Since the date of the Perfection Certificate or the latest
Perfection Certificate Supplement that has been delivered to the Administrative
Agent in accordance with the provisions of the Loan Documents, there has been no
change in information as set forth in such Perfection Certificate or such
Perfection Certificate Supplement, as applicable.]
 
[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

16
Insert applicable Tier by reference to the table set forth in the definition of
“Applicable Rate”.





Form of Compliance Certificate
C - 3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of ___________, ______.


 

  ASHLAND LLC          
 
By:
        Name:         Title:            




Form of Compliance Certificate
C - 4

--------------------------------------------------------------------------------






For the Quarter/Year ended ___________________, ____
(“Statement Date”)


SCHEDULE 1
to the Compliance Certificate
($ in 000’s)


I.
Section 7.11(a) – Consolidated Net Leverage Ratio.
             
A.
Consolidated Indebtedness at the Statement Date17:
                   
1.
the outstanding principal amount of all obligations (as calculated under GAAP),
whether current or long-term, for borrowed money (including Obligations in
respect of the Loans under the Agreement), reimbursement obligations for amounts
drawn under letters of credit and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments:
 
$______
               
2.
all direct (but, for the avoidance of doubt, not contingent) obligations arising
under bankers’ acceptances and bank guaranties:
 
$______
               
3.
all Attributable Indebtedness:
 
$______
               
4.
without duplication, all Guarantees with respect to outstanding Indebtedness of
the types specified in Lines I.A.1 through I.A.5 above of Persons other than
Ashland or any Subsidiary:
 
$______
               
5.
Consolidated Indebtedness at the Statement Date (Lines I.A.1 + I.A.2 + I.A.3 +
I.A.4)18:
 
$______


 

--------------------------------------------------------------------------------

17
Consolidated Indebtedness shall (i) be calculated on a Pro Forma Basis unless
otherwise specified, (ii) not include the Defeased Debt and (iii) include all
outstandings of the Borrower and its Subsidiaries under any Permitted
Receivables Facility (but excluding the intercompany obligations owed by a
Special Purpose Finance Subsidiary to the Borrower or any other Subsidiary in
connection therewith).  The principal amount outstanding at any time of any
Indebtedness included in Consolidated Indebtedness issued with original issue
discount shall be the principal amount of such Indebtedness less the remaining
unamortized portion of the original issue discount of such Indebtedness at such
time as determined in conformity with GAAP, but such Indebtedness shall be
deemed incurred only as of the date of original issuance thereof.




18
Consolidated Indebtedness of Ashland and the Subsidiaries shall include any of
the items in Line I.A.1 through Line I.A.4 above of any other entity (including
any partnership in which Ashland or any consolidated Subsidiary is a general
partner) to the extent Ashland or such consolidated Subsidiary is liable
therefor as a result of such Person's ownership interest in or other
relationship with such entity, except to the extent the terms of that item
expressly provide that such Person is not liable therefor.



 




Form of Compliance Certificate
C - 5

--------------------------------------------------------------------------------







 
B.
Consolidated EBITDA for the Measurement Period ending on the Statement Date
(“Subject Period”)19:
                   
1.
Consolidated Net Income for the Subject Period:
                     
a.    the net income (loss) of Ashland and its Subsidiaries on a consolidated
basis:
 
$______
                 
b.    the net income of any Subsidiary during such Subject Period to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Subsidiary (unless such restrictions on dividends or similar distributions have
been legally and effectively waived), other than to the extent of Ashland’s
equity in any net loss of any such Subsidiary:
 
$______
                 
c.    any after-tax income (after-tax loss) for such Subject Period of any
Person if such Person is not a Subsidiary:
 
$______
                 
d.    Ashland’s equity in such income of any such Person referred to in Line
I.B.1.c for such Subject Period up to the aggregate amount of cash actually
distributed by such Person during such Subject Period to Ashland or a Subsidiary
as a dividend or other distribution (and in the case of a dividend or other
distribution to a Subsidiary, such Subsidiary is not precluded from further
distributing such amount to Ashland as described in Line I.B.1.b):
 
$______
                 
e.    any after-tax gain (after-tax loss) realized as a result of the cumulative
effect of a change in accounting principles or the implementation of new
accounting
 
$______





 
 
 

--------------------------------------------------------------------------------

19            Consolidated EBITDA shall be calculated on a Pro Forma Basis
unless otherwise specified.




Form of Compliance Certificate
C - 6

--------------------------------------------------------------------------------







     
standards related to revenue and lease accounting:
                     
f.    any after-tax gain (after-tax loss) attributable to any foreign currency
hedging arrangements or currency fluctuations:
 
$______
                 
g.    after-tax extinguishment charges relating to the early extinguishment of
Indebtedness and obligations under Swap Contracts and after-tax extinguishment
charges relating to upfront fees and original issue discount on Indebtedness:
 
$______
                 
h.    any pension or other post-retirement after-tax gain (after-tax expense)
for such Subject Period:
 
$______
                 
i.    the amount of any cash payments made during such Subject Period relating
to pension and other post-retirement costs (other than any payments made in
respect of the funding of pension plans in excess of the amount of required
regulatory contributions during such Subject Period (as reasonably determined by
Ashland)):
 
$______
                 
j.    fees, expenses and non-recurring charges related to the Transactions and
the Reorganization:
 
$______
                 
k.    Consolidated Net Income for the Subject Period Lines (I.B.1.a – I.B.1.b –
I.B.1.c + I.B.1.d – I.B.1.e – I.B.1.f + I.B.1.g – I.B.1.h – I.B.1.i + I.B.1.j):
 
$______
             
To the extent not included in Consolidated Net Income for the Subject Period:
                   
2.
proceeds of business interruption insurance received during the Subject Period:
 
$______
               
To the extent deducted in calculating Consolidated Net Income for the Subject
Period, but without duplication and in each case for the Subject Period:
                   
3.
Consolidated Interest Charges (not calculated on a Pro Forma Basis):
 
$______
               
4.
the provision for Federal, State, local and foreign income taxes payable:
 
$______
               
5.
depreciation and amortization expense:
 
$______





Form of Compliance Certificate
C - 7

--------------------------------------------------------------------------------







   
6.
asset impairment charges:
 
$______
               
7.
expenses reimbursed by third parties (including through insurance and indemnity
payments):
 
$______
               
8.
fees and expenses incurred in connection with the Transactions, the
Reorganization, any Permitted Receivables Facility, any proposed or actual
issuance of any Indebtedness or Equity Interests (including upfront fees and
original issue discount), or any proposed or actual acquisitions, investments,
asset sales or divestitures permitted under the Agreement, in each case that are
expensed:
 
$______
               
9.
non-cash restructuring and integration charges and cash restructuring and
integration charges20:
 
$______
               
10.
non-cash stock expense and non-cash equity compensation expense:
 
$______
               
11.
other expenses or losses, including purchase accounting entries such as the
inventory adjustment to fair value, reducing such Consolidated Net Income which
do not represent a cash item in such period or any future period:
 
$______
               
12.
expenses or losses in respect of discontinued operations of Ashland or any of
its Subsidiaries:
 
$______
               
13.
any unrealized losses attributable to the application of “mark to market”
accounting in respect of Swap Contracts:
 
$______
               
14.
with respect to any Disposition for which pro forma effect is required to be
given pursuant to the definition of Pro Forma Basis, any loss thereon:
 
$______
               
15.
Fees, expenses and other costs incurred in connection with the Ashland
Reorganization and the Valvoline Separation:
 
$______
               
To the extent included in calculating Consolidated Net Income for the Subject
Period, but without duplication and in each case for the
 
   



 

--------------------------------------------------------------------------------

20            In the case of cash restructuring and integration charges, not to
exceed $100,000,000 in any twelve-month period.




Form of Compliance Certificate
C - 8

--------------------------------------------------------------------------------







     
Subject Period:
                   
16.
Federal, State, local and foreign income tax credits:
 
$______
               
17.
all non-cash gains or other items increasing Consolidated Net Income:
 
$______
               
18.
gains in respect of discontinued operations of Ashland or any of its
Subsidiaries:
 
$______
               
19.
any unrealized gains for such period attributable to the application of “mark to
market” accounting in respect of Swap Contracts:
 
$______
               
20.
with respect to any Disposition for which pro forma effect is required to be
given pursuant to the definition of Pro Forma Basis, any gain thereon:
 
$______
               
21.
Consolidated EBITDA for the Subject Period (Lines I.B.1.l + I.B.2 + I.B.3 +
I.B.4 + I.B.5 + I.B.6 + I.B.7 + I.B.8 + I.B.9 + I.B.10 + I.B.11 + I.B.12 +
I.B.13 + I.B.14 + I.B.15 – I.B.16 – I.B.17 – I.B.18 – I.B.19 – I.B.20):
 
$______
             
C.
Consolidated Net Leverage Ratio as of the Statement Date:
                   
1.
Consolidated Indebtedness at the Statement Date (Line I.A.5):
 
$______
               
2.
the amount of Ashland’s and its Subsidiaries’ unrestricted cash and Cash
Equivalents as of the Statement Date that are or would be included on a balance
sheet of Ashland and its Subsidiaries as of the Statement Date:
 
$______
               
3.
Consolidated EBITDA for the Subject Period (Line I.B.21):
 
$______
               
4.
Consolidated Net Leverage Ratio as of the Statement Date ((Line I.C.1 - I.C.2) ÷
Line I.C.3):
 
____:1.00
             
Maximum Permitted Consolidated Net Leverage Ratio:
                 
A.
For any fiscal quarter ending after the Closing Date:
 
4.50:1.00
                                 
II.
Section 7.11(b) – Consolidated Interest Coverage Ratio.





Form of Compliance Certificate
C - 9

--------------------------------------------------------------------------------







 
A.
Consolidated EBITDA for the Subject Period (Line I.B.21):
 
$______
             
B.
Consolidated Interest Charges for the Subject Period, without duplication:
                   
1.
all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP and, solely for purposes of
compliance with the  Consolidated Interest Coverage Ratio test set forth in
Section 7.02(n) of the Agreement, in connection with Guaranteed Indebtedness 
(as reasonably determined by Ashland):
 
$______
               
2.
cash payments made in respect of obligations referred to in Line II.B.6 below:
 
$______
               
3.
the portion of rent expense under Capitalized Leases that is treated as interest
in accordance with GAAP, in each case, of or by Ashland and its Subsidiaries on
a consolidated basis for such Subject Period:
 
$______
               
4.
all interest, premium payments, debt discount, fees, charges and related
expenses in connection with the Permitted Receivables Facility:
 
$______
               
To the extent included in such consolidated interest expense for
such Subject Period, without duplication:
                   
5.
extinguishment charges relating to the early extinguishment of Indebtedness or
obligations under Swap Contracts:
 
$______
               
6.
noncash amounts attributable to the amortization of debt discounts or accrued
interest payable in kind:
 
$______
               
7.
noncash amounts attributable to amortization or write-off of capitalized
interest or other financing costs paid in a previous period:
                   
8.
interest income treated as such in accordance with GAAP:
 
$______





Form of Compliance Certificate
C - 10

--------------------------------------------------------------------------------







   
9.
fees and expenses, original issue discount and upfront fees, in each case of or
by Ashland and its Subsidiaries on a consolidated basis for such Subject
Period21:
 
$______
               
10.
Consolidated Interest Charges for the Subject Period, the excess, without
duplication of ((Lines II.B.1 + II.B.2 + II.B.3 + II.B.4) – (Lines II.B. 5 +
II.B.6 + II.B.7 + II.B.8 + II.B.9)):
 
$______
             
C.
Consolidated Interest Coverage Ratio at the Statement Date (Line II.A ¸ Line
II.B.10):
 
 
____:1.00
               
Minimum Consolidated Interest Coverage Ratio Required For Any Fiscal Quarter
After the Closing Date:
 
3.00:1.00
           

 

 

--------------------------------------------------------------------------------

21
For all purposes hereunder, Consolidated Interest Charges shall be calculated on
a Pro Forma Basis unless otherwise specified.





Form of Compliance Certificate
C - 11

--------------------------------------------------------------------------------






For the Quarter/Year ended ___________________
(“Statement Date”)


SCHEDULE 2
to the Compliance Certificate
($ in 000’s)


Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)



 
 
Quarter
Ended
__________
 
 
Quarter
Ended
__________
 
 
Quarter
Ended
__________
 
 
Quarter
Ended
__________
 
Twelve
Months
Ended
__________
 
the net income (loss) of Ashland and its Subsidiaries on a consolidated basis
 
         
–the net income of any Subsidiary during such Subject Period to the extent that
the declaration or payment of dividends or similar distributions by such
Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Subsidiary (unless such restrictions on dividends or similar distributions have
been legally and effectively waived), other than to the extent of Ashland’s
equity in any net loss of any
         





Form of Compliance Certificate
C - 12

--------------------------------------------------------------------------------







 
 
Quarter
Ended
__________
 
 
Quarter
Ended
__________
 
 
Quarter
Ended
__________
 
 
Quarter
Ended
__________
 
Twelve
Months
Ended
__________
 
such Subsidiary
         
–    Any after-tax income (after-tax loss) for such Subject Period of any Person
if such Person is not a Subsidiary
 
         
+Ashland’s equity in such income of any Person referred to in the immediately
preceding row for such Subject Period up to the aggregate amount of cash
actually distributed by such Person during such Subject Period to Ashland or a
Subsidiary as a dividend or other distribution (and in the case of a dividend or
other distribution to a Subsidiary, such Subsidiary is not precluded from
further distributing such amount to Ashland as described in the second row of
this Schedule 2)
 
         
–any after-tax gain (after-tax loss) realized as a result of the cumulative
effect of a change in accounting principles or the
         





Form of Compliance Certificate
C - 13

--------------------------------------------------------------------------------







 
 
Quarter
Ended
__________
 
 
Quarter
Ended
__________
 
 
Quarter
Ended
__________
 
 
Quarter
Ended
__________
 
Twelve
Months
Ended
__________
 
implementation of new accounting standards related to revenue and lease
accounting
         
–any after-tax gain (after-tax loss) attributable to any foreign currency
hedging arrangements or currency fluctuations
 
         
–after-tax extinguishment charges relating to the early extinguishment of
Indebtedness and obligations under Swap Contracts and after-tax extinguishment
charges relating to upfront fees and original issue discount on Indebtedness
 
         
–any pension or other post-retirement after-tax gain (after-tax expense) for
such Subject Period
 
         
–the amount of any cash payments made during such Subject Period relating to
pension and other post-retirement costs (except for any payments made in respect
of the Pension Funding in excess of
         





Form of Compliance Certificate
C - 14

--------------------------------------------------------------------------------







 
 
Quarter
Ended
__________
 
 
Quarter
Ended
__________
 
 
Quarter
Ended
__________
 
 
Quarter
Ended
__________
 
Twelve
Months
Ended
__________
 
the amount of required regulatory contributions during such Subject Period (as
reasonably determined by Ashland))
         
+fees, expenses and non-recurring charges related to the Transactions and the
Reorganization
 
         
=Consolidated Net Income
 
         
+proceeds of business interruption insurance received during the Subject Period,
to the extent not included in Consolidated Net Income
 
         
+Consolidated Interest Charges (not calculated on a Pro Forma Basis)
 
         
+provision for Federal, State, local and foreign income taxes payable
 
         
+depreciation expense
 
         
+amortization expense
 
         
+asset impairment charges
 
         





Form of Compliance Certificate
C - 15

--------------------------------------------------------------------------------







 
 
Quarter
Ended
__________
 
 
Quarter
Ended
__________
 
 
Quarter
Ended
__________
 
 
Quarter
Ended
__________
 
Twelve
Months
Ended
__________
 
+expenses reimbursed by third parties (including through insurance and indemnity
payments)
 
         
+fees and expenses incurred in connection with the Transactions, the
Reorganization,  any Permitted Receivables Facility, any proposed or actual
issuance of any Indebtedness or Equity Interests (including upfront fees and
original issue discount), or any proposed or actual acquisitions, investments,
asset sales or divestitures permitted hereunder, in each case that are expensed
 
         
+non-cash restructuring and integration charges and cash restructuring and
integration charges22
 
         
+non-cash stock expense and non-cash equity compensation
         






--------------------------------------------------------------------------------

22            In the case of cash restructuring and integration charges, not to
exceed $100,000,000 in any twelve-month period.




Form of Compliance Certificate
C - 16

--------------------------------------------------------------------------------







 
 
Quarter
Ended
__________
 
 
Quarter
Ended
__________
 
 
Quarter
Ended
__________
 
 
Quarter
Ended
__________
 
Twelve
Months
Ended
__________
 
expense
         
+other expenses or losses, including purchase accounting entries such as
inventory adjustment to fair value, reducing such Consolidated Net Income which
do not represent a cash item
 
         
+expenses or losses in respect of discontinued operations of Ashland or any of
its Subsidiaries
 
         
+any unrealized losses attributable to the application of “mark to market”
accounting in respect of Swap Contracts
 
         
+with respect to any Disposition for which pro forma effect is required to be
given pursuant to the definition of Pro Forma Basis, any loss thereon
 
         
+all fees, expenses and other costs incurred in connection with the Ashland
Reorganization and the Valvoline Separation
 
         





Form of Compliance Certificate
C - 17

--------------------------------------------------------------------------------







 
 
Quarter
Ended
__________
 
 
Quarter
Ended
__________
 
 
Quarter
Ended
__________
 
 
Quarter
Ended
__________
 
Twelve
Months
Ended
__________
 
-Federal, State, local and foreign income tax credits
 
         
-all non-cash gains or other items increasing Consolidated Net Income
 
         
-gains in respect of discontinued operations of Ashland or any of its
Subsidiaries
 
         
-any unrealized gains for such period attributable to the application of “mark
to market” accounting in respect of Swap Contracts
 
         
-with respect to any Disposition for which pro forma effect is required to be
given pursuant to the definition of Pro Forma Basis, any gain thereon
 
         
=Consolidated EBITDA
 
         





Form of Compliance Certificate
C - 18

--------------------------------------------------------------------------------






For the Quarter/Year ended ___________________, ____
(“Statement Date”)


SCHEDULE 3
to the Compliance Certificate
($ in 000’s)




I.
Sections 7.03(k) and/or 7.06(g) – Available Amount.
             
A.
50% of the Consolidated Net Income for all fiscal quarters of Ashland for which
Consolidated Net Income is positive and that have ended on or after the Closing
Date and prior to such date for which financial statements shall have been
delivered to the Administrative Agent pursuant to Section 6.01(a) or 6.01(b) of
the Agreement (treated as one continuous accounting period):
 
$______
           
B.
100% of the Consolidated Net Income for all fiscal quarters of Ashland for which
Consolidated Net Income is negative and that have ended on or after the Closing
Date and prior to such date for which financial statements shall have been
delivered to the Administrative Agent pursuant to Section 6.01(a) or 6.01(b) of
the Agreement (treated as one continuous accounting period):
 
$______
           
C.
the net cash proceeds from the issuance of common stock of Ashland after the
Closing Date, other than any such issuance to a Subsidiary, to an employee stock
ownership plan or to a trust established by Ashland or any of its Subsidiaries
for the benefit of their employees:
 
$______
           
D.
$694,642,719 (which represents approximately the aggregate amount available
under the Available Amount (as defined in the Existing Credit Agreement) under
the Existing Credit Agreement as of March 31, 2017):
 
$______
           
E.
without duplication, the portion of the Available Amount previously utilized
pursuant to Section 7.03(k) and/or 7.06(g) of the Agreement as of such date:
 
$______
                       
F.
Available Amount at the Statement Date (Lines I.A – I.B + Line I.C + Line I.D –
Line I.E):
 
$______





Form of Compliance Certificate
C - 19

--------------------------------------------------------------------------------






EXHIBIT D-1


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]23 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]24 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]25 hereunder are several and not joint.]26 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit included in such facilities27) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract





--------------------------------------------------------------------------------

23
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.




24
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.




25
Select as appropriate.




26
Include bracketed language if there are either multiple Assignors or multiple
Assignees.




27
Include all applicable subfacilities.

 
Form of Assignment and Assumption
D-1-1

--------------------------------------------------------------------------------






claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned by
[the][any] Assignor to [the][any] Assignee pursuant to clauses (i) and (ii)
above being referred to herein collectively as [the][an] “Assigned Interest”). 
Each such sale and assignment is without recourse to [the][any] Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by [the][any] Assignor.



 
1.
Assignor[s]:
                         
2.
Assignee[s]:
             



[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


3.            Borrower:                          [Ashland LLC, a Kentucky
limited liability company]28 [Ashland Specialties Holding C.V./Ash Global
Holdings Two B.V.], a [Dutch limited partnership/Dutch limited liability
company]]29


4.            Administrative Agent:  The Bank of Nova Scotia, as the
administrative agent under the Credit Agreement


5.            Credit Agreement:  Credit Agreement, dated as of May 17, 2017
among Ashland LLC, the Lenders from time to time party thereto, The Bank of Nova
Scotia, as Administrative Agent, Swing Line Lender and an L/C Issuer, each other
L/C Issuer from time to time party thereto and Citibank, N.A., as Syndication
Agent, and the other agents party thereto [, as supplemented by that certain
Borrower Assumption Agreement, entered into by [Ashland Specialties Holding
C.V./Ash Global Holdings Two B.V.], a [Dutch limited partnership/Dutch limited
liability company]]30.


6.            Assigned Interest:





--------------------------------------------------------------------------------

28
To be listed as the Borrower on or following (x) the Closing Date, as with
respect to the Revolving Credit Facility, the Term A-1 Facility, the Term A-2
Facility and the Term B Facility, and (y) the Term Loan A Assumption, with
respect to the Revolving Credit Facility and the Term B Facility.




29
To be listed as the Borrower following the occurrence of the Term Loan A
Assumption, with respect to the Term A-1 Facility and the Term A-2 Facility.




30
Include this language on and following the occurrence of the Term Loan A
Assumption.





Form of Assignment and Assumption
D-1-2

--------------------------------------------------------------------------------






 
 
 
 
Class
 
 
 
 
 
Assignor[s]31
 
 
 
 
Assignee[s]32
Aggregate
Amount of
Commitment/
Loans for
all Lenders33
 
Amount of
Commitment/
Loans
Assigned
 
Percentage
Assigned of
Commitment/
Loans34
 
 
 
CUSIP
Number
                   
    $__________
 
    $_________
    __________%
       
 
 
           
 
 
           
 
 
           
 
 
     




 
[7.
Trade Date:
__________________]35
           
Effective Date:  __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]





--------------------------------------------------------------------------------

31
List each Assignor, as appropriate.




32
List each Assignee, as appropriate.




33
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.




34
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.




35
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.





Form of Assignment and Assumption
D-1-3

--------------------------------------------------------------------------------






The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
         
[NAME OF ASSIGNOR]
         
 
By:
         Title:  


 

 
[ASSIGNOR
         
[NAME OF ASSIGNOR]
         
 
By:
         Title:]  


 

 
ASSIGNEE
         
[NAME OF ASSIGNEE]
         
 
By:
         Title:  


 

 
[ASSIGNEE
         
[NAME OF ASSIGNEE]
         
 
By:
         Title:]  







Form of Assignment and Assumption
D-1-4

--------------------------------------------------------------------------------






[Consented to and]36 Accepted:
   
THE BANK OF NOVA SCOTIA, as Administrative Agent
   
By:
    
Title:
   
[Consented to:
   
THE BANK OF NOVA SCOTIA, as Swing Line Lender and L/C Issuer
   
By:
    
Title:                    ]37



 

 

--------------------------------------------------------------------------------

36
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.




37
To be added only if the consent of the Swing Line Lender and each L/C Issuer is
required by the terms of the Credit Agreement.





Form of Assignment and Assumption
D-1-5

--------------------------------------------------------------------------------






[Consented to:
 
 

 
[ASHLAND LLC, as Borrower]38
         
 
By:
         Name:       Title:  


 

 
[ASHLAND SPECIALTIES HOLDING C.V./ASH GLOBAL HOLDINGS TWO B.V.]39
         
 
By:
         Name:       Title:     ]40    


 



--------------------------------------------------------------------------------

38
To be included as the Borrower on or following (x) the Closing Date, as with
respect to the Revolving Credit Facility, the Term A-1 Facility, the Term A-2
Facility and the Term B Facility, and (y) the Term Loan A Assumption, with
respect to the Revolving Credit Facility and the Term B Facility.




39
To be included as the Borrower following the occurrence of the Term Loan A
Assumption, with respect to the Term A-1 Facility and the Term A-2 Facility.




40
To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.





Form of Assignment and Assumption
D-1-6

--------------------------------------------------------------------------------






ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


ASHLAND LLC


CREDIT AGREEMENT


STANDARD TERMS AND CONDITIONS FOR


ASSIGNMENT AND ASSUMPTION


1.            Representations and Warranties.


1.1.            Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
not a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.            Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.06(b)(iii), (v) and (vi) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01(a) or 6.01(b) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and




Form of Assignment and Assumption
D-1-7

--------------------------------------------------------------------------------






executed by [the][such] Assignee; and (b) agrees that (i) it will, independently
and without reliance upon the Administrative Agent, [the][any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.            Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.


3.            General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.




Form of Assignment and Assumption
D-1-8

--------------------------------------------------------------------------------




CONFIDENTIAL

EXHIBIT D-2


FORM OF ADMINISTRATIVE QUESTIONNAIRE


CONFIDENTIAL

--------------------------------------------------------------------------------

FAX ALONG WITH COMMITMENT LETTER TO:  [                            ]41
FAX #  [                            ]


I.  Borrower Name:  [Ashland LLC]42 [[Ashland Specialties Holding C.V./Ash
Global Holdings Two B.V.]]43



 
$ 800,000,000
 
Type of Credit Facility  Revolving Credit Facility
   
$ 250,000,000
 
Type of Credit Facility  Term A-1 Facility
   
$ 250,000,000
 
Type of Credit Facility  Term A-2 Facility
   
$ [                 ]44
 
Type of Credit Facility  Term B Facility
 



II.  Legal Name of Lender of Record for Signature Page:



 




           
●
Signing Credit Agreement
_____ YES
_____NO
 
●
Coming in via Assignment
_____ YES
_____NO



III.  Type of Lender: 
___________________________________________________________
(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other – please specify)


IV.  Domestic Address:
 
V.  Eurodollar Address:
     






--------------------------------------------------------------------------------

41
To come from The Bank of Nova Scotia.




42
To be included as the Borrower on or following (x) the Closing Date, as with
respect to the Revolving Credit Facility, Term A-1 Facility, the Term A-2
Facility and the Term B Facility, and (y) the Term Loan A Assumption, with
respect to the Revolving Credit Facility and the Term B Facility.




43
To be included as the Borrower following the occurrence of the Term Loan A
Assumption, with respect to the Term A-1 Facility and the Term A-2 Facility.




44
To be set forth in an Incremental Amendment, pursuant to Section 2.01(c) of the
Credit Agreement with respect to the Term B Facility.

 
 


Form of Administrative Questionnarie
D-2-1

--------------------------------------------------------------------------------






CONFIDENTIAL
                     



VI.  Legal Lending Address:
                           





Form of Administrative Questionnarie
D-2-2

--------------------------------------------------------------------------------






CONFIDENTIAL
VII.  Contact Information:


Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s)).  The Credit Contacts identified
must be able to receive such information in accordance with his/her
institution's compliance procedures and applicable laws, including Federal and
State securities laws.



 
Credit Contact
 
Primary
Operations Contact
 
Secondary
Operations Contact
Name:
         
Title:
         
Address:
                     
Telephone:
         
Facsimile:
         
E Mail Address:
         
IntraLinks E Mail Address:
         



Does Secondary Operations Contact need copy of notices?   ___YES   ___ NO



 
Letter of Credit
Contact
 
Draft Documentation
Contact
 
Legal Counsel
Name:
         
Title:
         
Address:
                     
Telephone:
         
Facsimile:
         
E Mail Address:
         





Form of Administrative Questionnarie
D-2-3

--------------------------------------------------------------------------------






CONFIDENTIAL
VIII.  Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):


Pay to:
     
(Bank Name)
         
(ABA #)
         
(Account #)
         
(Attention)



IX.  Lender’s Fed Wire Payment Instructions:


Pay to:
     
(Bank Name)
             
(ABA #)
(City/State)
           
(Account #)
(Account Name)
           
(Attention)
 





Form of Administrative Questionnarie
D-2-4

--------------------------------------------------------------------------------






CONFIDENTIAL
X.  Organizational Structure and Tax Status


Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:


Lender Taxpayer Identification Number
(TIN):                                                                                                        __
__ - __ __ __ __ __ __


Tax Withholding Form Delivered to The Bank of Nova Scotia*:



   
W-9
         
W-8BEN
         
W-8BEN-E
         
W-8ECI
         
W-8EXP
         
W-8IMY




 
Tax  Contact
       
Name:
         
Title:
         
Address:
         
Telephone:
         
Facsimile:
         
E Mail Address:
   



NON–U.S. LENDER INSTITUTIONS


1.  Corporations:


If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: (a) Form W-8BEN-E (Certificate of
Foreign Status of Beneficial Owner), (b) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business) or (c) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).




Form of Administrative Questionnarie
D-2-5

--------------------------------------------------------------------------------






CONFIDENTIAL
 
A U.S. taxpayer identification number is required for any institution submitting
a Form W-8ECI.  It is also required on Form W-8BEN-E for certain institutions
claiming the benefits of a tax treaty with the U.S.  Please refer to the
instructions when completing the form applicable to your institution.  An
original tax form must be submitted.




Form of Administrative Questionnarie
D-2-6

--------------------------------------------------------------------------------






CONFIDENTIAL
 
2.  Flow-Through Entities:


If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement.  Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners (e.g., W-9 or W-8BEN or W-8BEN-E).


Please refer to the instructions when completing this form.  Original tax
form(s) must be submitted.


U.S. LENDER INSTITUTIONS:


If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).  Please be advised that we require an original form W-9.


Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement.  Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.




X.  The Bank of Nova Scotia Payment Instructions:


Pay to:
The Bank of Nova Scotia
 
44 King Street West
 
Toronto, ON  M5V 2T3
 
ABA # 02600253-2
 
Account # 06191-32
 
For Credit to: The Bank of Nova Scotia-Diversified East & Healthcare
 
Attn: U.S. Loan Operations
 
Ref: Ashland LLC





Form of Administrative Questionnarie
D-2-7

--------------------------------------------------------------------------------






EXHIBIT E


FORM OF
GUARANTY


[See Attached].

 


Form of Guaranty
E-1

--------------------------------------------------------------------------------





Execution Version


GUARANTY


GUARANTY AGREEMENT (as amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with the provisions hereof, this
“Agreement”) dated as of May 17, 2017, among the Persons listed on the signature
pages hereof under the caption “Guarantors”, any Persons that may become
Guarantors hereunder pursuant to a duly executed joinder agreement in the form
attached as Exhibit A hereto (each an “Additional Guarantor”, collectively, the
“Additional Guarantors” and together with the Guarantors, the “Guarantors” and
each, a “Guarantor”) and The Bank of Nova Scotia, as administrative agent (in
such capacity, together with any successors and assigns, the “Administrative
Agent”) for the Secured Parties (as defined in the Credit Agreement referred to
below).


Reference is made to that certain Credit Agreement dated as of May 17, 2017 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Ashland LLC, a Kentucky limited liability
company (the “Borrower”), each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”) and The Bank of Nova
Scotia, as Administrative Agent, Swing Line Lender and an L/C Issuer. 
Capitalized terms used and not defined herein (including, without limitation,
the term “Obligations,” as used in Section 1 and elsewhere herein) are used with
the meanings assigned to such terms in the Credit Agreement. Pursuant to Section
4.01(a)(i) of the Credit Agreement, each Guarantor party hereto is required to
execute this Agreement as a condition to the funding of the initial Loans on the
Closing Date.


Except as otherwise expressly provided herein, references to the “Borrower” in
this Agreement for all purposes shall be deemed to refer to (a) as of the
Closing Date, Ashland and (b) following the consummation of the Term Loan A
Assumption, (i) solely with respect to the Term A-1 Facility and the Term A-2
Facility, Ashland Netherlands and (ii) for all other purposes, Ashland, in each
case, in their respective capacities as borrowers under the Credit Agreement. 
For the avoidance of doubt, following the Term Loan A Assumption, (a) Ashland
Netherlands shall not be required to become a Guarantor hereunder, and (b)
Ashland will be required to (i) become a Guarantor hereunder with respect to the
Term A-1 Facility and Term A-2 Facility, and shall duly execute a joinder
agreement in the form attached as Exhibit A hereto, and (ii) remain a Guarantor
hereunder  with respect to the Term A-1 Facility and Term A-2 Facility to the
extent that Ashland Netherlands is a Borrower under the Credit Agreement.


From time to time on and after the Closing Date, the Lenders have agreed to make
Loans to the Borrower, and the L/C Issuers have agreed to issue Letters of
Credit for the account of the Borrower and its Subsidiaries, in each case
pursuant to, and upon the terms and subject to the conditions specified in, the
Credit Agreement. Each Guarantor is a Subsidiary or a parent of the Borrower and
acknowledges that it has derived and will derive substantial benefit from the
making of the Loans by the Lenders to the Borrower and the issuance of the
Letters of Credit by the L/C Issuers for the account of the Borrower and its
Subsidiaries.  As consideration therefor and in order to induce the Lenders to
make Loans and the L/C Issuers to issue Letters of Credit, each Guarantor is
willing to execute this Agreement.


Accordingly, the parties hereto agree as follows:




1

--------------------------------------------------------------------------------





SECTION 1.  Guarantee.  Each Guarantor unconditionally guarantees, jointly with
any other Guarantors of the Obligations and severally, as a primary obligor and
not merely as a surety, the due and punctual payment of the Obligations.  To the
fullest extent permitted by applicable Law, each Guarantor waives notice of, or
any requirement for further assent to, any agreements or arrangements whatsoever
by the Secured Parties with any other person pertaining to the Obligations,
including agreements and arrangements for payment, extension, renewal,
subordination, composition, arrangement, discharge or release of the whole or
any part of the Obligations, or for the discharge or surrender of any or all
security, or for the compromise, whether by way of acceptance of part payment or
otherwise, of the Obligations, and, to the fullest extent permitted by
applicable Law, the same shall in no way impair each Guarantor’s liability
hereunder.


SECTION 2.  Obligations Not Waived. To the fullest extent permitted by
applicable Law, each Guarantor waives presentment to, demand of payment from and
protest to the Borrower or any other Person of any of the Obligations, and also
waives notice of acceptance of its guarantee, notice of protest for nonpayment
and all other formalities.  To the fullest extent permitted by applicable Law,
the guarantee of each Guarantor hereunder shall not be affected by (a) the
failure of any Loan Party to assert any claim or demand or to enforce or
exercise any right or remedy against the Borrower or any Guarantor under the
provisions of the Credit Agreement, any other Loan Document or otherwise; (b)
any extension, renewal or increase of or in any of the Obligations; (c) any
rescission, waiver, amendment or modification of, or any release from, any of
the terms or provisions of this Agreement, the Credit Agreement, any other Loan
Document, any guarantee or any other agreement or instrument, including with
respect to any Guarantor under the Loan Documents; (d) the release of (or the
failure to perfect a security interest in) any of the security held by or on
behalf of the Administrative Agent or any other Secured Party; or (e) the
failure or delay of any Secured Party to exercise any right or remedy against
the Borrower or any Guarantor.


SECTION 3.  Security.  Each Guarantor authorizes and to the extent necessary
appoints as its agent the Administrative Agent to (a) take and hold security for
the payment of this Guaranty and the Obligations and exchange, enforce, waive
and release any such security pursuant to the terms of any other Loan Documents;
(b) apply such security and direct the order or manner of sale thereof as it in
its sole discretion may determine subject to the terms of any other Loan
Documents; and (c) release or substitute any one or more endorsees, other
Guarantors or other obligors pursuant to the terms of any other Loan Documents.
In no event shall this Section 3 require any Guarantor to grant security, except
as required by the terms of the Loan Documents.


SECTION 4.  Guarantee of Payment.  Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection and,
to the fullest extent permitted by applicable Law, waives any right to require
that any resort be had by the Administrative Agent or any other Secured Party to
any of the security held for payment of the Obligations or to any balance of any
deposit account or credit on the books of the Administrative Agent or any other
Secured Party in favor of the Borrower or any other Person.


SECTION 5.  No Discharge or Diminishment of Guaranty.  To the fullest extent
permitted by applicable Law and except as otherwise expressly provided in this




2

--------------------------------------------------------------------------------





Agreement, the Obligations of each Guarantor hereunder shall not be subject to
any reduction, limitation, impairment or termination for any reason (other than
the payment in full in cash of the Obligations (other than (A) contingent
indemnification obligations that are not yet due and payable and (B) obligations
and liabilities under Secured Cash Management Agreements, Secured Foreign Line
of Credit Agreements, Secured Letter of Credit Agreements and Secured Hedge
Agreements)), including any claim of waiver, release, surrender, alteration or
compromise of any of the Obligations, and shall not be subject to any defense
(other than a defense of payment) or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise.  Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall,
to the fullest extent permitted by applicable Law, not be discharged or impaired
or otherwise affected by the failure of the Administrative Agent or any other
Secured Party to assert any claim or demand or to enforce any remedy under the
Credit Agreement, any other Loan Document, any guarantee or any other agreement
or instrument, by any amendment, waiver or modification of any provision of the
Credit Agreement or any other Loan Document or other agreement or instrument, by
any default, failure or delay, willful or otherwise, in the performance of the
Obligations, or by any other act, omission or delay to do any other act that may
or might in any manner or to any extent vary the risk of any Guarantor or that
would otherwise operate as a discharge of any Guarantor as a matter of law or
equity (other than the payment in full in cash of all the Obligations (other
than (A) contingent indemnification obligations that are not yet due and payable
and (B) obligations and liabilities under Secured  Cash Management Agreements,
Secured Foreign Line of Credit Agreements, Secured Letter of Credit Agreements
and Secured Hedge Agreements)) or which would impair or eliminate any right of
any Guarantor to subrogation.


SECTION 6.  Defenses Waived.  To the fullest extent permitted by applicable Law,
each Guarantor waives (i) any defense based on or arising out of the
unenforceability of the Obligations or any part thereof from any cause or the
cessation from any cause of the liability (other than the payment in full in
cash of the Obligations (other than (A) contingent liabilities that are not yet
due and payable and (B) obligations and liabilities under Secured Cash
Management Agreements, Secured Foreign Line of Credit Agreements, Secured Letter
of Credit Agreements and Secured Hedge Agreements)) of the Borrower or any other
Person in respect of the Obligations and (ii) any law or regulation of any
jurisdiction or any other event affecting any term of a guaranteed obligation. 
Subject to the terms of the other Loan Documents, the Administrative Agent and
the other Secured Parties may, at their election, foreclose on any security held
by one or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Obligations, make any other accommodation with the Borrower or any
other Guarantor or exercise any other right or remedy available to them against
the Borrower or any other Guarantor, without affecting or impairing in any way
the liability of each Guarantor hereunder except to the extent the Obligations
(other than (A) contingent indemnification obligations that are not yet due and
payable and (B) obligations and liabilities under Secured Cash Management
Agreements, Secured Foreign Line of Credit Agreements, Secured Letter of Credit
Agreements and Secured Hedge Agreements) have been paid in full in cash. 
Pursuant to and to the fullest extent permitted by applicable Law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable Law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of each Guarantor
against the Borrower or any other Guarantor or any security.




3

--------------------------------------------------------------------------------





SECTION 7.  Agreement to Pay; Subordination.  In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Secured Party has at law or in equity against each Guarantor by virtue
hereof, upon the failure of the Borrower or any other Loan Party to pay any
Obligation when and as the same shall become due, whether  at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent or such other Secured Party as designated thereby in cash an amount equal
to the unpaid principal amount of such Obligations then due, together with
accrued and unpaid interest and fees on such Obligations.  Upon payment by each
Guarantor of any sums to the Administrative Agent or any Secured Party as
provided above, all rights of each Guarantor against the Borrower arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior payment in full in cash of all the Obligations (other
than contingent liabilities that are not yet due and payable).  In addition, any
Indebtedness of the Borrower or any Subsidiary now or hereafter held by each
Guarantor that is required by the Credit Agreement to be subordinated to the
Obligations is hereby subordinated in right of payment to the prior payment in
full of the Obligations (other than contingent liabilities that are not yet due
and payable).  If any amount shall be paid to any Guarantor on account of (i)
such subrogation, contribution, reimbursement, indemnity or similar right or
(ii) any such Indebtedness, in each case, at any time when any Obligation then
due and owing has not been paid, such amount shall be held in trust for the
benefit of the Secured Parties and shall forthwith be paid to the Administrative
Agent to be credited against the payment of the Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents.


SECTION 8.  General Limitation on Guaranty Obligations; Right of Contribution. 
In any action or proceeding involving any state corporate law, or any state, 
Federal or foreign bankruptcy, insolvency, reorganization, fraudulent transfer,
fraudulent conveyance or other law affecting the rights of creditors generally,
if the obligations of any Guarantor under this Agreement would otherwise be held
or determined to be void, voidable, invalid or unenforceable, or subordinated to
the claims of any other creditors, on account of the amount of its liability
under this Agreement, then, notwithstanding any other provision herein or in any
other Loan Document to the contrary, the amount of such liability shall, without
any further action by any Guarantor, any creditor or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.  Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder (including by way of set-off rights being exercised
against it), such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder who has not paid its
proportionate share of such payment.  For purposes of the preceding sentence,
each Guarantor’s proportionate share of any payment due hereunder shall be equal
to the full payment multiplied by a fraction of which the numerator shall be the
net worth of such Guarantor on the date hereof and the denominator shall be the
aggregate net worth of all the Guarantors on the date hereof (or, in the case of
any Additional Guarantor, the date of the joinder agreement in the form attached
as Exhibit A hereto executed and delivered by such Additional Guarantor).  Each
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 7 hereof.  The provision of this Section 8 shall in no respect limit
the obligations and liabilities of any Guarantor to the Administrative Agent and
the other Secured Parties, and each




4

--------------------------------------------------------------------------------





Guarantor shall remain liable to the Administrative Agent and the other Secured
Parties for the full amount guaranteed by such Guarantor hereunder.


SECTION 9.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s financial condition and assets,
all other circumstances bearing upon the risk of nonpayment of the Obligations
and the nature, scope and extent of the risks that each Guarantor assumes and
incurs hereunder and agrees that none of the Administrative Agent or the other
Secured Parties will have any duty to advise such Guarantor of information known
to it or any of them regarding such circumstances or risks.


SECTION 10.  Keepwell. Each Guarantor (other than any Excluded Swap Guarantor;
such non-excluded Guarantors, the “Qualified ECP Guarantors”) hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Agreement in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 10, or
otherwise under this Agreement, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 10 shall
remain in full force and effect until payment in full of the Obligations and
termination of this Agreement and the other Loan Documents. Each Qualified ECP
Guarantor intends that this Section 10 constitute, and this Section 10 shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act (7 U.S.C. § 1 et seq.).


SECTION 11.  Covenant; Representations and Warranties. Each Guarantor agrees and
covenants to, and to cause each of its Subsidiaries, to take, or refrain from
taking, each action that is necessary to be taken or not taken, so that no
breach of the agreements and covenants contained in the Credit Agreement
pertaining to actions to be taken, or not taken, by such Guarantor or any of its
Subsidiaries will result.  Each Guarantor represents and warrants as to itself
that all representations and warranties relating to it and its Subsidiaries
contained in the Credit Agreement are true and correct, provided that each
reference in any such representation and warranty to the knowledge of the
Borrower shall, for the purposes of this Section 11, be deemed to be a reference
to such Guarantor’s knowledge.


SECTION 12.  Termination.  The Guaranties made hereunder shall terminate upon
the first to occur of (a) when (i) the principal of and premium, if any, and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on all Loans; (ii) each payment
required to be made under the Credit Agreement in respect of any Letter of
Credit; and (iii) all other  Obligations then due and owing, have in each case
been paid in full (other than (A) contingent indemnification obligations that
are not yet due and payable and (B) obligations and liabilities under Secured
Cash Management Agreements, Secured Foreign Line of Credit Agreements, Secured
Letter of Credit Agreements and Secured Hedge Agreements) and the Lenders have
no further commitment to lend under the Credit Agreement, the L/C Obligations
have been reduced to zero (other than with respect to Letters of Credit as to




5

--------------------------------------------------------------------------------





which other arrangements satisfactory to the Administrative Agent and the
applicable L/C Issuers shall have been made) and the L/C Issuers have no further
obligation to issue Letters of Credit under the Credit Agreement and (b) in the
Borrower’s sole discretion, the occurrence of a Collateral Release Event  with
respect to the Guaranties made hereunder (other than  the Guaranties for (x) any
Parent Guarantor, and  (y) to the extent that Ashland Netherlands is a Borrower
under the Credit Agreement, Ashland, which, shall, in each case, continue
following the Collateral Release Event as set forth in Section 6.20 of the
Credit Agreement); provided that any such Guaranty shall continue to be
effective or be reinstated, as the case may be, if at any time any payment, or
any part thereof, on any Obligation is rescinded or must otherwise be restored
by any Secured Party upon the bankruptcy or reorganization of the Borrower, the
Guarantors or otherwise.


SECTION 13.  Binding Effect; Several Agreement; Assignments; Releases.  Whenever
in this Agreement any of the parties hereto is referred to, such reference shall
be deemed to include the successors and assigns of such party; and all
covenants, promises and agreements by or on behalf of each Guarantor that are
contained in this Agreement shall bind and inure to the benefit of each party
hereto and their respective successors and assigns.  This Agreement shall become
effective as to each Guarantor when a counterpart hereof executed on behalf of
each Guarantor shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon each Guarantor and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of each Guarantor, the Administrative Agent and the other
Secured Parties, and their respective successors and assigns, except that
neither the Borrower, nor the Guarantors shall have the right to assign its
rights or obligations hereunder or any interest herein (and any such attempted
assignment shall be void) without the prior written consent of the Required
Lenders.  The Administrative Agent is hereby expressly authorized to, and agrees
upon request of the Borrower it will, release any Guarantor from its obligations
hereunder (including its Guaranty) in accordance with Sections 6.15, 6.17(d),
and 9.10 of the Credit Agreement.


SECTION 14.  Waivers; Amendment.  (a)  No failure or delay of the Administrative
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the  Administrative Agent hereunder
and of the other Secured Parties under the other Loan  Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have. 
No waiver of any provision of this Agreement or consent to any departure by  any
Guarantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.  No
notice or demand on any Guarantor in any case shall entitle such Guarantor to
any other or further notice or demand in similar or other circumstances.


(b)            Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Guarantors and the Administrative Agent (with the consent of the Lenders or
the Required Lenders if required under the Credit Agreement).




6

--------------------------------------------------------------------------------





SECTION 15. GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.


SECTION 16.  Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 10.02 of the Credit Agreement.  All
communications and notices hereunder to each Guarantor shall be given to it in
care of the Borrower at its address set forth in Schedule 10.02 to the Credit
Agreement.


SECTION 17.  Survival of Agreement; Severability. (a)  All covenants,
agreements, representations and warranties made by the Guarantors herein, and as
of the date hereof, and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Administrative
Agent and the other Secured Parties and shall survive the making by the Lenders
of the Loans and the issuance of the Letters of Credit by the L/C Issuers
regardless of any investigation made by the Secured Parties or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any other fee or amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or the
Commitments have not been terminated.


(b)            In the event that any one or more of the provisions contained in
this Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in  any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).  The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.


SECTION 18.  Counterparts; Integration; Effectiveness. This Agreement
constitutes the entire agreement and understanding among the parties hereto and
supersedes any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. This Agreement may be
executed in counterparts, each of which shall constitute an original, but all of
which when taken together shall constitute a single contract, and shall become
effective as provided in Section 13.  Delivery of an executed signature page to
this Agreement by facsimile or other electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement.


SECTION 19.  Rules of Interpretation.  The rules of interpretation specified in
Section 1.02 of the Credit Agreement shall be applicable to this Agreement.


SECTION 20.  Jurisdiction; Consent to Service of Process.  (a)  Each party
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of




7

--------------------------------------------------------------------------------





America sitting in New York City, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the extent permitted by
applicable Law, in such Federal court.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable Law.  Nothing in this Agreement shall affect any right
that the Administrative Agent or any other Secured Party may otherwise have to
bring any action or proceeding relating to this Agreement or the other Loan
Documents against each Guarantor or its properties in the courts of any
jurisdiction.


(b)            Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or Federal court.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.


(c)            Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 16.


(d)            Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by applicable Law.


SECTION 21.  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,  THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 21.


SECTION 22.  Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Secured Party is hereby authorized at any time and from time to
time, to the fullest extent permitted by Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by such Secured Party to or for
the credit or the account of each Guarantor against any or all the obligations
of such Guarantor now or hereafter existing under this Agreement and the other
Loan Documents held by such Secured Party, irrespective of whether or not the
Administrative Agent




8

--------------------------------------------------------------------------------





or any Secured Party shall have made any demand under this Agreement or any
other Loan Document and although such obligations may be unmatured.  The rights
of each Secured Party under this Section 22 are in addition to other rights and
remedies (including other rights of setoff) which such Secured Party may have.


SECTION 23.  Taxes.  The Guarantors, jointly and severally, shall gross up for
and shall indemnify the Secured Parties against Indemnified Taxes and Other
Taxes to the extent set forth in Sections 3.01 and 3.07 of the Credit Agreement.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]




9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
 

 
ASHLAND GLOBAL HOLDINGS, INC.,
as Guarantor
   
 
      By:         
Name:  Eric N. Boni
     
Title:    Vice President and Treasurer
 






 
ASHLAND CHEMCO INC.,
as Guarantor
 
   
By:
        
Name:  Eric N. Boni
 
Title:    Vice President-Finance
 

 
 

 
ASH GP INC.,
as Guarantor
 
   
By:
        
Name:  Eric N. Boni
     
Title:    Vice President-Finance
 


 

 
ASHLAND INTERNATIONAL HOLDINGS LLC,
as Guarantor
 
   
By:
        
Name:   Eric N. Boni
     
Title:    Vice President-Finance
 


 


Signature Page to Guaranty Agreement

--------------------------------------------------------------------------------







 
ASHLAND SPECIALTY INGREDIENTS G.P.,
as Guarantor
         
By:
        
Name:   Eric N. Boni
     
Title:    Vice President-Finance/Controller
 


 

 
HERCULES LLC,
as Guarantor
   
 
     
By: 
        
Name:   Eric N. Boni
     
Title:    Vice President-Finance
 






 
INTERNATIONAL SPECIALTY HOLDINGS LLC,
as Guarantor
   
 
     
By:
        
Name:  Eric N. Boni
     
Title:    Vice President-Finance
 






 
INTERNATIONAL SPECIALTY PRODUCTS INC.,
as Guarantor
   
 
     
By: 
        
Name:  Eric N. Boni
     
Title:    Vice President-Finance
 


 

 
ISP CHEMCO LLC,
as Guarantor
   
 
     
By:
        
Name:  Eric N. Boni
     
Title:    Vice President-Finance
 





Signature Page to Guaranty Agreement

--------------------------------------------------------------------------------


 
 



 
ISP CHEMICALS LLC,
as Guarantor
         
By:
        
Name:   Eric N. Boni
     
Title:    Vice President-Finance
 


 

 
ISP GLOBAL TECHNOLOGIES INC.,
as Guarantor
   
 
     
By: 
        
Name:   Eric N. Boni
     
Title:    Vice President-Finance
 






 
ISP INVESTMENTS LLC,
as Guarantor
   
 
     
By:
        
Name:  Eric N. Boni
     
Title:    Vice President-Finance
 






 
AVOCA, INC.,
as Guarantor
   
 
     
By: 
        
Name:  Eric N. Boni
     
Title:    Vice President-Finance
 


 

 
PROPRIETARY NUTRITIONALS, INC.,
as Guarantor
   
 
     
By:
        
Name:  Eric N. Boni
     
Title:    Vice President-Finance
 

 


Signature Page to Guaranty Agreement

--------------------------------------------------------------------------------


 
 



 
ALERA TECHNOLOGIES, INC.,
as Guarantor
         
By:
        
Name:   Eric N. Boni
     
Title:    Vice President-Finance
 


 

 
ALIX TECHNOLOGIES, INC.,
as Guarantor
   
 
     
By: 
        
Name:   Eric N. Boni
     
Title:    Vice President-Finance
 






 
IMPROVERA USA, LLC,
as Guarantor
   
 
     
By:
        
Name:  Eric N. Boni
     
Title:    Vice President-Finance
 






 
PHARMACHEM LABORATORIES UTAH, LLC,
as Guarantor
   
 
     
By: 
        
Name:  Eric N. Boni
     
Title:    Vice President-Finance
 


 

 
PHARMACHEM LABORATORIES, INC.,
as Guarantor
   
 
     
By:
        
Name:  Eric N. Boni
     
Title:    Vice President-Finance
 

 



Signature Page to Guaranty Agreement

--------------------------------------------------------------------------------


 

 
THE BANK OF NOVA SCOTIA,
as Administrative Agent
   
 
     
By:
        
Name:
     
Title:
 





Signature Page to Guaranty Agreement

--------------------------------------------------------------------------------





EXHIBIT A
to the Guaranty


[Form of]
JOINDER AGREEMENT


Reference is made to that certain Credit Agreement dated as of May 17, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Ashland LLC, a Kentucky limited liability company (the
“Borrower”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”) and The Bank of Nova Scotia, as
Administrative Agent, Swing Line Lender and an L/C Issuer.  Capitalized terms
used and not defined herein are used with the meanings assigned to such terms in
the Credit Agreement.


W I T N E S S E T H:


WHEREAS, each of the Guarantors and The Bank of Nova Scotia, as administrative
agent (in such capacity, the “Administrative Agent”) for the Secured Parties (as
defined in the Credit Agreement) are parties to the Guaranty Agreement (the
“Guaranty”) dated as of the Closing Date.


WHEREAS, from time to time, on and after the Closing Date, the Lenders have
agreed to make Loans to the Borrower, and the L/C Issuers have agreed to issue
Letters of Credit for the account of the Borrower and its Subsidiaries, in each
case pursuant to, and upon the terms and subject to the conditions specified in,
the Credit Agreement.


WHEREAS, each Guarantor is a Subsidiary or a parent of the Borrower and
acknowledges that it has derived and will derive substantial benefit from the
making of the Loans by the Lenders to the Borrower and the issuance of the
Letters of Credit by the L/C Issuers for the account of the Borrower and its
Subsidiaries.


WHEREAS, pursuant to Section 6.17(b) of the Credit Agreement, each Subsidiary
(other than an Excluded Subsidiary) that was not in existence on the Closing
Date is required to become a Guarantor under the Agreement by executing a
joinder agreement.


WHEREAS, the undersigned Subsidiary (the “New Guarantor”) is executing this
joinder agreement (“Joinder Agreement”) to the Guaranty in order to induce the
Lenders to make additional Revolving Credit Loans and as consideration for the
Loans previously made and to induce the L/C Issuers to issue Letters of Credit
and as consideration for the Letters of Credit previously issued.


NOW, THEREFORE, the Administrative Agent and the New Guarantor hereby agree as
follows:


(a)            Guarantee.  In accordance with Section 6.17(b) of the Credit
Agreement, the New Guarantor by its signature below becomes a Guarantor under
the Guaranty with the same force and effect as if originally named therein as a
Guarantor.





--------------------------------------------------------------------------------





(b)            Representations and Warranties.  The New Guarantor hereby (a)
agrees to all the terms and provisions of the Guaranty applicable to it and its
Subsidiaries as a Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct on and as of the date hereof (except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case such representations and warranties are true and correct as of such earlier
date).  Each reference to a Guarantor in the Guaranty shall be deemed to include
the New Guarantor.


(c)            Severability.  Any provision of this Joinder Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


(d)            Counterparts.  This Joinder Agreement may be executed in
counterparts, each of which shall constitute an original.  Delivery of an
executed signature page to this Joinder Agreement by facsimile or other
electronic transmission shall be as effective as delivery of a manually executed
counterpart of this Joinder Agreement.


(e)            No Waiver.  Except as expressly supplemented hereby, the Guaranty
shall remain in full force and effect.


(f)            Notices.  All notices, requests and demands to or upon the New
Guarantor, the Administrative Agent or any Lender shall be governed by the terms
of Section 10.02 of the Credit Agreement.


(g)            Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.


[Signature Pages Follow]




-2-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.
 
 

 
[NEW GUARANTOR],
 as Guarantor,
   
 
     
By:
        
Name:
     
Title:
 

 
 

  Address for Notices:
 
                 


 
[Signature Page to Guaranty Agreement Joinder]

--------------------------------------------------------------------------------


 
 

 
THE BANK OF NOVA SCOTIA, as
Administrative Agent,
   
 
     
By:
        
Name:
     
Title:
 

 

 





[Signature Page to Guaranty Agreement Joinder]

--------------------------------------------------------------------------------






EXHIBIT F


FORM OF
SECURITY AGREEMENT


[See Attached]

 


Form of Security Agreement
F - 1

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------


SECURITY AGREEMENT


By


ASHLAND LLC,


as the Borrower,


and


THE GUARANTORS PARTY HERETO


and


THE BANK OF NOVA SCOTIA,
as Administrative Agent


______________________


Dated as of May 17, 2017



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page

PREAMBLE
1
   
RECITALS
1
   
AGREEMENT
1



ARTICLE I
 
DEFINITIONS AND INTERPRETATION
     
SECTION 1.1.
Definitions
2
SECTION 1.2.
Interpretation
10
SECTION 1.3.
Resolution of Drafting Ambiguities
10
SECTION 1.4.
Perfection Certificate
10
     
ARTICLE II
 
GRANT OF SECURITY AND OBLIGATIONS
     
SECTION 2.1.
Grant of Security Interest
10
SECTION 2.2.
Filings
11
     
ARTICLE III
 
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF COLLATERAL
     
SECTION 3.1.
Delivery of Certificated Securities Collateral
12
SECTION 3.2.
Perfection of Uncertificated Securities Collateral
12
SECTION 3.3.
[Reserved]
13
SECTION 3.4.
Other Actions
13
SECTION 3.5.
Joinder of Additional Guarantors; Release of Guarantors
14
SECTION 3.6.
Supplements; Further Assurances
14
     
ARTICLE IV
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
     
SECTION 4.1.
Title
15
SECTION 4.2.
Validity of Security Interest
15
SECTION 4.3.
Defense of Claims; Transferability of Collateral
16
SECTION 4.4.
Other Financing Statements
16
SECTION 4.5.
[Reserved]
16
SECTION 4.6.
Due Authorization and Issuance
16
SECTION 4.7.
Consents, etc.
16
SECTION 4.8.
Collateral
17

 
 
-i-

--------------------------------------------------------------------------------

 
Page
 
SECTION 4.9.
Insurance
17
SECTION 4.10.
Chief Executive Office; Change of Name; Jurisdiction of Organization
17
     
ARTICLE V
 
CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
     
SECTION 5.1.
Pledge of Additional Securities Collateral
17
SECTION 5.2.
Voting Rights; Distributions; etc.
18
SECTION 5.3.
Defaults, etc.
19
SECTION 5.4.
Certain Agreements of Grantors As Issuers and Holders of Equity Interests
20
     
ARTICLE VI
 
CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL
     
SECTION 6.1.
Grant of Intellectual Property License
20
SECTION 6.2.
Protection of Administrative Agent’s Security
20
SECTION 6.3.
After-Acquired Intellectual Property Collateral
21
SECTION 6.4.
Litigation
22
     
ARTICLE VII
 
CERTAIN PROVISIONS CONCERNING RECEIVABLES
     
SECTION 7.1.
Maintenance of Records
22
SECTION 7.2.
Legend
22
SECTION 7.3.
Modification of Terms, etc.
23
SECTION 7.4.
[Reserved]
23
     
ARTICLE VIII
 
TRANSFERS
     
SECTION 8.1.
Transfers of Collateral
23
     
ARTICLE IX
 
REMEDIES
     
SECTION 9.1.
Remedies
23
SECTION 9.2.
Notice of Sale
25
SECTION 9.3.
Waiver of Notice and Claims
25
SECTION 9.4.
Certain Sales of Collateral
26
SECTION 9.5.
No Waiver; Cumulative Remedies
27
SECTION 9.6.
Certain Additional Actions Regarding Intellectual Property
27
     

 
 
 
-ii-

--------------------------------------------------------------------------------

 
Page
 
ARTICLE X
 
APPLICATION OF PROCEEDS
     
SECTION 10.1.
Application of Proceeds
28
     
ARTICLE XI
 
MISCELLANEOUS
     
SECTION 11.1.
Concerning Administrative Agent
28
SECTION 11.2.
Administrative Agent May Perform; Administrative Agent Appointed
Attorney-in-Fact
30
SECTION 11.3.
Continuing Security Interest; Assignment
31
SECTION 11.4.
Termination; Release
32
SECTION 11.5.
Modification in Writing
32
SECTION 11.6.
Notices
33
SECTION 11.7.
Governing Law, Consent to Jurisdiction and Service of Process; Waiver of Jury
Trial
33
SECTION 11.8.
Severability of Provisions
33
SECTION 11.9.
Execution in Counterparts
33
SECTION 11.10.
Business Days
33
SECTION 11.11.
No Credit for Payment of Taxes or Imposition
33
SECTION 11.12.
No Claims Against Administrative Agent
33
SECTION 11.13.
No Release
34
SECTION 11.14.
[Reserved]
34
SECTION 11.15.
Obligations Absolute
34
     
SIGNATURES
 
S-1





EXHIBIT 1
[Reserved]
EXHIBIT 2
[Reserved]
EXHIBIT 3
Form of Joinder Agreement
EXHIBIT 4
Form of Copyright Security Agreement
EXHIBIT 5
Form of Patent Security Agreement
EXHIBIT 6
Form of Trademark Security Agreement





-iii-

--------------------------------------------------------------------------------





SECURITY AGREEMENT


This SECURITY AGREEMENT dated as of May 17, 2017 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”) made by ASHLAND LLC, a Kentucky
limited liability company (the “Borrower”), and Ashland Global Holdings, Inc., a
Delaware corporation, Ashland Chemco Inc., a Delaware corporation and each of
the Material Domestic Subsidiaries of Ashland from time to time party hereto
(collectively, the “Guarantors”), as grantors, pledgors, assignors and debtors
(the Borrower together with the Guarantors, in such capacities and together with
any successors in such capacities, the “Grantors,” and each, a “Grantor”), in
favor of THE BANK OF NOVA SCOTIA, in its capacity as administrative agent
pursuant to the Credit Agreement, as pledgee, assignee and secured party (in
such capacities and together with any successors in such capacities, the
“Administrative Agent”).


R E C I T A L S :


A.            The Borrower, the Administrative Agent, the other agents party
thereto and the lending institutions listed therein have entered into that
certain credit agreement, dated as of May 17, 2017 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; which term shall also include and refer to any increase in the
amount of indebtedness under the Credit Agreement and any refinancing or
replacement of the Credit Agreement (whether under a bank facility, securities
offering or otherwise) or one or more successor or replacement facilities
whether or not with a different group of agents or lenders (whether under a bank
facility, securities offering or otherwise) and whether or not with different
obligors upon the Administrative Agent’s acknowledgment of the termination of
the predecessor Credit Agreement).


B.            On the Closing Date, each Guarantor party hereto has, pursuant to
the Guaranty, guaranteed the Obligations.


C.            The Borrower and each Guarantor will receive substantial benefits
from the execution, delivery and performance of the obligations under the Credit
Agreement and the other Loan Documents and each is, therefore, willing to enter
into this Agreement.


D.            Pursuant to that certain Indenture, dated May 15, 1993, evidencing
the 6.60% Debentures due August 1, 2027 issued by Hercules LLC (the “Pari Passu
Indenture”), the holders of the notes issued under the Pari Passu Indenture
(collectively, the “Pari Passu Holders”) extended credit to Hercules
Incorporated upon the terms and subject to the conditions set forth therein.


E.            The Pari Passu Indenture restricts the ability of certain of the
Grantors to grant a security interest in the Collateral to secure the Credit
Agreement Obligations, unless the Grantors grant an equal and ratable security
interest in the Collateral to secure the Pari Passu Obligations.


F.            This Agreement is given by each Grantor in favor of the
Administrative Agent for the benefit of the Secured Parties to secure the
payment and performance of the Obligations.





--------------------------------------------------------------------------------





G.            It is a condition to (i) the obligations of the Lenders to make
the Loans under the Credit Agreement, (ii) the obligations of the L/C Issuers to
issue Letters of Credit and (iii) the performance of the obligations of the
Secured Parties under Secured Hedge Agreements, Secured Foreign Line of Credit
Agreements, Secured Letter of Credit Agreements and Secured Cash Management
Agreements that constitute Obligations that each Grantor execute and deliver the
applicable Loan Documents, including this Agreement, on the Closing Date.


A G R E E M E N T :


NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor and the Administrative Agent hereby agree as follows:




ARTICLE I


DEFINITIONS AND INTERPRETATION


SECTION 1.1.    Definitions.


Unless otherwise defined herein or in the Credit Agreement, capitalized terms
used herein that are defined in the UCC shall have the meanings assigned to them
in the UCC; provided that in any event, the following terms shall have the
meanings assigned to them in the UCC:


“Accounts”; “Bank”; “Chattel Paper”; “Commercial Tort Claim”; “Commodity
Account”; “Commodity Contract”; “Commodity Intermediary”; “Documents”;
“Electronic Chattel Paper”; “Entitlement Order”; “Equipment”; “Financial Asset”;
“Fixtures”; “Goods”; “Inventory”; “Letter-of-Credit Rights”; “Letters of
Credit”; “Money”; “Payment Intangibles”; “Proceeds”; “Records”; “Securities
Account”; “Securities Intermediary”; “Security Entitlement”; “Supporting
Obligations”; and “Tangible Chattel Paper.”


Terms used but not otherwise defined herein that are defined in the Credit
Agreement shall have the meanings given to them in the Credit Agreement. 
Section 1.02 of the Credit Agreement shall apply herein mutatis mutandis.


The following terms shall have the following meanings:


“Account Debtor” shall mean each Person who is obligated on a Receivable or
Supporting Obligation related thereto.


“Administrative Agent” shall have the meaning assigned to such term in the
Preamble hereof.


“Agreement” shall have the meaning assigned to such term in the Preamble hereof.


“Borrower” shall have the meaning assigned to such term in the Preamble hereof.




-2-

--------------------------------------------------------------------------------





“Collateral” shall have the meaning assigned to such term in Section 2.1 hereof.


“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.


“Contracts” shall mean, collectively, with respect to each Grantor, the
Acquisition Agreement, all sale, service, performance, equipment or property
lease contracts, agreements and grants and all other contracts, agreements or
grants (in each case, whether written or oral, or third party or intercompany),
between such Grantor and any third party, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof.


“Conveyed Receivables” shall mean any Permitted Securitization Transferred
Assets for so long as such Permitted Securitization Transferred Assets are sold,
conveyed or otherwise transferred to a Special Purpose Financing Subsidiary
pursuant to the terms of a Permitted Receivables Facility, or assigned,
hypothecated or otherwise pledged by a Grantor to a Special Purpose Financing
Subsidiary pursuant to the terms of such Permitted Receivables Facility, to the
extent permitted under the Credit Agreement.


“Copyright Security Agreement” shall mean an agreement substantially in the form
of Exhibit 4 hereto.


“Copyrights” shall mean, collectively, with respect to each Grantor, all
copyrights (whether statutory or common law, whether established or registered
in the United States or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Grantor, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Grantor, together with any and all (i) rights and privileges arising under
applicable law with respect to such Grantor’s use of such copyrights,
(ii) reissues, renewals, continuations and extensions thereof and amendments
thereto, (iii) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.


“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.


“Credit Agreement Obligations” shall have the meaning assigned to the term
“Obligations” in the Credit Agreement.


“Credit Agreement Secured Parties” means, collectively, the Administrative
Agent, the Lenders, the L/C Issuers, the Hedge Banks, the Cash Management Banks,
Secured Letter of Credit Banks, the Foreign Line of Credit Banks and each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.05 of the Credit Agreement.




-3-

--------------------------------------------------------------------------------





“Distributions” shall mean, collectively, with respect to each Grantor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Grantor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.


“Excluded Property” shall mean:


(a)            any fee-owned Real Estate and any leasehold interests in Real
Estate;


(b)            any permit or license issued by a Governmental Authority to any
Grantor or any other asset, in each case, only to the extent and for so long as
the terms of such permit, license or any agreement governing such asset or any
laws or regulations applicable thereto, validly prohibit the creation by such
Grantor of a security interest in such permit, license or asset in favor of the
Administrative Agent (in each case after giving effect to Sections 9-406(d),
9-407(a), 9-408(a) or 9-409(a) of the UCC (or any successor provision or
provisions) or any other applicable law (including the Bankruptcy Code) or
principles of equity) and in the case of any such prohibition in any agreement,
only to the extent permitted under the Loan Documents and existing on the
Closing Date or upon the acquisition of the applicable asset or Guarantor, and
not entered into in contemplation thereof;


(c)            cash used to secure letter of credit reimbursement obligations to
the extent permitted by Section 7.01 of the Credit Agreement;


(d)            motor vehicles and other assets subject to certificates of title
to the extent a Lien thereon cannot be perfected by the filing of a financing
statement;


(e)            Equipment owned by any Grantor on the date hereof or hereafter
acquired that is subject to a Lien securing a purchase money obligation,
Capitalized Lease or Synthetic Lease Obligation permitted to be incurred
pursuant to Section 7.02(f) of the Credit Agreement if the contract or other
agreement in which such Lien is granted (or the documentation providing for such
purchase money obligation or Capitalized Lease) validly prohibits the creation
of any other Lien on such Equipment;


(f)            any intent-to-use trademark application to the extent and for so
long as creation by a Grantor of a security interest therein would result in the
loss by such Grantor of any material rights therein;


(g)            any Conveyed Receivables and any related assets, in each case, to
the extent sold, conveyed or otherwise transferred (including by pledge)
pursuant to a Permitted Receivables Facility to the extent permitted under the
Credit Agreement;


(h)            Equity Interests of (i) Unrestricted Subsidiaries, (ii) Regulated
Subsidiaries, (iii) Special Purpose Finance Subsidiaries, (iv) Immaterial
Subsidiaries, (v) any other Subsidiary to the extent that the pledge of Equity
Interests of such Subsidiary would be prohibited by applicable law (in each case
after giving effect to




-4-

--------------------------------------------------------------------------------





Sections 9-406(d), 9-407(a), 9-408(a) or 9-409(a) of the UCC (or any successor
provision or provisions) or any other applicable law (including the Bankruptcy
Code) or principles of equity), (vi) a joint venture to the extent that the
pledge of Equity Interests of such joint venture would be prohibited by such
joint venture’s Organization Documents or (vii) a Foreign Subsidiary or a
Foreign Subsidiary Holding Company (including Equity Interests of a Subsidiary
that are held directly or indirectly by a Foreign Subsidiary or a Foreign
Subsidiary Holding Company) other than (A) Voting Stock of any Subsidiary which
is a first-tier Foreign Subsidiary or a first-tier Foreign Subsidiary Holding
Company, in each case representing 65% of the total voting power of all
outstanding Voting Stock of such Subsidiary and (B) 100% of the Equity Interests
not constituting Voting Stock of any such Subsidiary, except that any such
Equity Interests constituting “stock entitled to vote” within the meaning of
Treasury Regulation Section 1.956-2(c)(2) shall be treated as Voting Stock for
purposes of this clause (h);


(i)            any aircraft, airframes and engines, and all accessories,
additions, accessions, alterations, modifications, parts, instruments, repairs
and attachments affixed thereto or used in connection therewith, except to the
extent perfection of a security interest therein may be accomplished by filing
of financing statements in appropriate form in the applicable jurisdiction under
the UCC;


(j)            assets the pledge of which is prohibited by applicable law (in
each case after giving effect to Sections 9-406(d), 9-407(a), 9-408(a) or
9-409(a) of the UCC (or any successor provision or provisions) or any other
applicable law (including the Bankruptcy Code) or principles of equity); and


(k)            assets subject to Liens permitted under Sections 7.01 (f), (i),
(m) and (r) of the Credit Agreement (or under Section 7.01(p) of the Credit
Agreement to the extent relating to Liens permitted under the foregoing clauses,
as well as clause (j) of Section 7.01 of the Credit Agreement), in each case, to
the extent that the grant of a security interest hereunder on such assets would
constitute or result in a breach of, or a default under, the definitive
documentation creating such Liens;


provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to in clause 
(b), (c), (d), (e), (f), (h), (i), (j) or (k) (unless such Proceeds,
substitutions or replacements would constitute Excluded Property referred to in
clauses (b), (c), (d), (e), (f), (h), (i), (j) or (k)).


“General Intangibles” shall mean, collectively, with respect to each Grantor,
all “general intangibles,” as such term is defined in the UCC, of such Grantor
and, in any event, shall include (i) all of such Grantor’s rights, title and
interest in, to and under all Contracts and insurance policies (including all
rights and remedies relating to monetary damages, including indemnification
rights and remedies, and claims for damages or other relief pursuant to or in
respect of any Contract), (ii) all know-how and warranties relating to any of
the Collateral, (iii) any and all other rights, claims, choses-in-action and
causes of action of such Grantor against any other person and the benefits of
any and all collateral or other security given by any other person in connection
therewith, (iv) all guarantees, endorsements and indemnifications on, or of, any
of the Collateral, (v) all lists, books, records, correspondence, ledgers,
printouts, files




-5-

--------------------------------------------------------------------------------





(whether in printed form or stored electronically), tapes and other papers or
materials containing information relating to any of the Collateral, including
all customer or tenant lists, identification of suppliers, data, plans,
blueprints, specifications, designs, drawings, appraisals, recorded knowledge,
surveys, studies, engineering reports, test reports, manuals, standards,
processing standards, performance standards, catalogs, research data, computer
and automatic machinery software and programs and the like, field repair data,
accounting information pertaining to such Grantor’s operations or any of the
Collateral and all media in which or on which any of the information or
knowledge or data or records may be recorded or stored and all computer programs
used for the compilation or printout of such information, knowledge, records or
data, (vi) all licenses, consents, permits, variances, certifications,
authorizations and approvals, however characterized, now or hereafter acquired
or held by such Grantor, including building permits, certificates of occupancy,
environmental certificates, industrial permits or licenses and certificates of
operation and (vii) all rights to reserves, deferred payments, deposits,
refunds, indemnification of claims and claims for tax or other refunds against
any Governmental Authority.


“Goodwill” shall mean, collectively, with respect to each Grantor, the goodwill
connected with such Grantor’s business, including all goodwill connected with
(i) the use of and symbolized by any Trademark or Intellectual Property License
with respect to any Trademark in which such Grantor has any interest, (ii) all
know-how, trade secrets, customer and supplier lists, proprietary information,
inventions, methods, procedures, formulae, descriptions, compositions, technical
data, drawings, specifications, name plates, catalogs, confidential information
and the right to limit the use or disclosure thereof by any person, pricing and
cost information, business and marketing plans and proposals, consulting
agreements, engineering contracts and such other assets which relate to such
goodwill and (iii) all product lines of such Grantor’s business.


“Grantor” shall have the meaning assigned to such term in the Preamble hereof.


“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.


“Instruments” shall mean, collectively, with respect to each Grantor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.


“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Intellectual Property Licenses and Goodwill.
Notwithstanding anything to the contrary, the term “Intellectual Property
Collateral” shall not include any Excluded Property.


“Intellectual Property Licenses” shall mean, collectively, with respect to each
Grantor, all license agreements with, and covenants not to sue, any other party
with respect to any Patent, Trademark or Copyright, whether such Grantor is a
licensor or licensee under any such license, together with any and all
(i) renewals, extensions, supplements and continuations thereof, (ii) income,
fees, royalties, damages, claims and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages and payments for
past, present or future infringements or violations thereof, (iii) rights to sue
for past, present and future




-6-

--------------------------------------------------------------------------------





infringements or violations thereof and (iv) other rights to use, exploit or
practice any or all of the Patents, Trademarks or Copyrights subject thereto.


“Intellectual Property Security Agreements” shall mean, collectively, the
Copyright Security Agreements, the Patent Security Agreements and the Trademark
Security Agreements.


“Intercompany Notes” shall mean, with respect to each Grantor, all intercompany
notes held by such Grantor described in Schedule 10 to the Perfection
Certificate and intercompany notes hereafter acquired by such Grantor and all
certificates, instruments or agreements evidencing such intercompany notes, and
all assignments, amendments, restatements, supplements, extensions, renewals,
replacements or modifications thereof to the extent permitted pursuant to the
terms hereof.


“Investment Property” shall mean a security, whether certificated or
uncertificated, excluding, however, the Securities Collateral.


“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit 3 hereto.


“L/C Account” shall mean any account established and maintained in accordance
with the provisions of Section 2.03(g) of the Credit Agreement and all property
from time to time on deposit in such L/C Account.


“Material Intellectual Property Collateral” shall mean any Intellectual Property
Collateral that is material (i) to the use and operation of the Collateral or
(ii) to the business, results of operations, prospects or condition, financial
or otherwise, of the Borrower and its Subsidiaries on a consolidated basis.


“Obligations” shall mean the collective reference to the Credit Agreement
Obligations and the Pari Passu Obligations.


“Pari Passu Holders” shall have the meaning assigned to such term in Recital D
hereof.


“Pari Passu Indenture” shall have the meaning assigned to such term in Recital D
hereof.


“Pari Passu Obligations” shall mean all of the following, whether now existing
or hereafter incurred:  (a) the prompt performance and observance by each
Grantor of all of its obligations whether now existing or hereafter incurred
under the Pari Passu Indenture and the notes issued thereunder and (b) all other
indebtedness, liabilities and obligations of any kind or nature, now existing or
hereafter arising, owing from any Grantor to any Pari Passu Holder or the Pari
Passu Trustee pursuant to or in connection with a transaction contemplated by
the Pari Passu Indenture, howsoever evidenced, created, incurred or acquired,
whether primary, secondary, direct, contingent or joint and several, including
all obligations and liabilities incurred in connection with collecting and
enforcing the Pari Passu Obligations.




-7-

--------------------------------------------------------------------------------





“Pari Passu Secured Parties” shall mean, collectively, the Pari Passu Holders
and the Pari Passu Trustee.


“Pari Passu Trustee” shall mean the trustee under the Pari Passu Indenture and
its respective successors and assigns.


“Patents” shall mean, collectively, with respect to each Grantor, all patents
issued or assigned to, and all patent applications made by, such Grantor
(whether established or registered or recorded in the United States or any other
country or any political subdivision thereof), together with any and all
(i) rights and privileges arising under applicable law with respect to such
Grantor’s use of such patents and applications, (ii) inventions and improvements
described and claimed therein, (iii) reissues, divisions, continuations,
renewals, extensions and continuations-in-part thereof and amendments thereto,
(iv) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto, including damages and
payments for past, present or future infringements thereof, (v) rights
corresponding thereto throughout the world and (vi) rights to sue for past,
present or future infringements thereof.


“Patent Security Agreement” shall mean an agreement substantially in the form of
Exhibit 5 hereto.


“Perfection Certificate” shall mean that certain perfection certificate dated
the date hereof, executed and delivered by each Grantor in favor of the
Administrative Agent for the benefit of the Secured Parties, and each other
Perfection Certificate or Perfection Certificate Supplement executed and
delivered by the applicable Guarantor in favor of the Administrative Agent for
the benefit of the Secured Parties contemporaneously with the execution and
delivery of each Joinder Agreement executed in accordance with Section 3.5
hereof, in each case, as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
Credit Agreement or upon the request of the Administrative Agent.


“Permitted Liens” shall have the meaning assigned to such term in Section 4.1
hereof.


“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1
hereof.


“Pledged Securities” shall mean, collectively, with respect to each Grantor,
(i) all issued and outstanding Equity Interests of each issuer set forth on
Schedule 9 to the Perfection Certificate and noted therein as being owned by
such Grantor and pledged pursuant to this Agreement, and all options, warrants,
rights, agreements and additional Equity Interests of whatever class of any such
issuer acquired by such Grantor (including by issuance), together with all
rights, privileges, authority and powers of such Grantor relating to such Equity
Interests in each such issuer or under any Organization Document of each such
issuer, and the certificates, instruments and agreements representing such
Equity Interests and any and all interest of such Grantor in the entries on the
books of any financial intermediary pertaining to such Equity Interests,
(ii) all Equity Interests of any issuer, which Equity Interests are hereafter
acquired by such Grantor (including by issuance) and all options, warrants,
rights, agreements and additional



-8-

--------------------------------------------------------------------------------





Equity Interests of whatever class of any such issuer acquired by such Grantor
(including by issuance), together with all rights, privileges, authority and
powers of such Grantor relating to such Equity Interests or under any
Organization Document of any such issuer, and the certificates, instruments and
agreements representing such Equity Interests and any and all interest of such
Grantor in the entries on the books of any financial intermediary pertaining to
such Equity Interests, from time to time acquired by such Grantor in any manner,
and (iii) all Equity Interests issued in respect of the Equity Interests
referred to in clause (i) or (ii) upon any consolidation or merger of any issuer
of such Equity Interests; provided, however, that Pledged Securities shall not
include any Excluded Property or any Equity Interests which are not required to
be pledged pursuant to Section 6.17(b) of the Credit Agreement.


“Real Estate” means all of each Grantor’s and each of their respective
Restricted Subsidiaries’ now or hereafter owned or leased estates in real
property, including, without limitation, all fees, leaseholds and future
interests, together with all of each Grantor’s and each of its Restricted
Subsidiaries’ now or hereafter owned or leased interests in the improvements
thereon, the fixtures attached thereto and the easements appurtenant thereto.


“Receivables” shall mean all (i) Accounts, (ii) Chattel Paper, (iii) Payment
Intangibles, (iv) Instruments and (v) all other rights to payment, whether or
not earned by performance, for goods or other property sold, leased, licensed,
assigned or otherwise disposed of, or services rendered or to be rendered,
regardless of how classified under the UCC together with all of Grantors’
rights, if any, in any goods or other property giving rise to such right to
payment and all Collateral Support and Supporting Obligations related thereto
and all Records relating thereto; provided, however, that the term “Receivables”
shall not include any Excluded Property.


“Secured Parties” shall mean, collectively, the Credit Agreement Secured Parties
and the Pari Passu Secured Parties.


“Securities Act” shall mean the Securities Act of 1933, as amended, or any
successor statute, and the rules and regulations promulgated by the SEC
thereunder.


“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Intercompany Notes and the Distributions.


“Trademarks” shall mean, collectively, with respect to each Grantor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URL’s), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to such
Grantor and all registrations and applications for the foregoing (whether
statutory or common law and whether established or registered in the United
States or any other country or any political subdivision thereof), together with
any and all (i) rights and privileges arising under applicable law with respect
to such Grantor’s use of any such trademarks (including service marks), slogans,
logos, certification marks, trade dress, uniform resource locations (URL’s),
domain names, corporate names and trade names, (ii) reissues, continuations,
extensions and renewals thereof and amendments thereto, (iii) income, fees,
royalties, damages and payments now and hereafter due and/or payable thereunder
and with respect thereto, including damages, claims and payments for past,
present or




-9-

--------------------------------------------------------------------------------





future infringements thereof, (iv) rights corresponding thereto throughout the
world and (v) rights to sue for past, present and future infringements thereof.


“Trademark Security Agreement” shall mean an agreement substantially in the form
of Exhibit 6 hereto.


SECTION 1.2.    Interpretation.  The rules of interpretation specified in the
Credit Agreement (including Section 1.02 thereof) shall be applicable to this
Agreement.  In the event of any conflict between the provisions hereof and the
provisions of the Credit Agreement, the provisions of the Credit Agreement shall
control.


SECTION 1.3.    Resolution of Drafting Ambiguities.  Each Grantor acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party (i.e., the
Administrative Agent) shall not be employed in the interpretation hereof.


SECTION 1.4.    Perfection Certificate.  The Administrative Agent and each
Secured Party agree that the Perfection Certificate and all descriptions of
Collateral, schedules, amendments, supplements thereto and Perfection
Certificate Supplements are and shall at all times remain a part of this
Agreement.




ARTICLE II


GRANT OF SECURITY AND OBLIGATIONS


SECTION 2.1.    Grant of Security Interest.  As collateral security for the
payment and performance in full of all the Obligations, each Grantor hereby
pledges and grants to the Administrative Agent for the benefit of the Secured
Parties, a lien on and security interest in all of the right, title and interest
of such Grantor in, to and under the following property, wherever located, and
whether now existing or hereafter arising or acquired from time to time
(collectively, the “Collateral”):


(i)            all Accounts;


(ii)            all Equipment, Goods, Inventory and Fixtures;


(iii)            all Documents, Instruments and Chattel Paper;


(iv)            all Letters of Credit and Letter-of-Credit Rights;


(v)            all Securities Collateral;


(vi)            all Investment Property;


(vii)            all Intellectual Property Collateral;




-10-

--------------------------------------------------------------------------------





(viii)            the Commercial Tort Claims described on Schedule 12 to the
Perfection Certificate;


(ix)            all General Intangibles;


(x)            all Money and all Deposit Accounts;


(xi)            all Supporting Obligations;


(xii)            all books and records relating to the Collateral; and


(xiii)            to the extent not covered by clauses (i) through (xii) of this
sentence, all other personal property of such Grantor, whether tangible or
intangible, and all Proceeds and products of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, and any and all Proceeds of any insurance,
indemnity, warranty or guaranty payable to such Grantor from time to time with
respect to any of the foregoing.


Notwithstanding anything to the contrary contained in clauses (i) through (xiii)
above, the security interest created by this Agreement shall not extend to, and
the term “Collateral” shall not include, any Excluded Property.


SECTION 2.2.     Filings.


(a)            Each Grantor hereby irrevocably authorizes the Administrative
Agent at any time and from time to time to file in any relevant jurisdiction any
financing statements (including fixture filings) and amendments thereto that
contain the information required by Article 9 of the Uniform Commercial Code of
each applicable jurisdiction for the filing of any financing statement or
amendment relating to the Collateral, including (i) whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor, (ii) any financing or continuation statements or
other documents without the signature of such Grantor where permitted by law,
including the filing of a financing statement describing the Collateral as “all
assets now owned or hereafter acquired by the Grantor or in which the Grantor
otherwise has rights” (or similar language) and (iii) in the case of a financing
statement filed as a fixture filing or covering Collateral constituting minerals
or the like to be extracted or timber to be cut, a sufficient description of the
real property to which such Collateral relates.  Each Grantor agrees to provide
all information described in the immediately preceding sentence to the
Administrative Agent promptly upon request by the Administrative Agent.


(b)            Each Grantor hereby ratifies its authorization for the
Administrative Agent to file in any relevant jurisdiction any financing
statements relating to the Collateral if filed prior to the date hereof.


(c)            Each Grantor hereby further authorizes the Administrative Agent
to file filings with the United States Patent and Trademark Office or the United
States Copyright Office (or any successor office), including this Agreement, the
Copyright Security Agreement, the Patent Security Agreement and the Trademark
Security Agreement, or other documents for the purpose of perfecting,
confirming, continuing, enforcing or protecting the security interest




-11-

--------------------------------------------------------------------------------





granted by such Grantor hereunder and naming such Grantor, as debtor, and the
Administrative Agent, as secured party.


(d)            Notwithstanding anything in this Agreement to the contrary, no
Grantor shall be required, and the Administrative Agent is not authorized on
behalf of any such Grantor, (a) to file or take any other action (including
entering into foreign-law governed agreements) or make any filings required by
any jurisdiction other than the United States, any State thereof and the
District of Columbia to perfect, confirm, continue, enforce or protect any
security interest granted in any Collateral of such Grantor or (b) enter into
any control agreements or take any actions to perfect the security interest in
any Collateral by “control” other than with respect to Securities to the extent
expressly required under Sections 3.1 or 3.2.




ARTICLE III


PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF COLLATERAL


SECTION 3.1.    Delivery of Certificated Securities Collateral.  Each Grantor
represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof and required to be delivered pursuant to the Credit Agreement have been
delivered to the Administrative Agent in suitable form for transfer by delivery
or accompanied by duly executed instruments of transfer or assignment in blank
and that the Administrative Agent has a perfected first priority security
interest therein, subject only to Permitted Liens; provided that the
requirements of this sentence shall apply only to Securities Collateral of
issuers that are Subsidiaries.  Each Grantor hereby agrees that all
certificates, agreements or instruments representing or evidencing Securities
Collateral acquired by such Grantor after the date hereof shall promptly (but in
any event within thirty days after receipt thereof by such Grantor) be delivered
to and held by or on behalf of the Administrative Agent pursuant hereto;
provided that the requirements of this sentence shall apply only to Securities
Collateral of issuers that are Subsidiaries.  All certificated Securities
Collateral shall be in suitable form for transfer by delivery or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to the Administrative Agent.  The
Administrative Agent shall have the right, at any time upon the occurrence and
during the continuance of any Event of Default, to endorse, assign or otherwise
transfer to or to register in the name of the Administrative Agent or any of its
nominees or endorse for negotiation any or all of the Securities Collateral,
without any indication that such Securities Collateral is subject to the
security interest hereunder.  In addition, upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent shall have the
right at any time to exchange certificates representing or evidencing Pledged
Securities for certificates of smaller or larger denominations. Notwithstanding
the delivery of any Excluded Property described in paragraph (h)(vii) of the
definition of "Excluded Property" (including certificates related thereto) by or
on behalf of any Grantor to the Administrative Agent, such Excluded Property
shall not constitute property in which a security interest was granted.


SECTION 3.2.    Perfection of Uncertificated Securities Collateral.  Each
Grantor represents and warrants that the Administrative Agent has a perfected
first priority security interest in all uncertificated Pledged Securities
pledged by it hereunder that are in existence on the date hereof, subject only
to Permitted Liens.  Each Grantor hereby agrees that if




-12-

--------------------------------------------------------------------------------





any of the Pledged Securities are at any time not evidenced by certificates of
ownership, then each applicable Grantor shall, to the extent permitted by
applicable law, (i) if necessary or desirable to perfect a security interest in
such Pledged Securities, upon reasonable request by the Administrative Agent,
cause such pledge to be recorded on the equityholder register or the books of
the issuer, execute any customary pledge forms or other documents necessary or
appropriate to complete the pledge and give the Administrative Agent the right
to transfer such Pledged Securities under the terms hereof, and (ii) after the
occurrence and during the continuance of any Event of Default, upon request by
the Administrative Agent, (A) cause the Organization Documents of each such
issuer that is a Subsidiary of the Borrower to be amended to provide that such
Pledged Securities shall be treated as “securities” for purposes of the UCC and
(B) cause such Pledged Securities to become certificated and delivered to the
Administrative Agent in accordance with the provisions of Section 3.1 hereof;
provided that the requirements of this sentence shall apply only to the Pledge
Securities of issuers that are Subsidiaries.


SECTION 3.3.    [Reserved].


SECTION 3.4.    Other Actions.  In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Administrative Agent’s security interest in the Collateral, each
Grantor represents and warrants (as to itself) as follows and agrees, in each
case at such Grantor’s own expense, to take the following actions with respect
to the following Collateral:


(a)            Instruments and Tangible Chattel Paper.  As of the date hereof,
no amounts payable under or in connection with any of the Collateral are
evidenced by any Instrument or Tangible Chattel Paper other than such
Instruments and Tangible Chattel Paper listed in Schedule 10 to the Perfection
Certificate or for amounts less than $1,000,000.  Each Instrument and each item
of Tangible Chattel Paper (other than the Securities Collateral) listed in
Schedule 10 to the Perfection Certificate that is Collateral has been properly
endorsed, assigned and delivered to the Administrative Agent, accompanied by
instruments of transfer or assignment duly executed in blank.  If any amount in
excess of $1,000,000 then payable under or in connection with any of the
Collateral shall be evidenced by any Instrument or Tangible Chattel Paper (other
than the Securities Collateral), the Grantor acquiring such Instrument or
Tangible Chattel Paper shall promptly (but in any event within thirty days after
receipt thereof) endorse, assign and deliver the same to the Administrative
Agent, accompanied by such instruments of transfer or assignment duly executed
in blank as the Administrative Agent may from time to time specify.


(b)            Investment Property and Pledged Securities.  As between the
Administrative Agent and the Grantors, the Grantors shall bear the investment
risk with respect to the Investment Property and Pledged Securities, and the
risk of loss of, damage to, or the destruction of the Investment Property and
Pledged Securities, whether in the possession of, or maintained as a Security
Entitlement or deposit by, or subject to the control of, the Administrative
Agent, a Securities Intermediary, a Commodity Intermediary, any Grantor or any
other Person, except where such loss of, damage to or destruction of the
Investment Property or Pledged Securities was caused by the gross




-13-

--------------------------------------------------------------------------------





negligence or willful misconduct of the Administrative Agent or such Securities
Intermediary, Commodity Intermediary or other Person.


(c)            [Reserved].


(d)            [Reserved].


(e)            Commercial Tort Claims.  As of the date hereof, each Grantor
hereby represents and warrants that it holds no Commercial Tort Claims other
than those listed in Schedule 12 to the Perfection Certificate.  If any Grantor
shall at any time hold or acquire a Commercial Tort Claim, such Grantor shall
promptly (but in any event within thirty days after receipt thereof by such
Grantor) notify the Administrative Agent in writing signed by such Grantor of
the brief details thereof and grant to the Administrative Agent in such writing
a security interest therein and in the Proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to the Administrative Agent.  The requirement in the preceding
sentence shall not apply to the extent that the amount of such Commercial Tort
Claim does not exceed $1,000,000.


SECTION 3.5.    Joinder of Additional Guarantors; Release of Guarantors.


(a)            The Grantors shall cause each Subsidiary of the Borrower which,
from time to time, after the date hereof shall be required to pledge any assets
to the Administrative Agent for the benefit of the Secured Parties pursuant to
the provisions of the Credit Agreement, to execute and deliver to the
Administrative Agent (i) a Joinder Agreement and (ii) a Perfection Certificate
Supplement, in each case, within the time periods required by Section 6.17 of
the Credit Agreement and upon such execution and delivery, such Subsidiary shall
constitute a “Guarantor” and a “Grantor” for all purposes hereunder with the
same force and effect as if originally named as a Guarantor and Grantor herein. 
The execution and delivery of such Joinder Agreement shall not require the
consent of any Grantor hereunder.  The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor and Grantor as a party to this Agreement.


(b)            If any Grantor ceases to be a Guarantor in accordance with the
provisions of the Credit Agreement, the Administrative Agent will, at the
Borrower’s expense and upon receipt of any certifications reasonably requested
by the Administrative Agent in connection therewith and in accordance with
Sections 6.17(e) and 9.10 of the Credit Agreement, execute and deliver to the
applicable Grantor such documents as such Grantor may reasonably request to
evidence the release of such Grantor from the assignment and security interest
granted hereunder and from its obligations hereunder.


SECTION 3.6.    Supplements; Further Assurances.  Each Grantor shall take such
further actions, and execute and/or deliver to the Administrative Agent such
additional financing statements, amendments, assignments, agreements,
supplements, powers and instruments, as the Administrative Agent may in its
reasonable judgment deem necessary or appropriate in order to create, perfect,
preserve and protect the security interest in the Collateral as provided herein
and the rights and interests granted to the Administrative Agent hereunder, to




-14-

--------------------------------------------------------------------------------





carry into effect the purposes hereof or better to assure and confirm the
validity, enforceability and priority of the Administrative Agent’s security
interest in the Collateral or permit the Administrative Agent to exercise and
enforce its rights, powers and remedies hereunder with respect to any
Collateral, including the filing of financing statements, continuation
statements and other documents (including this Agreement) under the Uniform
Commercial Code (or other similar laws) in effect in any jurisdiction with
respect to the security interest created hereby, all in form reasonably
satisfactory to the Administrative Agent and in such offices (including the
United States Patent and Trademark Office and the United States Copyright
Office) wherever required by law to perfect, continue and maintain the validity,
enforceability and priority of the security interest in the Collateral as
provided herein and to preserve the other rights and interests granted to the
Administrative Agent hereunder, as against third parties, with respect to the
Collateral.  If an Event of Default has occurred and is continuing, the
Administrative Agent may institute and maintain, in its own name or in the name
of any Grantor, such suits and proceedings as the Administrative Agent may be
advised by counsel shall be necessary or expedient to prevent any impairment of
the security interest in or the perfection thereof in the Collateral.  All of
the foregoing shall be at the sole cost and expense of the Grantors.


ARTICLE IV


REPRESENTATIONS, WARRANTIES AND COVENANTS


Each Grantor represents, warrants and covenants as follows:


SECTION 4.1.     Title.  Except for the security interest granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement and Liens permitted under Section 7.01 of the Credit Agreement
(“Permitted Liens”), such Grantor owns or has rights and, as to Collateral
acquired by it from time to time after the date hereof, will own or have rights
in each item of Collateral in which it has granted the security interest to the
Administrative Agent hereunder, free and clear of any and all Liens or claims of
others (except for minor defects in title that do not interfere with Grantor’s
ability to (i) conduct its business as currently conducted or as proposed to be
conducted or to utilize such properties for their intended purposes or (ii)
grant the security interest granted hereunder).


SECTION 4.2.    Validity of Security Interest.  The security interest in and
Lien on the Collateral granted to the Administrative Agent for the benefit of
the Secured Parties hereunder constitutes (a) a legal and valid security
interest in all the Collateral securing the payment and performance of the
Obligations, and (b) subject to the filings and other actions described in
Schedule 6 to the Perfection Certificate (to the extent required to be listed on
the schedules to the Perfection Certificate as of the date this representation
is made or deemed made) and subject to the taking of any other action in
accordance with Section 6.17 of the Credit Agreement or the terms hereof, as
applicable, within the time frame prescribed by such Section 6.17 or the
applicable provisions hereof, a perfected security interest in all the
Collateral in which a security interest may be perfected (i) by filing,
recording or registering a financial statement or analogous document in the
United States (or any political subdivision thereof) and its territories or
possessions pursuant to the UCC or (ii) upon the receipt and recording of the
Intellectual Property Security Agreements with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable.  The
security interest and Lien granted to




-15-

--------------------------------------------------------------------------------





the Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement in and on the Collateral will at all times during the term of this
Agreement constitute a perfected, continuing security interest therein and be
prior to any other Lien on any of the Collateral, other than Permitted Liens.


SECTION 4.3.     Defense of Claims; Transferability of Collateral.  Each Grantor
shall, at its own cost and expense, defend title to the Collateral pledged by it
hereunder and the security interest therein and Lien thereon granted to the
Administrative Agent and the priority thereof against all claims and demands of
all persons, at its own cost and expense, at any time claiming any interest
therein adverse to the Administrative Agent or any other Secured Party other
than Permitted Liens.  There is no agreement, order, judgment or decree, and no
Grantor shall enter into any agreement or take any other action, that would
restrict the transferability of any of the Collateral or otherwise impair or
conflict with such Grantor’s obligations or the rights of the Administrative
Agent hereunder except to the extent permitted under the Credit Agreement.


SECTION 4.4.    Other Financing Statements.  It has not filed, nor authorized
any third party to file (nor will there be), any valid or effective financing
statement (or similar statement, instrument of registration or public notice
under the law of any jurisdiction) covering or purporting to cover any interest
of any kind in the Collateral, except such as have been filed in favor of the
Administrative Agent pursuant to this Agreement or in favor of any holder of a
Permitted Lien with respect to such Permitted Lien or financing statements or
public notices relating to the termination statements listed on Schedule 8 to
the Perfection Certificate.  No Grantor shall execute, authorize or permit to be
filed in any public office any financing statement (or similar statement,
instrument of registration or public notice under the law of any jurisdiction)
relating to any Collateral, except financing statements and other statements and
instruments filed or to be filed in respect of and covering the security
interests granted by such Grantor to the holder of the Permitted Liens.


SECTION 4.5.    [Reserved].


SECTION 4.6.    Due Authorization and Issuance.  All of the Pledged Securities
existing on the date hereof have been, and to the extent any Pledged Securities
are hereafter issued, such Pledged Securities will be, upon such issuance, duly
authorized, validly issued and fully paid and non-assessable to the extent
applicable (it being understood that this representation is being made to the
knowledge of the applicable Grantor in the case of Pledged Securities issued by
Persons that are not Subsidiaries).  There is no amount or other obligation
owing by any Grantor to any issuer of the Pledged Securities in exchange for or
in connection with the issuance of the Pledged Securities or any Grantor’s
status as a partner or a member of any issuer of the Pledged Securities.


SECTION 4.7.     Consents, etc.  In the event that the Administrative Agent
desires to exercise any remedies, voting or consensual rights or
attorney-in-fact powers set forth in this Agreement and reasonably determines it
necessary to obtain any approvals or consents of any Governmental Authority or
any other person therefor, then, upon the reasonable request of the
Administrative Agent, such Grantor agrees to use its commercially reasonable
efforts to




-16-

--------------------------------------------------------------------------------





assist and aid the Administrative Agent to obtain as soon as practicable any
necessary approvals or consents for the exercise of any such remedies, rights
and powers.


SECTION 4.8.    Collateral.  All information set forth herein, including the
schedules hereto, and all information contained in any documents, schedules and
lists heretofore delivered to any Secured Party, including the Perfection
Certificate and the schedules thereto, in connection with this Agreement, in
each case, relating to the Collateral, is accurate and complete in all material
respects in each case as of the date hereof.  The Collateral described on the
schedules to the Perfection Certificate constitutes all of the property of such
type of Collateral owned or held by the Grantors, subject to any threshold
amount or other limitation set forth in the Perfection Certificate in each case
as of the date hereof.


SECTION 4.9.    Insurance.  In the event that the Net Cash Proceeds of any
insurance claim are paid to any Grantor after the Administrative Agent has
exercised its right to foreclose after an Event of Default, such Net Cash
Proceeds shall be held in trust for the benefit of the Administrative Agent and
promptly (but in any event within 30 days) after receipt thereof shall be paid
to the Administrative Agent for application in accordance with the Credit
Agreement.


SECTION 4.10.     Chief Executive Office; Change of Name; Jurisdiction of
Organization.  Each Grantor agrees (A) to promptly (but in the case of clauses
(i)and (v) below no event less than fifteen (15) Business Days (or such later
date as consented to by the Administrative Agent) following the taking of the
relevant action) notify the Administrative Agent in writing of any change (i) to
its legal name, (ii) in the location of any Grantor’s chief executive office,
(iii) in its identity or organizational structure, (iv) in its organizational
identification number, if any, or (v) in its jurisdiction of organization (in
each case, including by merging with or into any other entity, reorganizing,
dissolving, liquidating, reorganizing or organizing in any other jurisdiction),
and agrees to clearly describe such change and provide such other information in
connection therewith as the Administrative Agent may reasonably request and
(B) that, prior to effecting or permitting any change referred to in clause (A)
above, it shall have taken all action necessary to maintain the perfection and
priority of the security interest of the Administrative Agent for the benefit of
the Secured Parties in the Collateral.  Each Grantor agrees to promptly provide
the Administrative Agent with certified Organization Documents, if applicable,
reflecting any of the changes described in the preceding sentence.  Each Grantor
also agrees to promptly notify the Administrative Agent of any change in the
location of any office in which it maintains books or records relating to
Collateral owned by it.




ARTICLE V


CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL


SECTION 5.1.     Pledge of Additional Securities Collateral.  Each Grantor
shall, upon obtaining any Pledged Securities or Intercompany Notes (other than
Intercompany Notes owing by a Regulated Subsidiary, any Subsidiary of a
Regulated Subsidiary and their respective successors and assigns, in each case
only to the extent prohibited by law) of any person, accept the same in trust
for the benefit of the Administrative Agent and promptly (but in any event
within thirty days after receipt thereof) deliver to the Administrative Agent
the




-17-

--------------------------------------------------------------------------------





certificates and other documents required under Section 3.1 and Section 3.2
hereof in respect of the additional Pledged Securities or Intercompany Notes
which are to be pledged pursuant to this Agreement.  Each Grantor hereby agrees
that all Pledged Securities or Intercompany Notes delivered to the
Administrative Agent shall for all purposes hereunder be considered Collateral.


SECTION 5.2.     Voting Rights; Distributions; etc.


(a)            So long as no Event of Default shall have occurred and be
continuing and unless the Administrative Agent shall have notified the Grantors
that the Grantors rights, in whole or in part, under this Section 5.2 are being
suspended:


(i)            Each Grantor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Securities Collateral or any part
thereof for any purpose not inconsistent with the terms or purposes hereof, the
Credit Agreement or any other document evidencing the Obligations; provided,
however, that no Grantor shall in any event exercise such rights in any manner
which could reasonably be expected to have a Material Adverse Effect.


(ii)            Each Grantor shall be entitled to receive and retain, and to
utilize free and clear of the Lien created pursuant to this Agreement, any and
all Distributions, but only if and to the extent made in accordance with the
provisions of the Credit Agreement; provided, however, that any and all such
Distributions consisting of rights or interests in the form of securities shall
be forthwith delivered to the Administrative Agent to hold as Collateral and
shall, if received by any Grantor, be received in trust for the benefit of the
Administrative Agent, be segregated from the other property or funds of such
Grantor and be promptly (but in any event within five days after receipt
thereof) delivered to the Administrative Agent as Collateral in the same form as
so received (with any necessary endorsement), in each case in accordance with
Section 3.1 or Section 3.2, as applicable.


(b)            So long as no Event of Default shall have occurred and be
continuing and unless the Administrative Agent shall be deemed without further
action or formality to have granted to each Grantor all necessary consents
relating to voting rights and shall, if necessary, upon written request of any
Grantor and at the sole cost and expense of the Grantors, from time to time
execute and deliver (or cause to be executed and delivered) to such Grantor all
such instruments as such Grantor may reasonably request in order to permit such
Grantor to exercise the voting and other rights which it is entitled to exercise
pursuant to Section 5.2(a)(i) hereof and to receive the Distributions which it
is authorized to receive and retain pursuant to Section 5.2(a)(ii) hereof.


(c)            Upon the occurrence and during the continuance of any Event of
Default, and unless the Administrative Agent shall have notified the Grantors
that the Grantors rights, in whole or in part, under this Section 5.2 are being
suspended:


(i)            All rights of each Grantor to exercise the voting and other
consensual rights it would otherwise be entitled to exercise pursuant to
Section 5.2(a)(i) hereof shall immediately cease, and all such rights shall
thereupon become vested in the




-18-

--------------------------------------------------------------------------------





Administrative Agent, which shall thereupon have the sole right to exercise such
voting and other consensual rights.


(ii)            All rights of each Grantor to receive Distributions which it
would otherwise be authorized to receive and retain pursuant to
Section 5.2(a)(ii) hereof shall immediately cease and all such rights shall
thereupon become vested in the Administrative Agent, which shall thereupon have
the sole right to receive and hold as Collateral such Distributions.  Any and
all money and other property paid over to or received by the Administrative
Agent pursuant to the provisions of this paragraph (ii) shall be retained by the
Administrative Agent in an account to be established by the Administrative Agent
upon receipt of such money or other property and shall be applied in accordance
with the provisions of Section 10.1 hereof.  After all Events of Default have
been cured or waived and the Borrower has delivered to the Administrative Agent
a certificate to that effect, the Administrative Agent shall promptly repay to
each Grantor (without interest) all dividends, interest, principal or other
Distributions that such Grantor would otherwise be permitted to retain pursuant
to the terms of Section 5.2(a)(ii) and that remain in such account.


(d)            Each Grantor shall, at its sole cost and expense, from time to
time execute and deliver to the Administrative Agent appropriate instruments as
the Administrative Agent may reasonably request in order to permit the
Administrative Agent to exercise the voting and other rights which it may be
entitled to exercise pursuant to Section 5.2(c)(i) hereof and to receive all
Distributions which it may be entitled to receive under Section 5.2(c)(ii)
hereof.


(e)            All Distributions which are received by any Grantor contrary to
the provisions of Section 5.2(a)(ii) hereof shall be received in trust for the
benefit of the Administrative Agent, shall be segregated from other funds of
such Grantor and shall immediately be paid over to the Administrative Agent as
Collateral in the same form as so received (with any necessary endorsement).


SECTION 5.3.    Defaults, etc.  Each Grantor hereby represents and warrants that
(i) such Grantor is not in default in the payment of any portion of any
mandatory capital contribution, if any, required to be made under any agreement
to which such Grantor is a party relating to the Pledged Securities pledged by
it, and such Grantor is not in violation of any other provisions of any such
agreement to which such Grantor is a party, or otherwise in default or violation
thereunder, (ii) no Securities Collateral pledged by such Grantor is subject to
any defense, offset or counterclaim, nor have any of the foregoing been asserted
or alleged against such Grantor by any person with respect thereto, and (iii) as
of the date hereof, there are no certificates, instruments, documents or other
writings (other than the Organization Documents and certificates representing
such Pledged Securities that have been delivered to the Administrative Agent)
which evidence any Pledged Securities of such Grantor.




-19-

--------------------------------------------------------------------------------





SECTION 5.4.    Certain Agreements of Grantors As Issuers and Holders of Equity
Interests.


(a)            In the case of each Grantor which is an issuer of Securities
Collateral, such Grantor agrees to be bound by the terms of this Agreement
relating to the Securities Collateral issued by it and will comply with such
terms insofar as such terms are applicable to it.


(b)            In the case of each Grantor which is a partner, shareholder or
member, as the case may be, in a partnership, limited liability company or other
entity, such Grantor hereby consents to the extent required by the applicable
Organization Document to the pledge by each other Grantor, pursuant to the terms
hereof, of the Pledged Securities in such partnership, limited liability company
or other entity and, upon the occurrence and during the continuance of an Event
of Default, to the transfer of such Pledged Securities to the Administrative
Agent or its nominee and to the substitution of the Administrative Agent or its
nominee as a substituted partner, shareholder or member in such partnership,
limited liability company or other entity with all the rights, powers and duties
of a general partner, limited partner, shareholder or member, as the case may
be.




ARTICLE VI


CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL


SECTION 6.1.     Grant of Intellectual Property License.  For the purpose of
enabling the Administrative Agent, during the continuance of an Event of
Default, to exercise rights and remedies under Article IX hereof at such time as
the Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Grantor hereby grants to the
Administrative Agent, to the extent permitted by law or contract, an
irrevocable, non-exclusive license to use or sublicense any of the Intellectual
Property Collateral now owned or hereafter acquired by such Grantor, wherever
the same may be located.  For the avoidance of doubt, the Administrative Agent
may not exercise any of its rights under such license until an Event of Default
has occurred and is continuing.  Subject to the execution and delivery of an
appropriate commercially reasonable secrecy agreement, to the extent permitted
by law or contract, such license shall include access to all media in which any
of the licensed items may be recorded or stored and to all computer programs
used for the compilation or printout hereof.


SECTION 6.2.    Protection of Administrative Agent’s Security.  On a continuing
basis, each Grantor shall, at its sole cost and expense, (i) promptly following
its becoming aware thereof, notify the Administrative Agent of any adverse
determination in any proceeding (except in the case of prosecution of patent
applications or applications for trademark registration) or the institution of
any proceeding in any Federal, state or local court or administrative body or in
the United States Patent and Trademark Office or the United States Copyright
Office regarding any Material Intellectual Property Collateral, such Grantor’s
right to secure the issuance of or to register such Material Intellectual
Property Collateral or its right to keep and maintain such issued Material
Intellectual Property Collateral in full force and effect, (ii) maintain all
Material Intellectual Property Collateral as presently used and operated except
as
 
 
-20-

--------------------------------------------------------------------------------

 
shall be consistent with such Grantor’s commercially reasonable business
judgment, (iii) not permit to lapse or become abandoned any Material
Intellectual Property Collateral, and not settle or compromise any pending or
future litigation or administrative proceeding with respect to any such Material
Intellectual Property Collateral, in either case except as shall be consistent
with such Grantor’s commercially reasonable business judgment, (iv) upon such
Grantor obtaining knowledge thereof, promptly notify the Administrative Agent in
writing of any event which could be reasonably expected to materially and
adversely affect the value or utility of any Material Intellectual Property
Collateral or the rights and remedies of the Administrative Agent in relation
thereto, including a levy or threat of levy or any legal process against any
Material Intellectual Property Collateral, (v) not license any Material
Intellectual Property Collateral, other than licenses in, or incidental to, the
ordinary course of business, or amend or permit the amendment of any such
licenses in a manner that materially and adversely affects the right to receive
payments thereunder, or in any manner that would materially impair the value of
any Material Intellectual Property Collateral or the Lien on and security
interest in the Material Intellectual Property Collateral created therein
hereby, without the consent of the Administrative Agent, (vi) continue to keep
adequate records respecting all Intellectual Property Collateral consistent with
past practice and (vii) using the records described in clause (vi) above,
furnish to the Administrative Agent from time to time upon the Administrative
Agent’s reasonable request therefor reasonably detailed statements and amended
schedules further identifying and describing the Intellectual Property
Collateral and such other materials evidencing or reports pertaining to any
Intellectual Property Collateral as the Administrative Agent may from time to
time reasonably request.


SECTION 6.3.    After-Acquired Intellectual Property Collateral.  If any Grantor
shall at any time after the date hereof obtain any rights to any additional
Intellectual Property Collateral, including any renewal, extension, reissue,
division, continuation or continuation-in-part of any Intellectual Property
Collateral, or any improvement on any Intellectual Property Collateral, or if
any intent-to use trademark application is no longer subject to clause (f) of
the definition of Excluded Property, the provisions hereof shall automatically
apply thereto and any such item enumerated in the preceding clause shall
automatically constitute Intellectual Property Collateral as if such would have
constituted Intellectual Property Collateral at the time of execution hereof and
be subject to the Lien and security interest created by this Agreement without
further action by any party.  Each Grantor shall promptly (but in any event
within thirty days after receipt thereof by such Grantor) provide to the
Administrative Agent written notice of any of the foregoing and confirm the
attachment of the Lien and security interest created by this Agreement to any
rights described above by execution of an instrument in form reasonably
acceptable to the Administrative Agent and the filing of any instruments or
statements as shall be reasonably necessary to create, preserve, protect or
perfect the Administrative Agent’s security interest in such Intellectual
Property Collateral to the extent required hereunder.  Further, each Grantor,
subject to the review of such Grantor, authorizes the Administrative Agent to
modify this Agreement by amending Schedules 11(a) and 11(b) to the Perfection
Certificate to include any Intellectual Property Collateral of such Grantor
acquired or arising after the date hereof.
 


-21-

--------------------------------------------------------------------------------





SECTION 6.4.     Litigation.


(a)            Unless there shall occur and be continuing any Event of Default,
each Grantor shall have the right to commence and prosecute in its own name, as
the party in interest, for its own benefit and at the sole cost and expense of
the Grantors, such applications for protection of the Intellectual Property
Collateral and suits, proceedings or other actions to prevent the infringement,
counterfeiting, unfair competition, dilution, diminution in value or other
damage as are necessary to protect the Intellectual Property Collateral.


(b)            Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall have the right but shall in no way be
obligated to file applications for protection of the Intellectual Property
Collateral and/or bring suit in the name of any Grantor, the Administrative
Agent or the Secured Parties to enforce the Intellectual Property Collateral and
any license thereunder.  In the event of such suit, each Grantor shall, at the
reasonable request of the Administrative Agent, execute any and all documents
reasonably requested by the Administrative Agent in aid of such enforcement and
the Grantors shall promptly reimburse and indemnify the Administrative Agent for
all reasonable and invoiced costs and expenses incurred by the Administrative
Agent in the exercise of its rights under this Section 6.4 in accordance with
Section 10.04 of the Credit Agreement.

ARTICLE VII


CERTAIN PROVISIONS CONCERNING RECEIVABLES


SECTION 7.1.     Maintenance of Records.  Each Grantor shall keep and maintain
at its own cost and expense complete records of each Receivable, in a manner
consistent with prudent business practice, including records of all payments
received, all credits granted thereon, all merchandise returned and all other
documentation relating thereto.  Each Grantor shall, at such Grantor’s sole cost
and expense, upon the Administrative Agent’s demand made at any time after the
occurrence and during the continuance of any Event of Default, deliver all
tangible evidence of Receivables (other than Conveyed Receivables), including
all documents evidencing Receivables (other than Conveyed Receivables) and any
books and records relating thereto to the Administrative Agent or to its
representatives (copies of which evidence and books and records may be retained
by such Grantor).  Upon the occurrence and during the continuance of any Event
of Default, the Administrative Agent may transfer a full and complete copy of
any Grantor’s books, records, credit information, reports, memoranda and all
other writings relating to the Receivables (other than Conveyed Receivables) to
and for the use by any person that has acquired or is contemplating acquisition
of an interest in such Receivables or the Administrative Agent’s security
interest therein without the consent of any Grantor.


SECTION 7.2.    Legend.  Each Grantor shall legend, at the reasonable request of
the Administrative Agent after the occurrence and during the continuance of an
Event of Default, and in form and manner satisfactory to the Administrative
Agent, the Receivables (other than Conveyed Receivables) and the other books,
records and documents of such Grantor evidencing or pertaining to the
Receivables (other than Conveyed Receivables) with an appropriate reference to
the fact that such Receivables have been assigned to the Administrative




-22-

--------------------------------------------------------------------------------





Agent for the benefit of the Secured Parties and that the Administrative Agent
has a security interest therein.


SECTION 7.3.    Modification of Terms, etc.  No Grantor shall rescind or cancel
any obligations evidenced by any Receivable or modify any term thereof or make
any adjustment with respect thereto except in the ordinary course of business
consistent with prudent business practice or as reasonably deemed in such
Grantor’s best interest, or extend or renew any such obligations except in the
ordinary course of business consistent with prudent business practice or as
reasonably deemed in such Grantor’s best interest or compromise or settle any
dispute, claim, suit or legal proceeding relating thereto or sell any Receivable
or interest therein except in the ordinary course of business consistent with
prudent business practice or as reasonably deemed in such Grantor’s best
interest or otherwise as permitted under Section 7.05(i) of the Credit Agreement
without the prior written consent of the Administrative Agent (such consent not
to be unreasonably withheld or delayed).


SECTION 7.4.    [Reserved]

ARTICLE VIII


TRANSFERS


SECTION 8.1.    Transfers of Collateral.  No Grantor shall sell, convey, assign
or otherwise dispose of, or grant any option with respect to, any of the
Collateral pledged by it or in which it has granted a security interest
hereunder except as permitted by the Credit Agreement.

ARTICLE IX


REMEDIES


SECTION 9.1.    Remedies.  Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent may from time to time exercise in
respect of the Collateral, in accordance with applicable law and in addition to
the other rights and remedies provided for herein or otherwise available to it,
the following remedies:


(i)            Personally, or by agents or attorneys, immediately take
possession of the Collateral or any part thereof, from any Grantor or any other
person who then has possession of any part thereof with or without notice or
process of law, and for that purpose may enter upon any Grantor’s premises where
any of the Collateral is located, remove such Collateral, remain present at such
premises to receive copies of all communications and remittances relating to the
Collateral and use in connection with such removal and possession any and all
services, supplies, aids and other facilities of any Grantor;


(ii)            Demand, sue for, collect or receive any money or property at any
time payable or receivable in respect of the Collateral, including instructing
the obligor or obligors on any agreement, instrument or other obligation
constituting part of the Collateral to make any payment required by the terms of
such agreement, instrument or




-23-

--------------------------------------------------------------------------------





other obligation directly to the Administrative Agent, and in connection with
any of the foregoing, compromise, settle, extend the time for payment and make
other modifications with respect thereto; provided, however, that in the event
that any such payments are made directly to any Grantor, prior to receipt by any
such obligor of such instruction, such Grantor shall segregate all amounts
received pursuant thereto in trust for the benefit of the Administrative Agent
and shall promptly (but in no event later than one (1) Business Day after
receipt thereof) pay such amounts to the Administrative Agent;


(iii)            Sell, assign, grant a license to use or otherwise liquidate, or
direct any Grantor to sell, assign, grant a license to use or otherwise
liquidate, any and all investments made in whole or in part with the Collateral
or any part thereof, and take possession of the proceeds of any such sale,
assignment, license or liquidation;


(iv)            Take possession of the Collateral or any part thereof, by
directing any Grantor in writing to deliver the same to the Administrative Agent
at any place or places so designated by the Administrative Agent, in which event
such Grantor shall at its own expense:  (A) forthwith cause the same to be moved
to the place or places designated by the Administrative Agent and therewith
delivered to the Administrative Agent, (B) store and keep any Collateral so
delivered to the Administrative Agent at such place or places pending further
action by the Administrative Agent and (C) while the Collateral shall be so
stored and kept, provide such security and maintenance services as shall be
necessary to protect the same and to preserve and maintain them in good
condition.  Each Grantor’s obligation to deliver the Collateral as contemplated
in this Section 9.1(iv) is of the essence hereof.  Upon application to a court
of equity having jurisdiction, the Administrative Agent shall be entitled to a
decree requiring specific performance by any Grantor of such obligation;


(v)            Withdraw all moneys, instruments, securities and other property
in any bank, financial securities, deposit or other account of any Grantor
constituting Collateral for application to the Obligations as provided in
Article X hereof;


(vi)            Retain and apply the Distributions to the Obligations as
provided in Article X hereof;


(vii)            Exercise any and all rights as beneficial and legal owner of
the Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Collateral;
and


(viii)            Exercise all the rights and remedies of a secured party on
default under the UCC, and the Administrative Agent may also in its sole
discretion, without notice except as specified in Section 9.2 hereof, sell,
assign or grant a license to use the Collateral or any part thereof in one or
more parcels at a public or private sale, at any exchange, broker’s board or at
any of the Administrative Agent’s offices or elsewhere, for cash, on credit or
for future delivery, and at such price or prices and upon such other terms as
the Administrative Agent may deem commercially reasonable.  The Administrative
Agent or any other Secured Party or any of their respective Affiliates may be
the purchaser, licensee, assignee or recipient of the Collateral or any part
thereof at any such sale and




-24-

--------------------------------------------------------------------------------





shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold, assigned or
licensed at such sale, to use and apply any of the Obligations owed to such
person as a credit on account of the purchase price of the Collateral or any
part thereof payable by such person at such sale.  Each purchaser, assignee,
licensee or recipient at any such sale shall acquire the property sold, assigned
or licensed absolutely free from any claim or right on the part of any Grantor,
and each Grantor hereby waives, to the fullest extent permitted by law, all
rights of redemption, stay and/or appraisal which it now has or may at any time
in the future have under any rule of law or statute now existing or hereafter
enacted.  The Administrative Agent shall not be obligated to make any sale of
the Collateral or any part thereof regardless of notice of sale having been
given.  The Administrative Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.  Each Grantor hereby waives, to the fullest extent permitted by law,
any claims against the Administrative Agent arising by reason of the fact that
the price at which the Collateral or any part thereof may have been sold,
assigned or licensed at such a private sale was less than the price which might
have been obtained at a public sale, even if the Administrative Agent accepts
the first offer received and does not offer such Collateral to more than one
offeree.


SECTION 9.2.    Notice of Sale.  Each Grantor acknowledges and agrees that, to
the extent notice of sale or other disposition of the Collateral or any part
thereof shall be required by law, ten (10) days’ prior notice to such Grantor of
the time and place of any public sale or of the time after which any private
sale or other intended disposition is to take place shall be commercially
reasonable notification of such matters.  No notification need be given to any
Grantor if it has signed, after the occurrence of an Event of Default, a
statement renouncing or modifying any right to notification of sale or other
intended disposition.


SECTION 9.3.    Waiver of Notice and Claims.  Each Grantor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Administrative Agent’s taking possession or the
Administrative Agent’s disposition of the Collateral or any part thereof,
including any and all prior notice and hearing for any pre-judgment remedy or
remedies and any such right which such Grantor would otherwise have under law,
and each Grantor hereby further waives, to the fullest extent permitted by
applicable law:  (i) all other requirements as to the time, place and terms of
sale or other requirements with respect to the enforcement of the Administrative
Agent’s rights hereunder and (ii) all rights of redemption, appraisal,
valuation, stay, extension or moratorium now or hereafter in force under any
applicable law.  The Administrative Agent shall not be liable for any incorrect
or improper payment made pursuant to this Article IX in the absence of gross
negligence or willful misconduct on the part of the Administrative Agent.  Any
sale of, or the grant of options to purchase, or any other realization upon, any
Collateral shall operate to divest all right, title, interest, claim and demand,
either at law or in equity, of the applicable Grantor therein and thereto, and
shall be a perpetual bar both at law and in equity against such Grantor and
against any and all persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through or under
such Grantor.




-25-

--------------------------------------------------------------------------------





SECTION 9.4.    Certain Sales of Collateral.


(a)            Each Grantor recognizes that, by reason of certain prohibitions
contained in law, rules, regulations or orders of any Governmental Authority,
the Administrative Agent may be compelled, with respect to any sale of all or
any part of the Collateral, to limit purchasers to those who meet the
requirements of such Governmental Authority.  Each Grantor acknowledges that any
such sales may be at prices and on terms less favorable to the Administrative
Agent than those obtainable through a public sale without such restrictions,
and, notwithstanding such circumstances, agrees that any such restricted sale
shall be deemed to have been made in a commercially reasonable manner and that,
except as may be required by applicable law, the Administrative Agent shall have
no obligation to engage in public sales.


(b)            Each Grantor recognizes that, by reason of certain prohibitions
contained in the Securities Act, and applicable state securities laws, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Securities Collateral and Investment Property, to limit purchasers
to persons who will agree, among other things, to acquire such Securities
Collateral or Investment Property for their own account, for investment and not
with a view to the distribution or resale thereof.  Each Grantor acknowledges
that any such private sales may be at prices and on terms less favorable to the
Administrative Agent than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act), and, notwithstanding such circumstances,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner and that the Administrative Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Securities Collateral or Investment Property for the period of time necessary to
permit the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would agree to do so.


(c)            Notwithstanding the foregoing, each Grantor shall, upon the
occurrence and during the continuance of any Event of Default, at the reasonable
request of the Administrative Agent, for the benefit of the Administrative
Agent, cause any registration, qualification under or compliance with any
Federal or state securities law or laws to be effected with respect to all or
any part of the Securities Collateral as soon as practicable and at the sole
cost and expense of the Grantors.  Each Grantor will use its commercially
reasonable efforts to cause such registration to be effected (and be kept
effective) and will use its commercially reasonable efforts to cause such
qualification and compliance to be effected (and be kept effective) as may be so
requested and as would permit or facilitate the sale and distribution of such
Securities Collateral, including registration under the Securities Act (or any
similar statute then in effect), appropriate qualifications under applicable
blue sky or other state securities laws and appropriate compliance with all
other requirements of any Governmental Authority.  Each Grantor shall use its
commercially reasonable efforts to cause the Administrative Agent to be kept
advised in writing as to the progress of each such registration, qualification
or compliance and as to the completion thereof, shall furnish to the
Administrative Agent such number of prospectuses, offering circulars or other
documents incident thereto as the Administrative Agent from time to time may
request, and shall indemnify and shall cause the issuer of the Securities
Collateral to indemnify the Administrative Agent and all others participating in
the distribution of such Securities Collateral against all claims, losses,
damages and liabilities caused by any




-26-

--------------------------------------------------------------------------------





untrue statement (or alleged untrue statement) of a material fact contained
therein (or in any related registration statement, notification or the like) or
by any omission (or alleged omission) to state therein (or in any related
registration statement, notification or the like) a material fact required to be
stated therein or necessary to make the statements therein not misleading.


(d)            If the Administrative Agent determines to exercise its right to
sell any or all of the Securities Collateral or Investment Property, upon
written request, the applicable Grantor shall from time to time furnish to the
Administrative Agent all such information as the Administrative Agent may
reasonably request in order to determine the number of securities included in
the Securities Collateral or Investment Property which may be sold by the
Administrative Agent as exempt transactions under the Securities Act and the
rules of the SEC thereunder, as the same are from time to time in effect.


(e)            Each Grantor further agrees that a breach of any of the covenants
contained in this Section 9.4 will cause irreparable injury to the
Administrative Agent and the other Secured Parties, that the Administrative
Agent and the other Secured Parties have no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section 9.4 shall be specifically enforceable against such Grantor, and
such Grantor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred and is continuing.


SECTION 9.5.    No Waiver; Cumulative Remedies.


(a)            No failure on the part of the Administrative Agent to exercise,
no course of dealing with respect to, and no delay on the part of the
Administrative Agent in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power, privilege or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right, power, privilege or remedy;
nor shall the Administrative Agent be required to look first to, enforce or
exhaust any other security, collateral or guaranties.  All rights and remedies
herein provided are cumulative and are not exclusive of any rights or remedies
provided by law or otherwise available.


(b)            In the event that the Administrative Agent shall have instituted
any proceeding to enforce any right, power, privilege or remedy under this
Agreement or any other Loan Document by foreclosure, sale, entry or otherwise,
and such proceeding shall have been discontinued or abandoned for any reason or
shall have been determined adversely to the Administrative Agent, then and in
every such case, the Grantors, the Administrative Agent and each other Secured
Party shall be restored to their respective former positions and rights
hereunder with respect to the Collateral, and all rights, remedies, privileges
and powers of the Administrative Agent and the other Secured Parties shall
continue as if no such proceeding had been instituted.


SECTION 9.6.    Certain Additional Actions Regarding Intellectual Property.  If
any Event of Default shall have occurred and be continuing, upon the written
demand of the Administrative Agent, each Grantor shall execute and deliver to
the Administrative Agent an assignment or assignments of the registered Patents,
Trademarks and/or Copyrights and




-27-

--------------------------------------------------------------------------------





Goodwill and such other documents as are necessary or appropriate to carry out
the intent and purposes hereof.  Within five (5) Business Days of written notice
thereafter from the Administrative Agent, each Grantor shall make available to
the Administrative Agent, to the extent within such Grantor’s power and
authority, such personnel in such Grantor’s employ on the date of the Event of
Default as the Administrative Agent may reasonably designate to permit such
Grantor to continue, directly or indirectly, to produce, advertise and sell the
products and services sold by such Grantor under the registered Patents,
Trademarks and/or Copyrights, and such persons shall be available to perform
their prior functions on the Administrative Agent’s behalf.

ARTICLE X


APPLICATION OF PROCEEDS


SECTION 10.1.    Application of Proceeds.


(a)            The proceeds received by the Administrative Agent in respect of
any sale of, collection from or other realization upon all or any part of the
Collateral to be applied pursuant to the exercise by the Administrative Agent of
its remedies, shall be applied together with any other sums then held by the
Administrative Agent pursuant to this Agreement, as set forth in Section 8.03 of
the Credit Agreement.


(b)            If, despite the provisions of this Agreement, any Secured Party
shall receive any payment or other recovery in excess of its portion of payments
on account of the Obligations to which it is then entitled in accordance with
this Agreement, such Secured Party shall hold such payment or other recovery in
trust for the benefit of all Secured Parties hereunder for distribution in
accordance with this Section 10.1.

ARTICLE XI


MISCELLANEOUS


SECTION 11.1.     Concerning Administrative Agent.


(a)            The Administrative Agent has been appointed as Administrative
Agent pursuant to the Credit Agreement.  By accepting the benefits of this
Agreement and the other Collateral Documents, each Pari Passu Secured Party
hereby appoints The Bank of Nova Scotia to serve as administrative agent of the
Pari Passu Secured Parties under each of the Collateral Documents and any
related intercreditor agreement, on the terms set forth herein and in the other
Collateral Documents.  The actions of the Administrative Agent hereunder are
subject to the provisions of the Credit Agreement.  The Administrative Agent
shall have the right hereunder to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking action
(including the release or substitution of the Collateral), in accordance with
this Agreement and the Credit Agreement.  The Administrative Agent may employ
agents and attorneys-in-fact in connection herewith and shall not be liable for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith.  The Administrative Agent may resign and a successor
Administrative Agent may be appointed in the




-28-

--------------------------------------------------------------------------------





manner provided in the Credit Agreement.  Upon the acceptance of any appointment
as the Administrative Agent by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent under
this Agreement, and the retiring Administrative Agent shall thereupon be
discharged from its duties and obligations under this Agreement.  After any
retiring Administrative Agent’s resignation, the provisions hereof shall inure
to its benefit as to any actions taken or omitted to be taken by it under this
Agreement while it was the Administrative Agent.


(b)            The Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if such Collateral is accorded treatment substantially equivalent to
that which the Administrative Agent, in its individual capacity, accords its own
property consisting of similar instruments or interests, it being understood
that neither the Administrative Agent nor any of the Secured Parties shall have
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Securities Collateral, whether or not the Administrative Agent or any other
Secured Party has or is deemed to have knowledge of such matters or (ii) taking
any necessary steps to preserve rights against any person with respect to any
Collateral.


(c)            The Administrative Agent shall be entitled to rely upon any
written notice, statement, certificate, order or other document or any telephone
message believed by it to be genuine and correct and to have been signed, sent
or made by the proper person, and, with respect to all matters pertaining to
this Agreement and its duties hereunder, upon advice of counsel selected by it.


(d)            If any item of Collateral also constitutes collateral granted to
the Administrative Agent under any other security agreement, pledge, deed of
trust, mortgage or instrument of any type, in the event of any conflict between
the provisions hereof and the provisions of such other security agreement,
pledge, deed of trust, mortgage or instrument of any type in respect of such
collateral, the Administrative Agent, in its sole discretion, shall select which
provision or provisions shall control.


(e)            The Administrative Agent may rely on advice of counsel as to
whether any or all UCC financing statements of the Grantors need to be amended
as a result of any of the changes described in Section 4.10 hereof.  If any
Grantor fails to provide information to the Administrative Agent about such
changes on a timely basis, the Administrative Agent shall not be liable or
responsible to any party for any failure to maintain a perfected security
interest in such Grantor’s property constituting Collateral, for which the
Administrative Agent needed to have information relating to such changes.  The
Administrative Agent shall have no duty to inquire about such changes if any
Grantor does not inform the Administrative Agent of such changes, the parties
acknowledging and agreeing that it would not be feasible or practical for the
Administrative Agent to search for information on such changes if such
information is not provided by any Grantor.


(f)            The obligations of the Administrative Agent to the Pari Passu
Secured Parties hereunder and under the other Collateral Documents shall be
limited solely to (i) holding




-29-

--------------------------------------------------------------------------------





the Collateral for the benefit of the Pari Passu Secured Parties for so long as
(A) any Credit Agreement Obligations remain outstanding and (B) any Pari Passu
Obligations are secured by such Collateral and (ii) distributing any proceeds
received by the Administrative Agent from the sale, collection or realization of
the Collateral to the Pari Passu Secured Parties in respect of the Pari Passu
Obligations in accordance with the terms of this Agreement.  Neither the Pari
Passu Holders nor the Pari Passu Trustee shall be entitled to exercise (or
direct the Administrative Agent to exercise) any rights or remedies hereunder
with respect to the Pari Passu Obligations, including the right to enforce the
security interest in the Collateral, request any action, institute proceedings,
give any instructions, make any election, give any notice to account debtors,
make collections, sell or otherwise foreclose on any portion of the Collateral
or execute any amendment, supplement, or acknowledgment hereof or of any other
Collateral Document.  This Agreement shall not create any liability of the
Administrative Agent or the Credit Agreement Secured Parties to any of the Pari
Passu Secured Parties by reason of actions taken with respect to the creation,
perfection or continuation of the security interest on the Collateral, actions
with respect to the occurrence of an Event of Default, actions with respect to
the foreclosure upon, sale, release, or depreciation of, or failure to realize
upon, any of the Collateral or action with respect to the collection of any
claim for all or any part of the Obligations from any account debtor, guarantor
or any other party or the valuation, use or protection of the Collateral.  By
acceptance of the benefits under this Agreement and the other Collateral
Documents, the Pari Passu Secured Parties, including each Pari Passu Trustee,
will be deemed to have acknowledged and agreed that the provisions of the
preceding sentence are intended to induce the Lenders to permit such Persons to
be Secured Parties under this Agreement and certain of the other Collateral
Documents and are being relied upon by the Lenders as consideration therefor. 
The Administrative Agent shall not be required to ascertain or inquire as to the
performance by the Borrower or any other obligor of the Pari Passu Obligations.


(g)            Notwithstanding anything to the contrary herein, nothing in this
Agreement shall or shall be construed to (i) result in the security interest in
the Collateral securing the Pari Passu Obligations less than equally and ratably
with the Credit Agreement Obligations pursuant to the Pari Passu Indenture to
the extent required or (ii) modify or affect the rights of the Pari Passu
Secured Parties to receive the pro rata share specified in Section 10.1 of any
proceeds of any collection or sale of Collateral.


(h)            The parties hereto agree that the Pari Passu Obligations and the
Credit Agreement Obligations are, and will be, equally and ratably secured with
each other by the Liens on the Collateral, and that it is their intention to
give full effect to the equal and ratable provisions of the Pari Passu
Indenture, as in effect on the date hereof.  To the extent that the rights and
benefits herein or in any other Collateral Document conferred on the Pari Passu
Secured Parties shall be held to exceed the rights and benefits required so to
be conferred by such provisions, such rights and benefits shall be limited so as
to provide such Pari Passu Secured Parties only those rights and benefits that
are required by such provisions.  Any and all rights not herein expressly given
to the Pari Passu Trustee are expressly reserved to the Administrative Agent and
the Secured Parties other than the Pari Passu Secured Parties.


SECTION 11.2.     Administrative Agent May Perform; Administrative Agent
Appointed Attorney-in-Fact.  If any Grantor shall fail to perform any covenants
contained in this Agreement (including such Grantor’s covenants to (i) pay the
premiums in respect of all required




-30-

--------------------------------------------------------------------------------





insurance policies under the Credit Agreement, (ii) pay and discharge any taxes,
assessments and special assessments, levies, fees and governmental charges
imposed upon or assessed against, and landlords’, carriers’, mechanics’,
workmen’s, repairmen’s, laborers’, materialmen’s, suppliers’ and warehousemen’s
Liens and other claims arising by operation of law against, all or any portion
of the Collateral, (iii) make repairs, (iv) discharge Liens or (v) pay or
perform any obligations of such Grantor under any Collateral) or if any
representation or warranty on the part of any Grantor contained herein shall be
breached, the Administrative Agent may (but shall not be obligated to) do the
same or cause it to be done or remedy any such breach, and may expend funds for
such purpose; provided, however, that the Administrative Agent shall in no event
be bound to inquire into the validity of any tax, Lien, imposition or other
obligation which such Grantor fails to pay or perform as and when required
hereby and which such Grantor does not contest in accordance with the provisions
of the Credit Agreement.  Any and all amounts so expended by the Administrative
Agent shall be paid by the Grantors in accordance with the provisions of
Section 10.04 of the Credit Agreement.  Neither the provisions of this
Section 11.2 nor any action taken by the Administrative Agent pursuant to the
provisions of this Section 11.2 shall prevent any such failure to observe any
covenant contained in this Agreement or any breach of any representation or
warranty contained in this Agreement from constituting an Event of Default. 
Each Grantor hereby appoints the Administrative Agent its attorney-in-fact, with
full power and authority in the place and stead of such Grantor and in the name
of such Grantor, or otherwise, from time to time in the Administrative Agent’s
discretion to take any action and to execute any instrument consistent with the
terms of the Credit Agreement, this Agreement and the other Collateral Documents
which the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof (but the Administrative Agent shall not be obligated to and
shall have no liability to such Grantor or any third party for failure to so do
or take action).  The foregoing grant of authority is a power of attorney
coupled with an interest and such appointment shall be irrevocable for the term
hereof.  Each Grantor hereby ratifies all that such attorney shall lawfully do
or cause to be done by virtue hereof.


SECTION 11.3.    Continuing Security Interest; Assignment.  This Agreement shall
create a continuing security interest in the Collateral and shall (i) be binding
upon the Grantors, their respective successors and assigns and (ii) inure,
together with the rights and remedies of the Administrative Agent hereunder, to
the benefit of the Administrative Agent and the other Secured Parties and each
of their respective successors, transferees and assigns.  No other persons
(including any other creditor of any Grantor) shall have any interest herein or
any right or benefit with respect hereto.  Without limiting the generality of
the foregoing clause (ii), any Secured Party may assign or otherwise transfer
any indebtedness held by it secured by this Agreement to any other person, and
such other person shall thereupon become vested with all the benefits in respect
thereof granted to such Secured Party, herein or otherwise, subject, however, to
the provisions of the Credit Agreement and, in the case of a Secured Party that
is a party to a Secured Hedge Agreement, a Secured Foreign Line of Credit
Agreement, Secured Letter of Credit Agreement or a Secured Cash Management
Agreement, such Secured Hedge Agreement, such Secured Foreign Line of Credit
Agreement, such Secured Letter of Credit Agreement or such Secured Cash
Management Agreement, as applicable.  Each of the Grantors agrees that its
obligations hereunder and the security interest created hereunder shall continue
to be effective or be reinstated, as applicable, if at any time payment, or any
part thereof, of all or any part of the Obligations is rescinded or must
otherwise be restored by the Secured Party upon the bankruptcy or reorganization
of any Grantor or otherwise.




-31-

--------------------------------------------------------------------------------





SECTION 11.4.    Termination; Release.  Upon the earlier of (I) when all the
Credit Agreement Obligations (other than (A) contingent indemnification
obligations not yet due and payable and (B) obligations and liabilities under
Secured Cash Management Agreements, Secured Foreign Line of Credit Agreements,
Secured Letter of Credit Agreements and Secured Hedge Agreements) have been paid
in full and the Commitments of the Lenders to make any Loan or to issue any
Letter of Credit under the Credit Agreement shall have expired or been sooner
terminated and all Letters of Credit have been terminated (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the applicable L/C Issuers shall have been made) and (II) the occurrence of
a Collateral Release Event, this Agreement shall terminate; provided that the
Pari Passu Obligations shall no longer be secured hereby and this Agreement
shall be deemed terminated pursuant to the terms of the Pari Passu Indenture in
the event the Credit Agreement Obligations are no longer required to be secured
hereby as a result of the release of the Collateral by the Administrative Agent
as permitted hereunder and under the Credit Agreement.  Upon termination of this
Agreement, the Collateral shall be released from the Lien of this Agreement. 
Upon such release or any release of Collateral or any part thereof in accordance
with the provisions of the Credit Agreement, the Administrative Agent shall,
upon the request and at the sole cost and expense of the Grantors, assign,
transfer and deliver to the Grantors, against receipt and without recourse to or
warranty by the Administrative Agent except as to the fact that the
Administrative Agent has not encumbered the released assets, such of the
Collateral or any part thereof to be released (in the case of a release) as may
be in possession of the Administrative Agent and as shall not have been sold or
otherwise applied pursuant to the terms hereof, and, with respect to any other
Collateral, proper documents and instruments (including UCC-3 termination
financing statements or releases) acknowledging the termination hereof or the
release of such Collateral, as the case may be.  The Administrative Agent is
hereby expressly authorized to, and agrees upon request of the Borrower that it
will, release or, in the case of Section 9.10(e) of the Credit Agreement,
subordinate any Collateral and Collateral Documents in accordance with
Sections 6.15, 6.17(e) and 9.10 of the Credit Agreement.


SECTION 11.5.    Modification in Writing.  No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by any Grantor therefrom, shall be effective unless the same shall
be made in accordance with the terms of the Credit Agreement and unless in
writing and signed by the Grantors and the Administrative Agent; provided,
however, that the requisite written consent of the Pari Passu Holders and/or the
Pari Passu Trustee under the Pari Passu Indenture shall be required with respect
to any release, waiver, amendment or other modification of this Agreement that
would materially and adversely affect the rights of such Pari Passu Holders to
equally and ratably share in the security provided for herein with respect to
the Collateral.  Except as set forth in this Section 11.5, neither the Pari
Passu Holders nor the Pari Passu Trustee shall have any rights to approve any
release, waiver, amendment, modification, charge, discharge or termination with
respect to this Agreement.  Any amendment, modification or supplement of or to
any provision hereof, any waiver of any provision hereof and any consent to any
departure by any Grantor from the terms of any provision hereof in each case
shall be effective only in the specific instance and for the specific purpose
for which made or given.  Except where notice is specifically required by this
Agreement or any other document evidencing the Obligations, no notice to or
demand on any Grantor in any case shall entitle any Grantor to any other or
further notice or demand in similar or other circumstances.




-32-

--------------------------------------------------------------------------------





SECTION 11.6.    Notices.  Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Grantor, addressed to it at the address of the
Borrower set forth in the Credit Agreement and as to the Administrative Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section 11.6; provided that (i) any notice to a Pari Passu Trustee may be made
to its address as set forth in the most recent copy of the Pari Passu Indenture
provided to the Administrative Agent by the Borrower and (ii) notice to the Pari
Passu Trustee shall be deemed sufficient notice to the Pari Passu Holders for
all purposes hereunder.


SECTION 11.7.    Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial.  Sections 10.14 and 10.15 of the Credit Agreement are
incorporated herein, mutatis mutandis, as if a part hereof.


SECTION 11.8.    Severability of Provisions.  Any provision hereof which is
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity, legality or enforceability of such provision in any
other jurisdiction.


SECTION 11.9.    Execution in Counterparts.  This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement. 
Delivery by telecopier or by electronic pdf copy of an executed counterpart of a
signature page to this Agreement and each other Collateral Document shall be
effective as delivery of an original executed counterpart of this Agreement or
Collateral Document.


SECTION 11.10.    Business Days.  In the event any time period or any date
provided in this Agreement ends or falls on a day other than a Business Day,
then such time period shall be deemed to end and such date shall be deemed to
fall on the next succeeding Business Day, and performance herein may be made on
such Business Day, with the same force and effect as if made on such other day.


SECTION 11.11.    No Credit for Payment of Taxes or Imposition.  No Grantor
shall be entitled to any credit against the principal, premium, if any, or
interest payable under the Credit Agreement, and no Grantor shall be entitled to
any credit against any other sums which may become payable under the terms
thereof or hereof, by reason of the payment of any Tax on the Collateral or any
part thereof.


SECTION 11.12.    No Claims Against Administrative Agent.  Nothing contained in
this Agreement shall constitute any consent or request by the Administrative
Agent, express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Collateral or
any part thereof, nor as giving any Grantor any right,




-33-

--------------------------------------------------------------------------------





power or authority to contract for or permit the performance of any labor or
services or the furnishing of any materials or other property in such fashion as
would permit the making of any claim against the Administrative Agent in respect
thereof or any claim that any Lien based on the performance of such labor or
services or the furnishing of any such materials or other property is prior to
the Lien hereof.


SECTION 11.13.    No Release.  Nothing set forth in this Agreement or any other
Loan Document, nor the exercise by the Administrative Agent of any of the rights
or remedies hereunder, shall relieve any Grantor from the performance of any
term, covenant, condition or agreement on such Grantor’s part to be performed or
observed under or in respect of any of the Collateral or from any liability to
any person under or in respect of any of the Collateral or shall impose any
obligation on the Administrative Agent or any other Secured Party to perform or
observe any such term, covenant, condition or agreement on such Grantor’s part
to be so performed or observed or shall impose any liability on the
Administrative Agent or any other Secured Party for any act or omission on the
part of such Grantor relating thereto or for any breach of any representation or
warranty on the part of such Grantor contained in this Agreement, the Credit
Agreement or the other Loan Documents, or under or in respect of the Collateral
or made in connection herewith or therewith.  Anything herein to the contrary
notwithstanding, neither the Administrative Agent nor any other Secured Party
shall have any obligation or liability under any contracts, agreements and other
documents included in the Collateral by reason of this Agreement, nor shall the
Administrative Agent or any other Secured Party be obligated to perform any of
the obligations or duties of any Grantor thereunder or to take any action to
collect or enforce any such contract, agreement or other document included in
the Collateral hereunder.


SECTION 11.14.    [Reserved].


SECTION 11.15.    Obligations Absolute.  All obligations of each Grantor
hereunder shall be absolute and unconditional irrespective of:


(i)            any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any other Grantor;


(ii)            any lack of validity or enforceability of the Credit Agreement,
any Secured Hedge Agreement, any Secured Foreign Line of Credit Agreement, any
Secured Letter of Credit Agreement, any Secured Cash Management Agreement or any
other Loan Document, or any other agreement or instrument relating thereto;


(iii)            any change in the time, manner or place of payment of, or in
any other term of, all or any of the Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement, any Secured
Hedge Agreement, any Secured Foreign Line of Credit Agreement, any Secured
Letter of Credit Agreement, any Secured Cash Management Agreement or any other
Loan Document or any other agreement or instrument relating thereto;




-34-

--------------------------------------------------------------------------------





(iv)            any pledge, exchange, release or non-perfection of any other
collateral, or any release or amendment or waiver of or consent to any departure
from any guarantee, for all or any of the Obligations;


(v)            any exercise, non-exercise or waiver of any right, remedy, power
or privilege under or in respect hereof, the Credit Agreement, any Secured Hedge
Agreement, any Secured Foreign Line of Credit Agreement, any Secured Letter of
Credit Agreement, any Secured Cash Management Agreement or any other Loan
Document except as specifically set forth in a waiver granted pursuant to the
provisions of Section 11.5 hereof; or


(vi)            any other circumstances which might otherwise constitute a
defense available to, or a discharge of, any Grantor.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]




-35-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Grantor and the Administrative Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.
 
 

 
ASHLAND LLC,
as the Borrower and Grantor
   
 
      By:         
Name: 
     
Title:   
 

 
 

 
ASHLAND GLOBAL HOLDINGS, INC.,
as Grantor
   
 
      By:         
Name: 
     
Title:   
 






 
ASHLAND CHEMCO INC.,
as Grantor
 
   
By:
        
Name: 
     
Title:   
 
 

 
 

 
ASH GP INC.,
as Guarantor
 
   
By:
        
Name:  Eric N. Boni
     
Title:    Vice President-Finance
 


  


Signature Page to Security Agreement

--------------------------------------------------------------------------------




 

 
ASHLAND INTERNATIONAL HOLDINGS LLC,
as Guarantor
 
   
By:
        
Name:   Eric N. Boni
     
Title:    Vice President-Finance
 


 

 
ASHLAND SPECIALTY INGREDIENTS G.P.,
as Guarantor
         
By:
        
Name:   Eric N. Boni
     
Title:    Vice President-Finance/Controller
 


 

 
HERCULES LLC,
as Guarantor
   
 
     
By: 
        
Name:   Eric N. Boni
     
Title:    Vice President-Finance
 






 
INTERNATIONAL SPECIALTY HOLDINGS LLC,
as Guarantor
   
 
     
By:
        
Name:  Eric N. Boni
     
Title:    Vice President-Finance
 


 
Signature Page to Security Agreement

--------------------------------------------------------------------------------


 
 
 





 
INTERNATIONAL SPECIALTY PRODUCTS INC.,
as Guarantor
   
 
     
By: 
        
Name:  Eric N. Boni
     
Title:    Vice President-Finance
 


 

 
ISP CHEMCO LLC,
as Guarantor
   
 
     
By:
        
Name:            Eric N. Boni
     
Title: Vice President-Finance
 


 

 
ISP CHEMICALS LLC,
as Guarantor
         
By:
        
Name:   Eric N. Boni
     
Title:    Vice President-Finance
 


 

 
ISP GLOBAL TECHNOLOGIES INC.,
as Guarantor
   
 
     
By: 
        
Name:   Eric N. Boni
     
Title:    Vice President-Finance
 






 
ISP INVESTMENTS LLC,
as Guarantor
   
 
     
By:
        
Name:  Eric N. Boni
     
Title:    Vice President-Finance
 





Signature Page to Security Agreement

--------------------------------------------------------------------------------


 
 



 
AVOCA, INC.,
as Guarantor
   
 
     
By: 
        
Name:  Eric N. Boni
     
Title:    Vice President-Finance
 


 

 
PROPRIETARY NUTRITIONALS, INC.,
as Guarantor
   
 
     
By:
        
Name:  Eric N. Boni
     
Title:    Vice President-Finance
 

 
 

 
ALERA TECHNOLOGIES, INC.,
as Guarantor
         
By:
        
Name:   Eric N. Boni
     
Title:    Vice President-Finance
 


 

 
ALIX TECHNOLOGIES, INC.,
as Guarantor
   
 
     
By: 
        
Name:   Eric N. Boni
     
Title:    Vice President-Finance
 






 
IMPROVERA USA, LLC,
as Guarantor
   
 
     
By:
        
Name:  Eric N. Boni
     
Title:    Vice President-Finance
 


 
Signature Page to Security Agreement

--------------------------------------------------------------------------------


 

 
PHARMACHEM LABORATORIES UTAH, LLC,
as Guarantor
   
 
     
By: 
        
Name:  Eric N. Boni
     
Title:    Vice President-Finance
 


 

 
PHARMACHEM LABORATORIES, INC.,
as Guarantor
   
 
     
By:
        
Name:  Eric N. Boni
     
Title:    Vice President-Finance
 

 



Signature Page to Security Agreement

--------------------------------------------------------------------------------


 
 
 

 
THE BANK OF NOVA SCOTIA,
as Administrative Agent
   
 
     
By:
        
Name:
     
Title:
 



 

 
Signature Page to Guaranty Agreement

--------------------------------------------------------------------------------

 


EXHIBIT 1


[Reserved]





--------------------------------------------------------------------------------





EXHIBIT 2


[Reserved]

--------------------------------------------------------------------------------

EXHIBIT 3


[Form of]


JOINDER AGREEMENT


[Name of New Grantor]
[Address of New Grantor]


[Date]


                                          
                                          
                                         
                                         


Ladies and Gentlemen:


Reference is made to the Security Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement;”
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Security Agreement), dated as of May 17, 2017,
made by ASHLAND LLC, a Kentucky limited liability company (the “Borrower”), the
Guarantors party thereto and THE BANK OF NOVA SCOTIA, as administrative agent
(in such capacity and together with any successors in such capacity, the
“Administrative Agent”).


This Joinder Agreement supplements the Security Agreement and is delivered by
the undersigned, [●] (the “New Grantor”), pursuant to Section 3.5 of the
Security Agreement.  The New Grantor hereby agrees to be bound as a Guarantor
and as a Grantor party to the Security Agreement by all of the terms, covenants
and conditions set forth in the Security Agreement to the same extent that it
would have been bound if it had been a signatory to the Security Agreement on
the date of the Security Agreement.  Without limiting the generality of the
foregoing, the New Grantor hereby grants and pledges to the Administrative
Agent, as collateral security for the full, prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Obligations, a Lien on and security interest in, all of its right, title
and interest in, to and under the Collateral and expressly assumes all
obligations and liabilities of a Guarantor and Grantor thereunder.  The New
Grantor hereby makes each of the representations and warranties contained in the
Security Agreement as of the date hereof solely as to such New Grantor and its
Collateral; provided that any such representation or warranty that (a) relates
to an earlier date shall be deemed to be made as of the date hereof or (b)
refers to a schedule to the Security Agreement shall be deemed to refer to such
schedules as supplemented by the schedules attached hereto. The New Grantor
hereby further agrees to each of the covenants applicable to the Grantors
contained in the Security Agreement.




Annexed hereto are supplements to each of the schedules to the Security
Agreement with respect to the New Grantor.  Such supplements shall be deemed to
be part of the Security Agreement.

 


Ex. 3-1

--------------------------------------------------------------------------------





This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.


THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


IN WITNESS WHEREOF, the New Grantor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.






Ex. 3-2

--------------------------------------------------------------------------------








  [NEW GRANTOR]          
 
By:
         Name:       Title:          

 

AGREED TO AND ACCEPTED:      
THE BANK OF NOVA SCOTIA,
as Administrative Agent
       
By:
       Name     Title        



[Schedules to be attached]




Ex. 3-3

--------------------------------------------------------------------------------





EXHIBIT 4


[Form of]


Copyright Security Agreement


Copyright Security Agreement, dated as of [                  ], by
[__________________] and [__________________] (individually, a “Grantor”, and,
collectively, the “Grantors”), in favor of THE BANK OF NOVA SCOTIA, in its
capacity as Administrative Agent pursuant to the Credit Agreement (in such
capacity, the “Administrative Agent”).


W I T N E S S E T H:


WHEREAS, the Grantors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Administrative Agent pursuant
to which the Grantors are required to execute and deliver this Copyright
Security Agreement;


NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Grantors hereby agree with the Administrative Agent as
follows:


SECTION 1    Defined Terms.  Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.


SECTION 2.    Grant of Security Interest in Copyright Collateral.  Each Grantor
hereby pledges and grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Collateral of such
Grantor:


(a)            Copyrights of such Grantor listed on Schedule I attached hereto;
and


(b)            all Proceeds of any and all of the foregoing (other than Excluded
Property).


SECTION 3.     Security Agreement.  The security interest granted pursuant to
this Copyright Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Grantors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Copyrights
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein.  In the event that any provision of this Copyright Security
Agreement is deemed to
 
 

--------------------------------------------------------------------------------

1 Should include same Copyrights listed on Schedule 11(b) of the Perfection
Certificate.




Ex. 4-1

--------------------------------------------------------------------------------





conflict with the Security Agreement, the provisions of the Security Agreement
shall control unless the Administrative Agent and the Grantors shall otherwise
agree.


SECTION 4.    Termination.  Upon the termination of the Security Agreement, the
Administrative Agent shall execute, acknowledge, and deliver to the Grantors an
instrument in writing in recordable form releasing the collateral pledge, grant,
assignment, lien and security interest in the Copyrights under this Copyright
Security Agreement.


SECTION 5.    Counterparts.  This Copyright Security Agreement may be executed
in any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts.  Delivery by telecopier or
by electronic pdf copy of an executed counterpart of a signature page to this
Copyright Security Agreement shall be effective as delivery of an original
executed counterpart of this Copyright Security Agreement.


SECTION 6.    Governing Law.  This Copyright Security Agreement and the
transactions contemplated hereby, and all disputes between the parties under or
relating to this Copyright Security Agreement or the facts or circumstances
leading to its execution, whether in contract, tort or otherwise, shall be
construed in accordance with and governed by the laws (including statutes of
limitation) of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.


[signature page follows]




Ex. 4-2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.



  Very truly yours,           [GRANTORS]          
 
By:
         Name:       Title:          

 

Accepted and Agreed:      
THE BANK OF NOVA SCOTIA,
as Administrative Agent
       
By:
       Name     Title        



 


Ex. 4-3

--------------------------------------------------------------------------------





SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS


Copyright Registrations:


OWNER
REGISTRATION
NUMBER
TITLE
     





Copyright Applications:


OWNER
TITLE
   

 

 


Ex. 4-4

--------------------------------------------------------------------------------





EXHIBIT 5


[Form of]


Patent Security Agreement


Patent Security Agreement, dated as of [                    ], by
[____________________] and [____________________] (individually, a “Grantor”,
and, collectively, the “Grantors”), in favor of THE  BANK OF NOVA SCOTIA, in its
capacity as Administrative Agent pursuant to the Credit Agreement (in such
capacity, the “Administrative Agent”).


W I T N E S S E T H:


WHEREAS, the Grantors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Administrative Agent pursuant
to which the Grantors are required to execute and deliver this Patent Security
Agreement;


NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Grantors hereby agree with the Administrative Agent as
follows:


SECTION 1.    Defined Terms.  Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.


SECTION 2.    Grant of Security Interest in Patent Collateral.  Each Grantor
hereby pledges and grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Collateral of such
Grantor:


(a)            Patents of such Grantor listed on Schedule I1 attached hereto;
and


(b)            all Proceeds of any and all of the foregoing (other than Excluded
Property).


SECTION 3.    Security Agreement.  The security interest granted pursuant to
this Patent Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Grantors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Patents made
and granted hereby are more fully set forth in the Security Agreement, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein.  In the event that any provision of this Patent Security Agreement
is deemed to
 

 

--------------------------------------------------------------------------------

1 Should include same Patents listed on Schedule 11(a) of the Perfection
Certificate.
 
 


Ex. 5-1

--------------------------------------------------------------------------------





conflict with the Security Agreement, the provisions of the Security Agreement
shall control unless the Administrative Agent and the Grantors shall otherwise
agree.


SECTION 4.    Termination.  Upon the termination of the Security Agreement, the
Administrative Agent shall execute, acknowledge, and deliver to the Grantors an
instrument in writing in recordable form releasing the collateral pledge, grant,
assignment, lien and security interest in the Patents under this Patent Security
Agreement.


SECTION 5.     Counterparts.  This Patent Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.  Delivery by telecopier or by
electronic pdf copy of an executed counterpart of a signature page to this
Patent Security Agreement shall be effective as delivery of an original executed
counterpart of this Patent Security Agreement.


SECTION 6.    Governing Law.  This Patent Security Agreement and the
transactions contemplated hereby, and all disputes between the parties under or
relating to this Patent Security Agreement or the facts or circumstances leading
to its execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.


[signature page follows]




Ex. 5-2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

  Very truly yours,           [GRANTORS]          
 
By:
         Name:       Title:          

 

Accepted and Agreed:      
THE BANK OF NOVA SCOTIA,
as Administrative Agent
       
By:
       Name     Title        


 



Ex. 5-3

--------------------------------------------------------------------------------





SCHEDULE I
to
PATENT SECURITY AGREEMENT
PATENT REGISTRATIONS AND PATENT APPLICATIONS


Patent Registrations:


OWNER
REGISTRATION
NUMBER
NAME
     





Patent Applications:


OWNER
APPLICATION
NUMBER
NAME
     


 


Ex. 5-4

--------------------------------------------------------------------------------





EXHIBIT 6


[Form of]


Trademark Security Agreement


Trademark Security Agreement, dated as of [                    ], by
[____________________] and [____________________] (individually, a “Grantor”,
and, collectively, the “Grantors”), in favor of THE BANK OF NOVA SCOTIA, in its
capacity as Administrative Agent pursuant to the Credit Agreement (in such
capacity, the “Administrative Agent”).


W I T N E S S E T H:


WHEREAS, the Grantors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Administrative Agent pursuant
to which the Grantors are required to execute and deliver this Trademark
Security Agreement;


NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Grantors hereby agree with the Administrative Agent as
follows:


SECTION 1.    Defined Terms.  Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.


SECTION 2.    Grant of Security Interest in Trademark Collateral.  Each Grantor
hereby pledges and grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Collateral of such
Grantor:


(a)            Trademarks of such Grantor listed on Schedule I1 attached hereto;


(b)            all Goodwill associated with such Trademarks; and


(c)            all Proceeds of any and all of the foregoing (other than Excluded
Property).


SECTION 3.     Security Agreement.  The security interest granted pursuant to
this Trademark Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Grantors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Trademarks
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set
 
 

--------------------------------------------------------------------------------

1 Should include same Trademarks listed on Schedule 11(a) of the Perfection
Certificate
 



Ex. 6-1

--------------------------------------------------------------------------------





forth herein.  In the event that any provision of this Trademark Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control unless the Administrative Agent and the
Grantors shall otherwise agree.


SECTION 4.                              Termination.  Upon the termination of
the Security Agreement, the Administrative Agent shall execute, acknowledge, and
deliver to the Grantors an instrument in writing in recordable form releasing
the collateral pledge, grant, assignment, lien and security interest in the
Trademarks under this Trademark Security Agreement.


SECTION 5.                              Counterparts.  This Trademark Security
Agreement may be executed in any number of counterparts, all of which shall
constitute one and the same instrument, and any party hereto may execute this
Trademark Security Agreement by signing and delivering one or more
counterparts.  Delivery by telecopier or by electronic pdf copy of an executed
counterpart of a signature page to this Trademark Security Agreement shall be
effective as delivery of an original executed counterpart of this Trademark
Security Agreement.


SECTION 6.                              Governing Law.  This Trademark Security
Agreement and the transactions contemplated hereby, and all disputes between the
parties under or relating to this Trademark Security Agreement or the facts or
circumstances leading to its execution, whether in contract, tort or otherwise,
shall be construed in accordance with and governed by the laws (including
statutes of limitation) of the State of New York, without regard to conflicts of
law principles that would require the application of the laws of another
jurisdiction.


[signature page follows]




Ex. 6-2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.


 

  Very truly yours,           [GRANTORS]          
 
By:
         Name:       Title:          

 

Accepted and Agreed:      
THE BANK OF NOVA SCOTIA,
as Administrative Agent
       
By:
       Name     Title        


 



Ex. 6-3

--------------------------------------------------------------------------------





SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS


Trademark Registrations:


OWNER
REGISTRATION
NUMBER
TRADEMARK
     





Trademark Applications:


OWNER
APPLICATION
NUMBER
TRADEMARK
     









Ex. 6-4

--------------------------------------------------------------------------------




EXHIBIT G-1

FORM OF
PERFECTION CERTIFICATE


[See Attached]




Form of Perfection Certificate
G-1-1

--------------------------------------------------------------------------------






[FORM OF] PERFECTION CERTIFICATE


Reference is hereby made to (i) that certain Security Agreement dated as of May
17, 2017 (the “Security Agreement”), by and among Ashland LLC, a Kentucky
limited liability company (the “Borrower”), the Guarantors party thereto
(collectively, the “Guarantors”) and the Administrative Agent (as hereinafter
defined) and (ii) that certain Credit Agreement dated as of May 17, 2017 (the
“Credit Agreement”) among the Borrower, the Lenders party thereto, The Bank of
Nova Scotia, as Administrative Agent (in such capacity, the “Administrative
Agent”), Swing Line Lender and an L/C Issuer, each other L/C Issuer from time to
time party thereto and Citibank, N.A., as Syndication Agent.  Capitalized terms
used but not defined herein have the meanings assigned in the Credit Agreement
or the Security Agreement, as applicable.


As used herein, the term “Companies” means, collectively, the Borrower and the
Guarantors.


The undersigned hereby certify to the Administrative Agent as follows:


1.            Names.


a)            The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a).  Each Company is (i) the type of entity disclosed
next to its name in Schedule 1(a) and (ii) a registered organization except to
the extent disclosed in Schedule 1(a).  Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation of each Company.


b)            Set forth in Schedule 1(b) is a list of all other corporate or
organizational names that each Company, or any other business or organization to
which each Company became the successor by merger, consolidation, acquisition,
change in form, nature or jurisdiction of organization or otherwise, has had or
has used on the Borrower’s consolidated returns filed with the Internal Revenue
Service, at any time in the past five years, together with the date of the
relevant change.


c)            Except as set forth in Schedule 1(c), no Company has changed its
jurisdiction of organization at any time during the past four months.


2.            Current Locations.   The chief executive office of each Company is
located at the address set forth in Schedule 2 hereto.


3.            Extraordinary Transactions.  Except for those purchases,
acquisitions and other transactions described in Schedule 3 attached hereto, at
any time within the twelve months preceding the date hereof, all of the
Collateral constituting Accounts or Inventory with an aggregate value or
purchase price per transaction greater than $10,000,000 has been originated or
acquired, as applicable, by each Company in the ordinary course of business.

 


Form of Perfection Certificate
G-1-1

--------------------------------------------------------------------------------






4.            File Search Reports.  Attached hereto as Schedule 4 is a true and
accurate summary of file search reports from the applicable filing offices
requested by the Administrative Agent (i) in each jurisdiction identified in
Schedule 1(a) or Schedule 2 with respect to each legal name set forth in
Schedule 1 and (ii) in each jurisdiction described in Schedule 1(c) or Schedule
3 relating to any of the transactions described in Schedule 1(c) or Schedule 3
with respect to each legal name of the person or entity from which each Company
purchased or otherwise acquired any of the Collateral. A true copy of each
filing identified in such file search reports requested by the Administrative
Agent has been delivered to the Administrative Agent to the extent available
from the applicable filing offices.


5.            UCC Filings.  The financing statements (duly authorized by each
Company constituting the debtor therein), including the indications of the
Collateral, relating to the Security Agreement are attached hereto as Schedule
5, and are in the appropriate forms for filing in the filing offices in the
jurisdictions identified in Schedule 6 hereof.


6.            Schedule of Filings.  Attached hereto as Schedule 6 is a schedule
of (i) the appropriate filing offices for the financing statements attached
hereto as Schedule 5 and (ii) any other actions required to create, preserve,
protect and perfect the security interests in the Collateral granted to the
Administrative Agent pursuant to the Collateral Documents, in each case to the
extent required by the terms of the applicable Collateral Document.


7.            [Reserved].


8.            Termination Statements.  Attached hereto as Schedule 8(a) are the
duly authorized termination statements in the appropriate form for filing in
each applicable jurisdiction identified in Schedule 8(b) hereto with respect to
each Lien described therein.


9.            Stock Ownership and Other Equity Interests.1  Attached hereto as
Schedule 9 is a true and correct list of all of the issued and outstanding
stock, partnership interests, limited liability company membership interests or
other equity interests of any Subsidiary owned by each Company as of the date
hereof and the record and beneficial owners of such stock, partnership
interests, membership interests or other equity interests setting forth the
percentage of such equity interests pledged under the Security Agreement.


10.            Instruments and Tangible Chattel Paper.  Attached hereto as
Schedule 10 is a true and correct list of all promissory notes, instruments
(other than checks to be deposited in the ordinary course of business), tangible
chattel paper, electronic chattel paper and other evidence





--------------------------------------------------------------------------------

1 It is understood and agreed that, on or prior to the date that is thirty days
after the Closing Date (or such later date as the Administrative Agent may agree
in its sole discretion), the Companies shall supplement or otherwise modify
Schedule 9 of this Perfection Certificate in order to reflect any necessary
changes to such Schedules that become known as a result of the Borrower's
continuing due diligence of the equity owned by the Companies, and such
supplements and other modifications shall, for purposes of the covenants,
representations and warranties set forth in any Loan Document relating to this
Section 9, be given the same effect as if such supplements or other
modifications were originally part of such Schedule on the Closing Date.




Form of Perfection Certificate
G-1-2

--------------------------------------------------------------------------------






of indebtedness held by each Company as of the date hereof with a value in
excess of $1,000,000, including all intercompany notes between or among any two
or more Companies or any of their Subsidiaries, in each case that is required to
be pledged under the Security Agreement.


11.            Intellectual Property.2  (a)  Attached hereto as Schedule 11(a)
is a schedule setting forth all of each Company’s Patents and Trademarks applied
for or registered with the United States Patent and Trademark Office (the
“USPTO”), including the name of the registered owner or applicant and the
registration, application, or publication  number, as applicable, of each Patent
or Trademark owned by each Company.


(b)  Attached hereto as Schedule 11(b) is a schedule setting forth all of each
Company’s United States Copyrights, including the name of the registered owner
and the registration number of each Copyright owned by each Company.


(c)  Attached hereto as Schedule 11(c) is a schedule setting forth all material
exclusive in-bound Intellectual Property Licenses relating to Copyrights,
recorded with the United States Copyright Office (the “USCO”), including, but
not limited to, the relevant signatory parties to each license along with the
date of execution thereof and, if applicable, a recordation number or other such
evidence of recordation.


12.            Commercial Tort Claims.  Attached hereto as Schedule 12 is a true
and correct list of all Commercial Tort Claims (as defined in the Security
Agreement) with a value in excess of $1,000,000 held by each Company, including
a brief description thereof and stating if such commercial tort claims are
required to be pledged under the Security Agreement.


13.            [Reserved].


14.            [Reserved].


15.            [Reserved].


16.            Insurance.                          Attached hereto as Schedule
16 is a copy of the insurance certificate with a true and correct list of all
property or liability insurance policies of the Companies, except those policies
which the Administrative Agent has agreed may be excluded.





--------------------------------------------------------------------------------

2 It is understood and agreed that, on or prior to the date that is thirty days
after the Closing Date (or such later date as the Administrative Agent may agree
in its sole discretion), the Companies shall supplement or otherwise modify
Schedules 11(a), 11(b) and 11(c) of this Perfection Certificate in order to
reflect any necessary changes to such Schedules that become known as a result of
the Borrower's continuing due diligence of the Companies, and such supplements
and other modifications shall, for purposes of the covenants, representations
and warranties set forth in any Loan Document relating to such Schedules, be
given the same effect as if such supplements or other modifications were
originally part of such Schedules on the Closing Date.




Form of Perfection Certificate
G-1-3

--------------------------------------------------------------------------------






17.            Other Collateral.  Attached hereto as Schedule 17 is a true and
correct list of all of the following types of collateral, if any, owned or held
by each Company: (a) all FCC licenses, (b) all ships and boats vessels and (c)
all rolling stock and trains.


[The Remainder of this Page has been intentionally left blank]




Form of Perfection Certificate
G-1-4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
this 17 day of May, 2017.



  ASHLAND LLC          
 
By:
         Name:       Title:  




 
[Each of the Guarantors]
         
 
 
By:
        Name:       Title:          






Form of Perfection Certificate
G-1-5

--------------------------------------------------------------------------------






Schedule 1(a)


Legal Names, Etc.


Legal Name
 
Type of Entity
 
Registered
Organization
(Yes/No)
 
Organizational
Number
 
Federal
Taxpayer
Identification
Number
 
State of
Formation
 
                                                                               
                                                                               
                                                                                
           





Form of Perfection Certificate
G-1-6

--------------------------------------------------------------------------------






Schedule 1(b)


Prior Organizational Names


 
Company/Subsidiary
 
 
Prior Name
 
 
Date of Change
 





Form of Perfection Certificate
G-1-7

--------------------------------------------------------------------------------






Schedule 1(c)


Changes in Jursidiction




Form of Perfection Certificate
G-1-8

--------------------------------------------------------------------------------






Schedule 2


Chief Executive Offices


 
Company/Subsidiary
 
 
Address
 
 
County
 
 
State
 
                                                                               
                                                                               
       





Form of Perfection Certificate
G-1-9

--------------------------------------------------------------------------------


 


Schedule 3


Transactions Other Than in the Ordinary Course of Business


 
Company/Subsidiary
 
 
Description of Transaction Including Parties Thereto
 
 
Date of Transaction
 
     




 
Form of Perfection Certificate
G-1-10

--------------------------------------------------------------------------------






Schedule 4


File Search Reports




Form of Perfection Certificate
G-1-11

--------------------------------------------------------------------------------






Schedule 5


Copy of Financing Statements To Be Filed




Form of Perfection Certificate
G-1-12

--------------------------------------------------------------------------------






Schedule 6


Filings/Filing Offices


 
Type of Filing
 
 
Entity
 
 
Applicable Collateral Document
 
 
Jurisdictions
 
                                                                               
                                                                               
       





Form of Perfection Certificate
G-1-13

--------------------------------------------------------------------------------






Schedule 8(a)




Form of Perfection Certificate
G-1-14

--------------------------------------------------------------------------------






Schedule 8(b)


Termination Statement Filings


 
Debtor
 
 
Jurisdiction
 
 
Secured Party
 
 
Type of Collateral
 
 
UCC-1 File Date
 
 
UCC-1 File Number
 
                                                                               
               





Form of Perfection Certificate
G-1-15

--------------------------------------------------------------------------------






Schedule 9


Stock Ownership and Other Equity Interests


 
Issuer
 
 
Record Owner
 
 
Certificate No.
 
 
No. Shares/Interest3
 
 
Percent Pledged
 
                                                                               
                                                                               
                                                                               
                                                                     






--------------------------------------------------------------------------------

3 Denotes % of total equity interest of such issuer that is pledged.




Form of Perfection Certificate
G-1-16

--------------------------------------------------------------------------------






Schedule 10


Instruments and Tangible Chattel Paper




Form of Perfection Certificate
G-1-17

--------------------------------------------------------------------------------






Schedule 11(a)


Patents and Trademarks


UNITED STATES PATENTS:







 
Assignee
Patent Title
Serial No.
Filing Date
Patent No.
Issue Date
             





Form of Perfection Certificate
G-1-18

--------------------------------------------------------------------------------






UNITED STATES TRADEMARKS:









 
Owner
Trademark
Serial No.
Reg. No.
         

 
 
Form of Perfection Certificate
G-1-19

--------------------------------------------------------------------------------








Schedule 11(b)


Copyrights


UNITED STATES COPYRIGHTS



 
Claimant
Title
Registration No.
       





Form of Perfection Certificate
G-1-20

--------------------------------------------------------------------------------






Schedule 11(c)


Copyright Licenses




Form of Perfection Certificate
G-1-21

--------------------------------------------------------------------------------






Schedule 12


Commercial Tort Claims


 
Description
 
 
Pledged
 
[Yes/No]
 
           





Form of Perfection Certificate
G-1-22

--------------------------------------------------------------------------------






Schedule 16


Insurance




Form of Perfection Certificate
G-1-23

--------------------------------------------------------------------------------






Schedule 17


Other Collateral


(a) FCC Licenses


 
Description
 
 
Pledged
 
   



(b) Ships, Boats and Vessels




(c) Rolling Stock And Trains




Form of Perfection Certificate
G-1-24

--------------------------------------------------------------------------------






EXHIBIT G-2


FORM OF
PERFECTION CERTIFICATE SUPPLEMENT


Reference is hereby made to (i) that certain Security Agreement dated as of May
17, 2017 (the “Security Agreement”), by and among Ashland LLC, a Kentucky
limited liability company (the “Borrower”), the Guarantors party thereto
(collectively, the “Guarantors”) and the Administrative Agent (as hereinafter
defined) and (ii) that certain Credit Agreement dated as of May 17, 2017 (the
“Credit Agreement”) among the Borrower, the Lenders party thereto, The Bank of
Nova Scotia, as Administrative Agent (in such capacity, the “Administrative
Agent”), Swing Line Lender and an L/C Issuer, each other L/C Issuer from time to
time party thereto and Citibank, N.A., as Syndication Agent.  This Perfection
Certificate Supplement, dated as of [            ], 20[   ] is delivered
pursuant to Section 6.02(k) of the Credit Agreement.  Capitalized terms used but
not defined herein have the meanings assigned in the Credit Agreement or the
Security Agreement, as applicable.


As used herein, the term “Companies” means, collectively, the Borrower, and the
Guarantors.


The undersigned hereby certify (in my capacity as [            ] and not in my
individual capacity) to the Administrative Agent that, as of the date hereof,
there has been no change in the information described in the Perfection
Certificate delivered on the Funding Date (as supplemented by any perfection
certificate supplements delivered prior to the date hereof, collectively the
“Prior Perfection Certificate”), other than as follows [to reflect changes, as
appropriate, based on the requirements of the Prior Perfection Certificate]:
 

 


Form of Perfection Certificate Supplement
G-2-1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate
Supplement as of this [     ] day of [     ], 2017.

 

  ASHLAND LLC          
 
By:
         Name:       Title:  


 

  [Each of the Guarantors]          
 
By:
         Name:       Title:  








Form of Perfection Certificate Supplement
G-2-2

--------------------------------------------------------------------------------





EXHIBIT H


[RESERVED]




H-1

--------------------------------------------------------------------------------






EXHIBIT I


FORM OF
SOLVENCY CERTIFICATE




Pursuant to Section 4.01(a)(xiv) the Credit Agreement, dated as of May 17, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Ashland LLC, a Kentucky limited liability company
(the “Borrower”), the Lenders from time to time party thereto, The Bank of Nova
Scotia, as Administrative Agent, Swing Line Lender and an L/C Issuer, each other
L/C Issuer from time to time party thereto and Citibank, N.A., as Syndication
Agent, and the other agents party thereto, the undersigned hereby certifies,
solely in such undersigned’s capacity as Chief Financial Officer of the
Borrower, and not individually, as follows:


As of the date hereof, after giving effect to the funding of the initial Credit
Extension and the Transactions on the Closing Date, and after giving effect to
the application of proceeds of such initial Credit Extension and other
Indebtedness and, after giving effect to any right of contribution,
indemnification, reimbursement or similar right from or among the Loan Parties:



a.
The fair value of the property of the Loan Parties, on a consolidated basis, is
greater than the total amount of liabilities, including contingent liabilities,
of the Loan Parties;




b.
The present fair salable value of the assets of the Loan Parties, on a
consolidated basis, is not less than the amount that will be required to pay the
probable liability of the Loan Parties on their debts as they become absolute
and matured;




c.
The Loan Parties, on a consolidated basis, do not intend to, and do not believe
that they will, incur debts or liabilities beyond their ability to pay such
debts and liabilities as they mature;




d.
The Loan Parties, on a consolidated basis, are not engaged in business or a
transaction, and are not about to engage in business or a transaction, for which
their property would constitute an unreasonably small capital; and




e.
The Loan Parties, on a consolidated basis, are able to pay their debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business.



For the purposes of making the certifications set forth in this Certificate, it
is assumed the initial Credit Extension and other obligations and indebtedness
incurred under and in connection with the Credit Agreement will come due at
their respective maturities.  For purposes of this Certificate, the amount of
any contingent liability at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the

 


Form of Solvency Certificate
I-1

--------------------------------------------------------------------------------






amount that then meets the criteria for recognition contained in Accounting
Standard Codification 450 (formerly Statement of Financial Accounting Standards
No. 5).  Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.


The undersigned is familiar with the business and financial position of the Loan
Parties.  In reaching the conclusions set forth in this Certificate, the
undersigned has made such other investigations and inquiries as the undersigned
has deemed appropriate, having taken into account the nature of the particular
business anticipated to be conducted by the Loan Parties after consummation of
the Transactions.


[Signature Page Follows]




Form of Solvency Certificate
I-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as Chief Financial Officer of the Borrower, on behalf of
the Borrower, and not individually, as of the date first stated above.


 

  ASHLAND LLC          
 
By:
         Name:  [J. Kevin Willis]       Title:    Chief Financial Officer  



 
Form of Solvency Certificate
I-3

--------------------------------------------------------------------------------






EXHIBIT J


FORM OF
INTERCOMPANY NOTE SUBORDINATION AGREEMENT


THIS INTERCOMPANY NOTE SUBORDINATION AGREEMENT (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), dated
as of [•], made by each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto under the
caption “Payors” and any additional entity that may become a Payor hereunder
pursuant to a duly executed signature page hereto and agreeing to be bound
hereby (each, in such capacity, a “Payor”).


This agreement is an Intercompany Note Subordination Agreement (as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the provisions hereof, this “Agreement”) referred to in Section
7.02(c) of the Credit Agreement dated as of May 17, 2017 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Ashland LLC, a Kentucky limited liability company, as the
Borrower, the Lenders and L/C Issuers (such terms and each other capitalized
terms used but not defined herein having the meaning given it in Article I of
the Credit Agreement) from time to time party thereto, The Bank of Nova Scotia,
as Administrative Agent, Swing Line Lender and L/C Issuer (in such capacity, the
“Administrative Agent”), each other L/C Issuer from time to time party thereto
and Citibank, N.A., as Syndication Agent, and the other agents party thereto[,
as supplemented by that certain Borrower Assumption Agreement, entered into by
[Ashland Specialties Holding C.V./Ash Global Holdings Two B.V.], a [Dutch
limited partnership/Dutch limited liability company]]45, and is subject to the
terms thereof.  Each Payee (as defined below) hereby acknowledges and agrees
that the Administrative Agent may exercise all rights provided in the Credit
Agreement and the Security Agreement with respect to this Agreement.


Anything in this Agreement to the contrary notwithstanding, any indebtedness
owing from time to time in respect of all loans or advances (including, without
limitation, pursuant to guarantees therefor or security therefor) which are owed
by any Payor that is Borrower or a Guarantor to any other entity listed on the
signature page hereto under the caption “Payee” and any additional entity that
may become a Payee hereunder pursuant to a duly executed signature page hereto
and agreeing to be bound hereby (each, in such capacity, a “Payee”), other than
the Borrower (the “Subordinated Intercompany Obligations”) shall be subordinate
and junior in right of payment, to the extent and in the manner hereinafter set
forth, to all Obligations of such Payor under the Credit Agreement, including,
without limitation, where applicable, under such Payor’s guarantee of the
Obligations (such Obligations and other indebtedness and obligations in
connection with any renewal, refunding, restructuring or refinancing thereof,
including interest thereon accruing after the commencement of any proceedings
referred to in clause (i) below,





--------------------------------------------------------------------------------

45            Include this language on and following the occurrence of the Term
Loan A Assumption.

 
Form of Intercompany Note Subordination Agreement
J-1

--------------------------------------------------------------------------------






whether or not such interest is an allowed claim in such proceeding, being
hereinafter collectively referred to as “Senior Indebtedness”):


(i)            In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Payor, whether or not involving
insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
before any Payee is entitled to receive (whether directly or indirectly), or
make any demands for, any payment on account of this Agreement and (y) until the
holders of Senior Indebtedness are paid in full in cash in respect of all
amounts constituting Senior Indebtedness, any payment or distribution to which
such Payee would otherwise be entitled (other than debt securities of such Payor
that are subordinated, to at least the same extent as the Subordinated
Intercompany Obligations, to the payment of all Senior Indebtedness then
outstanding (such securities being hereinafter referred to as “Restructured Debt
Securities”)) shall be made to the holders of Senior Indebtedness;


(ii)            if any default occurs and is continuing with respect to any
Senior Indebtedness (including any Default under the Credit Agreement), then no
payment or distribution of any kind or character shall be made by or on behalf
of the Payor or any other Person on its behalf with respect to the Subordinated
Intercompany Obligations; and


(iii)            if any payment or distribution of any character, whether in
cash, securities or other property (other than Restructured Debt Securities), in
respect of the Subordinated Intercompany Obligations shall (despite these
subordination provisions) be received by any Payee in violation of clause (i) or
(ii) before all Senior Indebtedness shall have been paid in full in cash, such
payment or distribution shall be held in trust for the benefit of, and shall be
paid over or delivered to, the holders of Senior Indebtedness (or their
representatives), ratably according to the respective aggregate amounts
remaining unpaid thereon, to the extent necessary to pay all Senior Indebtedness
in full in cash.


To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Agreement by any act or failure to act on the part of any Payor or by any
act or failure to act on the part of such holder or any trustee or agent for
such holder.  Each Payee and each Payor hereby agree that the subordination of
the Subordinated Intercompany Obligations is for the benefit of the
Administrative Agent and the Lenders and the Administrative Agent and the
Lenders are obligees under this Agreement to the same extent as if their names
were written herein as such and the Administrative Agent may, on behalf of the
itself and the Lenders, proceed to enforce the subordination provisions herein.


Nothing contained in this Agreement is intended to or will impair, as between
each Payor and each Payee, the obligations of such Payor, which are absolute and
unconditional, to pay to such Payee the principal of and interest on the
Subordinated Intercompany Obligations as and when due and payable in accordance
with its terms, or is intended to or will affect the relative rights of such
Payee and other creditors of such Payor other than the holders of Senior
Indebtedness.




Form of Intercompany Note Subordination Agreement
J-2

--------------------------------------------------------------------------------






No amendment, modification, supplement, termination or waiver of or to any
provision hereof, nor consent to any departure by any Payor or Payee therefrom,
shall be effective unless the same shall be consented to in writing by the
Administrative Agent and made in accordance with the terms of the Credit
Agreement.  Sections 10.07, 10.10, 10.12, 10.14 and 10.15 of the Credit
Agreement are incorporated herein, mutatis mutandis, as if a part hereof.  Any
provision hereof which is invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without invalidating the remaining provisions
hereof or affecting the validity, legality or enforceability of such provision
in any other jurisdiction.  This Agreement and any amendments, waivers, consents
or supplements hereto may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all such
counterparts together shall constitute one and the same agreement.


[Remainder of the page intentionally left blank.]



 
Form of Intercompany Note Subordination Agreement
J-3

--------------------------------------------------------------------------------






THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.



 
PAYORS:
          [List Borrower and any Guarantor that is a Payor under any
intercompany debt]          
 
By:
         Name:       Title:          

 
 
PAYEES:          
[List any Subsidiary that is a Payee under any intercompany debt owing to any
Payor listed above]
         
 
By:
         Name:       Title:          

 




Form of Intercompany Note Subordination Agreement
J-4

--------------------------------------------------------------------------------






EXHIBIT K


FORM OF
REPORT OF LETTER OF CREDIT INFORMATION


To:
 
The Bank of Nova Scotia, as Administrative Agent
 
Attn:
 
     
Phone No.:
 
     
Fax No.:
 
     
 
 
       
Ref.:
 
Letters of Credit
 
   
Issued for the account of
 
 
Or any Subsidiary thereof under the Credit Agreement dated as of May 17, 2017.
 
   





Reporting Period : ___/___/20___ through ___/___/20___


L/C No.
 
Maximum Face Amount
 
Current Face Amount
 
Escalating Y/N(?)   If “Y” Provide Schedule
 
Beneficiary Name
 
Issuance Date
 
Expiry Date
 
Auto Renewal
 
Auto Renewal Period/ Notice
 
Date of Amendment
 
Amount of Amendment
 
Type of Amendment
 
                                                                               
                                       



 
 
Form of Report of Letter of Credit Information
K-1

--------------------------------------------------------------------------------







                                               





Form of Report of Letter of Credit Information
K-2

--------------------------------------------------------------------------------






EXHIBIT L-1


FORM OF NON-BANK CERTIFICATE
(For Foreign Lenders That Are Not Treated As Partnerships For
U.S. Federal Income Tax Purposes)


Reference is made to the Credit Agreement dated as of May 17, 2017 (as amended,
supplemented or otherwise modified from time to time) (the “Credit Agreement”),
among Ashland, LLC, a Kentucky limited liability company (the “Borrower”), each
lender from time to time party thereto (collectively, the “Lenders”), The Bank
of Nova Scotia, as Administrative Agent, Swing Line Lender and an L/C Issuer,
each other L/C Issuer from time to time party thereto and Citibank, N.A., as
Syndication Agent, and the other agents party thereto[, as supplemented by that
certain Borrower Assumption Agreement, entered into by [Ashland Specialties
Holding C.V./Ash Global Holdings Two B.V.], a [Dutch limited partnership/Dutch
limited liability company]]46.  Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.


Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (v) no payments in
connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or IRS Form
W-8BEN-E.  By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing and (ii) the
undersigned shall furnish the Borrower and the Administrative Agent a properly
completed and currently effective certificate in either the calendar year in
which payment is to be made by the Borrower or the Administrative Agent to the
undersigned, or in either of the two calendar years preceding each such payment.


[Signature Page Follows]





--------------------------------------------------------------------------------

46            Include this language on and following the occurrence of the Term
Loan A Assumption.
 

 
Form of Non-Bank Certificate
L-1-1

--------------------------------------------------------------------------------







  [Foreign Lender]          
 
By:
         Name:       Title:               [Address]  


Dated: ______________________, 20[   ]




Form of Non-Bank Certificate
L-1-2

--------------------------------------------------------------------------------



 
EXHIBIT L-2


FORM OF NON-BANK CERTIFICATE
(For Foreign Lenders That Are Treated As Partnerships For
U.S. Federal Income Tax Purposes)


Reference is made to the Credit Agreement dated as of May 17, 2017 (as amended,
supplemented or otherwise modified from time to time) (the “Credit Agreement”),
among Ashland, LLC, a Kentucky limited liability company (the “Borrower”), each
lender from time to time party thereto (collectively, the “Lenders”), The Bank
of Nova Scotia, as Administrative Agent, Swing Line Lender and an L/C Issuer,
each other L/C Issuer from time to time party thereto and Citibank, N.A., as
Syndication Agent, and the other agents party thereto[, as supplemented by that
certain Borrower Assumption Agreement, entered into by [Ashland Specialties
Holding C.V./Ash Global Holdings Two B.V.], a [Dutch limited partnership/Dutch
limited liability company]]47.  Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.


Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
neither the undersigned nor any of its partners/members claiming the portfolio
interest exemption (the “applicable partners/members”) is a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of the applicable
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code, (v) none of the applicable partners/members
is a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with the undersigned’s or the applicable
partners’/members’ conduct of a U.S. trade or business.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of the
applicable partners/members: (i) an IRS Form W-8BEN-E or W-8BEN or (ii) and IRS
Form W-8IMY accompanied by an IRS Form W-8BEN-E or W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (i) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent in writing and (ii)
the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which





--------------------------------------------------------------------------------

47 Include this language on and following the occurrence of the Term Loan A
Assumption.




Form of Non-Bank Certificate
L-2-1

--------------------------------------------------------------------------------






each payment is to be made to the undersigned, or in either of the two calendar
years preceding each such payment.


[Signature Page Follows]




Form of Non-Bank Certificate
L-2-2

--------------------------------------------------------------------------------









  [Foreign Lender]          
 
By:
         Name:       Title:               [Address]  


Dated: ______________________, 20[   ]




Form of Non-Bank Certificate
L-2-3

--------------------------------------------------------------------------------






EXHIBIT L-3


FORM OF NON-BANK CERTIFICATE
(For Foreign Participants That Are Not Treated As Partnerships For
U.S. Federal Income Tax Purposes)


Reference is made to the Credit Agreement dated as of May 17, 2017 (as amended,
supplemented or otherwise modified from time to time) (the “Credit Agreement”),
among Ashland, LLC, a Kentucky limited liability company (the “Borrower”), each
lender from time to time party thereto (collectively, the “Lenders”), The Bank
of Nova Scotia, as Administrative Agent, Swing Line Lender and an L/C Issuer,
each other L/C Issuer from time to time party thereto and Citibank, N.A., as
Syndication Agent, and the other agents party thereto[, as supplemented by that
certain Borrower Assumption Agreement, entered into by [Ashland Specialties
Holding C.V./Ash Global Holdings Two B.V.], a [Dutch limited partnership/Dutch
limited liability company]]48.  Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.


Pursuant to the provisions of Section 3.01(e) and Section 10.06(e) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, (iv) it is not a “controlled
foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code, and (v) no payments in connection with any Loan
Document are effectively connected with the undersigned’s conduct of a U.S.
trade or business.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (i) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing and (ii) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding each such payment.


[Signature Page Follows]





--------------------------------------------------------------------------------

48 Include this language on and following the occurrence of the Term Loan A
Assumption.




Form of Non-Bank Certificate
L-3-1

--------------------------------------------------------------------------------











  [Foreign Participant]          
 
By:
         Name:       Title:               [Address]  


Dated: ______________________, 20[   ]





Form of Non-Bank Certificate
L-3-2

--------------------------------------------------------------------------------






EXHIBIT L-4


FORM OF NON-BANK CERTIFICATE
(For Foreign Participants That Are Treated As Partnerships For
U.S. Federal Income Tax Purposes)


Reference is made to the Credit Agreement dated as of May 17, 2017 (as amended,
supplemented or otherwise modified from time to time) (the “Credit Agreement”),
among Ashland, LLC, a Kentucky limited liability company (the “Borrower”), each
lender from time to time party thereto (collectively, the “Lenders”), The Bank
of Nova Scotia, as Administrative Agent, Swing Line Lender and an L/C Issuer,
each other L/C Issuer from time to time party thereto and Citibank, N.A., as
Syndication Agent, and the other agents party thereto[, as supplemented by that
certain Borrower Assumption Agreement, entered into by [Ashland Specialties
Holding C.V./Ash Global Holdings Two B.V.], a [Dutch limited partnership/Dutch
limited liability company]]49.  Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.


Pursuant to the provisions of Section 3.01(e) and Section 10.06(e) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its partners/members are the sole beneficial owners of such participation, (iii)
neither the undersigned nor any of its partners/members claiming the portfolio
interest exemption (the “applicable partners/members”) is a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of the applicable
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code, (v) none of the applicable partners/members
is a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with the undersigned’s or the applicable
partners’/members’ conduct of a U.S. trade or business.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of the applicable
partners/members: (i) an IRS Form W-8BEN-E or W-8BEN or (ii) and IRS Form W-8IMY
accompanied by an IRS Form W-8BEN-E or W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (i) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing and (ii) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding each
such payment.




49 Include this language on and following the occurrence of the Term Loan A
Assumption.






Form of Non-Bank Certificate
L-4-1

--------------------------------------------------------------------------------






[Signature Page Follows]




Form of Non-Bank Certificate
L-4-2

--------------------------------------------------------------------------------











  [Foreign Participant]          
 
By:
         Name:       Title:               [Address]  


Dated: ______________________, 20[   ]



Form of Non-Bank Certificate
L-4-3

--------------------------------------------------------------------------------






EXHIBIT M


FORM OF
DISCOUNT RANGE PREPAYMENT NOTICE


Date:                , 20__


To:  [                        ], as Auction Agent


Ladies and Gentlemen:


This Discount Range Prepayment Notice is delivered to you pursuant to Section
2.05(a)(iv)(C) of that certain Credit Agreement, dated as of May 17, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Ashland LLC (the “Borrower”), the Lenders from time
to time party thereto, The Bank of Nova Scotia, as Administrative Agent, Swing
Line Lender and an L/C Issuer, each other L/C Issuer from time to time party
thereto and Citibank, N.A., as Syndication Agent, and the other agents party
thereto[, as supplemented by that certain Borrower Assumption Agreement, entered
into by [Ashland Specialties Holding C.V./Ash Global Holdings Two B.V.], a
[Dutch limited partnership/Dutch limited liability company]]50.  Capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to such terms in the Credit Agreement.


[Pursuant to Section 2.05(a)(iv)(C) of the Credit Agreement,] the Borrower
hereby requests that [each Term Lender] [each Term Lender of the [●, 20●]51
[Base Rate Loans] [Eurodollar Rate Loans] of the [●]52 Class of Term Loans]
submit a Discount Range Prepayment Offer.  Any Discounted Loan Prepayment made
in connection with this solicitation shall be subject to the following terms:


1.            This Borrower Solicitation of Discount Range Prepayment Offers is
extended at the sole discretion of the Borrower to [each Term Lender] [each Term
Lender of the [●, 20●]53 [Base Rate Loans] [Eurodollar Rate Loans] of the [●]54
Class of Term Loans].  [For Eurodollar Rate Loans, the Interest Period(s) of
[     ] months.]





--------------------------------------------------------------------------------

50
Include this language on and following the occurrence of the Term Loan A
Assumption.




51
List multiple Classes or Types, if applicable.




52
List applicable Class(es) of Term Loans (e.g., Term A-1 Loans, Term A-2 Loans,
Term B Loans, Incremental Loans or Extended Loans).




53
List multiple Classes or Types, if applicable.




54
List applicable Class(es) of Term Loans (e.g., Term A-1 Loans, Term A-2 Loans,
Term B Loans, Incremental Loans or Extended Loans).

 
 

Form of Discount Range Prepayment Notice
M-1

--------------------------------------------------------------------------------






2.            The maximum aggregate principal amount of the Discounted Loan
Prepayment that will be made in connection with this solicitation is [$[ ] of
Term Loans] [$[●] of the [●, 20●]55] [Base Rate Loans] [Eurodollar Rate Loans]
of the [●]56 Class of Term Loans] (the “Discount Range Prepayment Amount”).57


3.            The Borrower is willing to make Discount Loan Prepayments at a
percentage discount to par value greater than or equal to [[●]% but less than or
equal to [●]% in respect of the Term Loans] [[●]% but less than or equal to [●]%
in respect of the [●, 20●]58 [Base Rate Loans] [Eurodollar Rate Loans] of the
[●]59 Class of Term Loans] (the “Discount Range”).


To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Discount Range Prepayment Offer by no later than
5:00 p.m., New York time, on the date that is the third Business Day following
the date of delivery of this notice pursuant to Section 2.05(a)(iv)(C) of the
Credit Agreement.


The Borrower hereby represents and warrants to the Auction Agent and [the Term
Lenders][each Term Lender of the [●, 20●]60 [Base Rate Loans] [Eurodollar Rate
Loans] of the [●]61 Class of Term Loans] as follows:


1.            (i) No Default or Event of Default has occurred and is continuing,
(ii) neither the Borrower nor any of its Subsidiaries, as of the date of any
assignment, has any material non-public information with respect to the
Borrower, its Subsidiaries and their respective securities that (a) has not been
disclosed to the Lenders (other than Lenders that do not wish to receive
material non-public information with respect to the Borrower, its Subsidiaries
and their respective securities) prior to such time and (b) could reasonably be
expected to have a material effect upon, or otherwise be material to, a





--------------------------------------------------------------------------------

55
List multiple Classes or Types, if applicable.




56
List applicable Class(es) of Loans (e.g., Term A-1 Loans, Term A-2 Loans, Term B
Loans, Incremental Loans or Extended Loans).




57
Minimum of $10.0 million and whole increments of $1.0 million.




58
List multiple Classes or Types, if applicable.




59
List applicable Class(es) of Loans (e.g., Term A Loans, Term B Loans,
Incremental Loans or Extended Loans).




60
List multiple Classes or Types, if applicable.




61
List applicable Class(es) of Loans (e.g., Term A-1 Loans, Term A-2 Loans, Term B
Loans, Incremental Loans or Extended Loans).


 
Form of Discount Range Prepayment Notice
M-2

--------------------------------------------------------------------------------






Lender’s decision to participate in any such prepayment or the market price of
the Loans being prepaid, (iii) the Revolving Credit Facility shall not be
utilized to fund the assignment, (iv) the Loans to be purchased shall be
immediately cancelled and (v) this offer to purchase or take by assignment Loans
by the Borrower or its Subsidiaries has been made in accordance with the
applicable provisions of Section 2.05(a)(iv) of the Credit Agreement.


2.            At least ten (10) Business Days have passed since the consummation
of the most recent Discounted Loan Prepayment as a result of a prepayment made
by the Borrower on the applicable Discounted Prepayment Effective Date.


3.            At least three (3) Business Days have passed since the date the
Borrower was notified that no Lender was willing to accept any prepayment of any
Loan at the Specified Discount, within the Discount Range or at any discount to
par value, as applicable, or in the case of Borrower Solicitation of Discounted
Prepayment Offers, the date of the Borrower’s election not to accept any
Solicited Discounted Prepayment Offers made by a Lender.


The Borrower acknowledges that the Auction Agent and the relevant Term Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.


The Borrower requests that the Auction Agent promptly notify each Term Lender
party to the Credit Agreement of this Discount Range Prepayment Notice.




Form of Discount Range Prepayment Notice
M-3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.



  [ASHLAND LLC]62          
 
By:
         Name:          Title:             

 



  [ASHLAND SPECIALTIES HOLDING C.V./ASH GLOBAL HOLDINGS TWO B.V.]63          
 
By:
         Name:          Title:             


 


 

--------------------------------------------------------------------------------

62            To be listed as the Borrower on or following (x) the Closing Date,
as with respect to the Term A-1 Facility, the Term A-2 Facility and the Term B
Facility, and (y) the Term Loan A Assumption, with respect to the Term B
Facility and the portion of the Term A-1 Facility and the Term A-2 Facility
retained by such entity.
 
63             To be listed as the Borrower following the occurrence of the Term
Loan A Assumption, with respect to the portion of the Term A-1 Facility and the
Term A-2 Facility assigned to such entity.



Form of Discount Range Prepayment Notice
M-4

--------------------------------------------------------------------------------






Enclosure:  Form of Discount Range Prepayment Offer




Form of Discount Range Prepayment Notice
M-5

--------------------------------------------------------------------------------






EXHIBIT N


FORM OF
DISCOUNT RANGE PREPAYMENT OFFER


Date:                , 20__


To:  [                        ], as Auction Agent


Ladies and Gentlemen:


Reference is made to (a) that certain Credit Agreement, dated as of May 17, 2017
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Ashland LLC (the “Borrower”), the Lenders from time
to time party thereto, The Bank of Nova Scotia, as Administrative Agent, Swing
Line Lender and an L/C Issuer, each other L/C Issuer from time to time party
thereto and Citibank, N.A., as Syndication Agent, and the other agents party
thereto[, as supplemented by that certain Borrower Assumption Agreement, entered
into by [Ashland Specialties Holding C.V./Ash Global Holdings Two B.V.], a
[Dutch limited partnership/Dutch limited liability company]]64 and (b) that
certain Discount Range Prepayment Notice, dated,           , 20   from the
Borrower (the “Discount Range Prepayment Notice”).  Capitalized terms used
herein and not otherwise defined herein shall have the meaning ascribed to such
terms in the Discount Range Prepayment Notice or, to the extent not defined
therein, in the Credit Agreement.


The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(iv)(C) of the Credit Agreement, that it is hereby offering to
accept a Discounted Loan Prepayment on the following terms:


1.            This Discount Range Prepayment Offer is available only for
prepayment on [the Term Loans] [the [●, 20●]65 [Base Rate Loans] [Eurodollar
Rate Loans] of the [●]66 Class of Term Loans] held by the undersigned.  [For
Eurodollar Rate Loans, the Interest Period(s) of [   ] months.]


2.            The maximum aggregate principal amount of the Discounted Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Submitted Amount”):





--------------------------------------------------------------------------------

64            Include this language on and following the occurrence of the Term
Loan A Assumption.


65            List multiple Classes or Types, if applicable.


66            List applicable Class(es) of Loans (e.g., Term A-1 Loans, Term A-2
Loans, Term B Loans, Incremental Loans or Extended Loans).



Form of Discount Range Prepayment Offer
N-1

--------------------------------------------------------------------------------






[Term Loans - $[●]]


[[●, 20●]67 [Base Rate Loans] [Eurodollar Rate Loans] of the [●]68 Class of Term
Loans - $[●]]


3.            The percentage discount to par value at which such Discounted Loan
Prepayment may be made is [[●]% in respect of the Term Loans] [[s]% in respect
of the [●, 20●]69 [Base Rate Loans] [Eurodollar Rate Loans] of the [●]70 Class
of Term Loans] (the “Submitted Discount”).


The undersigned Term Lender hereby expressly and irrevocably consents and agrees
to a prepayment of its [Term Loans] [[●, 20●]71 [Base Rate Loans] [Eurodollar
Rate Loans] of the [●]72 Class of Term Loans] indicated above pursuant to
Section 2.05(a)(iv)(C) of the Credit


Agreement at a price equal to the Applicable Discount and in an aggregate
outstanding amount not to exceed the Submitted Amount, as such amount may be
reduced in accordance with the Discount Range Proration, if any, and as
otherwise determined in accordance with and subject to the requirements of the
Credit Agreement.


IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.



  [NAME OF LENDER]          
 
By:
         Name       Title          








--------------------------------------------------------------------------------

67
List multiple Classes or Types, if applicable.




68
List applicable Class(es) of Loans (e.g., Term A-1 Loans, Term A-2 Loans, Term B
Loans, Incremental Loans or Extended Loans).




69
List multiple Classes or Types, if applicable.




70
List applicable Class(es) of Loans (e.g., Term A-1 Loans, Term A-2 Loans, Term B
Loans, Incremental Loans or Extended Loans).




71
List multiple Classes or Types, if applicable.




72
List applicable Class(es) of Loans (e.g., Term A-1 Loans, Term A-2 Loans, Term B
Loans, Incremental Loans or Extended Loans).





Form of Discount Range Prepayment Offer
N-2

--------------------------------------------------------------------------------



 
EXHIBIT O


FORM OF
SOLICITED DISCOUNTED PREPAYMENT NOTICE


Date:                , 20__


To:  [                        ], as Auction Agent


Ladies and Gentlemen:


This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(iv)(D) of that certain Credit Agreement, dated as of May 17,
2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Ashland LLC (the “Borrower”), the Lenders
from time to time party thereto, The Bank of Nova Scotia, as Administrative
Agent, Swing Line Lender and an L/C Issuer, each other L/C Issuer from time to
time party thereto and Citibank, N.A., as Syndication Agent, and the other
agents party thereto[, as supplemented by that certain Borrower Assumption
Agreement, entered into by [Ashland Specialties Holding C.V./Ash Global Holdings
Two B.V.], a [Dutch limited partnership/Dutch limited liability company]]73. 
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.


Pursuant to Section 2.05(a)(iv)(D) of the Credit Agreement, the Borrower hereby
requests that [each Term Lender] [each Term Lender of the [●, 20●]74 [Base Rate
Loans] [Eurodollar Rate Loans] of the [●]75 Class of Term Loans] submit a
Solicited Discounted Prepayment Offer.  Any Discounted Loan Prepayment made in
connection with this solicitation shall be subject to the following terms:


1.            This Borrower Solicitation of Discounted Prepayment Offers is
extended at the sole discretion of the Borrower to [each Term Lender] [each Term
Lender of the [●, 20●]76 [Base Rate Loans] [Eurodollar Rate Loans] of the [●]77
Class of Term Loans].  [For Eurodollar Rate Loans, the Interest Period(s) of
[   ] months.].





--------------------------------------------------------------------------------

73
Include this language on and following the occurrence of the Term Loan A
Assumption.




74
List multiple Classes or Types, if applicable.




75
List applicable Class(es) of Loans (e.g., Term A-1 Loans, Term A-2 Loans, Term B
Loans, Incremental Loans or Extended Loans).




76
List multiple Classes or Types, if applicable.




77
List applicable Class(es) of Loans (e.g., Term A-1 Loans, Term A-2 Loans, Term B
Loans, Incremental Loans or Extended Loans).





Form of Solicited Discounted Prepayment Notice
O-1

--------------------------------------------------------------------------------






2.            The maximum aggregate amount of the Discounted Loan Prepayment
that will be made in connection with this solicitation is (the “Solicited
Discounted Prepayment Amount”):78


[Term Loans - $[●]]


[[●, 20●]79 [Base Rate Loans] [Eurodollar Rate Loans] of the [●]80 Class of Term
Loans - $[●]]


To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Solicited Discounted Prepayment Offer by no later
than 5:00 p.m., New York time on the date that is the third Business Day
following delivery of this notice pursuant to Section 2.05(a)(iv)(D) of the
Credit Agreement.


The Borrower requests that the Auction Agent promptly notify each Term Lender
party to the Credit Agreement of this Solicited Discounted Prepayment Notice.



 

--------------------------------------------------------------------------------

78
Minimum of $10.0 million and whole increments of $1.0 million.




79
List multiple Classes or Types, if applicable.




80
List applicable Class(es) of Loans (e.g., Term A-1 Loans, Term A-2 Loans, Term B
Loans, Incremental Loans or Extended Loans).





Form of Solicited Discounted Prepayment Notice
O-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.





  [ASHLAND LLC]81          
 
By:
         Name:          Title:             

 



  [ASHLAND SPECIALTIES HOLDING C.V./ASH GLOBAL HOLDINGS TWO B.V.]82          
 
By:
         Name:          Title:             


 



Enclosure:  Form of Solicited Discounted Prepayment Offer







--------------------------------------------------------------------------------

81
To be listed as the Borrower on or following (x) the Closing Date, as with
respect to the Term A-1 Facility, the Term A-2 Facility and the Term B Facility,
and (y) the Term Loan A Assumption, with respect to the Term B Facility.




82
To be listed as the Borrower following the occurrence of the Term Loan A
Assumption, with respect to the Term A-1 Facility and the Term A-2 Facility.





Form of Solicited Discounted Prepayment Notice
O-3

--------------------------------------------------------------------------------






EXHIBIT  P

FORM OF
SOLICITED DISCOUNTED PREPAYMENT OFFER


Date:                , 20__


To:  [                        ], as Auction Agent


Ladies and Gentlemen:


Reference is made to (a) that certain Credit Agreement, dated as of May 17, 2017
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Ashland LLC (the “Borrower”), the Lenders from time
to time party thereto, The Bank of Nova Scotia, as Administrative Agent, Swing
Line Lender and an L/C Issuer, each other L/C Issuer from time to time party
thereto and Citibank, N.A., as Syndication Agent, and the other agents party
thereto[, as supplemented by that certain Borrower Assumption Agreement, entered
into by [Ashland Specialties Holding C.V./Ash Global Holdings Two B.V.], a
[Dutch limited partnership/Dutch limited liability company]]83, and (b) that
certain Solicited Discounted Prepayment Notice, dated              , 20__, from
the Borrower (the “Solicited Discounted Prepayment Notice”).  Capitalized terms
used herein and not otherwise defined herein shall have the meaning ascribed to
such terms in the Solicited Discounted Prepayment Notice or, to the extent not
defined therein, in the Credit Agreement.


To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice by or before no later than 5:00 p.m. New York time on the
third Business Day following your receipt of this notice.


The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(iv)(D) of the Credit Agreement, that it is hereby offering to
accept a Discounted Loan Prepayment on the following terms:


1.            This Solicited Discounted Prepayment Offer is available only for
prepayment on the [Term Loans] [[●, 20●]84 [Base Rate Loans] [Eurodollar Rate
Loans] of the [●]85 Class of Term Loans] held by the undersigned.  [For
Eurodollar Rate Loans, the Interest Period(s) of [    ] months.]







--------------------------------------------------------------------------------

83            Include this language on and following the occurrence of the Term
Loan A Assumption.


84            List multiple Classes or Types, if applicable.


85            List applicable Class(es) of Loans (e.g., Term A-1 Loans, Term A-2
Loans, Term B Loans, Incremental Loans or Extended Loans).




Form of Solicited Discounted Prepayment Notice
P-1

--------------------------------------------------------------------------------






2.            The maximum aggregate principal amount of the Discounted Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Offered Amount”):


[Term Loans - $[●]]


[[●, 20●]86 [Base Rate Loans] [Eurodollar Rate Loans] of the [●]87 Class of Term
Loans - $[●]]


3.            The percentage discount to par value at which such Discounted Loan
Prepayment may be made is [[●]% in respect of the Term Loans] [[●]% in respect
of the [●, 20●]88 [Base Rate Loans] [Eurodollar Rate Loans] of the [●]89 Class
of Term Loans] (the “Offered Discount”).


The undersigned Term Lender hereby expressly and irrevocably consents and agrees
to a prepayment of its [Term Loans] [[●, 20●]90 [Base Rate Loans] [Eurodollar
Rate Loans] of the [●]8 Class of Term Loans] pursuant to Section 2.05(a)(iv)(D)
of the Credit Agreement at a price equal to the Acceptable Discount and in an
aggregate outstanding amount not to exceed the Solicited Discounted Prepayment
Amount, and as otherwise determined in accordance with and subject to the
requirements of the Credit Agreement.

 



--------------------------------------------------------------------------------

86
List multiple Classes or Types, if applicable.




87
List applicable Class(es) of Loans (e.g., Term A-1 Loans, Term A-2 Loans, Term B
Loans, Incremental Loans or Extended Loans).




88
List multiple Classes or Types, if applicable.




89
List applicable Class(es) of Loans (e.g., Term A-1 Loans, Term A-2 Loans, Term B
Loans, Incremental Loans or Extended Loans).




90
List multiple Classes or Types, if applicable.





Form of Solicited Discounted Prepayment Notice
P-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.



  [NAME OF LENDER]          
 
By:
         Name:       Title:          





Form of Solicited Discounted Prepayment Notice
P-3

--------------------------------------------------------------------------------






EXHIBIT Q


FORM OF
ACCEPTANCE AND PREPAYMENT NOTICE


Date:                , 20__


To:  [                        ], as Auction Agent


Ladies and Gentlemen:


This Acceptance and Prepayment Notice is delivered to you pursuant to (a)
Section 2.05(a)(iv)(D) of that certain Credit Agreement, dated as of May 17,
2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Ashland LLC (the “Borrower”), the Lenders
from time to time party thereto, The Bank of Nova Scotia, as Administrative
Agent, Swing Line Lender and an L/C Issuer, each other L/C Issuer from time to
time party thereto and Citibank, N.A., as Syndication Agent, and the other
agents party thereto[, as supplemented by that certain Borrower Assumption
Agreement, entered into by [Ashland Specialties Holding C.V./Ash Global Holdings
Two B.V.], a [Dutch limited partnership/Dutch limited liability company]]91, and
(b) that certain Solicited Discounted Prepayment Notice, dated              ,
20__, from the Borrower (the “Solicited Discounted Prepayment Notice”). 
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.


Pursuant to Section 2.05(a)(iv)(D) of the Credit Agreement, the Borrower hereby
irrevocably notifies you that it accepts offers delivered in response to the
Solicited Discounted Prepayment Notice having an Offered Discount equal to or
greater than [[●]% in respect of the Term Loans] [[●]% in respect of the [●,
20●]92 [Base Rate Loans] [Eurodollar Rate Loans] of the [●]93 Class of Term
Loans] (the “Acceptable Discount”) in an aggregate amount not to exceed the
Solicited Discounted Prepayment Amount.


The Borrower expressly agrees that this Acceptance and Prepayment Notice shall
be irrevocable and is subject to the provisions of Section 2.05(a)(iv)(D) of the
Credit Agreement.
 




--------------------------------------------------------------------------------

91
Include this language on and following the occurrence of the Term Loan A
Assumption.




92
List multiple Classes or Types, if applicable.




93
List applicable Class(es) of Loans (e.g., Term A-1 Loans, Term A- Loans, Term B
Loans, Incremental Loans or Extended Loans).





Form of Acceptance and Prepayment Notice
Q-1

--------------------------------------------------------------------------------






The Borrower hereby represents and warrants to the Auction Agent and [the Term
Lenders][each Term Lender of the [●, 20●]94 [Base Rate Loans] [Eurodollar Rate
Loans] of the [●]95 Class of Term Loans] as follows:


1.            (i) No Default or Event of Default has occurred and is continuing,
(ii) neither the Borrower nor any of its Subsidiaries, as of the date of any
assignment, has any material non-public information with respect to the
Borrower, its Subsidiaries and their respective securities that (a) has not been
disclosed to the Lenders (other than Lenders that do not wish to receive
material non-public information with respect to the Borrower, its Subsidiaries
and their respective securities) prior to such time and (b) could reasonably be
expected to have a material effect upon, or otherwise be material to, a Lender’s
decision to participate in any such prepayment or the market price of the Loans
being prepaid, (iii) the Revolving Credit Facility shall not be utilized to fund
the assignment, (iv) the Loans to be purchased shall be immediately cancelled
and (v) this offer to purchase or take by assignment Loans by the Borrower or
its Subsidiaries has been made in accordance with the applicable provisions of
Section 2.05(a)(iv) of the Credit Agreement.


2.            [At least ten (10) Business Days have passed since the
consummation of the most recent Discounted Loan Prepayment as a result of a
prepayment made by the Borrower on the applicable Discounted Prepayment
Effective Date.] [At least three (3) Business Days have passed since the date
the Borrower was notified that no Lender was willing to accept any prepayment of
any Loan at the Specified Discount, within the Discount Range or at any discount
to par value, as applicable, or in the case of Borrower Solicitation of
Discounted Prepayment Offers, the date of the Borrower’s election not to accept
any Solicited Discounted Prepayment Offers made by a Lender.]96


3.            The Borrower acknowledges that the Auction Agent and the relevant
Lenders are relying on the truth and accuracy of the foregoing representations
and warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.


The Borrower requests that the Auction Agent promptly notify each Term Lender
party to the Credit Agreement of this Acceptance and Prepayment Notice.







--------------------------------------------------------------------------------

94
List multiple Classes or Types, if applicable.




95
List applicable Class(es) of Loans (e.g., Term A-1 Loans, Term A-2 Loans, Term B
Loans, Incremental Loans or Extended Loans).




96
Insert applicable representation.





Form of Acceptance and Prepayment Notice
Q-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.



  [ASHLAND LLC]97          
 
By:
         Name:          Title:             

 



  [ASHLAND SPECIALTIES HOLDING C.V./ASH GLOBAL HOLDINGS TWO B.V.]98          
 
By:
         Name:          Title:             


 







--------------------------------------------------------------------------------

97
To be listed as the Borrower on or following (x) the Closing Date, as with
respect to the Term A-1 Facility, the Term A-2 Facility and the Term B Facility,
and (y) the Term Loan A Assumption, with respect to the Term B Facility.




98
To be listed as the Borrower following the occurrence of the Term Loan A
Assumption, with respect to the Term A-1 Facility and the Term A-2 Facility.





Form of Acceptance and Prepayment Notice
Q-3

--------------------------------------------------------------------------------






EXHIBIT R
FORM OF
SPECIFIED DISCOUNT PREPAYMENT NOTICE 


Date:                , 20__


To:  [                        ], as Auction Agent


Ladies and Gentlemen:


This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(iv)(B) of that certain Credit Agreement, dated as of May 17,
2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Ashland LLC (the “Borrower”), the Lenders
from time to time party thereto, The Bank of Nova Scotia, as Administrative
Agent, Swing Line Lender and an L/C Issuer, each other L/C Issuer from time to
time party thereto and Citibank, N.A., as Syndication Agent, and the other
agents party thereto[, as supplemented by that certain Borrower Assumption
Agreement, entered into by [Ashland Specialties Holding C.V./Ash Global Holdings
Two B.V.], a [Dutch limited partnership/Dutch limited liability company]]99. 
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.


Pursuant to Section 2.05(a)(iv)(B) of the Credit Agreement, the Borrower hereby
offers to make a Discounted Loan Prepayment [to each Term Lender] [to each Term
Lender of the [●, 20●]100 [Base Rate Loans] [Eurodollar Rate Loans] of the
[●]101 Class of Term Loans] on the following terms:


1.            This Borrower Offer of Specified Discount Prepayment is available
only [to each Term Lender] [to each Term Lender of the [●, 20●]102 [Base Rate
Loans] [Eurodollar Rate Loans] of the [●]103 Class of Term Loans].







--------------------------------------------------------------------------------

99
Include this language on and following the occurrence of the Term Loan A
Assumption.




100
List multiple Classes or Types, if applicable.




101
List applicable Class(es) of Loans (e.g., Term A-1 Loans, Term A-2 Loans, Term B
Loans, Incremental Loans or Extended Loans).




102
List multiple Classes or Types, if applicable.




103
List applicable Class(es) of Loans (e.g., Term A-1 Loans, Term A-2 Loans, Term B
Loans, Incremental Loans or Extended Loans).



 
Form of Specified Discount Prepayment Notice
R-1

--------------------------------------------------------------------------------






2.            The aggregate principal amount of the Discounted Loan Prepayment
that will be made in connection with this offer shall not exceed [$[●] of Term
Loans] [$[●] of the [●, 20●]104 [Base Rate Loans] [Eurodollar Rate Loans] of the
[●]105 Class of Term Loans] (the “Specified Discount Prepayment Amount”).106


3.            The percentage discount to par value at which such Discounted Loan
Prepayment will be made is [[●]% in respect of the Term Loans] [[●]% in respect
of the [●, 20●]107 [Base Rate Loans] [Eurodollar Rate Loans] of the [●]108 Class
of Term Loans] (the “Specified Discount”).


To accept this offer, you are required to submit to the Auction Agent a
Specified Discount Prepayment Response by no later than 5:00 p.m., New York
time, on the date that is the third Business Day following the date of delivery
of this notice pursuant to Section 2.05(a)(iv)(B) of the Credit Agreement.


The Borrower hereby represents and warrants to the Auction Agent and [the Term
Lenders][each Term Lender of the [●, 20●]109 [Base Rate Loans] [Eurodollar Rate
Loans] of the [●]110 Class of Term Loans] as follows:


1.            (i) No Default or Event of Default has occurred and is continuing,
(ii) neither the Borrower nor any of its Subsidiaries, as of the date of any
assignment, has any material non-public information with respect to the
Borrower, its Subsidiaries and their respective securities that (a) has not been
disclosed to the Lenders (other than Lenders that do not wish to receive
material non-public information with respect to the Borrower, its Subsidiaries
and their respective securities) prior to such time and (b) could reasonably be
expected to have a material effect upon, or otherwise be material to, a Lender’s
decision to participate in any such prepayment or the market price of the Loans







--------------------------------------------------------------------------------

104
List multiple Classes or Types, if applicable.




105
List applicable Class(es) of Loans (e.g., Term A-1 Loans, Term A-2 Loans, Term B
Loans, Incremental Loans or Extended Loans).




106
Minimum of $10.0 million and whole increments of $1.0 million.




107
List multiple Classes or Types, if applicable.




108
List applicable Class(es) of Loans (e.g., Term A-1 Loans, Term A-2 Loans, Term B
Loans, Incremental Loans or Extended Loans).




109
List multiple Classes or Types, if applicable.




110
List applicable Class(es) of Loans (e.g., Term A-1 Loans, Term A-2 Loans, Term B
Loans, Incremental Loans or Extended Loans).





Form of Specified Discount Prepayment Notice
R-2

--------------------------------------------------------------------------------






being prepaid, (iii) the Revolving Credit Facility shall not be utilized to fund
the assignment, (iv) the Loans to be purchased shall be immediately cancelled
and (v) this offer to purchase or take by assignment Loans by the Borrower or
its Subsidiaries has been made in accordance with the applicable provisions of
Section 2.05(a)(iv) of the Credit Agreement.


2.            [At least ten (10) Business Days have passed since the
consummation of the most recent Discounted Loan Prepayment as a result of a
prepayment made by the Borrower on the applicable Discounted Prepayment
Effective Date.][At least three (3) Business Days have passed since the date the
Borrower was notified that no Lender was willing to accept any prepayment of any
Loan at the Specified Discount, within the Discount Range or at any discount to
par value, as applicable, or in the case of Borrower Solicitation of Discounted
Prepayment Offers, the date of the Borrower’s election not to accept any
Solicited Discounted Prepayment Offers made by a Lender.]111


The Borrower acknowledges that the Auction Agent and the relevant Term Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with their decision whether or not to accept the offer
set forth in this Specified Discount Prepayment Notice and the acceptance of any
prepayment made in connection with this Specified Discount Prepayment Notice.


The Borrower requests that the Auction Agent promptly notify each Term Lender
party to the Credit Agreement of this Specified Discount Prepayment Notice.





--------------------------------------------------------------------------------

111            Insert applicable representation.




Form of Specified Discount Prepayment Notice
R-3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.



  [ASHLAND LLC]112          
 
By:
         Name:          Title:             

 



  [ASHLAND SPECIALTIES HOLDING C.V./ASH GLOBAL HOLDINGS TWO B.V.]113          
 
By:
         Name:          Title:             



                                                                        


Enclosure:  Form of Specified Discount Prepayment Response







--------------------------------------------------------------------------------

112
To be listed as the Borrower on or following (x) the Closing Date, as with
respect to the Term A-1 Facility, the Term A-2 Facility and the Term B Facility,
and (y) the Term Loan A Assumption, with respect to the Term B Facility.




113
To be listed as the Borrower following the occurrence of the Term Loan A
Assumption, with respect to the Term A-1 Facility and the Term A-2 Facility.





Form of Specified Discount Prepayment Notice
R-4

--------------------------------------------------------------------------------






EXHIBIT S


FORM OF
SPECIFIED DISCOUNT PREPAYMENT RESPONSE


Date:                , 20__


To:  [                        ], as Auction Agent


Ladies and Gentlemen:


Reference is made to (a) that certain Credit Agreement, dated as of May 17, 2017
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Ashland LLC (the “Borrower”), the Lenders from time
to time party thereto, The Bank of Nova Scotia, as Administrative Agent, Swing
Line Lender and an L/C Issuer, each other L/C Issuer from time to time party
thereto and Citibank, N.A., as Syndication Agent, and the other agents party
thereto[, as supplemented by that certain Borrower Assumption Agreement, entered
into by [Ashland Specialties Holding C.V./Ash Global Holdings Two B.V.], a
[Dutch limited partnership/Dutch limited liability company]]114, and (b) that
certain Specified Discount Prepayment Notice, dated              , 20__, from
the Borrower (the “Specified Discount Prepayment Notice”).  Capitalized terms
used herein and not otherwise defined herein shall have the meaning ascribed to
such terms in the Specified Discount Prepayment Notice or, to the extent not
defined therein, in the Credit Agreement.


The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(iv)(B) of the Credit Agreement, that it is willing to accept a
prepayment of the following [Term Loans] [[●, 20●]115 [Base Rate Loans]
[Eurodollar Rate Loans] of the [●]116 Class of Term Loans - $[●]] held by such
Term Lender at the Specified Discount in an aggregate outstanding amount as
follows:


[Term Loans - $[●]]


[[●, 20●]117 [Base Rate Loans] [Eurodollar Rate Loans] of the [●]118 Class of
Term Loans - $[●]]







--------------------------------------------------------------------------------

114
Include this language on and following the occurrence of the Term Loan A
Assumption.




115
List multiple Classes or Types, if applicable.




116
List applicable Class(es) of Loans (e.g., Term A-1 Loans, Term A-2 Loans, Term B
Loans, Incremental Loans or Extended Loans).




117
List multiple Classes or Types, if applicable.





Form of Specified Discount Prepayment Notice
S-1

--------------------------------------------------------------------------------






The undersigned Term Lender hereby expressly and irrevocably consents and agrees
to a prepayment of its [Term Loans][[●, 20●]119 [Base Rate Loans] [Eurodollar
Rate Loans] the [●]120 Class of Term Loans] pursuant to Section 2.05(a)(iv)(B)
of the Credit Agreement at a price equal to the [applicable] Specified Discount
in the aggregate outstanding amount not to exceed the amount set forth above, as
such amount may be reduced in accordance with the Specified Discount Proration,
and as otherwise determined in accordance with and subject to the requirements
of the Credit Agreement.


IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.





  [NAME OF LENDER]          
 
By:
         Name:       Title:          









--------------------------------------------------------------------------------

Footnote continued from previous page



118
List applicable Class(es) of Loans (e.g., Term A-1 Loans, Term A-2 Loans, Term B
Loans, Incremental Loans or Extended Loans).




119
List multiple Classes or Types, if applicable.




120
List applicable Class(es) of Loans (e.g., Term A-1 Loans, Term A-2 Loans, Term B
Loans, Incremental Loans or Extended Loans).







Form of Specified Discount Prepayment Notice
S-2